 

Exhibit 10.15

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of March 6, 2018

among

GENESIS HEALTHCARE, INC.
FC-GEN OPERATIONS INVESTMENT, LLC
SKILLED HEALTHCARE, LLC
GENESIS HOLDINGS, LLC
GENESIS HEALTHCARE LLC

and

THE OTHER ENTITIES LISTED ON ANNEX I-A,
as Borrowers,

THE OTHER ENTITIES LISTED ON ANNEX I-B,
as Guarantors

and

THE LENDERS AND L/C ISSUERS PARTY HERETO

MIDCAP FUNDING IV TRUST,
as Administrative Agent

♦ ♦ ♦ ♦

 

 





--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

ARTICLE 1       DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS


2

 

 

 

Section 1.1

Defined Terms


2

 

 

 

 

Section 1.2

UCC Terms


45

 

 

 

 

Section 1.3

Accounting Terms and Principles


46

 

 

 

 

Section 1.4

Interpretation


46

 

 

 

ARTICLE 2       THE CREDIT FACILITIES


47

 

 

 

Section 2.1

The Commitments


47

 

 

 

 

Section 2.2

Borrowing Procedures


48

 

 

 

 

Section 2.3

Swing Loans


50

 

 

 

 

Section 2.4

Letters of Credit


52

 

 

 

 

Section 2.5

Reduction and Termination of the Commitments


54

 

 

 

 

Section 2.6

Repayment of Loans


55

 

 

 

 

Section 2.7

Optional Prepayments; Optional Revolving Credit Commitment Reductions


55

 

 

 

 

Section 2.8

Mandatory Prepayments


55

 

 

 

 

Section 2.9

Interest


56

 

 

 

 

Section 2.10

Reserved


57

 

 

 

 

Section 2.11

Fees


57

 

 

 

 

Section 2.12

Application of Payments


58

 

 

 

 

Section 2.13

Payments and Computations


59

 

 

 

 

Section 2.14

Evidence of Debt


60

 

 

 

 

Section 2.15

Suspension of LIBOR Rate Option


61

 

 

 

 

Section 2.16

Increased Costs; Capital Requirements.


62

 

 

 

 

Section 2.17

Taxes


63

 

 

 

 

Section 2.18

Substitution of Lenders


66

 

 

 

 

Section 2.19

Contribution


67

 

 

 

 

Section 2.20

Reserved


69

 

 

 

 

Section 2.21

HUD Revolving Credit Sub-Facility


69

 

 

 

 

Section 2.22

Defaulting Lenders


70

 

 

 

 

ARTICLE 3       CONDITIONS TO LOANS AND LETTERS OF CREDIT


71

 

 

 

 

Section 3.1

Conditions Precedent to Loans and Letters of Credit on the Original Closing Date


71

 

 

 

 

Section 3.2

Conditions Precedent to Each Loan and Letter of Credit


71

 





-i-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

 

 

 

 

 

Page

 

 

 

Section 3.3

Conditions to Effectiveness


71

 

 

 

ARTICLE 4       REPRESENTATIONS AND WARRANTIES


72

 

 

 

Section 4.1

Corporate Existence; Financial Statements; Compliance with Law


72

 

 

 

Section 4.2

Loan and Related Documents


74

 

 

 

Section 4.3

Financial Statements


74

 

 

 

Section 4.4

[Reserved]


74

 

 

 

Section 4.5

Material Adverse Effect


75

 

 

 

Section 4.6

Solvency


75

 

 

 

Section 4.7

Litigation


75

 

 

 

Section 4.8

Taxes


75

 

 

 

Section 4.9

Margin Regulations


75

 

 

 

Section 4.10

No Burdensome Obligations; No Defaults


76

 

 

 

Section 4.11

Investment Company Act


76

 

 

 

Section 4.12

Labor Matters


76

 

 

 

Section 4.13

ERISA


76

 

 

 

Section 4.14

Environmental Matters


77

 

 

 

Section 4.15

Intellectual Property


77

 

 

 

Section 4.16

Title; Real Property


77

 

 

 

Section 4.17

Full Disclosure


78

 

 

 

Section 4.18

Patriot Act; OFAC


78

 

 

 

Section 4.19

Eligible Accounts


78

 

 

 

Section 4.20

Use of Proceeds


79

 

 

 

Section 4.21

Insurance


79

 

 

 

Section 4.22

Reportable Transactions


79

 

 

 

Section 4.23

Security Documents


79

 

 

 

Section 4.24

Schedules Deemed Updated


80

 

 

 

ARTICLE 5       FINANCIAL COVENANTS


80

 

 

 

Section 5.1

Reserved


80

 

 

 

Section 5.2

Minimum Consolidated Fixed Charge Coverage Ratio


80

 

 

 

Section 5.3

Reserved


80

 

 

 

Section 5.4

Maximum Leverage Ratio


80

 

 

 

Section 5.5

Reserved


81

 





-ii-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

 

 

 

 

 

Page

 

 

 

Section 5.6

Minimum Liquidity


81

 

 

 

Section 5.7

Investments to Cure Financial Covenant Defaults


81

 

 

 

ARTICLE 6       REPORTING COVENANTS


82

 

 

 

Section 6.1

Financial Statements


82

 

 

 

Section 6.2

Other Events


85

 

 

 

Section 6.3

Copies of Notices and Reports


85

 

 

 

Section 6.4

Taxes


85

 

 

 

Section 6.5

Labor Matters


86

 

 

 

Section 6.6

ERISA Matters


86

 

 

 

Section 6.7

Environmental Matters


86

 

 

 

Section 6.8

Other Information


86

 

 

 

ARTICLE 7       AFFIRMATIVE COVENANTS


87

 

 

 

Section 7.1

Maintenance of Corporate Existence


87

 

 

 

Section 7.2

Compliance with Laws, Etc


87

 

 

 

Section 7.3

Payment of Obligations


88

 

 

 

Section 7.4

Maintenance of Property


88

 

 

 

Section 7.5

Maintenance of Insurance


89

 

 

 

Section 7.6

Keeping of Books


89

 

 

 

Section 7.7

Access to Books and Property


89

 

 

 

Section 7.8

Environmental


89

 

 

 

Section 7.9

Post-Closing Obligations


90

 

 

 

Section 7.10

Additional Borrowers and Collateral


90

 

 

 

Section 7.11

Deposit Accounts; Securities Accounts and Cash Collateral Accounts


93

 

 

 

Section 7.12

Cash Management; Agent Collection Account


94

 

 

 

Section 7.13

Further Assurances


97

 

 

 

Section 7.14

Use of Proceeds


97

 

 

 

Section 7.15

Annual Lenders Meeting


97

 

 

 

Section 7.16

Material Master Leases


98

 

 

 

Section 7.17

UPL Programs


98

 

 

 

ARTICLE 8       NEGATIVE COVENANTS


99

 

 

 

Section 8.1

Indebtedness


99

 

 

 

Section 8.2

Liens


102

 





-iii-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

 

 

 

 

 

Page

 

 

 

Section 8.3

Sale and Lease-Back Transactions


105

 

 

 

Section 8.4

Investments


106

 

 

 

Section 8.5

Mergers, Consolidations, Sales of Assets and Acquisitions


108

 

 

 

Section 8.6

Restricted Payments; Restrictive Agreements


111

 

 

 

Section 8.7

Transactions with Affiliates


113

 

 

 

Section 8.8

Change in Nature of Business


114

 

 

 

Section 8.9

Other Indebtedness and Agreements


114

 

 

 

Section 8.10

Accounting Changes; Fiscal Year


115

 

 

 

Section 8.11

Margin Regulations


115

 

 

 

Section 8.12

Tax Receivable Agreement


115

 

 

 

ARTICLE 9       EVENTS OF DEFAULT


115

 

 

 

Section 9.1

Definition


115

 

 

 

Section 9.2

Remedies


117

 

 

 

Section 9.3

Actions in Respect of Letters of Credit


118

 

 

 

ARTICLE 10       ADMINISTRATIVE AGENT


118

 

 

 

Section 10.1

Appointment and Duties


118

 

 

 

Section 10.2

Binding Effect


119

 

 

 

Section 10.3

Use of Discretion


120

 

 

 

Section 10.4

Delegation of Rights and Duties


120

 

 

 

Section 10.5

Reliance and Liability


120

 

 

 

Section 10.6

Administrative Agent Individually


121

 

 

 

Section 10.7

Lender Credit Decision


121

 

 

 

Section 10.8

Expenses; Indemnities


122

 

 

 

Section 10.9

Resignation of Administrative Agent or L/C Issuer; Assignment by Administrative
Agent


122

 

 

 

Section 10.10

Release of Collateral or Guarantors


123

 

 

 

Section 10.11

Additional Secured Parties


124

 

 

 

Section 10.12

Payments and Settlements; Return of Payments


124

 

 

 

ARTICLE 11       MISCELLANEOUS


126

 

 

 

Section 11.1

Amendments, Waivers, Etc


126

 

 

 

Section 11.2

Assignments and Participations; Binding Effect


128

 

 

 

Section 11.3

Costs and Expenses


131

 

 

 

Section 11.4

Indemnities


132





-iv-

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

 

 

 

 

 

 

Page

 

 

 

Section 11.5

Survival


133

 

 

 

Section 11.6

Limitation of Liability for Certain Damages


133

 

 

 

Section 11.7

Lender-Creditor Relationship


133

 

 

 

Section 11.8

Right of Setoff


134

 

 

 

Section 11.9

Sharing of Payments, Etc


134

 

 

 

Section 11.10

Marshaling; Payments Set Aside; Protective Advances


134

 

 

 

Section 11.11

Notices


135

 

 

 

Section 11.12

Electronic Transmissions


136

 

 

 

Section 11.13

Governing Law


137

 

 

 

Section 11.14

Jurisdiction


137

 

 

 

Section 11.15

WAIVER OF JURY TRIAL


138

 

 

 

Section 11.16

Severability


138

 

 

 

Section 11.17

Execution in Counterparts


138

 

 

 

Section 11.18

Entire Agreement


139

 

 

 

Section 11.19

Usury


139

 

 

 

Section 11.20

Use of Name


139

 

 

 

Section 11.21

Non-Public Information; Confidentiality


139

 

 

 

Section 11.22

Patriot Act Notice


140

 

 

 

Section 11.23

Agent for Loan Parties


140

 

 

 

Section 11.24

Existing Agreements Superseded; Exhibits and Schedules


141

 

 

 

Section 11.25

Acknowledgement and Consent to Bail-In of EEA Financial Institution


141

 

 

 

Section 11.26

Segregated Liability


142

 

Annexes

 

 

Annex I-A

Borrowers

Annex I-B

Guarantors

Annex II

Organizational Chart

 

Exhibits

 

 

Exhibit A

Assignment Agreement

Exhibit B

Form of Note

Exhibit C

Notice of Borrowing

 



-v-

--------------------------------------------------------------------------------

 

 

Exhibit D

Swingline Request

Exhibit E

L/C Request

Exhibit F

Payment Notification

Exhibit G

Compliance Certificate

Exhibit H

[Reserved]

Exhibit I

Borrowing Base Certificate

Exhibit J

Solvency Certificate

Exhibit K

[Reserved]

Exhibit L

Non-U.S. Lender Tax Statement

Exhibit M

Intercompany Promissory Note

Exhibit N

Tax Receivable Agreement

 

Schedules

 

 

Schedule I

Commitments

Schedule 1.1A

Approved Insurers

Schedule II

Skilled RE Borrowers

Schedule III

MidCap RE Borrowers

Schedule IV

Existing Letters of Credit

Schedule  V

New Loan Parties

Schedule VI

Released Loan Parties

Schedule 4.1

Corporate Existence, Compliance with Law, Licensing Matters

Schedule 4.1(e)

Violations, Deficiencies, Enforcement Actions and Proceedings by Governmental
Authorities

Schedule 4.2

Required Permits, Notices or Consents

Schedule 4.7

Litigation

Schedule 4.8

Taxes

Schedule 4.12

Collective Bargaining Agreements

Schedule 4.13(b)

Foreign Pension Plans

Schedule 4.16

Title; Real Property; Facility Type

Schedule 4.21

Insurance

Schedule 4.23

Security Documents

Schedule 7.9

Post-Closing Obligations

Schedule 7.10

Non-Borrower Subsidiaries

Schedule 7.11

Deposit Accounts

Schedule 7.12(a)

Facility Lockbox Accounts; Concentration Accounts

-vi-

--------------------------------------------------------------------------------

 

 

Schedule 7.12(b)

Government Receivables Deposit Accounts

Schedule 8.1

Permitted Indebtedness

Schedule 8.2

Permitted Liens

Schedule 8.4

Permitted Existing Investments

Schedule 8.7

Agreement with Affiliates

 

 

 



-vii-

--------------------------------------------------------------------------------

 



THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,  dated as of March 6, 2018,
is entered into by and among GENESIS HEALTHCARE, INC. (formerly known as Skilled
Healthcare Group, Inc., “Ultimate Parent”), FC-GEN OPERATIONS  INVESTMENT, LLC,
a Delaware limited liability company (“LLC Parent”, as a Borrower and as agent
for the Borrowers pursuant to Section 11.23), SKILLED HEALTHCARE, LLC, a
Delaware limited liability company (“Skilled Holdings”), GENESIS HOLDINGS, LLC,
a Delaware limited liability company (“Genesis Holdings”), GENESIS HEALTHCARE
LLC and the entities listed with their jurisdiction of organization on Annex I-A
hereto and each Person becoming a party hereto as a “Borrower” in accordance
with Section 7.10 (collectively, “Borrowers”), the entities listed with their
jurisdiction of organization on Annex I-B hereto and each Person becoming a
party hereto as a “Guarantor” in accordance with Section 7.10 (collectively,
“Guarantors”), certain financial institutions from time to time party hereto (as
defined below, collectively, “Lenders”), L/C Issuers (as defined below) and
MIDCAP FUNDING IV TRUST (“MCF”), as Administrative Agent for the Lenders and the
L/C Issuers (in such capacity, and together with its successors and permitted
assigns, “Administrative Agent”).

WHEREAS, certain subsidiaries of Ultimate Parent, as “Borrowers” or
“Guarantors”, and Administrative Agent (as defined in the Original Credit
Agreement) are parties, among others, to that certain Third Amended and Restated
Credit Agreement, dated as of February 2, 2015, as amended (as so amended and
otherwise amended and restated, supplemented or modified prior to the date
hereof, the “Original Credit Agreement”), pursuant to which Administrative Agent
and Lenders (as defined in the Original Credit Agreement) agreed to make certain
advances and other financial accommodations to Borrowers;

WHEREAS, pursuant to the Original Credit Agreement, the Lenders (as defined in
the Original Credit Agreement) extended credit in the form of (i) Revolving
Credit Commitments – Tranche A-1 (as defined in the Original Credit Agreement)
and related Revolving Loans – Tranche A-1 (as defined in the Original Credit
Agreement) at any time and from time to time prior to the Scheduled Revolving
Credit Termination Date (as defined in the Original Credit Agreement) in an
aggregate principal amount at any time outstanding not in excess of
$480,000,000; (ii) Revolving Credit Commitments – Tranche A-2 (as defined in the
Original Credit Agreement) and related Revolving Loans – Tranche A-2 (as defined
in the Original Credit Agreement) at any time and from time to time prior to the
Scheduled Revolving Credit Termination Date (as defined in the Original Credit
Agreement) in an aggregate principal amount at any time outstanding not in
excess of $0; and (iii) Revolving Credit Commitments – FILO Tranche (as defined
in the Original Credit Agreement) and related Revolving Loans – FILO Tranche (as
defined in the Original Credit Agreement) at any time and from time to time
prior to the Scheduled Revolving Credit Termination Date (as defined in the
Original Credit Agreement) in an aggregate principal amount at any time
outstanding not in excess of $0;

WHEREAS, pursuant to the Original Credit Agreement, the Swingline Lender (as
defined in the Original Credit Agreement) agreed to make Swingline Loans (as
defined in the Original Credit Agreement), at any time and from time to time
prior to the applicable Scheduled Revolving Credit Termination Date (as defined
in the Original Credit Agreement), in an aggregate principal amount at any time
outstanding not in excess of $30,000,000;

WHEREAS, the L/C Issuer (as defined in the Original Credit Agreement) agreed to
issue Letters of Credit (as defined in the Original Credit Agreement), in an
aggregate face amount at any time outstanding not in excess of $150,000,000, to
support payment obligations incurred by Ultimate Parent and its Subsidiaries;

WHEREAS, the requisite parties to the Original Credit Agreement have agreed to
amend and restate the Original Credit Agreement as provided for in this
Agreement, effective upon the satisfaction

 

--------------------------------------------------------------------------------

 

 

of the conditions precedent set forth in the Tenth Amendment (as defined below)
and to release the Released Loan Parties from their obligations under this
Agreement and the other Loan Documents and to re-designate certain Borrowers as
Guarantors under this Agreement and the other Loan Documents; and

WHEREAS, Administrative Agent and Lenders have agreed to the requests of
Borrowers and the other Loan Parties on the terms and conditions set forth
herein and in the other Loan Documents.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

Article 1

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms.  As used in this Agreement, the following terms have
the following meanings:

“ABL Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which all or any portion of the Obligations have been declared to be
immediately due and payable pursuant to Section 9.2, (b) pursuant to Section
9.1(a), and in respect of which Administrative Agent has suspended or terminated
the Revolving Loan Commitment pursuant to Section 9.2, and/or (c) pursuant to
either Section 9.1(g) and/or Section 9.1(h).

“Account” has the meaning specified in the Security Agreement.

“Account Debtor” means any Person obligated on any Account of any Borrower,
including an Account Debtor that is Medicaid, Medicare or TRICARE.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or
other property for any period, the amount for such period of Consolidated EBITDA
of such Acquired Entity or Business or such property (determined as if
references to the Ultimate Parent and its Subsidiaries in the definition of
Consolidated EBITDA were references to such Acquired Entity or Business and its
Subsidiaries or such property), all as determined on a consolidated basis for
such Acquired Entity or Business or such property.

“Acquired Entity or Business” has the meaning specified in the definition of
“Consolidated EBITDA”.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Affected Lender” has the meaning specified in Section 2.18(a).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.  No Secured Party shall be an Affiliate of any Borrower nor shall any
Secured Party be deemed to be an “Affiliate” of any Loan Party solely by virtue
of being a “Lender” or “Secured Party” under this Agreement.  For purpose of
this definition, “control” means (i) the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise or (ii) beneficial ownership of 10% or more of
the Voting Stock of such Person.



2

--------------------------------------------------------------------------------

 

 

“Agent Collection Account” has the meaning specified in Section 7.12(b).

“Agreement” means this Fourth Amended and Restated Credit Agreement, as may be
amended, restated, replaced or otherwise modified from time to time.

“Allocable Share” means, with respect to each Borrower, the percentage obtained
by multiplying (i) the aggregate Commitments as of any date of determination by
(ii) the ratio of the revenue attributable to such Borrower to Consolidated
revenue.

“Anti-Terrorism Laws” has the meaning specified in Section 4.18.

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

“Applicable Margin” means either the Applicable Margin –Revolving Loan, the
Applicable Margin –Delayed Draw Term Loan or the Applicable Margin – Closing
Date Term Loan.

“Applicable Margin – Closing Date Term Loan” means, with respect to each Closing
Date Term Loan, 6.00% per annum.

“Applicable Margin –Revolving Loan” means, with respect to each Revolving Loan,
6.00% per annum.

“Applicable Margin – Delayed Draw Term Loan” means, with respect to each Delayed
Draw Term Loan, 11.00% per annum.

“Approved Insurer” means each Person identified on Schedule 1.1A and any Insurer
or other Person (other than Medicaid, Medicare or TRICARE) customarily
contracted with by companies in the same or similar business as the Borrowers.

“Asset Sale” means the Transfer (by way of merger, casualty, condemnation or
otherwise) by any Loan Party to any Person other than any other Loan Party of
(a) any Equity Interests or Equity Equivalents of any of the Subsidiaries (other
than directors’ qualifying shares) or (b) any other assets of the Loan Parties
(other than (i) inventory, damaged, no longer useful or needed, obsolete or worn
out assets, scrap, cash and Cash Equivalents, in each case Transferred in the
ordinary course of business, (ii) Transfers between or among Subsidiaries that
are not Loan Parties, (iii) Transfer of property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Transfer are applied to the
purchase price of such replacement property (which replacement property is
actually promptly purchased), (iv) leases, subleases, licenses or sublicenses
(including the provision of software under an open source license), in each case
in the ordinary course of business and which do not materially interfere with
the business of the Loan Parties, taken as a whole, (v) subject to the
limitations set forth in Section 8.4, Transfers of accounts receivable in
connection with the collection or compromise thereof in the ordinary course of
business, (vi) Transfers of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements, (vii) Transfers constituting Investments permitted by Section 8.4,
Transfers permitted by Section 8.5(a), Restricted Payments permitted by
Section 8.6 and Liens permitted by Section 8.2, (viii) the unwinding of any
Hedge Agreement, (ix) any Transfer or series of related Transfers having a value
not in excess of $1,500,000, (x) the assignment, cancellation, abandonment or
other disposition of Intellectual Property that is, in the reasonable judgment
of the Loan Parties, no longer economically practicable to maintain or useful

3

--------------------------------------------------------------------------------

 

 

in the conduct of the business of the Loan Parties taken as a whole, and
(xi) subject to the limitations set forth in Section 7.17, Transfers of licenses
in connection with the implementation of a UPL Program).

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), accepted by Administrative Agent, in substantially the form of
Exhibit A, or any other form approved by Administrative Agent.

“Audited Financial Statements” means the Ultimate Parent’s audited Consolidated
balance sheet as of December 31, 2016.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

“Base LIBOR Rate” means, for each Interest Period, the London interbank offered
rate administered by the ICE Benchmark Administration (or any other person which
takes over the administration of that rate) for the relevant currency and period
displayed on the appropriate page of the Bloomberg screen, (rounded upwards, if
necessary, to the next 1/100%), to be the rate at which Dollar deposits (for
delivery on the first day of such Interest Period or, if such day is not a
Business Day on the preceding Business Day) in the amount of $1,000,000 are
offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.  For purposes of clarity, the
Base LIBOR Rate shall be determined monthly, notwithstanding the fact the
Interest Period may be longer than thirty (30) days.

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate,”
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose an index or source
reasonably comparable to the “prime rate” announced by Wells Fargo in
consultation with Borrower to use as the basis for the Base Rate.

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise), other
than a Foreign Pension Plan or Multiemployer Plan, to which any Loan Party
incurs or otherwise has any obligation or liability, contingent or otherwise.

“Borrowers” has the meaning specified in the preamble to this Agreement.



4

--------------------------------------------------------------------------------

 

 

“Borrowing” means a borrowing consisting of Loans (other than Swing Loans and
Loans deemed made pursuant to Section 2.3) made in the Revolving Credit Facility
on the same day by the Lenders according to their respective Revolving Credit
Commitments under the Revolving Credit Facility.

“Borrowing Availability” means as of any date of determination the lesser of
(i) the aggregate Revolving Credit Commitment of all Lenders and (ii) the
Borrowing Base, in each case, less the Revolving Credit Outstandings.

“Borrowing Base” means, as of any date of calculation, (a) eighty-five percent
(85%) of the Eligible Accounts, as adjusted in accordance with this definition
of the term “Borrowing Base” minus  (b) the outstanding principal balance of the
Closing Date Term Loan; provided,  however, based on the analysis of facts or
events first occurring or discovered by Administrative Agent after the Closing
Date, Administrative Agent, in its reasonable credit judgment consistent with
its underwriting and general business practices, may from time to time
(i) adjust the Borrowing Base by applying percentages (known as “liquidity
factors”) to the applicable Eligible Accounts by payor class based upon
Borrowers’ actual recent collection history for each such payor class (i.e.,
Medicaid, Medicare, commercial insurance, etc.) in a manner consistent with
Administrative Agent’s underwriting practices and procedures and (ii) further
reduce the Borrowing Base by such reserves as Administrative Agent deems
reasonably appropriate, including reserves for potential future exposure under
Secured Hedge Agreements and to reflect historically recurring declines, or
projected declines, in the amount of the applicable Eligible Accounts and
reserves with respect to all recoupments and overpayments; provided,  further,
that the Borrowing Base shall not include the applicable Eligible Accounts
related to any Loan Party (i) that became a Borrower pursuant to Section 7.10
and which the Administrative Agent has determined in its sole discretion to
exclude from the calculation of the Borrowing Base or (ii) against which a case
or proceeding referred to in Section 9.1(g) or (h) have been instituted, nor
shall any Account that is excluded from the Borrowing Base pursuant to Section
8.2 be included in the Borrowing Base.  In the event of any occurrence requiring
notice under clause (e) of Section 6.2, Administrative Agent may immediately
require the establishment of reserves that, in its sole credit judgment, are
necessary to offset any loss of the applicable Eligible Accounts related to such
closing in respect of such Facility.  Each such change shall become effective
immediately following notice of such change; provided, however, to the extent
that the establishment of such reserve will result in a Revolving Loan
Overadvance, Borrower shall have two (2) Business Days following notice of such
change to repay the Revolving Loan Overadvance.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I.

“Business” means the business and any services, activities or businesses
incidental or directly related or similar or complementary to any business or
line of business engaged in by the Loan Parties or any business or business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with determining the Base LIBOR Rate, that is also a
day on which dealings in Dollar deposits are carried on in the London interbank
market.

“Capital Expenditures” means, with respect to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person that are (or should be) set forth in a Consolidated statement of
cash flows of Ultimate Parent for such period prepared in accordance with GAAP.



5

--------------------------------------------------------------------------------

 

 

“Capital Lease Obligations” means, at any time, as to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or tangible personal
property, or a combination thereof, to the extent such obligations are required
to be classified and accounted for as capital leases or similar lease financing
obligations on a balance sheet of such Person under GAAP and, for the purposes
of this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided that, notwithstanding the foregoing, all obligations of any Person that
are or would have been treated as operating leases for purposes of GAAP prior to
the issuance by the Financial Accounting Standards Board on February 25, 2016 of
an Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as Capital Lease Obligations in the financial
statements to be delivered pursuant to Section 6.1.

“CapOne Letter of Credit Facility” means that certain letter of credit facility
entered into on or about the date hereof by Capital One, National Association
(“CapOne”), as the issuing bank, and the Ultimate Parent and one or more
additional Borrowers, as the applicants, whereby CapOne will issue letters of
credit for the account of one or more Borrowers from time to time, as such
letter of credit facility may be amended, restated, replaced, refinanced,
extended, renewed or otherwise modified from time to time with one or more
issuers in whole or in part.   The Existing Letters of Credit shall be deemed to
have been issued under the CapOne Letter of Credit Facility.

“Cash Collateral Account” means a deposit account or securities account
(including Controlled Deposit Accounts and Controlled Securities Accounts) in
the name of a Borrower and under the sole control (as defined in the applicable
UCC) of Administrative Agent and (a) in the case of a deposit account, from
which such Borrower may not make withdrawals except as permitted by
Administrative Agent and (b) in the case of a securities account, with respect
to which Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency or instrumentality of the United
States federal government the obligations of which are fully backed by the full
faith and credit of the United States federal government, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-2” from S&P or at least “P-2” from Moody’s,
(c) any commercial paper rated at least “A-2” by S&P or “P-2” by Moody’s and
issued by any Person organized under the laws of any state of the United States,
(d) any Dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) any
Lender or (ii) any commercial bank that is (A) organized under the laws of the
United States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a),  (b),  (c) or (d) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
$500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States; provided,
 however, that the maturities of all obligations specified in any of
clauses (a),  (b),  (c) and (d) above shall not exceed 365 days.

“Cash Management Document”  means any certificate, agreement or other document
executed by the Loan Parties in respect of the Cash Management Obligations of
the Loan Parties.



6

--------------------------------------------------------------------------------

 

 

“Cash Management Obligation” means, with respect to the Loan Parties, any direct
or indirect liability, contingent or otherwise, of any such Person in respect of
cash management services (including treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements)
provided by the Administrative Agent, any Lender or any Affiliate of any of
them, including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith.

“Certificated Security” has the meaning specified in the Security Agreement.

“Change of Control” means that (i) Ultimate Parent shall cease to own directly
or indirectly (x) less than 50% of the Equity Interests of LLC Parent, (y) 100%
of the Equity Interests of any other of the managing members of LLC Parent or
(z) 100% of the Equity Interests of SGH Partnership, LLC or Genesis Partnership,
LLC (except, in each case, to the extent expressly permitted by
Section 8.5(a)(i)(A)), (ii) except to the extent expressly permitted by
Section 8.5(a)(ii), Ultimate Parent and LLC Parent shall, collectively, cease to
own, directly or indirectly, 100% of the Equity Interests of Parent, Holdings,
Skilled Holdings, Genesis Holdings or GHLLC; (iii) Holdings (or, if Holdings is
no longer in existence in accordance with Section 8.5(a)(ii), Parent or LLC
Parent) shall cease to own, directly or indirectly, 100% of the Equity Interests
of Skilled Holdings, Genesis Holdings or GHLLC; (iv) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of such person and its subsidiaries and any
person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Permitted Investors is or
becomes the beneficial owner, directly or indirectly, of more than 35% of the
Voting Stock of Ultimate Parent and such person or group is or becomes, directly
or indirectly, the beneficial owner of a greater percentage of the Voting Stock
of Ultimate Parent than the percentage of outstanding Voting Stock of Ultimate
Parent owned by the Permitted Investors or (v) a “change of control” or similar
concept under the Welltower Term Loan Documents, or any Material Master Leases
shall have occurred.

“Chattel Paper” has the meaning specified in the Security Agreement.

“Closing Date” means March 6, 2018.

“Closing Date Term Loan” has the meaning specified in Section 2.1(b).

“Closing Date Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make the Closing Date Term Loan, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “Closing Date Term Loan Commitment”, as it may be amended to reflect
Assignments.

“Closing Date Term Loan Exit Fee” has the meaning specified in Section
2.11(c)(i).

“Closing Date Transactions” means (i) the repayment in part of the aggregate
principal amount of any Revolving Credit Loans (as defined in the Original
Credit Agreement) outstanding immediately prior to the effectiveness of the
Tenth Amendment with proceeds of Closing Date Term Loans and the termination of
the associated commitments to make extensions of credit under the Revolving
Credit Facility (as defined in the Original Credit Agreement) in effect
immediately prior to the effectiveness of the Tenth Amendment in an amount equal
to $319,493,702.04; (ii) the repayment of the aggregate principal amount of any
Revolving Credit Loans (as defined in the Original Credit Agreement) outstanding
immediately prior to the effectiveness of the Tenth Amendment (after giving
effect to the prepayment described in clause (i)) and the termination of the
associated commitments to make extensions of credit under the Revolving Credit
Facility (as defined in the Original Credit Agreement) in effect immediately
prior to the effectiveness of the Tenth Amendment with proceeds of Revolving
Loans and the exchange of

7

--------------------------------------------------------------------------------

 

 

that portion of Revolving Credit Commitments (as defined in the Original Credit
Agreement) associated with such outstanding Revolving Loans for a like principal
amount of Revolving Credit Commitments and (iii) as of the Closing Date, the
reduction of the L/C Sublimit to $0 and the cash collateralization of the
Existing Letters of Credit.

“CMS Bulletin” has the meaning specified in Section 7.12(a)(iii).

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning specified therefor in the Security Agreement.

“Commitment” means, as of the date of any determination, with respect to each
Lender, such Lender’s Revolving Credit Commitment, its Delayed Draw Term Loan
Commitment and/or its Closing Date Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Concentration Accounts” has the meaning specified in Section 7.12(a)(i)(B).

“Concentration Account Collecting Bank” has the meaning specified in
Section 7.12(a)(i)(B).

“Consolidated” and “Consolidated Basis” means, with respect to any Person, the
accounts or results of such Person and its Subsidiaries, consolidated in
accordance with GAAP, excluding the revenues, expenses, assets and liabilities
of variable interest entities having indebtedness that is non-recourse to such
Person.

“Consolidated EBITDA” means, with respect to any Person, for any measurement
period, Consolidated Net Income for such period plus without duplication and to
the extent deducted in determining such Consolidated Net Income, the sum of (i)
Consolidated Interest Expense for such period, plus (ii) Consolidated income tax
expense for such period, plus (iii) all amounts attributable to the amount of
the provision for depreciation and amortization, plus (iv) the amount of any
non-cash charges (other than the write-down of current assets), plus (v) the
amount of any loss from unusual or extraordinary items in excess of $100,000,
including any related management incentive or stay-pay plans in place as of the
Original Closing Date, any restructuring charges and any other non-recurring
loss not to exceed $20,000,000 in the aggregate for this clause (v) for any
period, plus (vi) costs, fees and expenses for such period paid in connection
with the Transactions and the Welltower Transactions, plus (vii) any
non-recurring fees, costs or expenses for such period incurred in connection
with a Permitted Acquisition or any Investment, Transfer, incurrence of (or
amendments or modifications to) Indebtedness, issuance of Equity Interests or
Equity Equivalents or entry into new (or amendments or modifications to)
Material Master Leases, in each case, permitted under this Agreement (in each
case, including any such transaction undertaken but not completed); provided
that the costs, fees and expenses added pursuant to clause (vi) and this clause
(vii), in the aggregate, shall not exceed 20% of Consolidated EBITDA in any
period, plus (viii) the amount of cost savings and acquisition synergies
projected by such Person in good faith to be realized within 12 months of the
date such actions are first taken in connection with any other acquisition or
Transfer or restructuring of the business by any of the Loan Parties or the HUD
Sub-Facility Entities, in each case, calculated on a Pro Forma Basis as though
such cost savings or acquisition synergies had been realized on the first day of
such period, net of the amount of actual benefits realized during such period
that are

8

--------------------------------------------------------------------------------

 

 

otherwise included in the calculation of Consolidated EBITDA from such actions;
provided that (A) such cost savings and acquisition synergies are reasonably
identifiable and factually supportable, and (B) the aggregate amount of cost
savings and acquisition synergies added pursuant to this clause shall not exceed
15% of Consolidated EBITDA in any period, otherwise, plus (ix) the amount of
cost savings and acquisition synergies projected by such Person in good faith to
be realized within (x) 15 months of the date such actions are first taken in
connection with the Transactions and the Welltower Transactions or (y) 12 months
of the date such actions are first taken in connection with any other
acquisition or Transfer or restructuring of the business by any of the Loan
Parties or the HUD Sub-Facility Entities, in each case, calculated on a Pro
Forma Basis as though such cost savings or acquisition synergies had been
realized on the first day of such period, net of the amount of actual benefits
realized during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions; provided that (A) such cost savings and
acquisition synergies are reasonably identifiable and factually supportable, and
(B) the aggregate amount of cost savings and acquisition synergies added
pursuant to this clause (ix) shall not exceed (x) $50,000,000 in the aggregate
(and in no event shall the total amount of all cost savings and acquisition
synergies with respect to the Transactions and the Welltower Transactions exceed
$50,000,000), in the case of net cost savings and acquisition synergies with
respect to the Transactions and the Welltower Transactions and (y) 15% of
Consolidated EBITDA in any period, otherwise, plus (x) the amount of management,
consulting, monitoring and advisory fees (including termination fees and
transaction fees) and related indemnities and expenses paid or accrued in such
period (and prior to the Closing Date) to the Sponsor pursuant to any management
agreement permitted by Section 8.6(a)(vi) and deducted (and not added back) in
such period in computing such Consolidated Net Income, in an aggregate amount
not exceeding $3,000,000 in any Fiscal Year, plus (xi) solely in connection with
calculating the Consolidated Fixed Charge Coverage Ratio, Consolidated Senior
Leverage Ratio and Consolidated Total Leverage Ratio for any periods, the
Customer Charge, minus (xii) the amount of any cash or non-cash unusual or
extraordinary gains that are in excess of $100,000 and any other non-recurring
gains.  Any non-cash expenses related to the management incentive or stay-pay
plans in place as of the Original Closing Date will be included in clause (v)
above.  In addition, (A) there shall be included on a Pro Forma Basis in
determining Consolidated EBITDA for any period, without duplication, Acquired
EBITDA of any Person, business or other property acquired by the Borrowers or
the HUD Sub-Facility Entities during such period (but not the Acquired EBITDA of
any related Person or business to the extent not so acquired) in accordance with
the terms of this Agreement, to the extent not subsequently sold, Transferred or
otherwise disposed of by the Borrowers or the HUD Sub-Facility Entities during
such period (each such Person or business acquired and not subsequently so
Transferred, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition); (B) there shall be
excluded on a Pro Forma Basis in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business Transferred or otherwise
disposed of, closed or classified as discontinued operations as classified under
GAAP by the Borrowers or the HUD Sub-Facility Entities during such period (each
such Person, property, business so sold or Transferred, a “Sold Entity or
Business”), based on the actual Disposed EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
Transfer or disposition); and (C) there shall be excluded on a Pro Forma Basis
in determining Consolidated EBITDA for any measurement period the Consolidated
EBITDA of any newly constructed Facilities for the twelve (12) month period
following receipt of a certificate of occupancy for such Facilities, in an
aggregate amount not exceeding $5,000,000 in any four consecutive Fiscal
Quarters.  For purposes of determining the Consolidated Fixed Charge Coverage
Ratio, Consolidated Senior Leverage Ratio and the Consolidated Total Leverage
Ratio as of and for the periods ended March 31, 2017, June 30, 2017, September
30, 2017 and December 31, 2107, Consolidated EBITDA for the Fiscal Quarters
ended on such dates shall be deemed to be equal to $50,800,000, $56,600,000,
$30,500,000 and $23,700,000, respectively (as such amounts may be adjusted in
accordance with the immediately preceding sentences).



9

--------------------------------------------------------------------------------

 

 

“Consolidated EBITDAR” means, for any measurement period, Consolidated EBITDA
for such period plus, to the extent deducted in determining Consolidated EBITDA
for such period, without duplication, Consolidated Rental Expense.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
for any measurement period, the ratio of (a) Consolidated EBITDA for the
measurement period minus Maintenance Capital Expenditures for such period to
(b) the Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” means, with respect to any Person, for any
measurement period, the sum, determined on a Consolidated Basis without
duplication, of (a) Consolidated Interest Expense of such Person and its
Subsidiaries earned and paid in cash for such period, (b) the principal amount
of Consolidated Total Debt of such Person and its Subsidiaries having a
scheduled due date during such period (other than the payment of principal
pursuant to Section 2.8(c)), (c) federal and state income taxes paid in cash for
such period (including, for avoidance of doubt, tax attributes realized during
such period in connection with the Tax Receivable Agreement) and payments paid
in cash pursuant to the Tax Receivable Agreement for such period, if any and (d)
equity distributions and dividends made during such period (other than Tax
Distributions made in accordance with Section 8.6(a)(x)).  For purposes of
determining the Consolidated Fixed Charge Coverage Ratio as of and for the
periods ended March 31, 2017, June 30, 2017, September 30, 2017 and December 31,
2017, Consolidated Fixed Charges for the Fiscal Quarters ended on such dates
shall be deemed to be equal to $19,400,000, $22,200,000, $20,800,000 and
$18,800,000, respectively.

“Consolidated Interest Expense” means, with respect to any Person, for any
measurement period, the sum, determined on a Consolidated Basis without
duplication, of (a) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations (other than Real Property Financing
Obligations)) of such Person and its Subsidiaries for such period, plus (b) any
interest accrued during such period in respect of Indebtedness of such Person
and its Subsidiaries that is required to be capitalized rather than included in
Consolidated Interest Expense for such period in accordance with GAAP; provided
that Consolidated Interest Expense for any period ending on any day prior to the
first anniversary of the Closing Date shall be deemed equal to the product of
(i) Consolidated Interest Expense computed in accordance with the requirements
of this definition for the period from and including the Closing Date to and
including such day by (ii) a fraction, the numerator of which is the number of
days from and including the Closing Date to and including such day and the
denominator of which is 365.

“Consolidated Net Income” means, with respect to any Person, for any measurement
period, the Net Income or loss of such Person and its Subsidiaries for such
period determined on a Consolidated Basis; provided that there shall be
excluded, without duplication, (a) the income of such Person and its
Subsidiaries to the extent that the declaration or payment of dividends or
similar distributions by such Person and its Subsidiaries of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Person and its Subsidiaries, (b) the income or loss of such
Person and its Subsidiaries accrued prior to the date such Person becomes a Loan
Party or is merged into or consolidated with any of the Loan Parties or the date
that such Person’s assets are acquired by any of the Loan Parties, (c) any gains
or losses attributable to sales of assets outside of the ordinary course of
business, (d) earnings (or losses) resulting from any reappraisal, revaluation
or write-up (or write-down) of assets (other than current assets),
(e) unrealized gains and losses with respect to Hedge Agreements or other
derivative instruments for such period, and (f) any gains or losses relating to
discontinued operations; provided further that the Net Income of any Person in
which any other Person (other than the Loan Parties or the HUD Sub-Facility
Entities or any director or foreign national holding qualifying shares in
accordance with applicable law) has a joint interest shall be included in
Consolidated Net Income only to the extent of the percentage interest of such
Person owned by the Loan Parties and the HUD Sub-Facility Entities.  In
addition, to the extent not already

10

--------------------------------------------------------------------------------

 

 

included in Consolidated Net Income, notwithstanding anything to the contrary in
the foregoing, Consolidated Net Income shall include (i) any expenses and
charges that are reimbursed by indemnification or other reimbursement provisions
in connection with any Investment or any Transfer permitted hereunder and
(ii) to the extent covered by insurance and actually reimbursed, expenses with
respect to liability or casualty events or business interruption.

“Consolidated Rental Expense” means, with respect to any Person, for any
measurement period, the total rental expense for operating leases and Real
Property Financing Obligations of such Person and its Subsidiaries (regardless
of the accounting treatment thereof), determined on a Consolidated Basis for
such period and adjusted, for avoidance of doubt, to exclude the non-cash impact
resulting from the straight-lining of rents; provided that Consolidated Rental
Expense shall be reduced by all rental income.

“Consolidated Senior Debt” means, with respect to any Person, as at any date,
the aggregate principal amount of Indebtedness of such Person arising under (a)
this Agreement, (b) the HUD Sub-Facility Credit Agreement, (c) the MidCap RE
Credit Agreement and (d) the HUD RE Loan Documents, less the sum of (aa)
unrestricted cash and Cash Equivalents as shown on the balance sheet on a
Consolidated Basis of the Loan Parties (it being understood that cash and Cash
Equivalents on deposit in an account in which the Administrative Agent or,
subject to the Intercreditor Agreement, the MidCap RE Agent, or, subject to any
applicable intercreditor agreement, a lender party to the HUD RE Loan Documents
has a perfected Lien constitutes unrestricted cash for purposes hereof,
notwithstanding the fact that another creditor may have a subordinate Lien in
any such account) and (bb) cash and Cash Equivalents pledged to cash
collateralize letters of credit issued under the CapOne Letter of Credit
Facility.

“Consolidated Senior Leverage Ratio” means, with respect to any Person, as of
any date of determination, the ratio of Consolidated Senior Debt as of such date
to Consolidated EBITDA of such Person for the four Fiscal Quarter period ending
on such date calculated on a Pro Forma Basis.

“Consolidated Total Assets” means, with respect to any Person, as at any date,
the total amount of all assets of such Person and its Subsidiaries determined on
a Consolidated Basis as of the last day of the period for which the most recent
financial statements were delivered prior to such date of determination.

“Consolidated Total Debt” means, with respect to any Person, as at any date, the
aggregate principal amount of Indebtedness of such Person less (a) Indebtedness
of the type described in clause (e) of the definition of such term to the extent
related to Real Property Financing Obligations, (b) Indebtedness of a type
described in clauses (d) and (f) of the definition thereof, (c) any letters of
credit, banker acceptances or similar instruments to the extent undrawn,
(d) unrestricted cash and Cash Equivalents as shown on the balance sheet on a
Consolidated Basis of the Loan Parties (it being understood that cash and Cash
Equivalents on deposit in an account in which the Administrative Agent, the
Welltower Term Loan Agent or, subject to the Intercreditor Agreement, Skilled RE
Lender or the MidCap RE Agent has a perfected Lien constitutes unrestricted cash
for purposes hereof, notwithstanding the fact that another creditor may have a
subordinate Lien in any such account) and (e) cash and Cash Equivalents pledged
to cash collateralize letters of credit issued under the CapOne Letter of Credit
Facility.

“Consolidated Total Leverage Ratio” means, with respect to any Person, as of any
date of determination, the ratio of Consolidated Total Debt as of such date to
Consolidated EBITDA of such Person for the four Fiscal Quarter period ending on
such date calculated on a Pro Forma Basis.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement

11

--------------------------------------------------------------------------------

 

 

or joint venture agreement of such Person, (c) any other constitutive,
organizational or governing document of such Person, whether or not equivalent,
and (d) any other document setting forth the manner of election or duties of the
directors, officers or managing members of such Person or the designation,
amount or relative rights, limitations and preferences of any Equity Interests
of such Person.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any agreement, instrument or other
undertaking (other than a Loan Document) to which such Person is a party or by
which it or any of its Property is bound.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Administrative Agent, among
Administrative Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to Administrative Agent.

“Controlled Deposit Account”  means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by
Administrative Agent.

“Controlled Investment Affiliate” means, as applied to any Person, any other
Person that directly or indirectly is in control of, is controlled by, or is
under common control with, such Person and that is organized by such Person (or
any Person controlling such Person) primarily for the purpose of making equity
or debt investments in Ultimate Parent or other portfolio companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly to direct or cause the direction of the management and policies of
such Person, in either case whether by contract or otherwise.

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by
Administrative Agent.

“Curable Period” has the meaning specified in Section 5.7(a).

“Cure Amount” has the meaning specified in Section 5.7(a).

“Cure Right” has the meaning specified in Section 5.7(a).

“Customer Charge” means, for any measurement period, without duplication, the
amount of any cash or non-cash charge or write-down (net of any subsequent
adjustment taken as income) recognized by the Borrowers and/or their respective
Subsidiaries, in respect of receivables owing by Fortis Management Group,
Consulate Healthcare LLC and any applicable Affiliate thereof to the Borrowers
and/or their respective Subsidiaries.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.



12

--------------------------------------------------------------------------------

 

 

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Defaulting Borrower” has the meaning specified in Section 2.19(b).

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and LLC Parent in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Administrative Agent and LLC Parent in writing
that it does not intend to comply with such Lender’s funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or LLC Parent, to confirm in
writing to the Administrative Agent and LLC Parent that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and LLC Parent), or (d) after
the Closing Date, has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other federal or state regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) upon delivery of written notice of such
determination to LLC Parent and each Lender.

“Deferred Note Interest” has the meaning specified in Section 8.1(aa).

“Delayed Draw Term Lender” means each means each Lender having a Delayed Draw
Term Loan Commitment in excess of $0 (or, in the event the Delayed Draw Term
Loan Facility shall have expired or been terminated at any time, each Lender at
such time having Delayed Draw Term Loans in excess of $0).

“Delayed Draw Term Loan” shall have the meaning set forth in Section 2.1(b)
hereof.

“Delayed Draw Term Loan Availability” means as of any date of determination, the
lesser of (i) the aggregate Delayed Draw Term Loan Commitment of all Lenders and
(ii) the Borrowing Base, in each case, less the Delayed Draw Term Loan
Outstandings.

“Delayed Draw Term Loan Commitment” shall mean, as to each Delayed Draw Term
Lender, its obligation to make a Delayed Draw Term Loan to Borrowers pursuant to
Section 2.1(c) in an

13

--------------------------------------------------------------------------------

 

 

aggregate Dollar amount not to exceed the amount set forth opposite beside such
Lender’s name under the caption “Delayed Draw Term Loan Commitment”, as it may
be (i) amended to reflect Assignments and (ii) reduced pursuant to this
Agreement.  The aggregate amount of the Delayed Draw Term Loan Commitments on
the Closing Date is $30,000,000.

“Delayed Draw Term Loan Facility” means the Delayed Draw Term Loan Commitments
and the provisions herein related to the Delayed Draw Term Loans.

“Delayed Draw Term Loan Outstandings” means, at any time, the aggregate
principal amount of the Delayed Draw Term Loans.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disbursement Operating Account” has the meaning specified in
Section 7.12(a)(i)(C).

“Disbursement Operating Account Collecting Bank” has the meaning specified in
Section 7.12(a)(i)(C).

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Revolving Credit Facilities and approved by Borrower, which approval shall
not be unreasonably withheld, conditioned or delayed, and (b) all other
documents filed by any Loan Party with the SEC.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or property
for any period, the amount for such period of Consolidated EBITDA of such Sold
Entity or Business or property, all as determined on a consolidated basis for
such Sold Entity or Business or property.

“Disqualified Capital Stock” means any Equity Interest or Equity Equivalent
that, by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable), or upon the happening of any event,
(a) matures (excluding any maturity as the result of an optional redemption by
the issuer thereof) or is mandatorily redeemable (other than solely for Equity
Interests or Equity Equivalents that do not qualify as “Disqualified Capital
Stock”), pursuant to a sinking fund obligation or otherwise (except as the
result of a Change of Control or asset sale so long as any rights of the holders
thereof upon the occurrence of a Change of Control or asset sale event shall be
subject to the prior repayment in full of the Loans and all Obligations that are
accrued and payable and the termination of the Commitments), or is redeemable at
the option of the holder thereof, in whole or in part (other than solely for
Equity Interests or Equity Equivalents that do not qualify as “Disqualified
Capital Stock”), or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in each case at any time on
or prior to the date that is 91 days after the Scheduled Termination Date, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest or Equity
Equivalent referred to in clause (a) above, in each case at any time prior to
the date that is 91 days after the Scheduled Termination Date; provided that if
such Equity Interest or Equity Equivalent is issued to any plan for the benefit
of employees of the Loan Parties or by any such plan to such employees, such
Equity Interest or Equity Equivalent shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Loan Parties in
order to satisfy applicable statutory or regulatory obligations; provided,
 further, that any Equity Interest or Equity Equivalent held by any present or
former officers, consultants, directors or employees (and their spouses, former
spouses, heirs, estates and assigns) of the Loan Parties upon the death,
disability, engaging in competitive activity or termination of employment of
such officer, director, consultant or employee or pursuant to any equity
subscription,

14

--------------------------------------------------------------------------------

 

 

shareholder, employment or other agreement shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the Loan
Parties.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

“Eligible Account” means an Account of any applicable Borrower generated in the
ordinary course of such Borrower’s business from the sale of goods or rendering
of Medical Services to a Patient, that is due in its entirety by an Account
Debtor that is Medicaid, Medicare, TRICARE or an Approved Insurer under a
Third-Party Payor Program or certain individuals and that Administrative Agent,
in its reasonable credit judgment, deems to be an Eligible Account.  The net
amount of Eligible Accounts at any time shall be (a) the face amount of such
Eligible Accounts as originally billed minus (b) all cash collections and other
proceeds of such Account received from or on behalf of the Account Debtor
thereunder as of such date and any and all returns, rebates, discounts (which
may, at Administrative Agent’s option, be calculated on shortest terms),
credits, allowances and excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such Accounts at such time.  Without limiting the generality of the foregoing,
no Account shall be an Eligible Account if:

(i) the Account or any portion of the Account is payable by an individual
beneficiary, recipient or subscriber individually and not directly to the
applicable Borrower by an Account Debtor that is Medicaid, Medicare, TRICARE or
an Approved Insurer under a Third-Party Payor Program; provided, however, with
respect to (A) an Account Debtor that is an individual, so long as (1) the
Account arises solely from the rendering of Medical Services, and (2) the
invoice for such Account has been delivered to the Account Debtor (or the Person
that is responsible for the payment of such Account on behalf of such Account
Debtor), then Accounts in an aggregate amount not to exceed $15,000,000, in each
case, shall not become ineligible solely because of this clause (i), and (B) an
Account Debtor that is a UPL Hospital, so long as the Account arises under the
UPL Documents for managed services in connection with the rendering of Medical
Services, then Accounts in an amount not to exceed $20,000,000 in the aggregate
for all UPL Hospitals shall not become ineligible solely because of this
clause (i);



15

--------------------------------------------------------------------------------

 

 

(ii) the Account remains unpaid (A) with respect to Accounts for which Medicaid
approval is being sought, but for which Medicaid has not finally approved
coverage, more than 90 days past the claim or invoice date (but in no event more
than 105 days after the applicable Medical Services have been rendered),
(B) with respect to Accounts for which the Account Debtor is a UPL Hospital, the
Account of which is not otherwise ineligible hereunder, more than 90 days past
the claim or invoice date under the applicable UPL Documents (but in no event
more than 120 days after the end of the month in which the applicable Medical
Services have been rendered), (C) with respect to Accounts for which the Account
Debtor is an individual the Account of which is not otherwise ineligible
hereunder, more than 120 days past the claim or invoice date (but in no event
more than 135 days after the applicable Medical Services have been rendered),
and  (D) with respect to all other Accounts, more than 150 days past the claim
or invoice date (but in no event more than 165 days after the applicable Medical
Services have been rendered);

(iii) the Account is subject to any defense, set-off (in respect of a liquidated
amount), counterclaim, deduction, discount, credit, chargeback, freight claim,
allowance, right of recoupment, or adjustment of any kind but only to the extent
thereof;

(iv) if the Account arises from the performance of Medical Services (either
directly or under a UPL Program or similar program), the Medical Services have
not actually been performed, the Medical Services were undertaken in violation
of any law, or the Medical Services were performed at a Facility
(A) where  outstanding Medicare or Medicaid survey deficiencies at Level G, H,
I, J, K, L or worse  have been outstanding for a period of greater than six (6)
months or have resulted in the imposition by Centers for Medicare & Medicaid
Services or the applicable state survey agency of sanctions in the form of a
program termination, temporary management, denial of payment for new admissions
as a result of Medicare or Medicaid survey deficiencies, (B) where any Primary
License related to such Facility has been and remains revoked, or (C) which has
been, or is expected to be within 30 days of the date on which the relevant
Borrowing Base Certificate is to be delivered, closed;

(v) the Account is subject to a Lien (other than Liens in favor of the
Administrative Agent or Liens that have been expressly subordinated to the Liens
of the Administrative Agent);

(vi) the applicable Borrowers know or should have known of the bankruptcy,
receivership, reorganization, or insolvency of the Account Debtor;

(vii) the Account is evidenced by chattel paper or an instrument of any kind, or
has been reduced to judgment;

(viii) the Account Debtor has its principal place of business or executive
office outside the United States or the Account is payable in a currency other
than U.S. dollars;

(ix) the Account Debtor is an employee, agent, Affiliate or Subsidiary of a
Borrower (excluding the HUD Sub-Facility Entities during all times the HUD
Sub-Facility Credit Agreement is in effect);



16

--------------------------------------------------------------------------------

 

 

(x) more than 50% of the aggregate balance of all Accounts owing from the
Account Debtor obligated on the Account are outstanding more than 150 days past
the invoice date;

(xi) 50% or more of the aggregate unpaid Accounts from any Account Debtor and
its Affiliates are not deemed Eligible Accounts under this Agreement;

(xii) any covenant, representation or warranty contained in the Loan Documents
with respect to such Account has been breached (it being understood that, for
purposes of this definition, the words “to the best of Borrowers’ knowledge”
shall be deemed excised);

(xiii) the Account is not paid directly to or collected directly or indirectly
in the Concentration Account;

(xiv) the Account is not subject to a valid and perfected first priority Lien in
favor of Administrative Agent for the benefit of the Secured Parties;

(xv) the applicable Borrower is not able to bring suit or otherwise enforce its
remedies against the Account Debtor with respect to the Account through the
judicial process in the Account Debtor’s jurisdiction due to failure of such
Borrower to be qualified to conduct business in such jurisdiction, failure to
file any notice of business of activities report or otherwise;

(xvi) Accounts for which an invoice has not been sent to the applicable Account
Debtor in respect of such Account, in the form otherwise required by such
Account Debtor; provided, however, (A) to the extent that no more than 21 days
have elapsed since the first calendar day in the month immediately following the
month in which the Medical Services giving rise to such Account were performed
and (B) such Account would otherwise constitute an Eligible Account but for the
requirements of this clause (xvi), such Account shall not be deemed ineligible;

(xvii) Accounts owned by a Person acquired in connection with a Permitted
Acquisition or implementation of a UPL Program, until such time as customary
diligence investigations (which may include a field examination with respect to
such Person or Accounts) are completed to the reasonable satisfaction of
Administrative Agent;

(xviii) The Account Debtor is a UPL Hospital and a default shall occurred and is
continuing under any UPL Document to which such UPL Hospital is a party, whether
such default shall have occurred as a result of actions or inactions by such UPL
Hospital or by the UPL Borrower; or

(xix) the Account fails to meet such other reasonable specifications and
requirements which may from time to time be established by Administrative Agent
consistent with its reasonable credit judgment and consistent with its
underwriting and general business practices following Administrative Agent’s
analysis or audit; provided, that Administrative Agent shall provide notice to
Borrowers of any such other specifications and requirements prior to
implementation thereof, and such change shall not be effective until the date of
delivery of the next Borrowing Base Certificate due after such notice.



17

--------------------------------------------------------------------------------

 

 

“Environmental Claims” means any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by any of the Loan Parties (a) in the ordinary course of such Person’s business
or (b) as required in connection with a financing transaction or an acquisition
or Transfer of real estate) or proceedings pursuant to or in connection with any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (hereinafter, “Claims”), including, without limitation,
(i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, (ii) any and all Claims by any
third-party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials) or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands, and (iii) any and all Claims by any
third-party regarding environmental liabilities or obligations assumed or
assigned by contract or operation of law.

“Environmental Indemnity” means that certain Second Amended and Restated
Environmental Indemnity Agreement, dated as of the date hereof, as it may been
or may be further supplemented, amended, restated, replaced or otherwise
modified from time to time, pursuant to which Loan Parties indemnify
Administrative Agent and Lenders for any Environmental Liability.

“Environmental Laws” means each applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution, the
protection of the environment, including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands, or human health or safety (to the extent relating to
human exposure to Hazardous Materials).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Loan Party as a result of, or related to, any Environmental Claim and resulting
from the ownership, lease, sublease or other operation or occupation of property
by any Loan Party, whether on, prior or after the Closing Date.

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests or any other Equity Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Equity
Interests or any other Equity Equivalent, whether or not presently convertible,
exchangeable or exercisable.

“Equity Interests” means all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting, but excluding
Indebtedness convertible or exchangeable into Equity Interests prior to the
conversion or exchange thereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.



18

--------------------------------------------------------------------------------

 

 

“ERISA Affiliate” means, collectively, any Loan Party, and any Person under
common control, or treated as a single employer, with any Loan Party, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA or Section 4043(c) with respect to a Title IV Plan,
other than an event for which the notice requirement has been duly waived under
the applicable regulations, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
insolvency or termination (or treatment of a plan amendment as termination)
under Section 4041A of ERISA, (e) the filing of a notice of intent to terminate
a Title IV Plan (or treatment of a plan amendment as termination) under
Section 4041 of ERISA, (f) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due, (h) the
imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Multiemployer Plan, Benefit Plan or any
trust thereunder intended to qualify for tax exempt status under Section 401 or
501 of the Code or other Requirements of Law to qualify thereunder, (j) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any liability upon any ERISA Affiliate under Title IV of ERISA
other than for PBGC premiums due but not delinquent and (k) the occurrence of a
Foreign Benefit Event.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by Administrative Agent, any of its Related Persons or
any other Person, providing for access to data protected by passcodes or other
security system.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

“Event of Default” has the meaning specified in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Issuance” means a Qualified Equity Issuance (other than Qualified
Equity Issuances utilized in connection with an exercise of the Loan Parties’
Cure Right under Section 5.7(a)); provided that the Net Cash Proceeds therefrom
shall be reduced to the extent previously expended pursuant to Section 8.4(k)
and/or Section 8.9(b).

“Excluded Swap Obligations”  means any obligation to pay or perform under any
Swap Transaction if, and to the extent that, all or a portion of the guarantee
of any Guarantor of, or the grant by any Guarantor of a security interest to
secure, such Swap Transaction (or any guarantee thereof) is or

19

--------------------------------------------------------------------------------

 

 

becomes illegal under the Commodity Exchange Act or rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of any Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
or the grant of such security interest becomes effective with respect to such
Swap Transactions.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Transaction that is attributable to swaps for which such guaranty or
security interest is or becomes illegal.

“Excluded Taxes” has the meaning specified in Section 2.17(a).

“Existing Letters of Credit” means the collective reference to the existing
letters of credit identified on Schedule IV, including extensions and renewals
thereof.

“Facilities” means, collectively, each hospital, clinic, skilled nursing
facility, assisted living facility, independent living facility or mental health
facility (or state equivalent of such licensure categories) or other healthcare
facility owned, leased or managed by the Loan Parties or any of their
Subsidiaries, as listed on Schedule 4.16 hereto.

“Facility Cash Account” means a deposit account of a Borrower opened to hold
certain cash of a particular Facility, the daily balance of which shall not
exceed $100,000 individually or $5,000,000 in the aggregate for all such
accounts for all Facilities.

“Facility Depository Banks” has the meaning specified in Section 7.12(a)(i)(A).

“Facility Lockbox Accounts” has the meaning specified in Section 7.12(a)(i)(A).

“Facility Lockbox Agreement” has the meaning specified in Section 7.12(a)(v)(B).

“FATCA” means Sections 1471 through 1474 of the Code (effective as of the
Closing Date) (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the United States
Federal Reserve System arranged by federal funds brokers, as determined by
Administrative Agent in its sole discretion.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“Fee Letter” means each of (a) the Fee Letter, dated as of the Closing Date, by
and among the Administrative Agent and Borrowers; and (b) each other letter
agreement executed from time to time, as each may be amended, restated, revised,
supplemented, replaced or otherwise modified from time to time, with respect to
certain fees to be paid from time to time to Administrative Agent and its
Related Persons.

“Financial Condition Covenants” means each covenant set forth in Article 5.

“Financial Cure Covenant” has the meaning specified in Section 5.7(a).



20

--------------------------------------------------------------------------------

 

 

“Financial Statement” means each financial statement delivered pursuant to
Section 6.1.

“Fiscal Quarter” means each three (3) fiscal month period ending on March 31,
June 30, September 30 or December 31.

“Fiscal Year” means each 12 month period ending on December 31.

“Foreign Benefit Event” means with respect to any Foreign Pension Plan, (a) the
failure of any such Foreign Pension Plan or any trust thereunder intended to
qualify for tax exempt status under any Requirements of Law, (b) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (c) the failure to make the required contributions or payments under any
applicable law on or before the due date for such contributions or payments,
(d) the receipt of a notice by a Governmental Authority relating to its
intention to terminate any such Foreign Pension Plan or to appoint a trustee or
similar official to administer any such Foreign Pension Plan, or alleging the
insolvency of any such Foreign Pension Plan, (e) the incurrence of any liability
in excess of $1,000,000 by any Loan Party under applicable law on account of the
complete or partial termination of such Foreign Pension Plan or the complete or
partial withdrawal of any participating employer therein, or (f) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by any Loan
Party, or the imposition on any Loan Party of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case in excess
of $1,000,000.

“Foreign Pension Plan” means any pension plan maintained outside the
jurisdiction of the United States that under applicable law is required to be
funded through a trust or other funding vehicle other than a trust or funding
vehicle maintained exclusively by a Governmental Authority to which any Loan
Party incurs or otherwise has any obligation or liability, contingent or
otherwise.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.3, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
Financial Statements.

“Genesis Holdings” has the meaning specified in the preamble to this Agreement.

“Genesis Subsidiary” means Genesis Holdings together with each of its direct or
indirect Subsidiaries that is a Borrower.

“GHLLC” means Genesis HealthCare LLC, a Delaware limited liability company.

“Government Receivables Deposit Account” means any deposit account into which
payments from Medicaid, Medicare, TRICARE or other state or federal healthcare
payor programs are deposited, or in which funds are deposited to provide credit
support, ACH support or other reserves for Borrowers, which accounts shall
include all accounts listed on Schedule 7.12(b) (as such schedule may be updated
from time to time by Borrowers as part of the Compliance Certificate delivered
pursuant to Section 6.2(d)).

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities

21

--------------------------------------------------------------------------------

 

 

exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners).

 “Guarantee Obligation” as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any Indebtedness, net worth, working capital
earnings, leases, dividends or other distributions upon the stock or equity
interests (other than Real Property Financing Obligations) (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any Property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided,  however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Transfer of assets or any Investment permitted under this
Agreement.  The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by Borrowers in good faith.

“Guarantors” has the meaning specified in the preamble to this Agreement.

“Hazardous Material” means (a) any petroleum or petroleum products, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, radon gas, mold, toxic mold, lead and medical waste; (b) any
chemicals, wastes, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous waste”, “hazardous materials”,
“extremely hazardous waste”, “restricted hazardous waste”, “toxic substances”,
“toxic pollutants”, “contaminants”, or “pollutants”, or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, waste,
material or substance which is prohibited, limited or regulated by or with
respect to which liability is imposed under any Environmental Law.

“Healthcare Laws” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions or agreements, in each case, pertaining to  or concerned
with the establishment, construction, ownership, operation, use or occupancy of
a Facility or any part thereof and all material Permits and Primary Licenses,
including those relating to the quality and adequacy of care, equipment,
personnel, operating policies, additions to facilities and services, medical
care, distribution of pharmaceuticals, rate setting, kickbacks, fee splitting,
patient healthcare and/or patient healthcare information, including the Health
Insurance Portability and Accountability Act of 1996, as amended, and the rules
and regulations promulgated thereunder, and as amended by the Health Information
Technology for Economic and Clinical Health Act provisions of the American
Recovery and Reinvestment Act of 2009, and the rules and regulations promulgated
thereunder (collectively “HIPAA”).

“Hedge Agreements” means all Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.



22

--------------------------------------------------------------------------------

 

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“HIPAA” has the meaning specified in the definition of “Healthcare Laws”.

“Holdings” means GEN Operations II, LLC, a Delaware limited liability company.

“HUD” means the U.S. Department of Housing and Urban Development.

“HUD Guarantor” has the meaning specified in Section 8.1(k).

“HUD RE Entities” means each of the subsidiaries of Ultimate Parent from time to
time party to the HUD RE Loan Documents.

“HUD RE Loan Documents” means one or more regulatory agreements and each note,
mortgage and security agreement related thereto, by and among, in each case, the
HUD RE Entities party thereto, and the HUD-approved lenders party thereto, as
applicable.

“HUD Sub-Facility” has the meaning specified in Section 2.21.

“HUD Sub-Facility Credit Agreement” means that certain Second Amended and
Restated Credit Agreement, dated as of March 31, 2016, by and among the HUD
Sub-Facility Entities, as borrowers, GHLLC and GHC Holdings LLC, each as a
guarantor, certain other Persons party thereto as guarantors, MCF, as
administrative agent, and the lenders party thereto, as the same may be amended,
restated, replaced or otherwise modified from time to time.

“HUD Sub-Facility Entities” means each of the entities listed on Annex I-A and
Annex I-B attached to the HUD Sub-Facility Credit Agreement and each other
Person, if any, from time to time becoming a party to the HUD Sub-Facility
Credit Agreement as a borrower.

“Indebtedness” of any Person means at any date, without duplication, any of the
following, whether or not matured:  (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person for the deferred purchase
price of Property or services (other than (i) trade payables, accrued expenses,
current accounts and similar obligations incurred in the ordinary course of such
Person’s business), (ii) deferred compensation accrued in the ordinary course of
business and (iii) earn-outs and other contingent payments in respect of
acquisitions except as and to the extent that the liability on account of any
such earn-out or contingent payment appears in the liabilities section of the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property, in
which case only the lesser of the amount of such obligation and the fair market
value of such Property shall constitute Indebtedness), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person in respect of
Disqualified Capital Stock valued at, in the case of redeemable preferred Equity
Interests, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Equity Interests plus accrued and
unpaid dividends, (h) all payments that would be required to be made in respect
of any Hedge Agreement with a counterparty other than the Administrative Agent
in the event of a termination (including an early

23

--------------------------------------------------------------------------------

 

 

termination) on the date of determination and (i) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses (a)
through (h) above.

“Indemnified Matter” has the meaning specified in Section 11.4(a).

“Indemnitee” has the meaning specified in Section 11.4(a).

“Insurance Captives” means Liberty Health Corporation, Ltd., a Bermuda company,
Fountain View Reinsurance, Ltd., a Cayman Islands company, or any other
insurance captive or other self-insurance program established by a Loan Party.

“Insurer” means a Person that insures a Patient against certain of the costs
incurred in the receipt by such Patient of Medical Services, or that has an
agreement with any Loan Party to compensate such Borrower for providing such
goods or services to a Patient, including but not limited to Medicaid,  Medicare
and TRICARE.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights and copyright applications, domain names, patents and
patent applications, trademarks and trademark applications, trade names, rights
in technology, trade secrets, know-how and processes.

“Intercreditor Agreement” means (a) prior to the MidCap RE Closing Date, the
Third Amended and Restated Intercreditor Agreement, dated as of December 22,
2016, by and among the Administrative Agent, the Welltower Term Loan Agent and
Skilled RE Lender (in its capacity as a lender under each Skilled RE Credit
Agreement) and acknowledged by the Borrowers and the other Loan Parties, and
along with any joinders made a part thereof from time to time (or any amendment
reasonably acceptable to the Administrative Agent and the Borrowers) and (b)
from and after the MidCap RE Closing Date, the Fourth Amended and Restated
Intercreditor Agreement, dated as of the MidCap RE Closing Date, by and among
the Administrative Agent, the Welltower Term Loan Agent, Skilled RE Lender (in
its capacity as a lender under each Skilled RE Credit Agreement) and MidCap RE
Agent (in its capacity as administrative agent under each MidCap RE Credit
Agreement) and acknowledged by the Borrowers and the other Loan Parties, and
along with any joinders made a part thereof from time to time (or any amendment
reasonably acceptable to the Administrative Agent and the Borrowers).

“Interest Period” means any period commencing on the first day of a calendar
month and ending three (3) months thereafter.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Investment” has the meaning specified in Section 8.4.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing.  The terms
“Issued” and “Issuance” have correlative meanings.



24

--------------------------------------------------------------------------------

 

 

“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by Borrowers in a notice to Administrative Agent and (b) from
and after the effectiveness of such notice, not containing any funds other than
those required under the Loan Documents to be placed therein.

“L/C Issuer” means any Person that, after the Closing Date, becomes an L/C
Issuer with the approval of, and pursuant to an agreement with and in form and
substance satisfactory to, Administrative Agent and LLC Parent on behalf of the
Borrowers, in each case in its capacity as L/C Issuers hereunder and together
with their successors.

“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a)(iii).

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of Borrowers to the L/C Issuer thereof, as and when matured, to pay all amounts
drawn under such Letter of Credit.

“L/C Request” has the meaning specified in Section 2.4(b).

“L/C Sublimit” means $0 as of the Closing Date and thereafter, the aggregate
amount agreed by any L/C Issuer and Administrative Agent from time to time in
accordance with Section 2.4(a).

“Lease Consent and Amendment Agreement” means each of the Welltower Lease
Amendment Agreement, Omega Lease Amendment Agreement and Sabra Lease Amendment
Agreement.

“Leases” means all leases and subleases or any similar document affecting the
use, enjoyment or occupancy of the real property, including resident care
agreements, UPL Documents and service agreements that include an occupancy
agreement, whether now existing or hereafter arising.

“Lender” means, collectively, each Revolving Lender, Swingline Lender, Delayed
Draw Term Lender and any other financial institution or other Person that (a) is
listed on the signature pages hereof as a “Lender”, or (b) from time to time
becomes a party hereto by execution of an Assignment, in each case together with
its successors.

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

“Letter of Credit Obligations” means all outstanding obligations incurred by the
Administrative Agent and the Lenders at the request of the Borrowers or LLC
Parent, whether direct or indirect, contingent or otherwise, due or not due, in
connection with the Issuance of Letters of Credit by L/C Issuers or the purchase
of a participation as set forth in Section 2.4 with respect to any Letter of
Credit.  The amount of such Letter of Credit Obligations shall equal the maximum
amount that may be payable by the Administrative Agent and the Lenders thereupon
or pursuant thereto.

“LGO Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of November 1, 2016, by and among the LGO Landlords party thereto, the
Administrative Agent (as successor-by-assignment to Healthcare Financial
Solutions, LLC) and the Welltower Term Loan Agent and

25

--------------------------------------------------------------------------------

 

 

acknowledged by certain Borrowers party thereto as tenants, as it may be
amended, restated, replaced or otherwise modified from time to time.

“LGO Landlords” means LG-OHI Seaford and certain of its affiliates as the
landlords under the LGO Lease.

“LGO Lease” means that certain Master Lease, dated as of November 1, 2016, among
LG-OHI Seaford LLC and certain affiliates thereof, as landlords, and Genesis LGO
Operations LLC as tenant, as it may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms of the LGO Intercreditor
Agreement and this Agreement.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) (i) with respect to the Closing Date Term Loan and Revolving
Loans, 0.50% and (ii) with respect to Delayed Draw Term Loans, 1.00%  and (b)
the rate determined by Administrative Agent (rounded upwards, if necessary, to
the next 1/100%) by dividing (i) the Base LIBOR Rate for the Interest Period, by
(ii) the sum of one minus the daily average during such Interest Period of the
aggregate maximum Reserve Requirement (expressed as a decimal) then imposed
under Regulation D of the Board of Governors of the Federal Reserve System (or
any successor thereto) for “Eurocurrency Liabilities” (as defined therein).

“LIBOR Rate Loan” means any Loan that bears interest based on the LIBOR Rate.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Liquidity”  means, with respect to any Person, the sum of (a) unrestricted cash
and Cash Equivalents held in a deposit account that is subject to a Control
Agreement in favor of the Administrative Agent, plus (b) Borrowing Availability,
plus (c) Delayed Draw Term Loan Availability, plus (d) any other sources of
liquid capital agreed in writing by the Required Lenders and Borrowers.

“LLC Parent” has the meaning specified in the recitals to this Agreement.

“Loan Documents” means, collectively, this Agreement, any Notes, the Security
Documents (including the Intercreditor Agreement, the Material Master Lease
Intercreditor Agreements, and the Control Agreements), the L/C Reimbursement
Agreements, each Fee Letter, the Secured Hedge Agreements and, when executed,
each document executed by a Loan Party and delivered to Administrative Agent,
any Lender or any L/C Issuer in connection with or pursuant to any of the
foregoing or the Obligations, including Cash Management Documents, together with
any modification of any term, or any waiver with respect to, any of the
foregoing; provided,  however, that the Loan Documents shall not include any
Environmental Indemnity.



26

--------------------------------------------------------------------------------

 

 

“Loan Parties” means, collectively, Borrowers and Guarantors, including the New
Loan Parties.  The relationships among the Loan Parties are shown on the
organizational chart attached hereto as Annex II.

“Loan Parties’ Accountants” means KPMG, LLP or other nationally-recognized
independent registered certified public accountants acceptable to Administrative
Agent.

“Loans” means the Term Loans and the Revolving Loans, or any combination of the
foregoing, as the context may require.

“Maintenance Capital Expenditures” means, for each annual period, an aggregate
amount equal to $800 for each weighted average licensed bed of the Loan Parties
during such period.

“Majority Controlled Affiliate” means, with respect to any Person, each officer,
director, general partner or joint-venturer of such Person and any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person; provided,  however, that no Secured Party shall be a
Majority Controlled Affiliate of the Borrowers.  For purpose of this definition,
“control” means the possession of either (a) the power to vote, or the
beneficial ownership of, 51% or more of the Voting Stock of such Person or
(b) the power to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

“Master Lease Intercreditor Agreements” means the collective reference to the
Welltower Intercreditor Agreement, the Sabra Intercreditor Agreement and the
Omega Intercreditor Agreement.

“Master Leases” means the collective reference to the Welltower Lease, the Sabra
Lease and the Omega Lease, in each case as such Leases are amended, supplemented
or otherwise modified from time to time in accordance with the terms of the
applicable Master Lease Intercreditor Agreement and this Agreement.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations property or financial condition of the Loan Parties, taken as a
whole, or (b) the validity or enforceability of the Loan Documents or the
material rights and remedies of the Administrative Agent and the Lenders
thereunder, in each case, taken as a whole.

“Material Borrower” means at any date of determination, each of Parent
Companies, SHG Partnership, LLC, Genesis Partnership LLC, GHLLC, Skilled
Holdings, Genesis Holdings and any other Borrower that would account for more
than 5%, individually, or 7.5%, with respect to any one or more Borrowers in the
aggregate, of the Consolidated Total Assets or gross revenue (as shown on the
most recent financial statements of Ultimate Parent delivered pursuant to
Section 6.1(a),  6.1(b) or 6.1(c), as applicable) of the Borrowers on a
Consolidated Basis for such period, determined in accordance with GAAP.

“Material Indebtedness” means Indebtedness (other than the Loans and Real
Property Financing Obligations), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Loan Parties in an aggregate principal
amount exceeding $30,000,000.  For purposes of determining Material Indebtedness
for all Sections, the “principal amount” of the obligations of any of the Loan
Parties in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that any of the Loan
Parties would be required to pay if such Hedge Agreement were terminated at such
time.

“Material Master Lease” means each Master Lease and each other facility master
lease agreement entered into by the Loan Parties after the Original Closing Date
if such facility master lease

27

--------------------------------------------------------------------------------

 

 

agreement, individually or in the aggregate when taken together with each other
facility master lease from the same landlord or an Affiliate of the landlord,
represents greater than 5% of the licensed beds of the Loan Parties, taken as a
whole, in each case, as amended, supplemented or otherwise modified from time to
time in accordance with the terms of the applicable Material Master Lease
Intercreditor Agreement and this Agreement.

“Material Master Lease Intercreditor Agreement” means the collective reference
to each of the Master Lease Intercreditor Agreements and any other intercreditor
or similar agreement entered into pursuant to Section 7.16.

“MCF” has the meaning specified in the preamble to this Agreement.

“Medicaid” means (a) the United States of America acting under Title XIX of the
Social Security Act, (b) any state or the District of Columbia acting pursuant
to a health plan adopted pursuant to Title XIX of the Social Security Act, or
(c) any agent, carrier, administrator or intermediary for any of the foregoing.

“Medical Services” means medical and health care services, performed or provided
by any Loan Party to a Patient, which services include, general medical and
health care services, physician services, nurse and therapist services, dental
services, hospital services, skilled nursing facility services, assisted living
facility services, independent senior housing services, Alzheimer’s services,
comprehensive inpatient and outpatient rehabilitation services, home health care
services, hospice services, residential and outpatient behavioral healthcare
services, and medical or health care equipment provided for a necessary or
specifically requested valid and proper medical or health purpose and any other
service approved by Administrative Agent in its sole discretion.

“Medicare” means (a) the United States of America acting under the Medicare
program established pursuant to Title XVIII of the Social Security Act, or
(b) any agent, carrier, administrator or intermediary for any of the foregoing.

“MidCap RE Agent” means MidCap Financial Trust and/or any of its Affiliates, in
its capacity as administrative agent under each MidCap RE Credit Agreement
together with its successors and assigns.

“MidCap RE Borrowers” means, collectively, the subsidiaries of Skilled Holdings
set forth in Schedule III that will become borrowers under the MidCap RE Credit
Agreement on the MidCap RE Closing Date.

“MidCap RE Closing Date” means the date after the Closing Date on which the
MidCap RE Credit Facility closes.

“MidCap RE Credit Agreement” means, collectively, the MidCap RE Credit Agreement
(A-1) and the MidCap RE Credit Agreement (A-2).

“MidCap RE Credit Agreement (A-1)” means the Credit and Security Agreement
(A-1), dated as of the MidCap RE Closing Date between the MidCap RE Borrowers
from time to time party thereto, MidCap RE Agent, and certain financial
institutions from time to time party thereto as lenders, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms of this Agreement and the Intercreditor Agreement.



28

--------------------------------------------------------------------------------

 

 

“MidCap RE Credit Agreement (A-2)” means the Credit and Security Agreement
(A-2), dated as of the MidCap RE Closing Date between the MidCap RE Borrowers
from time to time party thereto, MidCap RE Agent, and certain financial
institutions from time to time party thereto as lenders, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms of this Agreement and the Intercreditor Agreement.

“MidCap RE Credit Facility” means, collectively, the term loan credit facilities
incurred pursuant to the MidCap RE Loan Documents.

“MidCap RE Loan Documents” means, collectively, the Financing Documents (as
defined in each MidCap RE Credit Agreement).

“MidCap RE Priority Collateral” means the MidCap RE Priority Collateral (as
defined in the Intercreditor Agreement); provided that, until the Midcap RE
Closing Date, the collateral of the MidCap RE Borrowers shall be Skilled RE
Priority Collateral to the extent such MidCap RE Borrower is a Skilled RE
Borrower on the Closing Date.

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Mortgage” means any mortgage, deed of trust, hypothec or other similar document
made by any Loan Party in favor of, or for the benefit of, the Administrative
Agent for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrowers (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded).

“Multiemployer Plan” means a pension plan that is a “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA) subject to Title IV of ERISA to which
any ERISA Affiliate incurs or otherwise has any obligation or liability,
contingent or otherwise.

“Net Cash Proceeds” (a) in connection with any Transfer or any Property Loss
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Transfer or Property Loss
Event received by any Loan Party, net of broker’s fees and commissions,
attorneys’ fees, accountants’ fees, investment banking fees, consulting fees,
amounts (including premiums or penalties, if any) required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Transfer or Property Loss Event (other than
any Lien pursuant to a Security Document) and other reasonable fees and expenses
(including legal fees and expenses) actually incurred by any Loan Party in
connection therewith and net of Taxes paid or reasonably estimated to be payable
by such Loan Party as a result thereof (after taking into account any available
tax credits or deductions and any tax sharing arrangements) and any escrow or
reserve for any adjustment in respect of the sale price of such asset or assets
and indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of the
applicable Transfer undertaken by a Loan Party or other liabilities in
connection with such Transfer (provided that upon release of any such escrow or
reserve, the amount released shall be considered Net Cash Proceeds) and (b) in
connection with any (i) Qualified Equity Issuance or (ii) issuance or sale of
debt securities or instruments or the incurrence of Indebtedness, in each case,
the cash proceeds received from such issuance or incurrence, net of transaction
costs, attorneys’ fees, investment banking fees, accountants’ fees, consulting
fees, underwriting discounts and commissions, placement fees and other
reasonable fees and expenses (including legal fees and expenses) actually
incurred in connection therewith.



29

--------------------------------------------------------------------------------

 

 

“Net Income” has the meaning under and shall be determined in accordance with
GAAP.

“New Loan Parties” certain affiliates of GHLLC listed on Schedule V attached
hereto, which are joining this Agreement and certain other Loan Documents as of
the Closing Date.

“Non-Borrower Subsidiaries” means (a) each Subsidiary of Ultimate Parent that
(i) is not a Loan Party and (ii) is an Unrestricted Subsidiary (as such term is
defined in the Welltower Term Loan Agreement).  Each Non-Borrower Subsidiary is
set forth on Schedule 7.10, which schedule may be updated by written notice to
the Administrative Agent; provided that the Borrowers shall only be permitted to
(i) designate a Non-Borrower Subsidiary as a Borrower pursuant to Section 7.10
and (ii) designate a Subsidiary as a Non-Borrower Subsidiary so long as
(aa) immediately before and after such designation, (1) no Event of Default
shall have occurred and be continuing and (2) the Loan Parties shall be in
compliance with each Financial Condition Covenant calculated on a Pro Forma
Basis, (bb) no Subsidiary may be designated as a Non-Borrower Subsidiary if,
after such designation, it would be a Borrower for the purpose of any other
Indebtedness of any Loan Party, (cc) the designation of any Subsidiary as a
Non-Borrower Subsidiary shall constitute an Investment by the Borrowers therein
at the date of designation in an amount equal to the fair market value as
determined by the Borrowers in good faith of the Borrowers’ and/or their
Subsidiaries’ (as applicable) Investment therein, and (dd) the Borrowers shall
have delivered to the Administrative Agent (1) a Borrowing Base Certificate
prepared on a Pro Forma Basis as of the date of the re-designation of such
Subsidiary giving effect thereto, which Borrowing Base Certificate demonstrates
that, after giving effect to any prepayments of the Revolving Loans made at the
time of any such re-designation, the Borrowing Availability is greater than
$25,000,000 and (2) an officer’s certificate executed by a Responsible Officer
of Ultimate Parent, certifying compliance with the requirements of preceding
clauses (aa) through (dd), and (b) any Subsidiary of a Non-Borrower Subsidiary.

“Non-Excluded Taxes” has the meaning specified in Section 2.17(a).

“Non-U.S. Lender Party” has the meaning specified in Section 2.17(d).

“Note” means a promissory note of Borrower, in substantially the form of
Exhibit B, payable to a Lender and its assigns in a maximum principal amount
equal to the amount of such Lender’s Revolving Credit Commitment, Delayed Draw
Term Loan Commitment or Closing Date Term Loan Commitment, as applicable.

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

“Notice of Intent to Cure” has the meaning specified in Section 5.7(b).

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to Administrative Agent, any Lender, any L/C Issuer, any other
Indemnitee, any participant, any SPV or any Secured Hedging Counterparty, other
than any Environmental Indemnity and Excluded Swap Obligations, arising out of,
under, or in connection with, any Loan Document, whether direct or indirect
(regardless of whether acquired by assignment), absolute or contingent, due or
to become due, whether liquidated or not, now existing or hereafter arising and
however acquired, and whether or not evidenced by any instrument or for the
payment of money, including, without duplication, (a) if such Loan Party is a
Borrower, all Loans and L/C Obligations, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, (c) all obligations under Secured Hedge Agreements, (d) all
Cash Management Obligations, and (e) all other fees, expenses (including fees,
charges and disbursement of counsel), interest, commissions, charges, costs,
disbursements,

30

--------------------------------------------------------------------------------

 

 

indemnities and reimbursement of amounts paid and other sums chargeable to such
Loan Party under any Loan Document (including those payable to L/C Issuers as
described in Section 2.11).

“OFAC”  means the Officer of Foreign Assets Control of the United States
Department of the Treasury.

“Omega Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of July 29, 2016, by and among the
Administrative Agent (as successor-by-assignment to Healthcare Financial
Solutions, LLC), the Welltower Term Loan Agent, and Omega Landlord, and
acknowledged by certain Borrowers signatory thereto, as it may be amended,
restated, replaced or otherwise modified from time to time.

“Omega Landlord” means, collectively, Delta Investors I, LLC, a Maryland limited
liability company, Delta Investors II, LLC, a Maryland limited liability
company, OHI Asset, LLC, a Delaware limited liability company, and certain of
their affiliates, party thereto as “Lessors”.

“Omega Lease” means the Second Consolidated Amended and Restated Master Lease
Agreement, dated January 30, 2015, by and among Omega Landlord and certain
Borrowers party thereto as “Lessees”, as it may be amended, restated, replaced
or otherwise modified from time to time in accordance with the terms of the
Omega Intercreditor Agreement and this Agreement.

“Omega Lease Amendment Agreement” means the Ninth Amendment to the Omega Lease,
dated as of the Closing Date, by and among Omega Landlord and certain Borrowers
party thereto as “Lessees”.

“Original Closing Date” means February 2, 2015.

“Original Credit Agreement” has the meaning specified in the Recitals hereto.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Overpaying Borrower” has the meaning specified in Section 2.19(a).

“Parent” means GEN Operations I, LLC, a Delaware limited liability company.

“Parent Companies” means Ultimate Parent, LLC Parent, Parent, Holdings and Sun
Borrower.

“Patient” means any Person receiving Medical Services from any Loan Party and
all Persons legally liable to pay a Loan Party for such Medical Services other
than Insurers.

“Patriot Act” has the meaning specified in Section 4.18(a).

“Payment Notification” means a written notification substantially in the form of
Exhibit F hereto.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).



31

--------------------------------------------------------------------------------

 

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of occupancy),
concession, grant, franchise, variance or permission from any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Permitted Acquisition” has the meaning specified in Section 8.4(g).

“Permitted Asset Sales” means the sale of real property securing any Real
Property Financing Obligations and the related transfer of operations and/or
management of such related Facilities by Borrowers; provided that if a Permitted
Asset Sale involves real property securing the MidCap RE Credit Facility, such
Transfer shall be permitted under the MidCap RE Credit Facility.

“Permitted Investor” means, collectively, (i) any Person that is a member of LLC
Parent as of the Closing Date to the extent such Person, directly or indirectly,
owns or controls 10% or more of LLC Parent as of the Closing Date and to the
extent such Person has satisfied the requirements regarding OFAC, Anti-Terrorism
Laws, SEC, Healthcare Laws, and other similar regulations, (ii) GEN Management
LLC or GEN Management Investors, LLC, and to the extent such entity has
satisfied the requirements regarding OFAC, Anti-Terrorism Laws, SEC, Healthcare
Laws, and other similar regulations, or (iii) any successor of the foregoing
pursuant to a Permitted Investor Transfer (which successors, to the extent such
successors will, directly or indirectly, own or control 10% or more of any Loan
Party, must satisfy requirements regarding OFAC, Anti-Terrorism Laws, SEC,
Healthcare Laws, and other similar regulations).

“Permitted Investor Transfer” means one or more of the following, and, in the
case of clauses (ii) and (iii) below, with the prior consent of Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed
(provided that Borrowers provide timely information reasonably requested by
Administrative Agent with respect to such proposed transferee which approval
shall consider criteria including, but not limited to, Administrative Agent’s
standards with respect to (x) previous relationships between the Administrative
Agent, Lenders and the proposed transferee and its principals, (y) the
reputation for integrity, honesty and veracity of the proposed transferee and
its principals, owners, officers and directors, and (z) OFAC, Anti-Terrorism
Laws, SEC, Healthcare Laws and regulations, and other similar regulations and
activities):

(i) any Transfer by a Permitted Investor to another Permitted Investor;

(ii) any Transfer of a direct or indirect interest in Ultimate Parent by a
Permitted Investor to a family trust for estate planning purposes; provided that
such Permitted Investor does not Transfer the power to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise;

(iii) any Transfer from any Permitted Investor of any direct or indirect
interest in Ultimate Parent to a Majority Controlled Affiliate, or the admission
of a new member into a Permitted Investor, provided the Persons that had the
power to direct or cause the direction of the management and policies of such
Permitted Investor on the Closing Date retain such power over such Permitted
Investor; or

(iv) the purchase by Welltower of certain ownership interests in Ultimate Parent
pursuant to that certain Amended and Restated Call and Exchange Agreement, dated
as of May 25, 2012 (as may be further amended, supplemented or otherwise
modified from time to time).



32

--------------------------------------------------------------------------------

 

 

“Permitted Lien” means any Lien on or with respect to the property of any Loan
Party that is not prohibited by Section 8.2 or any other provision of any Loan
Document.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized in connection with, any
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized and
undrawn letters of credit thereunder or as otherwise permitted pursuant to
Section 8.1, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or longer than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable on the whole to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (d) solely with respect to any Permitted Refinancing of the Welltower
Term Loan Facility, the Skilled RE Credit Facility, the MidCap RE Credit
Facility or any Material Master Lease, the financial covenants and events of
default of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not, taken as a whole, materially more restrictive to the Loan
Parties than the financial covenants and events of default of the Indebtedness
being modified, refinanced, refunded, renewed or extended (it being understood
and agreed that any such financial covenants or events of default that are
substantially similar to those set forth herein shall be deemed not to be
materially more restrictive to the Loan Parties) and (e) none of the Loan
Parties shall be an obligor or guarantor of the Indebtedness being modified,
refinanced, refunded, renewed or extended except to the extent that such Person
was such an obligor or guarantor in respect of the Indebtedness being modified,
refinanced, refunded, renewed or extended.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Primary License” means, with respect to any Facility or Person operating such
Facility, as the case may be, the certificate of need, Permit or license to
operate as an assisted living, skilled nursing or independent living facility.

“Pro Forma Basis” means, for any period, with respect to any proposed
acquisition, investment, distribution, incurrence or prepayment of Indebtedness
or any other action which requires compliance with any test or covenant
hereunder, compliance as of the transaction date will be determined giving the
following pro forma effect to such proposed acquisition investment, distribution
or any such other action:  (a) pro forma effect will be given to any
Indebtedness incurred or repaid during or after the relevant period to the
extent the Indebtedness is outstanding or is to be incurred or repaid on the
transaction date as if the Indebtedness had been incurred or repaid on the first
day of the relevant period; (b) pro forma calculations of interest on
Indebtedness bearing a floating interest rate will be made as if the rate in
effect on the transaction date (taking into account any Hedge Agreement
applicable to the Indebtedness if the Hedge Agreement has a remaining term of at
least 12 months) had been the applicable rate for the entire relevant period;
(c) Consolidated Interest Expense related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the transaction date, except for
Consolidated Interest Expense accrued during the relevant period under this
Agreement to the extent of the Loans in effect on the transaction date, will be
excluded; (d) pro forma effect will be given to any amendment or other
modification of any Material Master

33

--------------------------------------------------------------------------------

 

 

Lease as if such amendment or other modification shall have occurred at the
beginning of the relevant period; and (e) pro forma effect will be given to
(i) the joinder or release of Loan Parties, and (ii) the acquisition or Transfer
of companies, divisions or lines of businesses by the Loan Parties, including
any acquisition or Transfer of a company, division or line of business since the
beginning of the relevant period by a Person that became a Borrower after the
beginning of the relevant period that have occurred since the beginning of the
relevant period as if such events had occurred, and, in the case of any
Transfer, the proceeds thereof applied, on the first day of the relevant
period.  For purposes of determining Consolidated Interest Expense, Consolidated
Fixed Charges, Consolidated Rental Expense, Consolidated EBITDA, Consolidated
EBITDAR and Consolidated Net Income, any discontinuation of discontinued
operations as defined under Financial Accounting Standards Board Accounting
Standards Codification 205-20 occurring during the relevant period shall be
given effect in accordance with that standard.  To the extent that pro forma
effect is to be given to an acquisition or Transfer of a company, division or
line of business, the pro forma calculation will be based upon the most recent
four full Fiscal Quarters for which the relevant financial information is
available (including cost savings to the extent such cost savings would be
consistent with the definition of “Consolidated EBITDA”).

“Pro Forma Transaction” means any transaction consummated in accordance with
this Agreement and/or any Permitted Acquisition, together with each other
transaction relating thereto and consummated in connection therewith, including
any incurrence or repayment of Indebtedness.

“Pro Rata Outstandings”, with respect to any Lender at any time, means the sum
of (i) the outstanding principal amount of Revolving Loans owing to such Lender
and (ii) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit.

“Pro Rata Share” means (i) with respect to the Closing Date Term Loan and any
Lender’s right to receive payments of principal and interest with respect
thereto, at any time, the percentage obtained by dividing (a) the principal
amount of Closing Date Term Loans held by such Lender on such date by (b) the
aggregate principal amount of Closing Date Term Loans on such date, (ii) with
respect to a Lender’s obligation to make Delayed Draw Term Loans, such Lender’s
right to receive payments of principal and interest with respect to Delayed Draw
Term Loans, and such Delayed Draw Term Lender’s right to receive the unused line
fee described in Section 2.11(a)(ii), the percentage obtained by dividing (a)
the sum of the Delayed Draw Term Loan Commitment (or, if such Delayed Draw Term
Loan Commitments are terminated, the principal amount of Delayed Draw Term Loans
held by such Delayed Draw Term Lender on such date) of such Lender then in
effect by (b) the sum of the Delayed Draw Term Loan Commitments (or, if such
Delayed Draw Term Loan Commitments are terminated, the principal amount of
Delayed Draw Term Loans held by such Lender on such date) of all participating
Lenders thereunder then in effect; provided,  however, that, if there are no
Delayed Draw Term Loan Commitments and no outstanding Delayed Draw Term Loans
thereunder, such Lender’s Pro Rata Share shall be determined based on the Pro
Rata Share most recently in effect, after giving effect to any subsequent
assignment and any subsequent non-pro rata payments of any participating Lender
pursuant to Section 2.18; (iii) with respect to a Lender’s obligation to make
Revolving Loans, such Lender’s right to receive the unused line fee described in
Section 2.11(a)(i), and such Lender’s obligation to share in L/C Obligations and
to receive the related fees, and to receive payments of principal and interest
with respect to Revolving Loans, the percentage obtained by dividing (a) the sum
of the Revolving Credit Commitment (or, if such Revolving Credit Commitments are
terminated, the respective Pro Rata Outstandings thereunder) of such Lender then
in effect by (b) the sum of the Revolving Credit Commitments (or, if the
Revolving Credit Commitments are terminated, the respective Pro Rata
Outstandings thereunder) of all participating Lenders thereunder then in effect;
provided,  however, that, if there are no Revolving Credit Commitments and no
and no Pro Rata Outstandings thereunder, such Lender’s Pro Rata Share shall be
determined based on the Pro Rata Share most recently in effect, after giving
effect to any subsequent assignment and any subsequent non-pro rata payments of
any participating Lender pursuant to Section 2.18 and (iv) for all other
purposes (including

34

--------------------------------------------------------------------------------

 

 

without limitation the indemnification obligations arising under Section 11.4)
with respect to any Lender, the percentage obtained by dividing (X) the sum of
the Revolving Credit Commitment of such Lender (or, if such Revolving Credit
Commitments are terminated, the respective Pro Rata Outstandings thereunder),
plus such Lender’s unfunded Delayed Draw Term Loan Commitment (unless the
Delayed Draw Term Loan Commitment shall have expired or been terminated), plus
such Lender’s then outstanding principal amount of the Term Loans by (Y) the sum
of the Revolving Loan Commitment (or, if such Revolving Credit Commitments are
terminated, the respective Pro Rata Outstandings thereunder) of all Lenders,
plus the aggregate unfunded Delayed Draw Term Loan Commitment (unless the
Delayed Draw Term Loan Commitment shall have expired or been terminated) of all
Lenders, plus the then outstanding principal amount of the Term Loans of all
Lenders.

“Projections” means any document delivered pursuant to Section 6.1(g).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests or Equity Equivalents.

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Protective Advance” has the meaning specified in Section 11.10.

“Qualified Capital Stock” means any Equity Interest that is not Disqualified
Capital Stock.

“Qualified Equity Issuance” means any issuance by Ultimate Parent of its Equity
Interests in a public or private offering or contribution to its capital (in
each case, other than in the form of Disqualified Capital Stock).

“Real Property” means the real property (including improvements thereon) subject
to, and described in, the Master Leases, the other Material Master Leases, the
Third-Party Leases or owned by a Loan Party.

“Real Property Financing Obligations” means, with respect to any Person,
financing obligations and Capital Lease Obligations of such Person, to the
extent such financing obligations or Capital Lease Obligations are related to
real property.

“Register” has the meaning specified in Section 2.14(b).

“Related Documents” means, collectively,

(i) the Master Leases and the other Material Master Leases,

(ii) the Master Lease Intercreditor Agreements and each other Material Master
Lease Intercreditor Agreement,

(iii) the Welltower Term Loan Agreement,

(iv) the Welltower Term Loan Documents,

(v) the Skilled RE Credit Agreement,



35

--------------------------------------------------------------------------------

 

 

(vi) the Skilled RE Loan Documents,

(vii) the MidCap RE Credit Agreement,

(viii) the MidCap RE Loan Documents,

(ix) the UPL Documents, and

(x) the Intercreditor Agreement.

“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officer, employees, agents, attorneys-in-fact,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.  Solely with respect to MCF, “Related Person”
shall include servicers and investment managers.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Released Loan Parties” means certain affiliates of GHLLC listed on Schedule VI
that were parties to the Original Credit Agreement and certain of the other Loan
Documents and are released as of the Closing Date.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material Released into the indoor or
outdoor environment, (b) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (c) perform pre-remedial studies
and investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of (i) the aggregate Revolving Credit Commitments (or, if such
Revolving Credit Commitments are terminated, the amounts of the participations
in Swing Loans, the principal amount of unparticipated portions of the Swing
Loans and the Pro Rata Outstandings in the Revolving Credit Facility), plus (ii)
the sum of the unfunded Delayed Draw Term Loan Commitments (or, if such Delayed
Draw Term Loan Commitments are terminated, the principal amount of Delayed Draw
Term Loans held by such Delayed Draw Term Lender on such date) plus (iii) the
aggregate outstanding principal balance of the Closing Date Term Loan, ignoring,
throughout such calculation, the amounts held by any Restricted Person;
provided,  however, at any time when there are two or more unaffiliated Lenders
under this Agreement, “Required Lenders” shall include at least two unaffiliated
Lenders.  Notwithstanding the foregoing, no Restricted Person shall be entitled
to vote as a “Required Lender”.

“Required Revolving Lenders” means, at any time, Lenders having at such time in
excess of 50% of the aggregate Revolving Credit Commitments (or, if such
Revolving Credit Commitments are terminated, the amounts of the participations
in Swing Loans, the principal amount of unparticipated portions of the Swing
Loans and the Pro Rata Outstandings in the Revolving Credit Facility) then in
effect, ignoring, in such calculation, the amounts held by any Restricted
Person; provided,  however, at any time when there are two or more unaffiliated
Lenders under this Agreement, “Required Revolving Lenders” shall include at
least two unaffiliated Lenders.  Notwithstanding the foregoing, no Restricted
Person shall be entitled to vote as a “Required Revolving Lender”.



36

--------------------------------------------------------------------------------

 

 

 “Requirement of Law” means, with respect to any Person, the Constituent
Documents of such Person, and any law, treaty, rule or regulation or
determination, order or other similar action of a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserve Requirements” means, with respect to any Interest Period and for any
LIBOR Rate Loan, a rate per annum equal to the aggregate, without duplication,
of the maximum rates (expressed as a decimal number) of reserve requirements in
effect two (2) Business Days prior to the first day of such Interest Period
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto dealing with reserve requirements prescribed
for eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D of the Federal Reserve Board) maintained by a member bank of the
United States Federal Reserve System.

“Resignation Effective Date” has the meaning specified in Section 10.9(a).

“Responsible Officer” means, with respect to any Person, any of the chief
executive officer, president, senior vice president, chief financial officer (or
similar title), chief operating officer, controller or treasurer (or similar
title), managing member or general partner of such Person but, in any event,
with respect to financial matters, the chief financial officer (or similar
title) or treasurer (or similar title) of Ultimate Parent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Capital Stock)) with respect
to any Equity Interests or Equity Equivalents of Loan Parties, or any payment
(whether in cash, securities or other property (other than Qualified Capital
Stock)), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests or Equity Equivalents in any Loan Party.

“Restricted Person” means (i) any Defaulting Lender, (ii) any Borrower,
(iii) any Loan Party, (iv) any Permitted Investor, and (v) any officer, director
or Affiliate of any of the foregoing.

“Revera Borrowers” means, collectively, the subsidiaries of Ultimate Parent that
are borrowers under the Revera Credit Agreement.

“Revera Credit Agreement” means the Amended and Restated Loan Agreement (B-1),
dated as of December 22, 2016, between Revera Borrowers, Revera Lender and
certain financial institutions from time to time party thereto as lenders, as it
may be amended, restated, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Revera Credit Facility” means the term loan credit facility incurred pursuant
to the Revera Loan Documents.

“Revera Lender” means Welltower, in its capacity as lender under the Revera
Credit Agreement together with its successors and assigns.

“Revera Loan Documents” has the meaning assigned to the term “Loan Documents” in
the Revera Credit Agreement.

“Revolver Exit Fee” has the meaning specified in Section 2.11(c)(ii).



37

--------------------------------------------------------------------------------

 

 

“Revolving Credit Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment”, as it may be (i) amended to reflect Assignments
and (ii) reduced pursuant to this Agreement.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, (a) the aggregate principal amount of the
Revolving Loans and Swing Loans and (b) the L/C Obligations for all Letters of
Credit.

“Revolving Lender” means each Lender that has a Revolving Credit Commitment in
excess of $0, holds a Revolving Loan or participates in any Swing Loan or Letter
of Credit.

“Revolving Loan” has the meaning specified in Section 2.1(a).

“Revolving Loan Overadvance” has the meaning specified in Section 2.1(a).

“S&P” means Standard & Poor’s Rating Services.

“Sabra Intercreditor Agreement” means the Amended and Restated Amendment to
Lease and Intercreditor Agreement, dated as of July 29, 2016, by and among the
Sabra Landlords party thereto, the Administrative Agent (as
successor-by-assignment to Healthcare Financial Solutions, LLC) and the
Welltower Term Loan Agent, and acknowledged by certain Borrowers party thereto
as Tenants, as it may be amended, restated, replaced or otherwise modified from
time to time.

“Sabra Landlords” means Sabra Health Care REIT, Inc. and certain of its
affiliates as “Landlord” under the Sabra Leases.

“Sabra Lease” means, collectively, certain Leases, by and between one or more
Sabra Landlords, as “Landlord”, and one or more Borrowers party thereto as
“Tenants”, as they may each be amended, restated, replaced or otherwise modified
from time to time in accordance with the terms of the Sabra Intercreditor
Agreement and this Agreement.

“Sabra Lease Amendment Agreement” means, collectively, certain amendments to the
Sabra Leases, dated as of the Closing Date, by and among the Sabra Landlords and
each Borrower party thereto as a “Tenant”.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by a Loan Party of real or personal property that has
been or is to be Transferred by such Loan Party to such Person or from any other
Person to whom funds have been or are to be advanced by such Person based on a
Lien on, or an assignment of, such property and rental obligations of such Loan
Party.

“Sanctions” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“Scheduled Termination Date” means the earliest to occur of (i) the date that is
5 years from the Closing Date, (ii) if and so long as the Welltower Term Loan
Facility or any Permitted Refinancing thereof has a maturity date prior to the
date set forth in clause (i), the later of (x) the date that is 90 days

38

--------------------------------------------------------------------------------

 

 

prior to the maturity date of the Welltower Term Loan Facility or any such
Permitted Refinancing (as applicable) and (y) to the extent the maturity date of
the Welltower Term Loan Facility or such Permitted Refinancing has been
shortened due to a springing maturity prong based upon the Skilled RE Credit
Agreement or the Revera Credit Agreement or any Permitted Refinancing thereof,
the maturity date of the Welltower Term Loan Facility (or such Permitted
Refinancing) and (iii) the date that is 90 days prior to such then-applicable
maturity date of the facility under the Skilled RE Credit Agreement,  Revera
Credit Agreement or MidCap RE Credit Agreement or any Permitted Refinancing
thereof, as applicable.

“SEC” means the United States Securities and Exchange Commission.

“Secondary Market Investors” has the meaning specified in Section 11.2(f).

“Secondary Market Transaction” has the meaning specified in Section 11.2(f).

“Secured Hedge Agreement” means any Hedge Agreement in respect of the
Obligations that (a) has been entered into with a Secured Hedging Counterparty,
(b) in the case of a Hedge Agreement not entered into with or provided or
arranged by Administrative Agent or an Affiliate of Administrative Agent, is
expressly identified as being a “Secured Hedge Agreement” hereunder in a joint
notice from such Loan Party and such Person delivered to Administrative Agent
reasonably promptly after the execution of such Hedge Agreement and (c) meets
the requirements of Section 8.4(f).

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedge
Agreement with a Loan Party if such Hedge Agreement was provided or arranged by
Administrative Agent or an Affiliate of Administrative Agent, and any assignee
of such Person or (b) a Lender or an Affiliate of a Lender who has entered into
a Hedge Agreement with a Loan Party (or a Person who was a Lender or an
Affiliate of a Lender at the time of execution and delivery of the Hedge
Agreement).

“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
any Secured Hedging Counterparty, each other Indemnitee and any other holder of
any Obligation of any Loan Party.

“Security” means all Equity Interests, Equity Equivalents, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
whether or not secured, convertible or subordinated, all certificates of
interest, share or participation in, all certificates for the acquisition of,
and all warrants, options and other rights to acquire, any Security.

“Security Agreement” means that certain Second Amended and Restated Security,
Guarantee and Collateral Agreement, dated as of the February 2, 2015 and amended
as of the Closing  Date, among Loan Parties and Administrative Agent and the
other entities from time to time party thereto, as it may be amended, restated,
replaced or otherwise modified from time to time.

“Security Documents” means the collective reference to the Security Agreement,
the Intercreditor Agreement, the Master Lease Intercreditor Agreements and the
other Material Master Lease Intercreditor Agreements, the Mortgages and all
other security documents hereafter delivered to the Administrative Agent
purporting to grant or specify the priority of a Lien on any Property of any
Loan Party to secure the Obligations.

“Settlement Agreement” means that certain Settlement Agreement, dated June 9,
2017, entered into by and among, Ultimate Parent, the United States of America,
and the relators party thereto.

“Skilled Holdings” has the meaning specified in the preamble to this Agreement.



39

--------------------------------------------------------------------------------

 

 

“Skilled RE Borrowers” means, collectively, the subsidiaries of Skilled Holdings
set forth in Schedule II that are borrowers under the Skilled RE Credit
Agreement.

“Skilled RE Credit Agreement” means, collectively, the Skilled RE Credit
Agreement (A-2) and the Skilled RE Credit Agreement (Consolidated).

“Skilled RE Credit Agreement (A-2)” means the Amended and Restated Loan
Agreement (A-2), dated as of December 22, 2016, between the Skilled RE Borrowers
from time to time party thereto, Skilled RE Lender and certain financial
institutions from time to time party thereto as lenders, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms of this Agreement and the Intercreditor Agreement.

“Skilled RE Credit Agreement (Consolidated)” means the Consolidated, Amended and
Restated Loan Agreement, dated as of December 22, 2016, between the Skilled RE
Borrowers from time to time party thereto, the other Borrowers from time to time
party thereto, Skilled RE Lender and certain financial institutions from time to
time party thereto as lenders, as it may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms of this
Agreement and the Intercreditor Agreement.

“Skilled RE Credit Facility” means, collectively, the term loan credit
facilities incurred pursuant to the Skilled RE Loan Documents.

“Skilled RE Lender” means Welltower Inc., in its capacity as lender under each
Skilled RE Credit Agreement together with its successors and assigns.

“Skilled RE Loan Documents” means, collectively, the Loan Documents (as defined
in each Skilled RE Credit Agreement).

“Skilled RE Priority Collateral” means the HCN Priority Collateral (as defined
in the Intercreditor Agreement).

“Skilled Subsidiary” means Skilled Holdings together with each of its direct or
indirect Subsidiaries that is a Borrower.

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solvent” means, with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of

40

--------------------------------------------------------------------------------

 

 

“contingent liabilities” at any time shall be the amount thereof which, in light
of all the facts and circumstances existing at such time, can reasonably be
expected to become actual or matured liabilities.

“Sponsor” means Formation Capital LLC.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Administrative Agent.

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions reasonably satisfactory to
Administrative Agent.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
the Ultimate Parent; provided that in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a director’s “qualifying share” of the former Person shall be
deemed to be outstanding.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“Sun Borrower” means Sun Healthcare Group, Inc., a Delaware corporation.

“Supermajority Lenders” means, at any time, Lenders having at such time in
excess of 66 2/3% of the aggregate Revolving Credit Commitments (or, if such
Revolving Credit Commitments are terminated, the amounts of the participations
in Swing Loans, the principal amount of unparticipated portions of the Swing
Loans and the Pro Rata Outstandings in the Revolving Credit Facility) then in
effect, ignoring, in such calculation, the amounts held by any Restricted Person
and, at any time when there are more than three (3) unaffiliated Lenders under
this Agreement, “Supermajority Lenders” shall include at least three (3)
unaffiliated Lenders, and at any time when there are two (2) or three (3)
unaffiliated Lenders under this Agreement, “Supermajority Lenders” shall include
at least two (2) unaffiliated Lenders.  Notwithstanding the foregoing, no
Restricted Person shall be entitled to vote as a “Supermajority Lender”.

“Swap Obligations”  means with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Transaction”  means any agreement, contract or transaction between the
Loan Parties and any Secured Party that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Sweep Event” means the occurrence of any of the following events, whether or
not declared by Administrative Agent as an Event of Default:

(i) an Event of Default;

(ii) Borrowers’ failure to comply with any financial covenant pursuant to
Article 5 (without giving effect to any cure period applicable thereto);



41

--------------------------------------------------------------------------------

 

 

(iii) Borrowers shall have (A) failed to maintain the Concentration Account, or
any Facility Lockbox Account or Control Agreements or other similar agreements
related thereto or (B) received, transferred, or applied payments of Account
Debtors, in either case in contravention of Section 7.12;

(iv) Administrative Agent or any Lender shall have commenced foreclosure or
execution on any of the Collateral as permitted under any Loan Document; or

(v) there shall have been a draw in an amount in excess of $5,000,000 on any
Letter of Credit.

“Swing Loan” has the meaning specified in Section 2.3(a).

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
MCF or, upon the resignation of MCF as Administrative Agent hereunder or the
assignment by MCF of its role as Administrative Agent hereunder, any Lender (or
Affiliate of any Lender) that agrees, with the approval of Administrative Agent
(or, if there is no such successor Administrative Agent, the Required Revolving
Lenders) and Borrowers, to act as the Swingline Lender hereunder.

“Swingline Request” has the meaning specified in Section 2.3(b).

“Tax Affiliate” means (a) Borrowers and (b) any Affiliate of any Borrower with
which such Borrower files or is eligible to file consolidated, combined or
unitary Tax Returns.

“Tax Distributions” has the meaning specified in Section 8.6(a)(x).

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of the Closing Date, among Ultimate Parent, LLC Parent and certain of the
members of LLC Parent in the form attached hereto as Exhibit N.

“Tax Returns” has the meaning specified in Section 4.8.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenth Amendment” means that certain Limited Waiver and Amendment No. 10 to
Third Amended and Restated Credit Agreement, entered into as of the Closing
Date, by and among Borrowers, Guarantors, the Lenders, and Administrative Agent.

“Term Loans” mean, collectively, the Closing Date Term Loan and Delayed Draw
Term Loans.

“Termination Date” means the earliest of (a) Scheduled Termination Date, (b) the
date of termination of the Commitments pursuant to Section 2.5 or Section 9.2
and (c) the date on which the Obligations become due and payable pursuant to
Section 9.2.

 “Termination Fee” means, as applicable:

(a) the fee payable upon prepayment of the Revolving Credit Facility pursuant to
Sections 2.7, 2.8 and 9.2 in an amount equal to (i) if such prepayment is made
prior to the first

42

--------------------------------------------------------------------------------

 

 

anniversary of the Closing Date, 2.0% of the portion of the Revolving Credit
Commitment terminated, (ii) on or after the first anniversary of the Closing
Date but prior to the second anniversary of the Closing Date, 1.0% of the
portion of the Revolving Credit Commitment terminated and (iii) on or after the
second anniversary of the Closing Date, 0.5% of the Revolving Credit Commitment
terminated; and

(a) the fee payable upon prepayment of the Closing Date Term Loan pursuant to
Sections 2.7, 2.8 and 9.2 in an amount equal to (i) if such prepayment is made
prior to the first anniversary of the Closing Date, 2.0% of the Closing Date
Term Loan prepaid, (ii) on or after the first anniversary of the Closing Date
but prior to the second anniversary of the Closing Date, 1.0% of Closing Date
Term Loan prepaid and (iii) on or after the second anniversary of the Closing
Date, 0.5% of the Closing Date Term Loan prepaid;

provided, that following a refinancing of the Obligations in connection with
which MCF serves as the administrative agent and a lender, MCF’s Pro Rata Share
of the Termination Fee shall be waived.

“Third-Party Leases” means, collectively, leases, other than the Master Leases
and the other Material Master Leases, of long term care facilities, nursing
homes, assisted living facilities, independent living facilities, hospice
facilities or other healthcare facilities, but not including rehabilitation
facilities or medical office buildings, leased and operated by any Borrower,
including but not limited to those listed on Schedule 4.16 hereto.

“Third-Party Payor Programs” means Medicare, Medicaid, TRICARE, Blue Cross/Blue
Shield or any other public program or private commercial insurance, managed
care, or employee assistance program providing reimbursement or coverage for
Medical Services and with which a Borrower or any of its Subsidiaries has
entered into a participation agreement, provider agreement, or similar
arrangement for coverage of eligible Patients.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Transactions” means, collectively, (a) Closing Date Transactions; (b) the
execution of the Loan Documents and the incurrence of the obligations
thereunder; (c) the amendment of the Material Master Leases and the related
transactions intended to be consummated on or about the Closing Date and (d) the
payment of all fees and expenses to be paid in connection with the foregoing.

“Transfer” means, with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof.

“TRICARE” means (a) the United States of America acting under TRICARE, or
(b) any agent, carrier, administrator or intermediary for any of the foregoing.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction as now or
hereafter in effect and, if the applicable jurisdiction shall not have any
Uniform Commercial Code, the Uniform Commercial Code as now or hereafter in
effect in the State of New York.

“Ultimate Parent” has the meaning specified in the recitals to this Agreement.

“United States” means the United States of America.



43

--------------------------------------------------------------------------------

 

 

“Unrestricted Account Collecting Bank” has the meaning specified in
Section 7.12(a)(i)(D).

“Unrestricted Accounts” has the meaning specified in Section 7.12(a)(i)(D).

“UPL Borrower” means each Borrower that leases or manages a UPL Facility.

“UPL Documents” means the UPL Program implementing documents, instruments, and
agreements entered into between a UPL Hospital and the respective UPL Borrower
(and/or any of their Affiliates), including but not limited to each lease,
sublease, management agreement, license agreement, operations transfer
agreement, intellectual property transfer agreement and/or license agreement.

“UPL Facility” means each Facility that is the subject of a UPL Program.

“UPL Hospital” means each county hospital or other unit of government that is or
becomes an operator of a UPL Facility.

“UPL Program” means a program under which, in exchange for certain payment of
fees, costs and other reimbursements from the UPL Hospital, a Borrower agrees to
manage one or more Facilities, the possession and operation of which has been
transferred to such UPL Hospital and, subsequent to such transfer, the accounts
related to such Facility or Facilities qualify under a Medicaid “upper payment
limit” program.

“U.S. Lender Party” has the meaning specified in Section 2.17(e).

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such entity shall have or
might have voting power by reason of the occurrence of any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness being refinanced or any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

“Welltower” means Welltower Inc., a Delaware corporation.

“Welltower Intercreditor Agreement” means the Amended and Restated Amendment to
Lease and Intercreditor Agreement, dated as of July 29, 2016, by and among
Welltower Landlord, Welltower, in its capacity as a landlord under the Welltower
Lease, the Landlord Parties (as defined therein), the Administrative Agent (as
successor-by-assignment to Healthcare Financial Solutions, LLC), and the
Welltower Term Loan Agent, and acknowledged by GHLLC, Genesis Operations, LLC,
LLC Parent, Ultimate Parent and certain of their direct and indirect
subsidiaries, as it may be amended, restated, replaced or otherwise modified
from time to time in accordance with the terms of this Agreement.



44

--------------------------------------------------------------------------------

 

 

“Welltower Landlord” means FC-Gen Real Estate, LLC, a Delaware limited liability
company.

“Welltower Lease” means the Twentieth Amended and Restated Master Lease
Agreement, dated as of January 31, 2017, by and among Welltower Landlord, as
landlord, and Genesis Operations, LLC,  as tenant, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms of the Welltower Intercreditor Agreement and this Agreement.

“Welltower Lease Amendment Agreement” means the Third Amendment to the Welltower
Lease, dated as of the Closing Date, by and among Welltower Landlord and Genesis
Operations, LLC.

“Welltower Term Loan Agent” means Welltower Inc., as administrative agent and
collateral agent under the Welltower Term Loan Documents.

“Welltower Term Loan Agreement” means the Amended and Restated Welltower Term
Loan Agreement, dated as of the Closing Date, by and among the Parent Companies
and certain direct and indirect subsidiaries thereof, as guarantors
(collectively, the “Welltower Term Loan Guarantors”), LLC Parent, as borrower,
the lenders from time to time party thereto and Welltower Term Loan Agent, as it
may be amended, restated, replaced or otherwise modified from time to time in
accordance with the terms of this Agreement and the Intercreditor Agreement.

“Welltower Term Loan Collateral” means all property and interests in property
and proceeds thereof now owned or hereafter acquired by any Loan Party in or
upon which a first priority Lien is granted or purported to be granted pursuant
to any Welltower Term Loan Document.

“Welltower Term Loan Documents” means the “Loan Documents” as defined in the
Welltower Term Loan Agreement.

“Welltower Term Loan Facility” means the term loan credit facility incurred
pursuant to the Welltower Term Loan Documents.

“Welltower Transactions” means “Transactions” as defined in the Welltower Term
Loan Agreement.

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 UCC Terms.  The following terms have the meanings given to them in
the applicable UCC:  “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “depository bank”, “entitlement holder”,
“entitlement order”, “equipment”, “financial asset”, “general intangible”,
“goods”, “instruments”, “inventory”, “securities account”, “securities
intermediary” and “security entitlement”.



45

--------------------------------------------------------------------------------

 

 

Section 1.3 Accounting Terms and Principles.

(a) GAAP.  All accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in accordance with
GAAP.  No change in the accounting principles used in the preparation of any
Financial Statement hereafter adopted by Ultimate Parent or any Loan Party shall
be given effect if such change would affect a calculation that measures
compliance with any provision of Article 5 or Article 8 unless Borrowers,
Administrative Agent and the Required Lenders agree to modify such provisions to
reflect such changes in GAAP and, unless such provisions are modified, all
Financial Statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to in Article 5 or Article 8
shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value.”

(b) Pro Forma.  All components of financial calculations made to determine
compliance with Article 5 and calculation of Borrowing Base or other similar
components, shall be adjusted on a Pro Forma Basis to include or exclude, as the
case may be, without duplication, such components of such calculations
attributable to any Pro Forma Transaction consummated after the first day of the
applicable period of determination and prior to the end of such period, as
determined in good faith by Borrowers based on assumptions expressed therein and
that were reasonable based on the information available to Borrowers at the time
of preparation of the Compliance Certificate setting forth such calculations.

Section 1.4 Interpretation.

(a) Certain Terms.  Except as set forth in any Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with GAAP
(except for the term “property”, which shall be interpreted as broadly as
possible, including, in any case, cash, Securities, other assets, rights under
Contractual Obligations and Permits and any right or interest in any
property).  The terms “herein”, “hereof” and similar terms refer to this
Agreement as a whole.  In the computation of periods of time from a specified
date to a later specified date in any Loan Document, the terms “from” means
“from and including” and the words “to” and “until” each mean “to but excluding”
and the word “through” means “to and including.”  In any other case, the term
“including” when used in any Loan Document means “including without
limitation.”  The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports.  The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The term “indirect” Transfer shall include, without limitation, a
Transfer of (including the grant of any Lien on) all or a portion of any Equity
Interests in any Person that directly or indirectly through one or more Persons
owns any Equity Interests in any Borrower.  If any clause or provision is
qualified by “material” or “Material Adverse Effect” or other similar
materiality threshold, such provision shall be deemed to be qualified only once
by such threshold regardless of the number of times such term is used in any
such clause or provision.  For the avoidance of doubt, there shall be no concept
of “double materiality” applicable in this Agreement

46

--------------------------------------------------------------------------------

 

 

or in any other Loan Document.  To the extent that any provision of this
Agreement requires or tests compliance with (or with respect to) the financial
covenants set forth in Article 5 of this Agreement prior to the date that such
covenants are first tested, such provision shall be deemed to refer to the first
covenant level set forth in each applicable financial covenant.

(b) Certain References.  Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time.  Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.  Unless
otherwise expressly indicated, the meaning of any term defined (including by
reference) in any Loan Document shall be equally applicable to both the singular
and plural forms of such term and, whenever the context may require, any pronoun
shall include the corresponding masculine feminine and neuter forms.

Article 2

The Credit Facilities

Section 2.1 The Commitments.

(a) Revolving Credit Commitments.  On the terms and subject to the conditions
contained in this Agreement, each Revolving Lender severally, but not jointly,
agrees to make certain additional loans in Dollars to Borrowers on any Business
Day during the period from the Closing Date until the Termination Date in an
aggregate principal amount at any time outstanding for all such loans not to
exceed $155,000,000 and by such Lender not to exceed such Lender’s Revolving
Credit Commitment (each such loan a “Revolving Loan”) provided,  however, that,
at no time shall any Revolving Lender be obligated to make a Revolving Loan in
excess of such Lender’s Pro Rata Share of the amount by which the Revolving
Credit Commitments of all Revolving Lenders then in effect exceed the aggregate
Revolving Credit Outstandings at such time; provided,  further, that no
Revolving Loan to be made shall, at any time, exceed the Borrowing
Availability.  If, at any time, the Revolving Credit Outstandings exceeds the
lesser of (x) Borrowing Base  and (y) the Revolving Credit Commitments of all
Revolving Lenders then in effect (any such excess is herein referred to as a
“Revolving Loan Overadvance”), Revolving Lenders shall not be obligated to make
any Revolving Loan, no additional Letters of Credit shall be issued and the
Revolving Loans must be repaid immediately and Letters of Credit cash
collateralized in an amount sufficient to eliminate any Revolving Loan
Overadvance.  Within the limits set forth in the first sentence of this
 clause (a), amounts of Revolving Loans repaid may be reborrowed under this
Section 2.1.  Upon request of LLC Parent on behalf of Borrowers and upon
satisfaction of the conditions precedent set forth in Section 3.2, each
Revolving Lender shall make Revolving Loans pursuant to the applicable
provisions set forth in this Article 2.

(b) Closing Date Term Loan.  On the terms and subject to the conditions set
forth herein, the Lenders severally, but not jointly, hereby agree to make to
Borrowers a term loan in Dollars in an original principal amount equal to
$325,000,000 (“Closing Date Term Loan”).   Each Lender’s obligation to fund the
Closing Date Term Loan shall be limited to such Lender’s Closing Date Term Loan
Commitment, and no Lender shall have any obligation to fund any portion of any

47

--------------------------------------------------------------------------------

 

 

Closing Date Term Loan required to be funded by any other Lender, but not so
funded.  No Borrower shall have any right to reborrow any portion of the Closing
Date Term Loan that is repaid or prepaid from time to time.  The Closing Date
Term Loan shall be funded in one advance on the Closing Date.  The Closing Date
Term Commitments of each Lender shall be automatically and permanently reduced
to $0 upon the funding of the Closing Date Term Loan on the Closing Date. 

(c) Delayed Draw Term Loan. On the terms and subject to the conditions set forth
herein, each Delayed Draw Term Lender severally, but not jointly, hereby agrees
to make to Borrowers on or more additional term loans in Dollars in an aggregate
principal amount at any time outstanding of $30,000,000 (each such loan, a
“Delayed Draw Term Loan”); provided,  however, that, at no time shall any
Delayed Draw Term Lender be obligated to make a Delayed Draw Term Loan in excess
of such Lender’s Pro Rata Share of the Delayed Draw Term Loan Availability at
such time; provided,  further, that on each date set forth below (each, a
“Delayed Draw Term Loan Reduction Date”), the aggregate Delayed Draw Term Loan
Commitments of the Delayed Term Lenders automatically shall be reduced by the
principal amount opposite such date (each such reduction applied proportionately
among the Delayed Draw Term Lenders to maintain the same percentage of the
aggregate Delayed Draw Term Loan Commitments as held immediately prior to such
reduction):

Reduction Date

Reduction Amount

March 31, 2020

$2,500,000

June 30, 2020

$2,500,000

September 30, 2020

$2,500,000

December 31, 2020

$2,500,000

 

Within the limits set forth in the first sentence of this clause (c), amounts of
Delayed Draw Term Loans repaid may be reborrowed under this Section 2.1.  Upon
request of LLC Parent on behalf of Borrowers and upon satisfaction of the
conditions precedent set forth in Section 3.2, each Delayed Draw Term Lender
shall make Delayed Draw Term Loans pursuant to the applicable provisions set
forth in this Article 2.

Section 2.2 Borrowing Procedures.

(a) Notice From Borrower.  Each Borrowing shall be made on notice given by LLC
Parent on behalf of Borrowers to Administrative Agent not later than 3:00 p.m.
on the date that is two (2) Business Day prior to the proposed Borrowing
(provided that Borrowings made on the Closing Date may be made pursuant to a
notice given on the Closing Date).  Each such notice may be made in a writing
substantially in the form of Exhibit C (a “Notice of Borrowing”) duly completed
and delivered prior to such Borrowing and shall designate whether Borrowers are
requesting a Revolving Loan, a Closing Date Term Loan or a Delayed Draw Term
Loan.  Loans shall be made as LIBOR Rate Loans unless, consistent with Section
2.15, Loans must be Base Rate Loans.  Each Borrowing of a Revolving Loan shall
be in an aggregate amount that is an integral multiple of $250,000. Each
Borrowing of a Delayed Draw Term Loan shall be in an aggregate amount that is an
integral multiple of $1,000,000.   Each Notice of Borrowing for a Revolving Loan
shall be accompanied by a Borrowing Base Certificate.  Each Borrower and each
Revolving Lender hereby authorizes Administrative Agent to make Revolving Loans
on behalf of Revolving Lenders, at any time in its sole discretion, to pay
principal owing in respect of the Loans and interest, fees,

48

--------------------------------------------------------------------------------

 

 

expenses and other charges payable by any Loan Party from time to time arising
under this Agreement or any other Loan Document. 

(b) Disbursements by Administrative Agent.  Administrative Agent shall have the
right, on behalf of Lenders to disburse funds to Borrowers for all Loans
requested or deemed requested by Borrowers pursuant to the terms of this
Agreement.  Administrative Agent shall be conclusively entitled to assume, for
purposes of the preceding sentence, that each Lender, other than any Defaulting
Lenders, will fund its Pro Rata Share of all Loans requested by Borrowers.  Each
Lender shall reimburse Administrative Agent on demand, in accordance with the
provisions of Section 10.12, for all funds disbursed on its behalf by
Administrative Agent  pursuant to the first sentence of this clause (b), or if
Administrative Agent so requests, each Lender will remit to Administrative Agent
its Pro Rata Share of any Loan before Administrative Agent disburses the same to
a Borrower.  If Administrative Agent elects to require that each Lender make
funds available to Administrative Agent, prior to a disbursement by
Administrative Agent to a Borrower, Administrative Agent shall advise each
Lender by telephone, facsimile or e-mail of the amount of such Lender’s Pro Rata
Share of the Loan requested by such Borrower no later than noon (Eastern time)
on the date of funding of such Loan, and each such Lender shall pay
Administrative Agent on such date such Lender’s Pro Rata Share of such requested
Loan, in same day funds, by wire transfer to the Agent Collection Account, or
such other account as may be identified by Administrative Agent to Lenders from
time to time.  If any Lender fails to pay the amount of its Pro Rata Share of
any funds advanced by Agent pursuant to the first sentence of this clause (b)
within one (1) Business Day after Administrative Agent’s demand, Administrative
Agent shall promptly notify Borrower Representative, and Borrowers shall
immediately repay such amount to Administrative Agent.  Any repayment required
by Borrowers pursuant to this Section 2.2(b) shall be accompanied by accrued
interest thereon from and including the date such amount is made available to a
Borrower to but excluding the date of payment at the rate of interest then
applicable to the tranche of Loan funded.  Nothing in this Section 2.2(b) or
elsewhere in this Agreement or the other Loan Documents shall be deemed to
require Administrative Agent to advance funds on behalf of any Lender or to
relieve any Lender from its obligation to fulfill its commitments hereunder or
to prejudice any rights that Administrative Agent or any Borrower may have
against any Lender as a result of any default by such Lender hereunder.

(i) On the Closing Date, Administrative Agent, on behalf of Lenders, may elect
to advance to Borrowers the full amount of the initial Loans to be made on the
Closing Date prior to receiving funds from Lenders, in reliance upon each
Lender’s commitment to make its Pro Rata Share of such Loans to Borrowers in a
timely manner on such date.  If Administrative Agent elects to advance the
initial Loans to Borrowers in such manner, Administrative Agent shall be
entitled to receive all interest that accrues on the Closing Date on each
Lender’s Pro Rata Share of such Loans unless Agent receives such Lender’s Pro
Rata Share of such Loans before 3:00 p.m. (Eastern time) on the Closing Date.

(ii) It is understood that for purposes of advances to Borrowers made pursuant
to this Section 2.2(b), Administrative Agent will be using the funds of
Administrative Agent, and pending settlement, (A) all funds transferred from the
Agent Collection Account to the outstanding Loans shall be applied first to
advances made by Agent to Borrowers pursuant to this Section 2.2(b), and (B) all
interest accruing on such advances shall be payable to Administrative Agent.

(iii) The provisions of this Section 2.2(b) shall be deemed to be binding upon
Administrative Agent and Lenders notwithstanding the occurrence of any Default
or Event

49

--------------------------------------------------------------------------------

 

 

of Default, or any insolvency or bankruptcy proceeding pertaining to any
Borrower or any other Loan Party.

(c) Defaulting Lenders.  Unless Administrative Agent shall have received notice
from any Lender prior to the date such Lender is required to make any payment
hereunder with respect to any Loan or any participation in any Swing Loan or
Letter of Credit that such Lender will not make such payment (or any portion
thereof) available to Administrative Agent, Administrative Agent may assume that
such Lender has made such payment available to Administrative Agent on the date
such payment is required to be made in accordance with this Article 2 or Section
10.12 and Administrative Agent shall, in reliance upon such assumption, make
available to Borrowers on such date a corresponding amount.  Borrowers agree to
repay to Administrative Agent on demand such amount (until repaid by such
Lender) with interest thereon for each day from the date such amount is made
available to Borrowers until the date such amount is repaid to Administrative
Agent, at the interest rate applicable to the Obligation that would have been
created when Administrative Agent made available such amount to Borrowers had
such Lender made a corresponding payment available; provided,  however, that
such payment shall not relieve such Lender of any obligation it may have to
Borrowers, Swingline Lender or any L/C Issuer.  In addition, any Defaulting
Lender agrees to pay such amount to Administrative Agent on demand together with
interest thereon, for each day from the date such amount is made available to
Borrowers until the date such amount is repaid to Administrative Agent, at the
Federal Funds Rate for the first Business Day and thereafter (i) in the case of
a payment in respect of a Loan, at the interest rate applicable at the time to
such Loan and (ii) otherwise, at the interest rate applicable to LIBOR Rate
Loans under the Revolving Credit Facility.  Such repayment shall then constitute
the funding of the corresponding Loan (including any Loan deemed to have been
made hereunder with such payment) or participation.  If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such
period.  The existence of any Defaulting Lender shall not relieve any other
Lender of its obligations under any Loan Document, but no other Lender shall be
responsible for the failure of any Defaulting Lender to make any payment
required under any Loan Document.  Nothing herein shall be deemed to limit the
rights of the Administrative Agent or the Borrowers against any Defaulting
Lender.

Section 2.3 Swing Loans.

(a) Availability.  On the terms and subject to the conditions contained in this
Agreement, the Swingline Lender may, in its sole discretion, make loans in
Dollars (each a “Swing Loan”) available to Borrowers under the Revolving Credit
Facility from time to time on any Business Day during the period from the
Closing Date until the Termination Date in an aggregate principal amount at any
time outstanding not to exceed $30,000,000; provided,  however, that the
Swingline Lender may not make any Swing Loan (x) to the extent that after giving
effect to such Swing Loan, the aggregate Revolving Credit Outstandings would
exceed the Borrowing Availability and (y) in the period commencing on the first
Business Day after it receives notice from Administrative Agent or the Required
Lenders that one or more of the conditions precedent contained in Section 3.2
are not satisfied and ending when such conditions are satisfied or duly
waived.  In connection with the making of any Swing Loan, the Swingline Lender
may but shall not be required to determine that, or take notice whether, the
conditions precedent set forth in Section 3.2 have been satisfied or
waived.  Each Swing Loan must be repaid in full on the earliest of (i) the
funding date of any Borrowing of Revolving Loans and (ii) the Termination
Date.  Within the limits set forth in the first sentence of this clause (a),
amounts of Swing Loans repaid may be reborrowed under this clause (a).



50

--------------------------------------------------------------------------------

 

 

(b) Borrowing Procedures.  In order to request a Swing Loan, LLC Parent on
behalf of Borrowers shall give to Administrative Agent a notice to be received
not later than 11:00 a.m. on the day of the proposed Borrowing, which may be
made in a writing substantially in the form of Exhibit D duly completed (a
“Swingline Request”) or by telephone if confirmed promptly but, in any event,
prior to such Borrowing, with such a Swingline Request.  In addition, if any
Notice of Borrowing requests a Borrowing of Revolving Loans, the Swingline
Lender may, notwithstanding anything else to the contrary in Section 2.2, make a
Swing Loan available to Borrower in an aggregate amount not to exceed such
proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swing
Loan.  Administrative Agent shall promptly notify the Swingline Lender of the
details of the requested Swing Loan.  Upon receipt of such notice and subject to
the terms of this Agreement, the Swingline Lender may make a Swing Loan
available to Borrower by making the proceeds thereof available to Administrative
Agent and, in turn, Administrative Agent shall make such proceeds available to
Borrower on the date set forth in the relevant Swingline Request.

(c) Refinancing Swing Loans.  The Swingline Lender may at any time, and no less
frequently than weekly, forward a demand to Administrative Agent (which
Administrative Agent shall, upon receipt, forward to each Revolving Lender) that
each Revolving Lender pay to Administrative Agent, for the account of the
Swingline Lender, such Revolving Lender’s Pro Rata Share of all or a portion of
the outstanding Swing Loans.  Each Revolving Lender shall pay such Pro Rata
Share to Administrative Agent for the account of the Swingline Lender.  Upon
receipt by Administrative Agent of such payment (other than during the
continuation of any Event of Default under Section 9.1(g) or (h)), such
Revolving Lender shall be deemed to have made a Revolving Loan to Borrowers,
which, upon receipt of such payment by the Swingline Lender from Administrative
Agent, Borrowers shall be deemed to have used in whole to refinance such Swing
Loan.  In addition, regardless of whether any such demand is made, upon the
occurrence of any Event of Default under Section 9.1(g) or (h), each Revolving
Lender shall be deemed to have acquired, without recourse or warranty, an
undivided interest and participation in each Swing Loan in an amount equal to
such Lender’s Pro Rata Share of such Swing Loan.  If any payment made by any
Revolving Lender as a result of any such demand is not deemed a Revolving Loan,
such payment shall be deemed a funding by such Lender of such
participation.  Such participation shall not be otherwise required to be
funded.  Upon receipt by the Swingline Lender of any payment from any Revolving
Lender pursuant to this clause (c) with respect to any portion of any Swing
Loan, the Swingline Lender shall promptly pay over to such Revolving Lender all
payments of principal (to the extent received after such payment by such Lender)
and interest (to the extent accrued with respect to periods after such payment)
received by the Swingline Lender with respect to such portion.

(d) Obligation to Fund Absolute.  Each Revolving Lender’s obligations pursuant
to clause (c) above shall be absolute, unconditional and irrevocable and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever, including (A) the existence of any setoff,
claim, abatement, recoupment, defense or other right that such Lender, any
Affiliate thereof or any other Person may have against the Swingline Lender, any
other Secured Party or any other Person, (B) the failure of any condition
precedent set forth in Section 3.2 to be satisfied or the failure of Borrower to
deliver any notice set forth in Section 2.2(a) (each of which requirements the
Revolving Lenders hereby irrevocably waive) and (C) any adverse change in the
condition (financial or otherwise) of any Loan Party.



51

--------------------------------------------------------------------------------

 

 

Section 2.4 Letters of Credit.

(a) Commitment and Conditions.  On the terms and subject to the conditions
contained herein, each L/C Issuer agrees to Issue, at the request of LLC Parent
on behalf of Borrowers, in accordance with such L/C Issuer’s usual and customary
business practices, and for the account of Borrowers (or, as long as Borrowers
remain responsible for the payment in full of all amounts drawn thereunder and
related fees, costs and expenses, for the account of any Loan Party), Letters of
Credit (denominated in Dollars and with face amounts that are multiples of
$100,000) from time to time on any Business Day during the period from the
Closing Date through the earlier of the Termination Date and seven (7) days
prior to the Scheduled Termination Date; provided,  however, that such L/C
Issuer shall not be under any obligation to Issue any Letter of Credit upon the
occurrence of any of the following, after giving effect to such Issuance:

(i) (A) the aggregate Revolving Credit Outstandings would exceed the Borrowing
Availability, or (B) the L/C Obligations for all Letters of Credit would exceed
the L/C Sublimit;

(ii) the expiration date of such Letter of Credit (A) is not a Business Day,
(B) is more than one (1) year after the date of issuance thereof or (C) is later
than seven (7) days prior to the Scheduled Termination Date; provided,  however,
that any Letter of Credit with a term not exceeding one (1) year may provide for
its renewal for additional periods not exceeding one (1) year as long as
(x) each Borrower and such L/C Issuer have the option to prevent such renewal
before the expiration of such term or any such period and (y) neither such L/C
Issuer nor Borrowers shall permit any such renewal to extend such expiration
date beyond the date set forth in clause (C) above; or

(iii) (A) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by LLC Parent on behalf of the requesting Borrowers (and, if such
Letter of Credit is issued for the account of any other Loan Party, such Loan
Party), the documents that such L/C Issuer generally uses in the ordinary course
of its business for the Issuance of letters of credit of the type of such Letter
of Credit (collectively, the “L/C Reimbursement Agreement”).

Notwithstanding anything to the contrary set forth herein, Borrowers agree and
acknowledge that no part of the Revolving Credit Commitments will be available
for the issuance of a Letter of Credit until such times as Administrative Agent
notifies Borrowers that a Lender party to this Agreement is an L/C Issuer.

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, (A) determine that, or take notice whether, the conditions precedent set
forth in Section 3.2 have been satisfied or waived in connection with the
Issuance of any Letter of Credit; provided,  however, that no Letter of Credit
shall be Issued during the period starting on the first Business Day after the
receipt by such L/C Issuer of notice from Administrative Agent or the Required
Lenders that any condition precedent contained in Section 3.2 is not satisfied
and ending on the date all such conditions are satisfied or duly waived, and/or
(B) elect to issue Letters of Credit in its own name to the extent permitted by
applicable law (which Letters of Credit may not be accepted by certain
beneficiaries such as insurance companies).

Notwithstanding anything else to the contrary herein, if any Lender is a
Defaulting Lender, no L/C Issuer shall be obligated to Issue any Letter of
Credit unless (w) the Defaulting Lender has been replaced in accordance with
Section 11.2, (x) the Letter of Credit Obligations of such Defaulting Lender
have been

52

--------------------------------------------------------------------------------

 

 

reallocated to other Lenders, (y) the Revolving Credit Commitments of the other
Revolving Lenders have been increased by an amount sufficient to satisfy the
Administrative Agent that all future Letter of Credit Obligations will be
covered by all Revolving Lenders that are not Defaulting Lenders, or (z) if the
replacement described in clause (w) and the reallocations described in
clauses (x) and (y) cannot, or can only partially, be effected, the Letter of
Credit Obligations of such Defaulting Lender have been cash collateralized by
such Defaulting Lender or the Borrowers.  All or a portion of the Letter of
Credit Obligations of a Defaulting Lender (unless such Defaulting Lender is the
L/C Issuer that Issued such Letter of Credit) and reimbursement obligations with
respect to Swing Loans shall, at the Administrative Agent’s election at any time
or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written request
delivered to the Administrative Agent (whether before or after the occurrence of
any Default or Event of Default), be reallocated to and assumed by the Lenders
that are not Defaulting Lenders pro rata in accordance with their percentage of
the total Revolving Credit Commitment (calculated as if the Defaulting Lender’s
Pro Rata Share in such tranche was reduced to zero and each other Lender’s Pro
Rata Share in such tranche had been increased proportionately); provided that no
Lender shall be reallocated any such amounts or be required to fund any amounts
that would cause the sum of its outstanding Revolving Loans, outstanding Letter
of Credit Obligations, amounts of its participations in Swing Loans and its pro
rata share of unparticipated amounts in Swing Loans to exceed its Revolving
Credit Commitment.

(b) Notice of Issuance.  LLC Parent on behalf of Borrowers shall give the
relevant L/C Issuer and Administrative Agent a notice of any requested Issuance
of any Letter of Credit, which shall be effective only if received by such L/C
Issuer and Administrative Agent not later than 11:00 a.m. on the third Business
Day prior to the date of such requested Issuance.  Such notice may be made in a
writing substantially in the form of Exhibit E duly completed or in a writing in
any other form acceptable to such L/C Issuer (an “L/C Request”) or by telephone
if confirmed promptly, but in any event within one Business Day and prior to
such Issuance, with such an L/C Request.

(c) Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to provide
Administrative Agent (which, after receipt, Administrative Agent shall provide
to each Revolving Lender), in form and substance satisfactory to Administrative
Agent, each of the following on the following dates:  (i) on or prior to (A) any
Issuance of any Letter of Credit by such L/C Issuer, (B) any drawing under any
such Letter of Credit or (C) any payment (or failure to pay when due) by
Borrowers of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment, (ii) upon the request of Administrative Agent (or any Revolving Lender
through Administrative Agent), copies of any Letter of Credit Issued by such L/C
Issuer and any related L/C Reimbursement Agreement and such other documents and
information as may reasonably be requested by Administrative Agent and (iii) on
the first Business Day of each calendar month, a schedule of the Letters of
Credit Issued by such L/C Issuer, in form and substance reasonably satisfactory
to Administrative Agent, setting forth the L/C Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar month.

(d) Acquisition of Participations.  Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Lender shall be deemed to have acquired, without
recourse or warranty, an undivided interest and participation in such Letter of
Credit and the related L/C Obligations in an amount equal to such Lender’s Pro
Rata Share of such L/C Obligations.

(e) Reimbursement Obligations of Borrower.  Borrowers agree to pay to the L/C
Issuer of any Letter of Credit each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than the first Business Day after LLC
Parent receives notice from such L/C Issuer that payment has been made under
such Letter of Credit or that such L/C Reimbursement

53

--------------------------------------------------------------------------------

 

 

Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (i) below.  In the event that any L/C Issuer
incurs any L/C Reimbursement Obligation not repaid by Borrowers as provided in
this clause (e) (or any such payment by Borrowers is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify Administrative Agent of such
failure (and, upon receipt of such notice, Administrative Agent shall forward a
copy to each Revolving Lender) and, irrespective of whether such notice is
given, such L/C Reimbursement Obligation shall be payable on demand by Borrowers
with interest thereon computed (i) from the date on which such L/C Reimbursement
Obligation arose to the L/C Reimbursement Date, at the interest rate applicable
during such period to Revolving Loans and (ii) thereafter until payment in full,
at the interest rate applicable during such period to past due Revolving Loans.

(f) Reimbursement Obligations of the Revolving Lenders.  Upon receipt of the
notice described in clause (e) above from Administrative Agent, each Revolving
Lender shall pay to Administrative Agent for the account of such L/C Issuer its
Pro Rata Share of such L/C Reimbursement Obligation.  By making such payment
(other than during the continuation of an Event of Default under Section 9.1(g)
or (h)), such Lender shall be deemed to have made a Revolving Loan to Borrower,
which, upon receipt thereof by such L/C Issuer, Borrowers shall be deemed to
have used in whole to repay such L/C Reimbursement Obligation.  Any such payment
that is not deemed a Revolving Loan shall be deemed a funding by such Lender of
its participation in the applicable Letter of Credit and the related L/C
Obligations.  Such participation shall not otherwise be required to be
funded.  Upon receipt by an L/C Issuer of any payment from any Lender pursuant
to this clause (f) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay over to such Lender all payments
received after such payment by such L/C Issuer with respect to such portion.

(g) Obligations Absolute.  The obligations of Borrowers and the Revolving
Lenders pursuant to clauses (d), (e) and (f) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Loan Party) may have against the beneficiary of any Letter
of Credit or any other Person, whether in connection with any Loan Document or
any other Contractual Obligation or transaction, or the existence of any other
withholding, abatement or reduction, (iii) in the case of the obligations of any
Revolving Lender, (A) the failure of any condition precedent set forth in
Section 3.2 to be satisfied (each of which conditions precedent the Revolving
Lenders hereby irrevocably waive) or (B) any adverse change in the condition
(financial or otherwise) of any Loan Party and (iv) any other act or omission to
act or delay of any kind of any Secured Party or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of any obligation of Borrowers or any Revolving
Lender hereunder.

Section 2.5 Reduction and Termination of the Commitments.  All outstanding
Commitments shall terminate (i) on the Scheduled Termination Date or (ii) in
connection with an optional repayment pursuant to Section 2.7 in the amount of
such prepayment.  The aggregate Delayed Draw Term Loan Commitment of all Delayed
Draw Term Lenders shall reduce on each Delayed Draw Term Loan Reduction Date
pursuant to Section 2.1(d). 



54

--------------------------------------------------------------------------------

 

 

Section 2.6 Repayment of Loans.  Borrowers promise to repay the entire unpaid
principal amount of the Loans on or before the Scheduled Termination Date. 

Section 2.7 Optional Prepayments; Optional Revolving Credit Commitment
Reductions. 

(a) Upon 5 Business Days irrevocable prior written notice to Administrative
Agent (provided that such notice may be conditioned on closing the applicable
refinancing or Transfer for which such notice was given), Borrowers may (i)
prepay the outstanding principal amount of the Revolving Credit Facility and the
other Obligations related thereto and terminate the Revolving Credit Commitments
of the Revolving Lenders in whole or (ii) permanently reduce the Revolving
Credit Commitment, in part, and prepay the outstanding principal amount of the
Revolving Credit Facility and the other Obligations related thereto, subject in
each case to the payment of the applicable Termination Fee and Exit Fee;
provided that the Revolving Credit Commitment may not be terminated in whole
without concurrently terminating the Delayed Draw Term Loan Commitment and
prepaying the outstanding Closing Date Term Loan and Delayed Draw Term Loans,
together with all other Obligations.  For the avoidance of doubt, Borrowers
shall have the right to prepay the outstanding principal amount of the Revolving
Credit Facility (without any corresponding reduction of the Revolving Credit
Commitments) in part at any time and from time to time without any Termination
Fee or any other premium or penalty.

(b) Upon 5 Business Days irrevocable prior written notice to Administrative
Agent in the form of an appropriately completed Payment Notification (provided
that such notice may be conditioned on closing the applicable refinancing or
Transfer for which such notice was given), Borrowers may prepay the Closing Date
Term Loan in whole, but not in part, together with the other Obligations related
thereto, subject to the payment of the applicable Termination Fee and Exit Fee.

(c) Borrowers may prepay the outstanding principal amount of the Delayed Draw
Term Loan and the other Obligations related thereto, in whole or in part, and
terminate the Delayed Draw Term Loan Facility in its entirety, without premium
or penalty; provided that any such prepayment made (i) in part shall be in an
aggregate amount not less than $1,000,000 and that is an integral multiple of
$1,000,000 or (ii) in full shall be in an amount equal to the entire remaining
balance of the Obligations; and provided further that any such prepayment shall
be accompanied by an appropriately completed Payment Notification.

Section 2.8 Mandatory Prepayments.

(a) GHLLC Transfers and Property Loss Events.  Subject to clause (e) below, upon
receipt on or after the Closing Date by any Loan Party or any of its
Subsidiaries (excluding the HUD Sub-Facility Entities during all times the HUD
Sub-Facility Credit Agreement is in effect) of Net Cash Proceeds arising from
(i) any Transfer by any Borrower of any of its ABL Priority Collateral in
reliance on Section 8.3(d) or Section 8.5 or (ii) any Property Loss Event with
respect to any ABL Priority Collateral of any Loan Party to the extent resulting
in the receipt by any Loan Party of Net Cash Proceeds in excess of $1,500,000,
such Loan Party shall immediately pay or cause to be paid to the Administrative
Agent an amount equal to 100% of the Net Cash Proceeds of such ABL Priority
Collateral.

(b) Excess Outstandings.  On any date on which the aggregate principal amount of
Revolving Credit Outstandings exceeds the lesser of the aggregate Revolving
Credit Commitments

55

--------------------------------------------------------------------------------

 

 

and the Borrowing Base, Borrowers shall pay to Administrative Agent an amount
equal to such excess, together with the other Obligations then due and payable
directly related thereto.

(c) Delayed Draw Term Loan Repayment.  On each Delayed Draw Term Loan Reduction
Date, Borrowers shall pay to Administrative Agent an amount equal to the amount
by which the aggregate principal amount of Delayed Draw Term Loans exceeds the
reduced Delayed Draw Term Loan Commitments of the Delayed Draw Term Lenders,
which amount Administrative Agent shall apply to the outstanding principal
balance of Delayed Draw Term Loans.

(d) Revolving Loans Repayment.  Upon receipt on or after the Closing Date by any
Loan Party or any of its Subsidiaries (excluding the HUD Sub-Facility Entities
during all times the HUD Sub-Facility Credit Agreement is in effect) of payments
or  proceeds of any Accounts, Borrowers shall pay to Administrative Agent an
amount equal to such payments or proceeds, as further described in Section 7.12
below, which amount Administrative Agent shall apply to the outstanding
principal balance of Revolving Loans.  No Termination Fee shall be due on
account of any payments made pursuant to this clause (d).

(e) Application of Payments.  Any payments made to Administrative Agent pursuant
to this Section 2.8, unless specifically stated otherwise, shall be subject to
the applicable Termination Fee, if any.  All payments pursuant to clauses (a)
and (c) above shall be accompanied by an appropriately completed Payment
Notification. All payments pursuant to this Section 2.8 shall be applied to the
Obligations in accordance with Section 2.12(b).  Notwithstanding the foregoing,
if any Lease, including the Master Leases, or Constituent Document of any joint
venture (each as existing on the Closing Date and not amended, modified or
entered into in violation of this Agreement) requires the application of
proceeds paid pursuant to clause (a) above, in a manner inconsistent with
clause (a) above, LLC Parent on behalf of Borrowers (1) shall provide notice to
Administrative Agent as required pursuant to Section 6.2(b) hereof, and
(2) after such notice, shall apply, or shall cause the applicable Borrower to
apply, the proceeds of such insurance as directed in the respective Lease or
Constituent Document; provided,  however, to the extent there are surplus
proceeds after compliance with the requirements of the applicable Lease or
Constituent Document, then such surplus proceeds shall be applied in accordance
with Section 2.12(b).

Section 2.9 Interest.

(a) Rate.  Except as provided in Section 2.16(b), Loans shall accrue interest at
the LIBOR Rate plus the Applicable Margin.  Anything to the contrary contained
herein notwithstanding, however, neither Administrative Agent nor any Lender is
required actually to acquire eurodollar deposits to fund or otherwise match fund
any Obligation as to which interest accrues based on the LIBOR Rate.

(b) Payments.  From and following the Closing Date, except as expressly set
forth in this Agreement, Loans and the other Obligations shall bear interest at
the sum of the LIBOR Rate plus the Applicable Margin.  Interest on the Loans
shall be paid in arrears on the first (1st) day of each month and on the
maturity of such Loans, whether by acceleration or otherwise.  Interest on all
other Obligations shall be payable upon demand.  For purposes of calculating
interest, all funds transferred to the Agent Collection Account for application
to the Revolving Loans shall be subject to a one Business Day clearance period
and all interest accruing on such funds during such clearance period shall
accrue for the benefit of Administrative Agent, and not for the benefit of the
Lenders.



56

--------------------------------------------------------------------------------

 

 

(c) Default Interest.  Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(i) the occurrence of any Event of Default under Section 9.1(a),  (g) or (h) or
(ii) the delivery of a notice by Administrative Agent or the Required Lenders to
Borrowers during the continuance of any other Event of Default and, in each
case, for as long as such Event of Default shall be continuing, the principal
balance of all Obligations (including any Obligation that bears interest by
reference to the rate applicable to any other Obligation then due and payable)
shall bear interest at a rate that is 2.0% per annum in excess of the interest
rate then applicable to such Obligations, payable on demand or, in the absence
of demand, on the date that would otherwise be applicable.

Section 2.10 Reserved.

Section 2.11 Fees.

(a) Unused Commitment Fee. 

(i) Borrowers agree to pay to Administrative Agent, for the benefit of each
Revolving Lender, a commitment fee on the actual daily amount by which the
Revolving Credit Commitment exceeds the sum of the aggregate Revolving Credit
Outstandings from the Closing Date through the Termination Date at a rate per
annum equal to 0.50% in each case, payable in arrears (x) on the first day of
each calendar month and (y) on the Termination Date.  For purposes of this
Section 2.11(a), the Revolving Credit Commitment of any Defaulting Lender shall
be deemed to be zero.

(ii) Borrowers agree to pay to Administrative Agent, for the benefit of each
Delayed Draw Term Lender, a commitment fee on the actual daily amount by which
the Delayed Draw Term Loan Commitment exceeds the sum of the aggregate principal
balance of Delayed Draw Term Loans from the Closing Date through the Termination
Date at a rate per annum equal to 2.00% in each case, payable in arrears (x) on
the first day of each calendar month and (y) on the Termination Date.  For
purposes of this Section 2.11(a), the Delayed Draw Term Loan Commitment of any
Defaulting Lender shall be deemed to be zero.

(b) Letter of Credit Fees.  Borrowers agree to pay, with respect to all Letters
of Credit issued by any L/C Issuer, (i) to such L/C Issuer, certain fees,
documentary and processing charges as separately agreed between Borrowers and
L/C Issuer or otherwise in accordance with such L/C Issuer’s standard schedule
in effect at the time of determination thereof and (ii) to Administrative Agent,
for the benefit of the Revolving Lenders according to their Pro Rata Shares, a
fee accruing at a rate per annum equal to the Applicable Margin – Revolving Loan
on the maximum undrawn face amount of such Letters of Credit, payable in arrears
(A) on the first day of each calendar month, ending after the issuance of such
Letter of Credit and (B) on the Termination Date; provided,  however, that the
fee payable under this clause (ii) shall be increased by 2.0% per annum (which
amounts are in lieu of and not in addition to amounts payable under
Section 2.9(c)) and shall be payable (in addition to being payable on any date
it is otherwise required to be paid hereunder) on demand effective immediately
upon (x) the occurrence of any Event of Default under Section 9.1(a),  (g) or
(h) or (y) the delivery of a notice by Administrative Agent or the Required
Lenders to Borrowers during the continuance of any other Event of Default and,
in each case, for as long as such Event of Default shall be continuing;
provided,  further, that in the event that any reallocation of Letter of Credit
Obligations occurs pursuant to Section 2.4, during the period of time that such
reallocation remains in effect, the Letter of Credit fee payable with respect to
such

57

--------------------------------------------------------------------------------

 

 

reallocated portion shall be payable to (A) all Lenders based on their pro rata
share of such reallocation or (B) to the L/C Issuer for any remaining portion
not reallocated to any other Lenders.

(c) Exit Fee. 

(i) Borrowers shall pay to Administrative Agent, for the benefit of all Lenders
committed to make the Closing Date Term Loan, as compensation for the costs of
making funds available to Borrowers under this Agreement an exit fee (the
“Closing Date Term Loan Exit Fee”) calculated in accordance with this subsection
and upon the date or dates required under this subsection.  The Closing Date
Term Loan Exit Fee shall be equal to $1,625,000.  The Closing Date Term Loan
Exit Fee shall be due and payable on the Scheduled Termination Date or, if
earlier, the date on which the Closing Date Term Loan is paid in full (whether
by voluntary prepayment by Borrowers, by reason of the occurrence of an Event of
Default or the acceleration of the Closing Date Term Loan, or otherwise). 

(ii) Borrowers shall pay to Administrative Agent, for the benefit of all
Revolving Lenders, as compensation for the costs of making funds available to
Borrowers under this Agreement an exit fee (the “Revolver Exit Fee”) calculated
in accordance with this subsection and upon the date or dates required under
this subsection.  The Revolver Exit Fee shall be equal to $1,000,000.  The
Revolver Exit Fee shall be due and payable on the Scheduled Termination Date or,
if earlier, the date on which the Revolving Credit Commitment is terminated
(whether by voluntary prepayment by Borrowers, by reason of the occurrence of an
Event of Default or the acceleration of the Closing Date Term Loan, or
otherwise).   

(iii) All fees payable pursuant to this paragraph shall be deemed fully accrued
and earned as of the Closing Date.

(d) Additional Fees.  Borrowers shall pay to Administrative Agent and its
Related Persons such other fees as described in the Fee Letter.

Section 2.12 Application of Payments.

(a) Application of Voluntary Prepayments.  Unless otherwise provided in this
Section 2.12 or elsewhere in any Loan Document, all voluntary prepayments
permitted pursuant to Section 2.7 and received by Administrative Agent shall be
applied as designated by LLC Parent on behalf of Borrowers.

(b) Application of Mandatory Prepayments.  Subject to the provisions of
clause (c) below with respect to the application of payments during the
continuance of an Acceleration Event, any payment made by Borrowers to
Administrative Agent pursuant to Section 2.8 or any other prepayment of the
Obligations required to be applied in accordance with this clause (b) (other
than in respect of any payment required pursuant to (i) Sections 2.1(a), 2.8(b)
or 2.8(d), which shall be applied to repay the outstanding principal balance of
the Revolving Loans and (ii) Section 2.8(c), which shall be applied to repay the
outstanding principal balance of the Delayed Draw Term Loans and other
Obligations related thereto) shall be applied first, to repay the outstanding
principal balance of the Loans (in such order as Administrative Agent may from
time to time elect), second, in the case of any payment required pursuant to
Section 2.1(a)(ii), to provide cash collateral to the extent and in the manner
required by Section 9.3, and then, any excess shall be retained by Borrower.



58

--------------------------------------------------------------------------------

 

 

(c) Application of Payments During an Event of Default.  Each Loan Party hereby
irrevocably waives, and agrees to cause each Loan Party to waive, the right to
direct the application during the continuance of an Event of Default of any and
all payments in respect of any Obligation and any proceeds of Collateral and
agrees that, notwithstanding the provisions of clause (a) above, absent the
occurrence and continuance of an Acceleration Event, Administrative Agent may
apply any and all payments received by Administrative Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Administrative
Agent, in such order as Administrative Agent may from time to time elect. Also
notwithstanding the provisions of clause (a), during the occurrence and
continuance of an Acceleration Event, Administrative Agent shall apply all
payments in respect of any Obligation and all proceeds of Collateral first, to
pay Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to Administrative Agent, second, to pay Obligations in
respect of any cost or expense reimbursements, fees or indemnities then due to
the Lenders (in their capacity as Lenders) and the L/C Issuers, third, to pay
interest then due and payable in respect of the Loans and the L/C Reimbursement
Obligations, fourth, to repay the outstanding principal amounts of the Swing
Loans to the extent not reimbursed by Lenders or deemed to be Revolving Loans,
fifth, to repay the outstanding principal amounts of Loans and the L/C
Reimbursement Obligations and to provide cash collateral for Letters of Credit
in the manner and to the extent described in Section 9.3, and to pay amounts
owing with respect to Secured Hedge Agreements (but paid only to the extent and
up to the amount of reserves against the Borrowing Base that have been
established for “potential future exposure” as calculated by Administrative
Agent in its sole credit judgment) and sixth, to the ratable payment of all
other Obligations, including Cash Management Obligations; provided, that,
notwithstanding anything to the contrary set forth above, in no event shall the
proceeds of any Collateral owned, or any Guarantee Obligations provided, by any
Loan Party under any Loan Document be applied to repay or cash collateralize any
Excluded Swap Obligation with respect to such Loan Party.

(d) General Provisions  If sufficient amounts are not available to repay all
outstanding Obligations described in any priority level set forth in this
Section 2.12, the available amounts shall be applied, unless otherwise expressly
specified herein, to such Obligations ratably based on the each Secured Parties’
interest in such Obligations.  Any priority level set forth in this Section 2.12
that includes interest shall include all such interest, whether or not accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding.

Section 2.13 Payments and Computations.

(a) Procedure.  LLC Parent on behalf of each Borrower shall make each payment
under any Loan Document not later than 1:00 p.m. on the day when due to
Administrative Agent by a single wire transfer to the Agent Collection Account
(or at such other account or by such other means to such other address as
Administrative Agent shall have notified LLC Parent for each Borrower in writing
at least five (5) Business Days prior to such payment) in immediately available
Dollars and without setoff or counterclaim.  Payments received by Administrative
Agent after 1:00 p.m. shall be deemed to be received on the next Business Day.

(b) Computations of Interests and Fees.  All computations of interest and of
fees shall be made by Administrative Agent on the basis of a year of 360 days
(or, in the case of Base Rate Loans whose interest rate is calculated based on
the rate set forth in clause (a) of the definition of “Base Rate,” 365/366
days), in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by Administrative

59

--------------------------------------------------------------------------------

 

 

Agent as set forth in the respective definition thereof and shall be conclusive,
binding and final for all purposes, absent manifest error.

(c) Payment Dates.  Whenever any payment hereunder shall be stated to be due on
a day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided,  however, that such interest
and fees shall continue accruing as a result of such extension of time.

(d) Advancing Payments.  Unless Administrative Agent shall have received notice
from LLC Parent on behalf of each Borrower to the Lenders prior to the date on
which any payment is due hereunder that Borrowers will not make such payment in
full, Administrative Agent may assume that Borrowers have made such payment in
full to Administrative Agent on such date and Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that Borrowers shall not have made such payment in full to Administrative
Agent, each Lender shall repay to Administrative Agent on demand such amount
distributed to such Lender together with interest thereon (at the Federal Funds
Rate for the first Business Day and thereafter, at the rate applicable to Base
Rate Loans under the Revolving Credit Facility) for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to Administrative Agent.

Section 2.14 Evidence of Debt.

(a) Records of Lenders.  Each Lender shall maintain in accordance with its usual
practice accounts evidencing Indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.  In addition, each Lender having sold a participation in
any of its Obligations or having identified an SPV as such to Administrative
Agent, acting as agent of each Borrower solely for this purpose and solely for
tax purposes, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as such Lender shall notify Borrower) a
record of ownership, in which such Lender shall register by book entry (A) the
name and address of each such participant and SPV (and each change thereto,
whether by assignment or otherwise) and (B) the rights, interest or obligation
of each such participant and SPV in any Obligation, in any Revolving Credit
Commitment and in any right to receive any payment hereunder.

(b) Records of Administrative Agent.  Administrative Agent, acting as agent of
each Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at the office of
its servicer located at the address referred to in Section 11.11 (or at such
other address as Administrative Agent may notify Borrower) (A) a record of
ownership (the “Register”) in which Administrative Agent agrees to register by
book entry the interests (including any rights to receive payment hereunder) of
Administrative Agent, each Lender and each L/C Issuer, the Revolving Credit
Outstandings, the Delayed Draw Term Loan Outstandings, the outstanding principal
balance of the Closing Date Term Loan, each of their obligations under this
Agreement to participate in each Loan, Letter of Credit and L/C Reimbursement
Obligation, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders and the L/C Issuers (and
each change thereto pursuant to Section 2.18 (Substitution of Lenders) and
Section 11.2 (Assignments and Participations; Binding Effect)), (2) the
Revolving Credit Commitments of each Lender, (3) the amount of each Loan and

60

--------------------------------------------------------------------------------

 

 

each funding of any participation described in clause (A) above,  (4) the amount
of any principal or interest due and payable or paid, (5) the amount of the L/C
Reimbursement Obligations due and payable or paid and (6) any other payment
received by Administrative Agent from any Borrower and its application to the
Obligations.

(c) Registered Obligations.  Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and, in
the case of Revolving Loans, the corresponding obligations to participate in L/C
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein.  This Section 2.14 and Section 11.2 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any successor provisions).

(d) Prima Facie Evidence.  The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided,  however, that no error
in such account and no failure of any Lender or Administrative Agent to maintain
any such account shall affect the obligations of any Loan Party to repay the
Loans in accordance with their terms.  In addition, the Loan Parties,
Administrative Agent, the Lenders and the L/C Issuers shall treat each Person
whose name is recorded in the Register as a Lender or L/C Issuer, as applicable,
for all purposes of this Agreement.  Information contained in the Register with
respect to any Lender or any L/C Issuer shall be available for access by
Borrower, Administrative Agent, such Lender or such L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice.  No Lender or L/C
Issuer shall, in such capacity, have access to or be otherwise permitted to
review any information in the Register other than information with respect to
such Lender or L/C Issuer unless otherwise agreed by Administrative Agent.

(e) Notes.  Upon any Lender’s request, Borrowers shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender and
substantially in the form of Exhibit B.  Each Note, if issued, shall only be
issued as means to evidence the right, title or interest of a Lender or a
registered assignee in and to the related Loan, as set forth in the Register,
and in no event shall any Note be considered a bearer instrument or obligation.

Section 2.15 Suspension of LIBOR Rate Option.  Notwithstanding any provision to
the contrary in this Article 2, but subject to the last sentence of Section 2.9,
the following shall apply:

(a) Interest Rate Unascertainable, Inadequate or Unfair.  In the event that (A)
Administrative Agent determines that adequate and fair means do not exist for
ascertaining the Base LIBOR Rate in accordance with the definition thereof or
(B) Required Lenders, as the case may be, notify Administrative Agent that the
LIBOR Rate Loans, as the case may be, for any Interest Period will not
adequately reflect the cost to such Lenders of making or maintaining such Loans
for such Interest Period by reason of any changes arising after the Closing
Date, Administrative Agent shall promptly so notify LLC Parent and such Lenders,
whereupon the obligation of each such Lender to make or to continue LIBOR Rate
Loans shall be suspended as provided in clause (c) below until Administrative
Agent shall notify LLC Parent that the Required Lenders, as the case may be,
have determined that the circumstances causing such suspension no

61

--------------------------------------------------------------------------------

 

 

longer exist.  Notwithstanding the foregoing, if at any time Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that the circumstances set forth above in subclause (A) of this clause (a) have
arisen and such circumstances are unlikely to be temporary, then Administrative
Agent, in consultation with LLC Parent, shall select a comparable successor rate
determined in good faith.

(b) Illegality.  If any Lender determines that the introduction of, or any
change in or in the interpretation of, any Requirement of Law after the date of
this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make LIBOR Rate Loans or to continue to fund or maintain LIBOR Rate Loans, then,
on notice thereof and demand therefor by such Lender to LLC Parent through
Administrative Agent, the obligation of such Lender to make or to continue LIBOR
Rate Loans shall be suspended as provided in clause (c) below until such Lender
shall, through Administrative Agent, notify LLC Parent that it has determined
that it may lawfully make LIBOR Rate Loans.

(c) Effect of Suspension.  If the obligation of any Lender to make or to
continue LIBOR Rate Loans is suspended, (A) such Lender shall make a Base Rate
Loan at any time such Lender would otherwise be obligated to make a LIBOR Rate
Loan and (B) each LIBOR Rate Loan of such Lender shall automatically and
immediately be converted into a Base Rate Loan. 

Section 2.16 Increased Costs; Capital Requirements..

(a) Reserved.

(b) Increased Costs.  If at any time any Lender or L/C Issuer determines that,
after the Closing Date, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Reserve
Requirements) from any Governmental Authority shall have the effect of
(i) increasing the cost to such Lender of making, funding or maintaining any
LIBOR Rate Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit, (ii) increasing the cost to such L/C
Issuer of Issuing or maintaining any Letter of Credit or of agreeing to do so or
(iii) imposing any other cost to such Lender or L/C Issuer with respect to
compliance with its obligations under any Loan Document, then, upon demand by
such Lender or L/C Issuer (with copy to Administrative Agent), Borrowers shall
pay to Administrative Agent for the account of such Lender or L/C Issuer amounts
sufficient to compensate such Lender or L/C Issuer for such increased cost.

(c) Increased Capital Requirements.  If at any time any Lender or L/C Issuer
determines that, after the Closing Date, the adoption of, or any change in or in
the interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, liquidity requirements, special deposits, compulsory loans, insurance
charges against property of, deposits with or for the account of, Obligations
owing to, or other credit extended or participated in by, any Lender or L/C
Issuer or any similar requirement (in each case other than any imposition or
increase of Reserve Requirements) shall have the effect of reducing the rate of
return on the capital of such Lender’s or L/C Issuer (or any corporation
controlling such Lender or L/C Issuer) as a consequence of its obligations under
or with respect to any Loan Document or Letter of Credit to a level below that
which, taking into account the capital adequacy policies of such Lender, L/C
Issuer or corporation, such Lender, L/C Issuer or corporation could have
achieved but for such adoption or change, then, upon demand from time to time by
such Lender or L/C Issuer (with a copy of such demand to Administrative Agent),
Borrowers shall pay

62

--------------------------------------------------------------------------------

 

 

to Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction.

(d) Compensation Certificate.  Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth the amounts to be paid hereunder,
which certificate shall be prima facie evidence of such, absent manifest
error.  In determining such amount, such Lender or L/C Issuer may use any
reasonable averaging and attribution methods.  Notwithstanding anything to the
contrary in this Section, the Borrowers shall not be required to compensate a
Lender or L/C Issuer pursuant to this Section for any amounts incurred more than
six months prior to the date such Lender or L/C Issuer notifies the Borrowers of
such Lender’s or L/C Issuer’s intention to claim compensation therefore;
provided that if the circumstances giving rise to such claim have retroactive
effect, then such six month period shall be extended to include such period of
retroactive effect.

(e) Certain Regulatory Developments.  Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a change in
a Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

Section 2.17 Taxes.

(a) All payments made by or on behalf of any Loan Party under any Loan
Document  shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority responsible for administering
taxes, excluding (i) net income Taxes (however determined) and franchise Taxes
(in lieu of net income Taxes) imposed on the Administrative Agent or any Secured
Party as a result of a present, former or future connection between the
Administrative Agent or such Secured Party and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Secured Party having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document), (ii) any branch profits Taxes imposed by the United States, (iii) any
United States withholding Tax that (A) is imposed on amounts payable to a
Secured Party at the time such Secured Party becomes a party to this Agreement
or designates a new lending office, except to the extent that such Secured Party
(or its assignor, if any) was entitled at the time of designation of a new
lending office (or assignment) to receive additional amounts from the Loan Party
with respect to such withholding Tax pursuant to this Section or (B) or is
attributable, in the case of a Non-U.S. Lender  Party (as defined below), to
such Non-U.S. Lender Party’s failure to comply with Section 2.17(d) or is
attributable, in the case of a U.S. Lender Party (as defined below) to such U.S.
Lender Party’s failure to comply with Section 2.17(e), and (iv) any United
States withholding Tax imposed under FATCA (together the amounts described in
clauses (i) through (iv) are the “Excluded Taxes”).  If any such Taxes that are
not Excluded Taxes (the “Non-Excluded Taxes”) or Other Taxes are required to be
withheld from any amounts payable by or on behalf of any Loan Party, the amounts
payable by the Loan Party shall be increased to the extent necessary to yield
the Administrative Agent or such Secured Party (after deduction or withholding
of all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this
Agreement.  For avoidance of doubt, payments made to any Secured Party

63

--------------------------------------------------------------------------------

 

 

arising under a document or agreement other than a Loan Document (but including
any Secured Hedge Agreement or Cash Management Document) shall not be subject to
adjustment under this Section 2.17.

(b) The Borrowers shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Loan
Parties, as promptly as possible thereafter the Loan Parties shall send to the
Administrative Agent for the account of the Administrative Agent or the relevant
Secured Party, as the case may be, a certified copy of an original official
receipt received by the Loan Parties showing payment thereof if such receipt is
obtainable, or, if not, other reasonable evidence of payment satisfactory to the
Administrative Agent.

(d) Each Secured Party that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender Party”) shall
deliver to LLC Parent and the Administrative Agent (or, in the case of a
participant, to LLC Parent and to the Lender from which the related
participation shall have been purchased) (i) two accurate and complete original,
signed copies of IRS Form W-8ECI, W-8EXP, W-8BEN (claiming benefits under an
applicable treaty) or W-8IMY (together with any applicable underlying forms),
whichever is applicable, (ii) in the case of a Non-U.S. Lender Party claiming
exemption from United States federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit L and two accurate and complete original,
signed copies of IRS Form W-8BEN, or any subsequent versions or successors to
such forms, in each case properly completed and duly executed by such Non-U.S.
Lender Party.  Such forms shall be delivered by each Non-U.S. Lender Party on or
before the date it becomes a party to this Agreement (or, in the case of any
participant, on or before the date such participant purchases the related
participation).  In addition, each Non-U.S. Lender Party shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender Party.  Notwithstanding any other provision of
this paragraph, a Non-U.S. Lender Party shall not be required to deliver any
form pursuant to this paragraph that such Non-U.S. Lender Party is not legally
able to deliver.

(e) Each Secured Party that is a United States Person (as such term is defined
in Section 7701(a)(30) of the Code) (a “U.S. Lender Party”) shall deliver to LLC
Parent and the Administrative Agent two accurate and complete original, signed
copies of IRS Form W-9, or any subsequent versions or successors to such
form.  Such forms shall be delivered by each U.S. Lender Party on or before the
date it becomes a party to this Agreement.  In addition, each U.S. Lender Party
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such U.S. Lender Party.

(f) The Borrowers shall indemnify the Administrative Agent and any Secured
Party, within 30 days after the written demand therefor, the full amount of any
Non-Excluded Taxes or Other Taxes (including any Non-Excluded Taxes or Other
Taxes imposed or asserted on amounts payable under this Section) payable or paid
by the Administrative Agent or Secured Party whether or not such Taxes are
correctly or legally asserted by the relevant Governmental Authority.  A
certificate as to the amount of such amount or liability delivered to LLC Parent
by a Secured Party (with a copy to the Administrative Agent) or by the
Administrative Agent on its behalf of on behalf of a Secured Party, shall be
conclusive absent manifest error.

(g) If any Secured Party determines, in good faith, that it has received a
refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with

64

--------------------------------------------------------------------------------

 

 

respect to which a Loan Party has paid additional amounts pursuant to this
Section, it shall promptly pay over such refund to the Borrowers (but only to
the extent of indemnity payments made, or additional amounts paid, by the Loan
Party under this Section with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Secured Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrowers, upon the request of the Administrative
Agent or such Secured Party, agree to repay the amount paid over to the
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Secured Party in the
event the Administrative Agent or such Secured Party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the Administrative Agent or Lender be
required to pay any amount to the Borrowers pursuant to this paragraph (g) the
payment of which would place the Secured Party in a less favorable net after-Tax
position than the Secured Party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require the Administrative Agent
or any Secured Party to make available its Tax Returns (or any other information
relating to its Taxes which it deems confidential) to the Borrowers or any other
Person.

(h) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Non-Excluded Taxes attributable to such
Lender (but only to the extent that the Borrowers have not already indemnified
the Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of the Borrowers to do so), and (ii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (h).  The agreements in this paragraph (h) shall survive the
resignation and/or replacement of the Administrative Agent.

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to LLC Parent and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by LLC Parent
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by LLC Parent or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this paragraph, FATCA shall include any
amendments made to FATCA after the date of this Agreement.

(j) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Obligations.



65

--------------------------------------------------------------------------------

 

 

Section 2.18 Substitution of Lenders.

(a) Substitution Right.  In the event that any Lender that is not an Affiliate
of Administrative Agent (an “Affected Lender”), (i) makes a claim under
clause (b) (Increased Costs) or (c) (Increased Capital Requirements) of
Section 2.16, (ii) notifies LLC Parent pursuant to Section 2.15(b) (Illegality)
that it becomes illegal for such Lender to continue to fund or make any LIBOR
Rate Loan, (iii) makes a claim for payment pursuant to Section 2.17 (Taxes),
(iv) becomes a Defaulting Lender or (v) does not consent to any request made by
LLC Parent on behalf of Borrowers in good faith for an amendment, waiver or
consent to any Loan Document for which the consent of Required Lenders or
Required Revolving Lenders, as applicable, is obtained but that requires the
consent of other Lenders in the particular tranche, Borrowers may substitute for
such Affected Lender in the applicable Credit Facility any Lender or any
Affiliate of any Lender or any other Person (other than a Restricted Person)
reasonably acceptable (which acceptance shall not be unreasonably withheld or
delayed) to Administrative Agent to the extent that an assignment to such
replacement financial institution of the rights and obligations being acquired
by it would otherwise require the consent of the Administrative Agent pursuant
to Section 11.2(b) (in each case, a “Substitute Lender”).

(b) Procedure.  To substitute such Affected Lender under the Revolving Credit
Facility, LLC Parent on behalf of Borrowers shall deliver a notice to
Administrative Agent and such Affected Lender.  The effectiveness of such
substitution shall be subject to the delivery to Administrative Agent by LLC
Parent on behalf of Borrowers (or, as may be applicable in the case of a
substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such substitution, all Obligations owing to such Affected
Lender with respect to the Revolving Credit Facility (including those that will
be owed because of such payment and all Obligations that would be owed to such
Lender if it was solely a Lender in the Revolving Credit Facility, but shall not
include, and Borrowers shall not be assessed any Termination Fee), and (ii) in
the case of a substitution, (A) payment of the assignment fee set forth in
Section 11.2(c) and (B) an assumption agreement in form and substance
satisfactory to Administrative Agent whereby the Substitute Lender shall, among
other things, agree to be bound by the terms of the Loan Documents and assume
the Revolving Credit Commitment of the Affected Lender under the Revolving
Credit Facility; provided that (u) such replacement does not conflict with any
Requirement of Law, (v) [reserved], (w) the replacement financial institution,
if not already a Lender, shall be reasonably satisfactory to the Administrative
Agent to the extent that an assignment to such replacement financial institution
of the rights and obligations being acquired by it would otherwise require the
consent of the Administrative Agent pursuant to Section 11.2(b), (x) the
Borrowers shall pay all additional amounts (if any) required pursuant to Section
2.17 in respect of any period prior to the date on which such replacement shall
be consummated, (y) if applicable, the replacement financial institution shall
consent to such amendment or waiver and (z) any such replacement shall not be
deemed to be a waiver of any rights that the Borrowers, the Administrative Agent
or any other Lender shall have against the replaced Lender.

(c) Effectiveness.  Upon satisfaction of the conditions set forth in clause (b)
above, Administrative Agent shall record such substitution or payment in the
Register, whereupon (i) in the case of any payment in full in the Revolving
Credit Facility, such Affected Lender’s Revolving Credit Commitments in the
Revolving Credit Facility shall be terminated and (ii) in the case of any
substitution in the Revolving Credit Facility, (A) the Affected Lender shall
sell and be relieved of, and the Substitute Lender shall purchase and assume,
all rights and claims of such Affected Lender under the Loan Documents with
respect to the Revolving Credit Facility, except that the Affected Lender shall
retain such rights expressly providing that they survive the repayment of the

66

--------------------------------------------------------------------------------

 

 

Obligations and the termination of the Revolving Credit Commitments, (B) the
Substitute Lender shall become a “Lender” hereunder having a Revolving Credit
Commitment in the Revolving Credit Facility in the amount of such Affected
Lender’s Revolving Credit Commitment in the Revolving Credit Facility and
(C) the Affected Lender shall execute and deliver to Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession
with respect to the Revolving Credit Facility; provided,  however, that the
failure of any Affected Lender to execute any such Assignment or deliver any
such Note shall not render such sale and purchase (or the corresponding
assignment) invalid.

Section 2.19 Contribution.

(a) Right of Contribution.  To satisfy obligations hereunder or otherwise for
the benefit of one or more of the other Borrowers, if any Borrower (the
“Overpaying Borrower”) (i) makes any payment in excess of its Allocable Share,
or (ii) incurs a loss of its Collateral due to the foreclosure (or other
realization by Lender) of, or the delivery of deeds in lieu of foreclosure
relating to its Collateral and the value of such Collateral exceeded its
Allocable Share, then such Overpaying Borrower shall be entitled, after
indefeasible payment in full and the satisfaction of all obligations to Lender
under the Loan Documents, to contribution from each of the benefited Borrowers,
for the amounts so paid, advanced or benefited, up to such benefited Borrower’s
then current Allocable Share, or both.  Any such contribution payments shall be
made within 10 days after demand therefor.

(b) Right of Subrogation After Payment in Full.  If any Borrower (a “Defaulting
Borrower”) shall have failed to make a contribution payment as hereinabove
provided, after indefeasible payment in full and the satisfaction of all
obligations under the Revolving Credit Facility, as the case may be, the
Overpaying Borrower shall be subrogated to the rights of Lenders against such
Defaulting Borrower, including the right to receive a portion of such Defaulting
Borrower’s Collateral in an amount equal to the contribution payment required
hereunder that such Defaulting Borrower failed to make; provided,  however, if
Lenders return any payments in connection with a bankruptcy of a Borrower, all
subrogated Borrowers shall jointly and severally repay Lenders all such amounts
repaid, together with interest thereon at the then-current rate as set forth
herein.  At the request of any Borrower or Borrowers, upon indefeasible payment
in full and the satisfaction of all obligations under the Revolving Credit
Facilities, Lenders shall assign the Collateral, without recourse, to such
Borrower or Borrowers; provided, that, if Lenders shall have received
conflicting requests from more than one Borrower to receive such Collateral and
such requesting Borrowers cannot agree as to the disposition of such Collateral,
Lenders shall have no obligation to deliver such Collateral to such requesting
Borrowers unless and until such requesting Borrowers shall have agreed as to the
disposition of such Collateral and so authorized Lenders jointly in
writing.  Upon Lenders’ receipt of such authorization, Lenders shall assign the
Collateral in question, without recourse, to Borrowers entitled to receive such
Collateral within 90 days thereafter.  Prior to delivering such Collateral,
Lenders shall be entitled to receive from the requesting Borrower or Borrowers
such other assurances, indemnities and agreements as may be reasonably requested
by Lenders.

(c) Deemed Guaranty, Waivers.  To the extent any of the obligations of any
individual Borrower under this Agreement or the Loan Documents are deemed to
constitute a guaranty, such individual Borrower unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder or under any Loan Document including:  (i) any demand for payment or
performance and protest and notice of protest, (ii) any notice of acceptance,
(iii) any presentment, demand, protest or further notice or other requirements
of any kind with respect to

67

--------------------------------------------------------------------------------

 

 

any guaranteed obligation (including any accrued but unpaid interest thereon)
becoming immediately due and payable, (iv) any other notice in respect of any
guaranteed obligation or any part thereof, and (v) any defense arising by reason
of any disability or other defense of any other Borrower.  While the Obligations
are outstanding, such individual Borrower further unconditionally and
irrevocably agrees not to (x) enforce or otherwise exercise any right of
subrogation or any right of reimbursement or contribution or similar right
against any other Borrower by reason of any Loan Document or any payment made
thereunder or (y) assert any claim, defense, setoff or counterclaim it may have
against any other Person or set off any of its obligations to such other Person
against obligations of such other Person to any other Borrower.  No obligation
of such individual Borrower shall be discharged other than by complete
performance or express written waiver.

This is an unconditional and irrevocable waiver of any rights and defenses to
which any individual Borrower may be entitled with respect to any of the
obligations of such individual Borrower in the nature of a guaranty under the
Revolving Credit Facilities, this Agreement or any other Loan Document arising
from the fact that the obligations under the Revolving Credit Facilities are
secured, in part, by real property.  Each individual Borrower hereby waives all
rights and defenses arising out of an election of remedies by Lenders, even
though any such election of remedies, such as a non-judicial foreclosure with
respect to security for a guaranteed obligation, has destroyed such individual
Borrower’s rights of subrogation and reimbursement against any other Person.

Such individual Borrower hereby waives and agrees not to assert any defense,
whether arising in connection with or in respect of any of the following or
otherwise, and hereby agrees that its obligations under this Agreement, even if
deemed to be in the nature of a guaranty, are primary, irrevocable, absolute and
unconditional and shall not be discharged as a result of or otherwise affected
by any of the following (which may not be pleaded and evidence of which may not
be introduced in any proceeding with respect to this Agreement, in each case
except as otherwise agreed in writing by Administrative Agent):

(i) the invalidity or unenforceability of any obligation of Borrowers under any
Loan Document or any other agreement or instrument relating thereto (including
any amendment, consent or waiver thereto), or any security for, or other
guaranty of, any obligation hereunder or any part thereof, or the lack of
perfection or continuing perfection or failure of priority of any security for
the Obligations or any part thereof;

(ii) (A) any delay in enforcing or the absence of any action to enforce
Borrowers’ Obligations, or (B) any attempt or the absence of any attempt to
collect any obligation hereunder or any part thereof from Borrowers or other
action to enforce the same;

(iii) any sale, exchange, release, surrender or other disposition of, or
realization upon, any collateral securing the Obligations, or any amendment,
waiver, settlement or compromise of any guaranties of the Obligations, or any
other obligation of any Person with respect to the Loan Documents;

(iv) the failure by any Person to take any steps to perfect and maintain any
lien on, or to preserve any rights with respect to, any Collateral;

(v) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation, dissolution or similar event or proceeding by or against Borrowers
or any of their respective properties or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or

68

--------------------------------------------------------------------------------

 

 

disallowance of, or bar or stay against collecting, any guaranteed obligation
(or any interest thereon) in or as a result of any such proceeding;

(vi) any foreclosure, whether or not through judicial sale, and any other
Transfer of any Collateral or any election following the occurrence of an Event
of Default by any Lender to proceed separately against any Collateral in
accordance with such Lender’s rights under any applicable law;

(vii) any other defense, setoff, counterclaim or any other circumstance that
might otherwise constitute a legal or equitable discharge of any Borrower,
Subsidiary of any Borrower, in each case other than the payment in full of the
Obligations;

(viii) the absence, impairment or loss of any right of reimbursement or
subrogation or other right or remedy of any other Borrower;

(ix) receipt by any Borrower of any notice or directive given at any time that
is inconsistent with this Section 2.19; or

(x) any renewal, amendment, modification or extension of this agreement or the
other Loan Documents or any assignment or subletting or other changes or actions
affecting the interest in the Collateral.

This means, among other things:  (i) Lenders may collect from such individual
Borrower with respect to such obligation without first foreclosing on any
Collateral pledged by any other Borrower and  (ii) if Lenders foreclose on any
Collateral pledged by any such individual Borrower:  (A) the amount of the
obligations under the Revolving Credit Facilities shall be reduced only by the
price for which such Collateral is sold at the foreclosure sale, even if such
Collateral is worth more than the sale price, and (B) Lenders may collect from
such individual Borrower with respect to such obligation even if Lenders, by
foreclosing on such Collateral, have destroyed any right such individual
Borrower may have to collect from any other Loan Party.

Section 2.20 Reserved.

Section 2.21 HUD Revolving Credit Sub-Facility.  Upon the request of LLC Parent
on behalf of Borrowers, so long as no Default or Event of Default has occurred
and is continuing or would result therefrom, the Loan Parties on a Consolidated
Basis are Solvent and in compliance with each financial covenant set forth in
Article 5 (without giving effect to any cure period applicable thereto) as of
the date of such request, Secured Parties agree to negotiate in good faith to
amend the amount and certain terms and conditions of the HUD Sub-Facility Credit
Agreement then in effect and to enter into necessary intercreditor or other
agreements in connection therewith, all consistent with Administrative Agent’s
usual and customary business practices.  The HUD Sub-Facility Credit Agreement
entered into pursuant to this Section 2.21 (the “HUD Sub-Facility”) has been and
will be created to enable one or more Borrowers to own or lease Real Property
that is guaranteed by or is otherwise subject to a mortgage, deed of trust or
similar encumbrance in favor of HUD and shall be a sub-facility of the Revolving
Credit Facility in an aggregate principal amount at any time outstanding not to
exceed $120,000,000.  Under no circumstances will the HUD Sub-Facility involve
aggregate commitments greater than $120,000,000 outstanding at any time.  Upon
any increase in the commitments under the HUD Sub-Facility, (A) in the case of
any such increase involving a Borrower becoming a HUD Sub-Facility Entity, the
Revolving Credit Commitments of all Lenders hereunder will be reduced pro rata
in an amount such that the sum of the commitments under the HUD Sub-Facility
plus the Revolving Credit Commitments of all Lenders hereunder will remain
constant.  Among other terms and conditions, Loan Parties shall (i) remain
responsible for the payment in

69

--------------------------------------------------------------------------------

 

 

full of all amounts drawn thereunder and for all fees, costs and expenses of
Administrative Agent and Secured Parties in connection therewith, (ii) provide
all financial statements and other reports and notices required pursuant to this
Agreement and the other Loan Documents separately for the HUD Sub-Facility
Entities, and (iii) ensure that no HUD Sub-Facility Entity is a Subsidiary of
any Borrower other than (A) the Parent Companies, (B) Skilled Holdings,
(C) Genesis Holdings, or (D) GHLLC; provided, that in any event, each Parent
Company, GHLLC, Genesis Holdings, Skilled Holdings (to the extent such each such
entity remains an indirect owner of a HUD Sub-Facility Entity) and each other
Loan Party that is a direct owner of a HUD Sub-Facility Entity shall guaranty
such HUD Sub-Facility.

Section 2.22 Defaulting Lenders.

(a) Notwithstanding anything herein to the contrary, if any Lender becomes a
Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 11.1 unless otherwise agreed by the Borrowers and the
Administrative Agent.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.8 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrowers may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrowers, to
be held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the applicable L/C Issuer or the applicable Swingline Lenders against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and, sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) No Defaulting Lender shall be entitled to receive any fees payable under
Section 2.11 for any period during which such Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(b) If the Borrowers and the Administrative Agent agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon

70

--------------------------------------------------------------------------------

 

 

as of the effective date specified in such notice and subject to any conditions
set forth therein, such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held pro rata by the Lenders in accordance with the Revolving Credit
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while such Lender was
a Defaulting Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

Article 3

Conditions To Loans And Letters Of Credit

Section 3.1 Conditions Precedent to Loans and Letters of Credit on the Original
Closing Date.  The obligation of each Lender to make any Loans on the Original
Closing Date was subject to the satisfaction of the conditions precedent set
forth in Section 3.1 of the Original Credit Agreement.

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit.  The
obligation of each Lender on any date (including the Closing Date) to make any
Loan and of each L/C Issuer on any date (including the Closing Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

(a) Request.  Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article 2, a
written, timely and duly executed and completed Notice of Borrowing or L/C
Request, as applicable, and, in the case of a Revolving Loan, a Borrowing Base
Certificate demonstrating that, after giving effect to the requested Loan, the
aggregate principal amount of Revolving Credit Outstandings does not exceed the
Borrowing Availability.  In the case of a Delayed Draw Term Loan, the Notice of
Borrowing shall demonstrate that, after giving effect to the requested Loan, the
aggregate principal amount of Delayed Draw Term Loan Outstandings does not
exceed the aggregate Delayed Draw Term Loan Commitments of all Delayed Draw Term
Lenders.

(b) Representations and Warranties; No Defaults.  (i) The representations and
warranties set forth in any Loan Document shall be true and correct in all
material respects (or, if such representation and warranty is already qualified
by materiality, in all respects) on and as of such date, unless, in each case,
such representations and warranties expressly relate to an earlier date, then on
and as of such earlier date and (ii)  no Default or Event of Default shall have
occurred and be continuing or would result therefrom.

(c) Additional Matters.  Administrative Agent shall have received such
additional documents and information as any Lender, through Administrative
Agent, may reasonably request.

The representations and warranties set forth in any Notice of Borrowing, or L/C
Request (or any certificate delivered in connection therewith) shall be deemed
to be made again on and as of the date of the relevant Loan or Issuance and the
acceptance of the proceeds thereof or of the delivery of the relevant Letter of
Credit.

Section 3.3 Conditions to Effectiveness.  The effectiveness of this Agreement is
subject to the satisfaction of the conditions precedent set forth in the Tenth
Amendment.



71

--------------------------------------------------------------------------------

 

 

Article 4
Representations and Warranties

To induce the Lenders, the L/C Issuers and Administrative Agent to enter into
the Loan Documents, each Loan Party  represents and warrants to each of them
each of the following on and as of each date applicable pursuant to Section 3.2:

Section 4.1 Corporate Existence; Financial Statements; Compliance with Law.

(a) Except as set forth on Schedule 4.1, each Loan Party (i) is duly and solely
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (iii) has all requisite power and authority and the
legal right to own, pledge, mortgage, manage and operate its property, to lease
or sublease any property it operates under a Lease or sublease, as applicable,
and to conduct its business as now or currently proposed to be conducted, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect, (iv) is in compliance with all applicable Requirements of Law
and Healthcare Laws, except where the failure to be in compliance would not
reasonably be expected to have a Material Adverse Effect, and (v) has all
necessary Permits and Primary Licenses from or by, has made all necessary
filings with, and has given all necessary notices to, each Governmental
Authority having jurisdiction, to the extent required for such ownership, lease,
sublease, operation, occupation or conduct of business, except where the failure
to obtain such Permits and Primary Licenses, make such filings or give such
notices, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

(b) Except as set forth on Schedule 4.1, each Facility (i) is being operated or
managed as an assisted living, skilled nursing or independent living facility,
as set forth on Schedule 4.16 attached hereto, (ii) is in conformance in all
material respects with all insurance, reimbursement and cost reporting
requirements and (iii) is in compliance with all applicable Requirements of Law
and Healthcare Laws (giving effect to any waivers thereof currently in place),
including all Primary Licenses, except, in each case, where the failure to be in
conformance or compliance would not reasonably be expected to have a Material
Adverse Effect.  Notwithstanding the foregoing, each Facility that bills a
federal or state health care program has a provider agreement that is in full
force and effect under Medicare and/or Medicaid, as the case may be, except
where the failure to do so would be limited to one or more Facilities accounting
in the aggregate for less than 5% of Consolidated EBITDAR of Ultimate
Parent.  There is no threatened in writing, existing or pending revocation,
suspension, termination, probation, restriction, limitation, or nonrenewal
proceeding by any Third-Party Payor Program,  to which any Borrower or, to the
Borrowers’ knowledge, any UPL Hospital may presently be subject, except as could
not reasonably be expected to have a Material Adverse Effect.

(c) Except as set forth on Schedule 4.1, all Primary Licenses necessary for
using and operating the Facilities for the uses described in clause (b) above
are either held by the applicable UPL Hospital, the applicable Borrower, or in
the name of the applicable Borrower, as required under applicable Requirements
of Law, and are in full force and effect, unless failure to have same could not
reasonably be expected to have a Material Adverse Effect.



72

--------------------------------------------------------------------------------

 

 

(d) To the Borrowers’ knowledge, with respect to any Facility, there are no
proceedings by any Governmental Authority or notices thereof that are reasonably
likely directly or indirectly, or with the passage of time (i) to have a
material adverse impact on the Borrowers’ ability to accept and/or retain
patients or residents or operate or manage such Facility for its current use or
result in the imposition of a fine, a sanction, a lower rate certification or a
lower reimbursement rate for services rendered to eligible patients or
residents, except to the extent that the same could not reasonably be expected
to have a Material Adverse Effect, and, with respect to any Borrower’s ability
to accept and/or retain patients or residents or operate or manage such
Facility, reimbursement for which is provided under Medicare or Medicaid, except
to the extent that the same could not be reasonably likely to have an adverse
impact on one or more Facilities accounting in the aggregate for more than 5% of
the Consolidated EBITDAR of Ultimate Parent, (ii) to modify, limit or result in
the transfer, suspension, revocation or imposition of probationary use of any of
the Permits or Primary Licenses, other than a transfer of such Permit or Primary
License to a new location or to any Borrower if such Permit or Primary License
is not already held by such Borrower or a transfer of such Permit or Primary
License to a UPL Hospital pursuant to valid and enforceable UPL Documents,
except to the extent same would not be reasonably likely to have a Material
Adverse Effect, and (iii) to affect any Borrower’s or any UPL Hospital’s
continued participation in the applicable Third-Party Payor Programs or any
successor programs thereto, except to the extent that the same could not
reasonably be expected to have a Material Adverse Effect, and, with respect to
any Borrower’s or UPL Hospital’s continued participation in the applicable
Medicare or Medicaid, except to the extent that the same could not reasonably be
expected to affect one or more Facilities accounting in the aggregate for more
than 5% of the Consolidated EBITDAR of Ultimate Parent.

(e) With respect to any Facility, except as set forth on Schedule 4.1(e), no
Facility currently has outstanding any violation, and no statement of charges or
deficiencies has been made or penalty enforcement action has been undertaken
each that remain outstanding against any Facility, any Borrower or against any
officer, director, partner, member or stockholder of any Borrower, by any
Governmental Authority, and there have been no violations threatened in writing
against any Facility’s, any Borrower’s or, to the Borrowers’ knowledge, any UPL
Hospital’s certification for participation in applicable Third-Party Payor
Programs that remain open or unanswered, except to the extent that the same
could not reasonably be expected to have a Material Adverse Effect and, with
respect to any Facility’s, any Borrower’s or, to the Borrowers’ knowledge, any
UPL Hospital’s certification for participation in the applicable Medicare or
Medicaid, except to the extent that the same could not reasonably be expected to
affect one or more Facilities accounting in the aggregate for more than 5% of
the Consolidated EBITDAR of Ultimate Parent.

(f) With respect to any Facility, (i) there are no current, pending or
outstanding Third-Party Payor Programs reimbursement audits, appeals or
recoupment efforts actually pending at any Facility, and (ii) to the Loan
Parties’ knowledge, there are no years that are subject to an open audit in
respect of any Third-Party Payor Program, other than customary audit rights
pursuant to an Approved Insurer’s program, which, in each case, could reasonably
be expected to have a Material Adverse Effect and, with respect to any such open
audit in respect of Medicare or Medicaid (other than customary audit rights
pursuant to Medicare or Medicaid), could reasonably be expected to adversely
affect one or more Facilities accounting in the aggregate for more than 5% of
the Consolidated EBITDAR of Ultimate Parent.

(g) No Borrower (i) has received federal funds authorized under the Hill-Burton
Act (42 U.S.C. 291, et seq.), as it may be amended or (ii) is a participant in
any federal program whereby any governmental agency may have the right to
recover funds by reason of the advance of federal funds.



73

--------------------------------------------------------------------------------

 

 

Section 4.2 Loan and Related Documents.

(a) Power and Authority.  The execution, delivery and performance by each Loan
Party of the Loan Documents and the Related Documents to which it is a party and
the consummation of the other transactions contemplated therein (i) are within
such Loan Party’s corporate or similar powers and, at the time of execution
thereof, have been duly authorized by all necessary corporate and similar
action, (ii) do not (A) contravene such Loan Party’s Constituent Documents,
(B) violate any applicable Requirement of Law in any material respect,
(C) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material Contractual
Obligation of any Loan Party or any of its Subsidiaries (including other Related
Documents and Loan Documents) other than those that (x) have been permanently
waived or consented to in writing by the applicable counterparty or (y) would
not, in the aggregate, have a Material Adverse Effect or (D) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries and (iii) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than (A) with respect to the Loan Documents, the filings required
to perfect the Liens created by the Loan Documents, (B) those listed on
Schedule 4.2 and that have been, or will be, prior to the Closing Date, obtained
or made, copies of which have been, or, upon request, will be, prior to the
Closing Date, made available or delivered to the Administrative Agent, and each
of which on the Closing Date, will be in full force and effect and (C) those
which the failure to obtain would not result in a Material Adverse Effect.  The
Material Master Leases are valid, binding and enforceable in accordance with
their respective terms.

(b) Due Execution and Delivery.  Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto.  From and after its
delivery to Administrative Agent, each Loan Document and Related Document that
has been duly executed and delivered to the other parties thereto by each Loan
Party thereto, is the legal, valid and binding obligation of such Loan Party and
is enforceable against such Loan Party in accordance with its terms except to
the extent limited by general principles of equity and by bankruptcy,
insolvency, fraudulent conveyance or other similar laws affecting creditors’
rights generally.

Section 4.3 Financial Statements.

(a) (i) To LLC Parent’s knowledge, the Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the Ultimate Parent
and its Subsidiaries, as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein.

(b) To LLC Parent’s knowledge, the unaudited Consolidated balance sheets with
respect to the Ultimate Parent dated September 30, 2017, and the related
Consolidated statements of income or operations and cash flows for the Fiscal
Quarter ended on that date, in each case, (x) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (y) fairly present in all material
respects the financial condition of the Ultimate Parent and its Subsidiaries, as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (x) and (y), to the absence of
footnotes and to normal year-end audit adjustments. 

Section 4.4 [Reserved].



74

--------------------------------------------------------------------------------

 

 

Section 4.5 Material Adverse Effect.  Since December 31, 2016, there have been
no events, circumstances, developments or other changes in facts that would, in
the aggregate, have a Material Adverse Effect, except as disclosed on any 10-K
or 10-Q filed by Ultimate Parent or any 8-K filed by Ultimate Parent (in each
case, prior to February 2, 2018) or as otherwise disclosed in writing to
Administrative Agent prior to the Closing Date (and, with respect to such other
disclosures, Administrative Agent has agreed to except such disclosure from this
representation prior to the Closing Date).

Section 4.6 Solvency.  Both before and after giving effect to (a) the Loans and
Letters of Credit made or Issued on or prior to the date this representation and
warranty is made, (b) the disbursement of the proceeds of such Loans, (c) the
consummation of the transactions contemplated to occur on the Closing Date, and
(d) the payment and accrual of all transaction costs in connection with the
foregoing and any contribution and indemnification between any Person and each
Loan Party, the Loan Parties, on a Consolidated Basis, are Solvent.

Section 4.7 Litigation.  Except as disclosed on Schedule 4.7, there are no
pending (or, to the knowledge of any Loan Party, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting the Loan Parties with, by or before any Governmental Authority other
than those that would not reasonably be expected to, in the aggregate, have a
Material Adverse Effect.

Section 4.8 Taxes.  Except as set forth on Schedule 4.8 for which reserves shall
be established upon the reasonable request of the Administrative Agent, or for
such matters as would not reasonably be expected individually or in the
aggregate to cause a Material Adverse Effect, all federal, state, local and
foreign income and franchise and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by any Loan
Party have been filed in its own name with the appropriate Governmental
Authorities in all jurisdictions in which such Tax Returns are required to be
filed, all such Tax Returns are true and correct in all material respects, and
all Taxes, charges and other impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Loan Party in accordance with
GAAP.  Other than as set forth on Schedule 4.8, no material Tax Return is under
audit or examination by any Governmental Authority and no written notice of such
an audit or examination or any written assertion of any claim for material Taxes
has been given or made by any Governmental Authority.  Except as set forth on
Schedule 4.8, or for such matters as would not reasonably be expected
individually or in the aggregate to cause a Material Adverse Effect, proper and
accurate amounts have been withheld by each Loan Party from their respective
employees for all periods in full and complete compliance with the Tax, social
security and unemployment withholding provisions of applicable Requirements of
Law and such withholdings have been timely paid to the respective Governmental
Authorities.  No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.

To the extent required to be paid on or prior to the Closing Date, all Other
Taxes required to be paid in connection with the granting of the security
interest under the Loan Documents have been paid or will be paid on the Closing
Date.

Section 4.9 Margin Regulations.  No Loan Party is engaged in the business of
extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.



75

--------------------------------------------------------------------------------

 

 

Section 4.10 No Burdensome Obligations; No Defaults.  No Loan Party is a party
to any Contractual Obligation, no Loan Party has Constituent Documents
containing obligations, and, to the knowledge of any of the Loan Parties, there
are no applicable Requirements of Law, in each case the compliance with which
would have, in the aggregate, a Material Adverse Effect.  No Loan Party (and, to
the knowledge of each Loan Party, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Loan Party, other than those
that would not, in the aggregate, have a Material Adverse Effect.

Section 4.11 Investment Company Act.  No Loan Party is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940.

Section 4.12 Labor Matters.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Loan Party, threatened)
against or involving any Loan Party, except, for those that would not, in the
aggregate, have a Material Adverse Effect.  Except as set forth on
Schedule 4.12, as of the Closing Date, (a) there is no collective bargaining or
similar agreement with any union, labor organization, works council or similar
representative covering any employee of any Loan Party, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Loan Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Loan
Party.

Section 4.13 ERISA.

(a) Each Benefit Plan and Multiemployer Plan, and each trust thereunder,
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law so qualifies.  Except for those that would not, in
the aggregate, have a Material Adverse Effect, (x) each Benefit Plan and, to the
knowledge of any Loan Party, Multiemployer Plan, is in compliance with
applicable provisions of ERISA, the Code and other Requirements of Law,
(y) there are no existing or pending (or to the knowledge of any Loan Party,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings (to the knowledge of
any Loan Party) or investigation involving any Benefit Plan and, to the
knowledge of any Loan Party, Multiemployer Plan, to which any Loan Party incurs
or otherwise has or could have an obligation or any Liability and (z) no ERISA
Event is reasonably expected to occur.  On the Closing Date, no ERISA Event has
occurred in connection with which obligations and liabilities (contingent or
otherwise) remain outstanding.  Except for such liabilities that would not, in
the aggregate, have a Material Adverse Effect, no ERISA Affiliate would have any
Withdrawal Liability as a result of a complete withdrawal, as of the Closing
Date, from any Multiemployer Plan.

(b) Schedule 4.13(b) sets forth, as of the Closing Date, a complete and correct
list of, and that separately identifies, all Foreign Pension Plans.  Each
Foreign Pension Plan, and each trust thereunder, intended to qualify for tax
exempt status under any Requirements of Law so qualifies.  Except for those that
would not, in the aggregate, have a Material Adverse Effect, each Foreign
Pension Plan is in compliance with all requirements of law applicable thereto
and the respective requirements of the governing documents for such plan.  No
Loan Party has engaged in a transaction which would subject any Loan Party,
directly or indirectly, to a tax or civil penalty that could reasonably be
expected to result in a Material Adverse Effect.  With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained.  The aggregate unfunded liabilities with respect to
such

76

--------------------------------------------------------------------------------

 

 

Foreign Pension Plans will not result in liability of any Loan Party that could
reasonably be expected to result in a Material Adverse Effect.

Section 4.14 Environmental Matters.  Except for such matters as would not
reasonably be expected individually or in the aggregate to cause a Material
Adverse Effect, (i) the operations of each Loan Party are and have been in
compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, (ii) no Loan Party is subject to or has received written
notice of any Environmental Claim, or to its knowledge been threatened with any
potential Environmental Claim, excluding any Environmental Claim which has been
fully resolved with no further obligations on the part of said Loan Party,
(iii) no Loan Party has received notice from a Governmental Authority that a
Lien in favor of such Governmental Authority has attached to any Property of any
Loan Party, securing, in whole or part, Environmental Liabilities, (iv) there
has been no Release, or to the knowledge of any Loan Party, threatened Release,
on, under or migrating to or from any real property currently, or to the
knowledge of any Loan Party, formerly, owned, leased, subleased, operated, or
otherwise occupied by any Loan Party that is likely to result in any Loan Party
incurring Environmental Liabilities, and (v) to the knowledge of any Loan Party,
there are no facts, circumstances or conditions arising out of or relating to
the operations of any Loan Party or real property currently or, to the knowledge
of any Loan Party, formerly owned, leased, subleased, operated or otherwise
occupied by or for any Loan Party that would be reasonably expected to result in
any Loan Party incurring Environmental Liabilities.

Section 4.15 Intellectual Property.  To the knowledge of each Loan Party, except
as could not reasonably be expected individually or in the aggregate to cause a
Material Adverse Effect, (a) each Loan Party owns or licenses all Intellectual
Property that is necessary for the operations of its business, (b) the conduct
and operations of the businesses of each Loan Party does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (c) no other Person has contested any right, title
or interest of any Loan Party in, or relating to, any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein.  Except for matters which
are not reasonably expected to, in the aggregate, have a Material Adverse
Effect, there is (x) no pending (or, to the knowledge of any Loan Party,
threatened) action, investigation, suit, proceeding, audit, claim, demand, order
or dispute affecting any Loan Party, (y) no judgment or order rendered by any
competent Governmental Authority, and (z) no settlement agreement or similar
Contractual Obligation entered into by any Loan Party, in each case, with
respect to Intellectual Property owned by any Loan Party and/or based on a claim
of infringement, misappropriation, dilution, violation or impairment or contest
of Intellectual Property owned by a third party, and no Loan Party knows of any
valid bases for any such claim

Section 4.16 Title; Real Property.

(a) Set forth on Schedule 4.16 is, as of the Closing Date, a complete and
accurate list of (i) all Facilities and other material real property in which
any Borrower owns a leasehold, joint venture or other interest setting forth,
for each such real property, the current street address (including, where
applicable, county/city, state and other relevant jurisdictions), the record
owner thereof, the interest of the Borrowers in such real property and, where
applicable, each landlord, lessee and sublessee thereof, and (ii) each
Contractual Obligation made by a Borrower, whether contingent or otherwise, to
Transfer such real property on or after the date hereof.

(b) Each Borrower has good and marketable, valid leasehold interests in all
leased real property that is purported to be leased by it as set forth on
Schedule 4.16 and owns or leases all of its ABL Priority Collateral and other
material personal property (except, in the case of such other material personal
property, as would not result in a Material Adverse Effect) regardless of the

77

--------------------------------------------------------------------------------

 

 

location of such personal property, in each case, free and clear of Liens other
than Liens permitted under Section 8.2 (other than Section 8.2(c)) and the real
property set forth on Schedule 4.16 and such personal property constitutes all
property necessary to conduct the business as currently conducted.

Section 4.17 Full Disclosure.  The information (other than projections and
statements of a general economic or general industry nature) prepared or
furnished in writing by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with any Loan Document or any other
transaction contemplated therein, when furnished and taken as a whole, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances when made, not materially misleading, when considered in their
entirety; provided,  however, that projections contained therein are not to be
viewed as factual and that actual results during the periods covered thereby may
differ from the results set forth in such projections by a material amount.

Section 4.18 Patriot Act; OFAC.

(a) No Loan Party or any of their Subsidiaries is in violation in any material
respects of any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, and (ii) the United States Executive Order No. 13224 on
Terrorist Financing and the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.)
(the “Patriot Act”).

(b) No Loan Party or any of their Subsidiaries (or officer or director thereof)
and, to the knowledge of the Loan Parties, no direct or indirect parent or joint
venture thereof (or director or officer of such direct or indirect parent or
joint venture), (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five years) engaged in any transaction with any Person who
is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction.  No Loan, nor the proceeds from any
Loan, is being or has been used, directly or, to the knowledge of the Loan
Parties, indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender or the Administrative Agent) of Sanctions.  No part of the proceeds of
the Loans made hereunder will be used by any Loan Party or its Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.19 Eligible Accounts.  Administrative Agent and Lenders may rely, in
determining which Accounts are Eligible Accounts, on all statements and
representations made by the Borrowers with respect to any Account or
Accounts.  With respect to the Eligible Accounts, the Borrowers represent that:

(a) The Eligible Accounts are genuine and in all respects what they purport to
be, and are not evidenced by a judgment;



78

--------------------------------------------------------------------------------

 

 

(b) The Eligible Accounts arise out of a completed, bona fide sale and delivery
of goods or rendition of Medical Services to a Patient by a Borrower in the
ordinary course of its business and in accordance with the terms and conditions
of all purchase orders, contracts, certification, participation, certificate of
need, or other documents relating thereto and forming a part of the contract
between such Borrower and the Account Debtors;

(c) The Eligible Accounts are for a liquidated amount maturing as stated in an
electronically generated or a duplicate claim or invoice covering such sale or
rendition of Medical Services, a copy of which has been furnished or is
available to Administrative Agent;

(d) To the best of the Borrowers’ knowledge, the Eligible Accounts are, and
Lenders’ security interest in such Accounts is, not, and will not (by voluntary
act or omission by the Borrowers), be in the future, subject to any offset,
Lien, deduction, defense, dispute, counterclaim or any other adverse condition,
and such Eligible Account are absolutely owing to a Borrower and are not
contingent in any respect or for any reason;

(e) To the best of the Borrowers’ knowledge, there are no facts, events or
occurrences that in any way impair the validity or enforceability of the
Eligible Accounts or tend to reduce the amount payable thereunder from the face
amount of the claim or invoice and statements delivered to Lenders with respect
thereto;

(f) To the best of the Borrowers’ knowledge, (i) each Account Debtor under the
Eligible Account had the capacity to contract at the time any contract or other
document giving rise to the Account was executed and (ii) such Account Debtor is
solvent; and

(g) The Eligible Accounts are being billed and forwarded to each Account Debtor
for payment in accordance with applicable Requirements of Law and compliance and
conformance with any and requisite procedures, requirements and regulations
governing payment by such Account Debtor with respect to such Accounts, and such
Accounts if due from a Medicaid, Medicare, TRICARE or an Approved Insurer are
properly payable directly to a Borrower.

Section 4.20 Use of Proceeds.  Borrowers shall use the proceeds of the Loans
(i) in the case of Revolving Loans, to effect the Closing Date Transactions, to
pay certain fees and expenses related thereto and for working capital and
general corporate purposes; (ii) in the case of Closing Date Term Loans, to
effect the Closing Date Transactions; and (iii) in the case of Delayed Draw Term
Loans, for working capital and general corporate purposes.

Section 4.21 Insurance.  Schedule 4.21 sets forth, as of the Closing Date, a
true, complete and correct description of all insurance maintained by each Loan
Party for itself or its Subsidiaries as of the Closing Date.  As of the Closing
Date, such insurance is in full force and effect and all premiums have been duly
paid.  As of the date hereof, the Loan Parties have insurance in such amounts
and covering such risks and liabilities as is customary with companies in the
same or similar businesses operating in the same or similar locations.

Section 4.22 Reportable Transactions.  No Borrower expects to identify one or
more of the Loans under this Agreement as a “reportable transaction” on IRS Form
8886 filed with the U.S. Tax Returns for purposes of Section 6011, 6111 or 6112
of the Code or the Treasury regulations promulgated thereunder.

Section 4.23 Security Documents.  The Security Agreement is effective to create
in favor of Administrative Agent for the benefit of the Secured Parties, a legal
and valid security

79

--------------------------------------------------------------------------------

 

 

interest (with the priority specified in the Intercreditor Agreement) in the
Collateral as provided in the Security Agreement (including any proceeds of any
item of Collateral), subject to no Liens other than Permitted Liens.  In the
case of (i) deposit accounts and securities accounts, when a Control Agreement
is executed in connection therewith and (ii) the other Collateral described in
the Security Agreement, when financing statements in appropriate form are filed
in the offices specified on Schedule 4.23 (which financing statements have been
duly completed and delivered to Administrative Agent), recordation of the
security interest of the Administrative Agent on behalf of the Secured Parties
has been made in the United States Patent and Trademark Office or the Copyright
Office, and such other filings as are specified on Schedule 4.23 are made, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral
(including any proceeds of any item of Collateral) (solely to the extent a
security interest in such Collateral can be perfected through the filing of
financing statements in the offices specified on Schedule 4.23 and the other
filings specified on Schedule 4.23 or the execution of a Control Agreement), as
security for the Obligations, in each case prior and superior in right to any
other Person (except with respect to Liens permitted by Section 8.2).

Section 4.24 Schedules Deemed Updated.  To the extent that any of the terms and
conditions in any of the Loan Documents shall be subject to any amendment,
consent, or waiver entered into in accordance with the provisions of
Section 11.1 and after giving effect thereto the failure to update schedules to
address the express subject of such amendment, consent, or waiver would result
in the representations made thereafter contradicting or being in conflict with
any of the terms or conditions of this Agreement, then the schedules shall be
deemed updated to the extent necessary to avoid such contradiction or conflict,
provided that (i) the Loan Parties complied with each applicable disclosure and
notice provisions (if any) and (ii) the substantive information and/or events
giving rise to the disclosure do not violate the terms of this Agreement and/or
the other Loan Documents or require further the consent of, or waiver by, the
Administrative Agent and/or Lenders.  For avoidance of doubt, this Section 4.24
is intended merely to operate mechanically to avoid technical contradictions or
conflicts and does not and shall not permit any substantive changes to schedules
that are not otherwise expressly addressed and permitted in any amendment,
consent, or waiver entered into in accordance with the provisions of
Section 11.1.

Article 5

Financial Covenants

Each Loan Party agrees with the Lenders, the L/C Issuers and Administrative
Agent that,
as long as any Obligation or any Loan remains outstanding (other than contingent
or indemnification
obligations not then asserted or due), the Loan Parties shall not:

Section 5.1 Reserved. 

Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio.  Without taking
into account the financial results of any Person that is not a Loan Party, Loan
Parties shall not permit the Consolidated Fixed Charge Coverage Ratio of
Ultimate Parent and its Subsidiaries (other than Non-Borrower Subsidiaries but
including HUD Sub-Facility Entities) on a Consolidated Basis as of the last day
of each Fiscal Quarter, for the immediately preceding twelve (12) month period
ending on such day, to be less than 1.10 to 1.00.

Section 5.3 Reserved. 

Section 5.4 Maximum Leverage Ratio.  Permit the Consolidated Senior Leverage
Ratio of Ultimate Parent its Subsidiaries (other than Non-Borrower Subsidiaries
but including HUD Sub-Facility Entities) on a Consolidated Basis, as of the last
day of each Fiscal Quarter, to be greater than 5.00 to 1.00.



80

--------------------------------------------------------------------------------

 

 

Section 5.5 Reserved. 

Section 5.6 Minimum Liquidity.  Permit the Liquidity of Ultimate Parent its
Subsidiaries (other than Non-Borrower Subsidiaries but including HUD
Sub-Facility Entities)  on a Consolidated Basis, as of the last day of each
calendar month to be less than $75,000,000.

Section 5.7 Investments to Cure Financial Covenant Defaults.

(a) Notwithstanding anything to the contrary contained herein, in the event the
Loan Parties fail to comply with the requirements of the covenant as set forth
in Section 5.2, 5.4 or 5.6 (each, a “Financial Cure Covenant”) as at the last
day of any Fiscal Quarter or calendar month, as applicable, (a Fiscal Quarter or
calendar month, as applicable, ending on such day, a “Curable Period”), after
the Closing Date until the expiration of the 10th day subsequent to the date the
certificate calculating the Financial Cure Covenants is required to be delivered
pursuant to Section 6.1(d) with respect to the period ending on the last day of
such Fiscal Quarter or calendar month, as applicable, the Loan Parties shall
have the right (the “Cure Right”) to include any cash equity contribution made
to Ultimate Parent or LLC Parent (which cash equity must consist of cash or Cash
Equivalents not included in the calculation of Consolidated EBITDA pursuant to
which Borrowers failed (or would have failed) to comply with any Financial Cure
Covenant) after the beginning of such Fiscal Quarter or calendar month, as
applicable, and prior to the end of the Curable Period in the calculation of
Consolidated EBITDA with respect to Sections 5.2, 5.4 or 5.6 (the “Cure
Amount”).  Upon the receipt by Ultimate Parent or LLC Parent of cash in an
amount equal to the Cure Amount pursuant to the exercise of such Cure Right, the
Financial Cure Covenants shall be recalculated giving effect to the following
pro forma adjustments (without duplication):

(i) Consolidated EBITDA, unrestricted cash or Cash Equivalents, as applicable,
for the Curable Period shall be increased, solely for the purpose of measuring
the Financial Cure Covenants for such Fiscal Quarter or calendar month, as
applicable, and, with respect to Sections 5.2 or 5.4 only, for applicable
subsequent periods which include such Fiscal Quarter, and disregarded for any
other purpose under this Agreement (including determining the availability of
any baskets and step-downs), by an amount equal to the Cure Amount (for
avoidance of doubt, to the extent the Cure Amount was included in the
calculation of Consolidated EBITDA pursuant to which Borrowers failed (or would
have failed) to comply with any Financial Cure Covenant, no additional pro forma
adjustment for such amounts is permitted); and

(ii) if, after giving effect to the foregoing recalculations, the Loan Parties
shall then be in compliance with the requirements of the Financial Cure
Covenants, the Loan Parties shall be deemed to have satisfied the requirements
of the Financial Cure Covenants as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Cure Covenants which
had occurred shall be deemed cured for all purposes of this Agreement.

(b) Limitations on Exercise of Cure Right, etc.  Notwithstanding anything herein
to the contrary, (A) in no event shall the Borrowers be entitled to exercise the
Cure Right more than twice in any consecutive four Fiscal Quarter period or more
than three times during the term of this Agreement; (B) the Cure Amount shall be
no greater than the amount which, if added to Consolidated EBITDA, or
unrestricted cash or Cash Equivalents, as applicable, for the Curable Period,
would cause the Borrowers to be in compliance with the Financial Cure Covenants
for the

81

--------------------------------------------------------------------------------

 

 

relevant determination period ending on the last day of such Curable Period (it
being understood and agreed that for purposes of calculating such amount no
effect shall be given to any pricing, financial ratio-based conditions or any
baskets with respect to covenants under this Agreement on account of receipt of
such proceeds) and (C) such proceeds shall not result in any reduction of
Indebtedness for purposes of calculating compliance with any of the financial
covenants for such Fiscal Quarter.  Upon the Administrative Agent’s receipt of
an irrevocable notice from LLC Parent that Loan Parties intend to exercise the
Cure Right with respect to the Financial Cure Covenants as of the last day of
any Fiscal Quarter or calendar month, as applicable, (the “Notice of Intent to
Cure”), then, until the 10th day subsequent to the date the certificate
calculating such Financial Cure Covenants is required to be delivered pursuant
to Section 6.1(d) to which such Notice of Intent to Cure relates, neither the
Administrative Agent nor any Lender shall exercise the right to accelerate the
Loans or terminate the Revolving Credit Commitments and/or Delayed Draw Term
Loan Commitments (except to the extent that, during such period, the Scheduled
Termination Date shall occur, in which case the applicable Commitments shall
terminate) and neither the Administrative Agent nor any Lender shall exercise
any right to foreclose on or take possession of the Collateral solely on the
basis of an Event of Default having occurred and being continuing under
Section 5.2,  5.4 or 5.6, as applicable, in respect of the period ending on the
last day of such Fiscal Quarter or calendar month, as applicable.

Article 6

Reporting Covenants

Each Loan Party agrees with the Lenders, the L/C Issuers and Administrative
Agent to each of the following (and, to the extent any information or report is
delivered to Administrative Agent, Administrative Agent shall make such
information available to Lenders), as long as any Obligation (other than
contingent or indemnification obligations not then asserted or due) or any
Revolving Credit Commitment remains outstanding:

Section 6.1 Financial Statements.  Borrowers shall deliver to Administrative
Agent each of the following:

(a) Monthly Reports.  Within 30 days of any request of Administrative Agent or,
if later, 30 days after the end of any fiscal month, (i) the Consolidated
unaudited balance sheet of Ultimate Parent (or, in the case of any such fiscal
month ending on or prior to the Closing Date, LLC Parent) as of the close of
such fiscal month and related Consolidated statements of income and cash flow
for such fiscal month and that portion of the Fiscal Year ending as of the close
of such fiscal month, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year, in each case certified by a
Responsible Officer of each Borrower as fairly presenting in all material
respects the Consolidated financial positions, results of operations and cash
flow of Ultimate Parent (or LLC Parent, as applicable) as at the dates indicated
and for the periods indicated in accordance with GAAP (subject to the absence of
footnote disclosure and normal year-end audit adjustments); (ii) statements of
the operations of each business and Facility (including a current occupancy
report, consolidated licensed bed count and an operating statement, each as of
the last day of such fiscal month and prepared on a Consolidated Basis, and a
report of aged accounts receivable), and (iii) an accounting of payments
received under the UPL Documents.

(b) Quarterly Reports.  As soon as available, and in any event (i) within 45
days after the end of the first three (3) Fiscal Quarter of each Fiscal Year,
the Consolidated unaudited balance sheet of Ultimate Parent (or, in the case of
any such Fiscal Quarter ending on or prior to the Closing Date, LLC Parent) as
of the close of such Fiscal Quarter and related Consolidated statements of
income and cash flow for such Fiscal Quarter and that portion of the Fiscal Year
ending as of the

82

--------------------------------------------------------------------------------

 

 

close of such Fiscal Quarter, setting forth in comparative form the figures for
the corresponding period in the prior Fiscal Year and the figures contained in
the latest Projections, in each case certified by a Responsible Officer of
Ultimate Parent (or LLC Parent, as applicable) as fairly presenting in all
material respects the Consolidated financial positions, results of operations
and cash flow of Ultimate Parent (or LLC Parent, as applicable) as at the dates
indicated and for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments), (ii) if
requested by the Administrative Agent, statements of the operations of each
business and Facility (including a current occupancy report and an inventory of
beds (indicating increases and decreases from the prior quarter) and an
operating statement, each as of the last day of such fiscal quarter and prepared
on a Consolidated Basis, and a report of aged accounts receivable) and
(iii) within 45 days after the end of each Fiscal Quarter of each Fiscal Year, a
reasonably detailed Consolidated projection of cash, Cash Equivalents and
Liquidity of Ultimate Parent for the following Fiscal Quarter in a form
reasonably acceptable to the Administrative Agent.

(c) Annual Reports.  As soon as available, and in any event within 120 days
after the end of each Fiscal Year, the Consolidated (and, if requested by
Administrative Agent, consolidating) balance sheet of Ultimate Parent (or, in
the case of any such Fiscal Year ending on or prior to the Closing Date, LLC
Parent) as of the end of such year and related Consolidated statements of
income, stockholders’ equity and cash flow for such Fiscal Year, each prepared
in accordance with GAAP, together with a certification by the Loan Parties’
Accountants that (i) such Consolidated Financial Statements fairly present in
all material respects the Consolidated financial positions, results of
operations and cash flow of Ultimate Parent (or LLC Parent, as applicable) as at
the dates indicated and for the periods indicated therein in accordance with
GAAP without qualification as to the scope of the audit or as to going concern
and without any other similar qualification, and (ii) if requested by the
Administrative Agent, statements of the operations of each business and Facility
(including a current occupancy report and an operating statement, each as of the
last day of such fiscal year and prepared on a Consolidated Basis, and a report
of aged accounts receivable).

(d) Compliance Certificate.  Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate
substantially in the form attached hereto as Exhibit G, duly executed by a
Responsible Officer of Ultimate Parent (or, in the case of any Fiscal Quarter or
Fiscal Year ending on or prior to the Closing Date, LLC Parent) that, among
other things, (i) shows in reasonable detail the calculations used in
determining each financial covenant (and shall include a schedule in reasonably
detail showing all pro forma adjustments made to the calculation of Consolidated
EBITDA), which calculations shall be based upon non-GAAP pro forma financial
statements reasonably acceptable to the Administrative Agent together with a
report reconciling such non-GAAP pro forma financial statements with the GAAP
financial statements delivered pursuant to clause (b) or (c) above, as
applicable, (ii) demonstrates compliance with each financial covenant contained
in Article 5 that is tested at least on a quarterly basis and (iii) states that
no Default is continuing as of the date of delivery of such Compliance
Certificate or, if a Default is continuing, states the nature thereof and the
action that Borrowers propose to take with respect thereto.

(e) Borrowing Base Certificate.  As soon as available and in any event within 21
days after the last day of each fiscal month, upon each request for a Revolving
Loan or issuance of a new Letter of Credit and from time to time upon the
request of Administrative Agent or pursuant to Section 2.8, LLC Parent will
deliver a Borrowing Base Certificate as at the last day of such period together
with (i) the Consolidated statement of the collective operations of the
businesses and Facilities (including an occupancy report, consolidated and
consolidating licensed bed count

83

--------------------------------------------------------------------------------

 

 

and an operating statement, each as of the last day of such fiscal month and
prepared on a Consolidated Basis and consolidating basis (as applicable), and a
report of aged accounts receivable), (ii) with respect to each Borrowing Base
Certificate, a monthly Account roll-forward (which separately identifies the
Accounts of the Borrowers) in a format acceptable to Administrative Agent in its
reasonable discretion, tied to the beginning and ending account receivable
balances of the general ledger, in each case accompanied by such supporting
detail and documentation as shall be requested by the Administrative Agent in
its reasonable discretion and (iii) with respect to each Borrowing Base
Certificate delivered for the last month in a Fiscal Quarter, a quarterly
Account roll-forward (which separately identifies the Accounts of the Borrowers)
in a format acceptable to Administrative Agent in its reasonable discretion,
tied to the beginning and ending account receivable balances of the general
ledger, in each case accompanied by such supporting detail and documentation as
shall be requested by the Administrative Agent in its reasonable discretion.

(f) Settlement Agreement.  As soon as available, and in any event within 14 days
after the date each quarterly payment is due under the Settlement Agreement, LLC
Parent will provide evidence to Administrative Agent that such payment was made.

(g) Projections.  As soon as available, but in any event not later than 30 days
after the end of each Fiscal Year, a reasonably detailed Consolidated budget in
a form reasonably acceptable to the Administrative Agent for the following
Fiscal Year on a quarterly basis and for each of the subsequent two Fiscal
Years, on an annual basis, including a projected Consolidated balance sheet of
the Loan Parties as of the end of the Fiscal Quarter or the Fiscal Year, as
applicable, and the related Consolidated statements of projected cash flows and
projected income.

(h) Management Discussion and Analysis.  Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of the Loan Parties for the
portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.

(i) [Reserved].

(j) Audit Reports, Management Letters, Etc.  Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter, audit report or similar letter or report received by
GHLLC or Ultimate Parent from any independent registered certified public
accountant (including the Loan Parties’ Accountants) in connection with such
Financial Statements or any audit thereof, each certified to be complete and
correct copies by a Responsible Officer of Ultimate Parent as part of the
Compliance Certificate delivered in connection with such Financial Statements.

(k) Insurance.  Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to Administrative Agent and certified as complete and correct by a
Responsible Officer of Ultimate Parent as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Loan Party
and including a representation that all improvements on any parcel of Real
Property that are within a special flood hazard area as defined under the U.S.
Flood Disaster Protection Act of 1973, as amended or as a wetlands area by any
governmental entity having jurisdiction over any Real Property, are covered by
flood insurance, together with such other related documents and information as
Administrative Agent may reasonably require.



84

--------------------------------------------------------------------------------

 

 

Information required to be delivered pursuant to Sections 6.1(b) and 6.1(h)
shall be deemed to have been delivered if such information, or one or more
annual, quarterly or other periodic reports containing such information, shall
be available on the website of the SEC at http://www.sec.gov; provided that, for
the avoidance of doubt, LLC Parent or Ultimate Parent, as applicable, shall be
required to provide copies of the compliance certificate required by clause (d)
of this Section 6.1 to the Administrative Agent.

Section 6.2 Other Events.  LLC Parent shall give Administrative Agent notice of
each of the following (which may be made by telephone if promptly confirmed in
writing) promptly but in any event within 10 days after any Responsible Officer
of any Loan Party knows or has reason to know of it:  (a)(i) any Default under
this Agreement, any UPL Documents, any Material Master Lease or the Settlement
Agreement and (ii) any event that would have a Material Adverse Effect,
specifying, in each case, the nature and anticipated effect thereof and any
action proposed to be taken in connection therewith, (b) any event reasonably
expected to result in a mandatory payment of the Obligations pursuant to the
Welltower Term Loan Agreement, the Revera Credit Agreement, the Skilled RE
Credit Agreement or the MidCap RE Credit Agreement, including without limitation
any Property Loss Event over $1,500,000, which notice shall state the material
terms and conditions of such transaction and estimating the Net Cash Proceeds
thereof, (c) any potential, threatened or material development in any existing
material litigation or material proceeding against, or material investigation by
or before any Governmental Authority of (or any agent, contractor, employee,
designee of any Governmental Authority, including any private contractors
retained by and/or acting on behalf of any Governmental Authority), any Loan
Party or any Facility, that has or could reasonably be expected to (i) have a
Material Adverse Effect, (ii) materially and adversely affect the right to
operate any Facility or (iii) give rise to any indemnification obligation of a
Loan Party (and/or any Loan Party shall have received a claim for
indemnification or actually paid any amount in respect of any indemnification
obligation) in excess of $1,000,000 owed or paid to any other Person pursuant to
the Constituent Documents of such Loan Party, (d) to the extent not already
disclosed, the entering into any Material Master Lease, and (e) the closing of,
or loss or non-renewal (or written threat of loss) of Primary License related
to, any Facility, or withdrawal from Medicare, Medicaid or TRICARE or any of the
next five largest Third-Party Payor Programs based on the reimbursements from
such Third-Party Payor Programs to the Loan Parties and their Subsidiaries on a
Consolidated Basis.

Section 6.3 Copies of Notices and Reports.  LLC Parent shall promptly deliver to
Administrative Agent copies of each of the following:  (a) all material press
releases not made available directly to the general public, (b) each material
notice (including notices of default or event of default) transmitted or
received pursuant to, or in connection with, each Related Document, (c) each
executed settlement agreement or similar agreement in respect of any existing
material litigation or material proceeding against, or material investigation by
or before any Governmental Authority of (or any agent, contractor, employee,
designee of any Governmental Authority, including any private contractors
retained by and/or acting on behalf of any Governmental Authority), any Loan
Party or any Facility, and any other information or documents as may be
requested from time to time by the Agent in connection with the foregoing and
(d) any Notice of Default (as defined in the Settlement Agreement) or other
material notice delivered to Ultimate Parent or any other Borrower under the
Settlement Agreement.

Section 6.4 Taxes.  LLC Parent shall give Administrative Agent notice of each of
the following (which may be made by telephone if promptly confirmed in writing)
promptly but in any event within 10 days after any Responsible Officer of any
Loan Party knows of it:  (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any Taxes with respect to any Tax Affiliate, which would have a
Material Adverse Effect and (b) the creation of any Contractual Obligation of
any Tax Affiliate, or the receipt of any request directed to any Tax Affiliate,
to make any adjustment under Section 481(a) of the Code, by reason of a change
in accounting method or otherwise, which would have a Material Adverse Effect.



85

--------------------------------------------------------------------------------

 

 

Section 6.5 Labor Matters.  LLC Parent shall give Administrative Agent notice of
each of the following (which may be made by telephone if promptly confirmed in
writing), promptly after, and in any event within 30 days after any Responsible
Officer of any Loan Party knows of it:  (a) except as would not, in the
aggregate, have a Material Adverse Effect, the commencement of any material
labor dispute to which any Loan Party is or may become a party, including any
strikes, lockouts or other disputes relating to any of such Person’s plants and
other facilities and (b) the incurrence by any Loan Party of any Worker
Adjustment and Retraining Notification Act or related or similar liability
incurred with respect to the closing of any Facility of any such Person.

Section 6.6 ERISA Matters.  LLC Parent shall give Administrative Agent (a) on or
prior to any filing by any ERISA Affiliate of any notice of intent to terminate
any Title IV Plan, a copy of such notice, provided, that when such a notice is
filed by an ERISA Affiliate that is not a Loan Party, such notice must only be
given to Administrative Agent where such termination would reasonably be
expected to have a material impact on a Loan Party, and (b) promptly, and in any
event within 10 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto.

Section 6.7 Environmental Matters.

(a) LLC Parent shall provide Administrative Agent notice of each of the
following (which may be made by telephone if promptly confirmed in writing)
promptly but in any event no later than 14 days after any Responsible Officer of
any Loan Party knows of it (and, upon reasonable request of Administrative
Agent, documents and information in connection therewith):  (i)(A) unpermitted
Releases, (B) the receipt by any Loan Party of any written notice of violation
of or potential liability or similar notice under, or the existence of any
condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental Law
or any Environmental Claim, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to result in a Material Adverse
Effect, and (ii) the receipt by any Loan Party of notification that any property
of any Loan Party is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities.

(b) Upon request of Administrative Agent, LLC Parent on behalf of the applicable
Borrower shall provide Administrative Agent a report containing an update as to
the status of any environmental, health or safety compliance, hazard or
liability issue identified in any document delivered to any Secured Party
pursuant to any Loan Document.

Section 6.8 Other Information.  LLC Parent shall provide Administrative Agent
with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Loan Party, as Administrative Agent or such
Lender through Administrative Agent may from time to time reasonably request,
including, without limitation, financial reporting consolidated at the Skilled
Subsidiary and/or the Genesis Subsidiary level (and within such groups,
financial reporting by business segment), and other reports delivered to Agent
consistent with past practice.



86

--------------------------------------------------------------------------------

 

 

Article 7

Affirmative Covenants

Each Loan Party agrees with the Lenders, the L/C Issuers and Administrative
Agent to each of the following, as long as any Obligation (other than contingent
or indemnification obligations not then asserted or due) or any Revolving Credit
Commitment remains outstanding:

Section 7.1 Maintenance of Corporate Existence.  Each Loan Party shall
(i) preserve and maintain its legal existence, including doing all the things
necessary to observe organizational formalities (except to the extent expressly
permitted by Section 8.5); (ii) except where the failure to do so would not, in
the aggregate, have a Material Adverse Effect, preserve and maintain its rights
(including statutory rights), privileges, franchises and Permits necessary or
desirable in the conduct of its business.

Section 7.2 Compliance with Laws, Etc.

(a) Each Loan Party shall comply in all material respects with and cause each of
its employees, and use commercially reasonable efforts to cause each of its
contractors and its tenants or operators under any Lease to comply in all
material respects with all applicable Requirements of Law including Healthcare
Laws, Permits and the Primary Licenses.  Each Loan Party shall maintain in all
material respects all records required to be maintained by any Governmental
Authority or otherwise under the Healthcare Laws.

(b) No Loan Party shall transfer any Permit to any location other than in
compliance with Healthcare Laws or pledge any Permit as collateral security for
any Indebtedness (except as permitted under the Loan Documents), and each Loan
Party shall hold each Permit free from restrictions or known conflicts, which,
in each case, would materially impair the use or operation of the related
Facility for the uses described in Section 4.1(b).  No Loan Party shall permit
any UPL Hospital to transfer any Permit (other than the transfer of Permits back
to the respective Borrower upon termination of the applicable UPL Program) or
pledge any Permit as collateral security for any Indebtedness, and each Loan
Party shall cause each UPL Hospital to hold each Permit free from restrictions
or known conflicts, which, in each case, would materially impair the use or
operation of the related Facility for the uses described in Section 4.1(b).  No
Loan Party shall (i) subject to Section 7.4, rescind, withdraw or revoke the
Permit for any Facility or amend, modify, supplement or otherwise alter the
nature, tenor or scope of the Permit for any Facility to the extent that such
change, revocation or alteration in the Permit would have a Material Adverse
Effect; or (ii) voluntarily transfer or encourage the transfer of any resident
of a Facility to any other facility, unless such transfer is permitted or
required by Requirements of Law or Healthcare Laws, for reasons relating to the
welfare, health or safety of the resident to be transferred or other individuals
or residents at the facility or is due to good faith concerns that the resident
will not be able to pay his or her bills owed to the Facility.

(c) If required under applicable Requirements of Law, each Loan Party shall and
shall cause each UPL Hospital to maintain in full force and effect all Permits
and Primary Licenses for the Facilities, and a provider agreement or
participation agreement for each Third-Party Payor Program, except to the extent
that any such failure to maintain such Permits, Primary Licenses, provider
agreements or participation agreements could not be reasonably likely to result
in a Material Adverse Effect.  True and complete copies of the Permits,
including any certificates of occupancy, the Primary Licenses, and provider
agreement or participation agreement shall be delivered to the Administrative
Agent promptly upon its reasonable request to the extent such copies are
available.



87

--------------------------------------------------------------------------------

 

 

(d) To the extent applicable, and except as could not be reasonably expected to
have a Material Adverse Effect, each Facility shall be operated in substantial
compliance with all requirements for participation in all Third-Party Payor
Programs; provided,  however, that after prior notice to Administrative Agent
(to the extent required by Section 6.2(e)), each Loan Party may withdraw from
Third-Party Payor Programs (other than from Medicare, Medicaid or TRICARE) in
the ordinary course of business.

(e) No Loan Party, other than in the normal course of business or in connection
with the implementation of a UPL Program, and, in any event, except as could not
be reasonably expected to have a Material Adverse Effect, with respect to each
Facility, shall change the terms of any Third-Party Payor Program now or
hereinafter in effect or their normal billing payment or reimbursement policies
and procedures with respect thereto (including the amount and timing of finance
charges, fees and write-offs).  All cost reports and financial reports submitted
by any Borrower (on behalf of itself or any other Person, including UPL
Hospitals) to any third-party payor shall be materially accurate and complete
and shall not be misleading in any material respects and all patient or resident
records, including patient or resident trust fund accounts, shall remain true
and correct in all material respects.

(f) Each Loan Party shall comply with all obligations under the contracts and
leases with residents of each Facility, and no Loan Party shall commit or permit
any default by a Loan Party except, in any case, where the failure to do so,
either individually or in the aggregate, would not be reasonably likely to have
a Material Adverse Effect.

(g) Each Loan Party shall make all payments and otherwise perform all
obligations in respect of all Material Master Leases to which any Loan Party is
a party, keep such leases in full force and effect, and not allow such leases to
lapse or be terminated other than in accordance with their terms or any rights
to renew such leases to be forfeited or cancelled, notify the Administrative
Agent of any default by any party with respect to such leases and cooperate with
the Administrative Agent in all respects to cure any such default, except, in
any case, where the failure to do so, either individually or in the aggregate,
would not be reasonably likely to have a Material Adverse Effect.

Section 7.3 Payment of Obligations.  Each Loan Party shall pay or discharge
before they become delinquent (a) all material claims, Taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien upon any property of any Loan Party, except, in each case,
for those whose amount or validity is being contested in good faith by proper
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Loan Party in accordance with GAAP or with
respect to which failure to do so would not have a Material Adverse Effect.

Section 7.4 Maintenance of Property.  Each Loan Party shall maintain and
preserve, in its own name, (a) in good working order and condition all of its
property necessary in the conduct of its business, and (b) all rights, permits,
licenses, approvals and privileges (including all Permits and Primary Licenses)
necessary, used or useful, whether because of its ownership, lease, sublease or
other operation or occupation of property or other conduct of its business, and
shall make all necessary or appropriate filings with, and give all required
notices to, Governmental Authorities, except for such failures to maintain and
preserve the items set forth in clauses (a) and (b) or to make such necessary or
appropriate filings above that would not, in the aggregate, have a Material
Adverse Effect.



88

--------------------------------------------------------------------------------

 

 

Section 7.5 Maintenance of Insurance.

(a) Each Loan Party shall maintain or cause to be maintained in full force and
effect all policies of insurance of the kinds customarily insured against by
Persons engaged in the same or similar business (including self-insurance) with
respect to the property and businesses of the Loan Parties with financially
sound and reputable insurance companies or associations of similar nature.

(b) With respect to the Insurance Captives, Borrowers shall (i) upon request,
provide to the Administrative Agent any and all actuarial reports, opinions and
studies performed by actuaries or insurance advisors related to its business,
including information related to the professional and general liability claims
and other claims covered by the Insurance Captives and (ii) cause the Insurance
Captives to at all times be in good standing under the statutes of the
jurisdiction of its organization and in compliance with all applicable
Requirements of Law, including establishing and maintaining assets of the
Insurance Captives in an amount necessary to comply with the self-insurance
retention program requirements in accordance with applicable Requirements of
Law.

Section 7.6 Keeping of Books.  The Loan Parties shall keep proper books of
record and account, in which full, true and correct entries in all material
respects shall be made in accordance with GAAP and in substantial compliance in
all material respects with all other applicable Requirements of Law of all
financial transactions and the assets and business of each Loan Party.

Section 7.7 Access to Books and Property.  Each Loan Party shall permit
Administrative Agent (and, after and during the continuation of an Event of
Default, the Lenders and any Related Person of any of them accompanying the
Administrative Agent), at any reasonable time during normal business hours and
with reasonable advance notice to LLC Parent (during the continuance of an Event
of Default, 1 Business Day shall be deemed to be reasonable advance notice) to
(a) visit and inspect the property of each Loan Party and examine and make
copies of and abstracts from, the corporate (and similar), financial, operating
and other books and records of each Loan Party, (b) discuss the affairs,
finances and accounts of such Loan Party with any officer or director of any
Loan Party and (c) communicate with an officer of any Loan Party and upon
receipt of prior approval, directly with any registered certified public
accountants (including the Loan Parties’ Accountants) of any Loan Party;
provided that, except upon the occurrence and during the continuation of an
Event of Default, when the following restrictions shall not apply, the
Administrative Agent and the Lenders shall not exercise such rights more than
four times (in the aggregate) in any calendar year.  Each Loan Party shall
authorize their respective registered certified public accountants (including
the Loan Parties’ Accountants) to communicate directly with the Administrative
Agent, the Lenders, their respective Related Persons and such officer
contemporaneously, and to disclose to the Administrative Agent, the Lenders and
their respective Related Persons all financial statements and other documents
and information as they might have and are available to a Loan Party and the
Administrative Agent or any Lender reasonably requests with respect to any Loan
Party.  The Administrative Agent and the Lenders shall give Loan Parties the
opportunity to participate in any discussions with the Loan Parties’ independent
public accountants.

Section 7.8 Environmental.  Each Loan Party shall comply with, and maintain its
Real Property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect.  Without limiting the foregoing, if the Administrative Agent at any time
has a reasonable basis to believe that there exist material violations of
Environmental Laws by any Loan Party or that there exist any material
Environmental

89

--------------------------------------------------------------------------------

 

 

Liabilities, in each case, then each Loan Party shall promptly upon receipt of
request from the Administrative Agent, cause the performance of environmental
audits and assessments, including subsurface sampling of soil and groundwater,
and cause the preparation of such reports, in each case as the Administrative
Agent may from time to time reasonably request.  In the event (a) the Loan Party
does not commence such work within thirty (30) days of such request and
diligently pursue such work or (b) there is an Event of Default, the
Administrative Agent, upon written notice to such Loan Party, shall have access
to such real property to undertake the work, provided, that the Administrative
Agent shall only be allowed to do so under the following conditions:  (i) that
it provide written notice at least five (5) business days in advance prior to
the intended entrance onto the real property; (ii) that the work be conducted
during normal business hours; (iii) that the Administrative Agent indemnify and
hold harmless said Loan Party for any damages or losses resulting from the
performance of the work by the Administrative Agent or its representatives;
(iv) that the Administrative Agent ensure that the real property is restored to
its pre-work condition, including, without limitation, restoring any surfaces
that were disturbed during the performance of the work and properly closing any
wells or boreholes installed during the performance of the work; and (v) abiding
by all other health and safety requirements of the Loan Party that would
typically be imposed on a visitor to the real property.  Such audits,
assessments and reports, to the extent not conducted by the Administrative
Agent, shall be conducted and prepared by reputable environmental consulting
firms reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent.

Section 7.9 Post-Closing Obligations.  Loan Parties shall cause to be performed
and completed, to the Administrative Agent’s reasonable satisfaction, all of the
obligations set forth on Schedule 7.9 hereto within the time periods set forth
on Schedule 7.9 or such longer period as the Administrative Agent shall permit
in its reasonable discretion.

Section 7.10 Additional Borrowers and Collateral.

(a) Additional Borrowers.  Other than (A) entities that are formed for the sole
purpose of consummating a Permitted Acquisition or executing and delivering a
Lease permitted by this Agreement, which are required to become a Borrower on or
prior to the consummation of such Permitted Acquisition or execution and
delivery of such Lease, (B) the HUD Sub-Facility Entities and the HUD RE
Entities or entities that have de minimis assets and are formed for the sole
purpose of facilitating joinder of entities under the HUD Sub-Facility or the
HUD RE Loan Documents during all times in which the HUD Sub-Facility Credit
Agreement or the HUD RE Loan Documents, as applicable, are in effect, or (C) the
Non-Borrower Subsidiaries as set forth on Schedule 7.10, Loan Parties shall
cause each direct and indirect Subsidiary of any of the Loan Parties that (Y) is
reflected in the Financial Statements, or (Z) comingles any of its funds with
any Borrower (other than pursuant to Section 7.12(a)(i)(E)), to become, unless
otherwise directed by Agent in writing, a Borrower hereunder within 10 days of
commencement of operations or its acquisition, including as a result of any
Permitted Acquisition (in each case, which period may be extended by the
Administrative Agent in its reasonable discretion).  The Administrative Agent,
in its sole discretion, shall determine if the Eligible Accounts of such
Subsidiary that becomes a Borrower hereunder will be taken into account for the
calculation of the Borrowing Base.  To the extent that any Loan Party has any
Guarantee Obligation to a creditor with respect to such Subsidiary, Loan Parties
shall, upon Agent’s request, cause such creditor to enter into an intercreditor
agreement with the other Loan Parties or other similar document in form and
substance reasonably acceptable to Administrative Agent.  To the extent not
delivered to Administrative Agent on or before the Closing Date (including in
respect of after-acquired property and Persons that become Subsidiaries of any
Loan Party after the Closing Date), each Loan Party shall, promptly, do each of
the following, unless otherwise agreed by Administrative Agent:



90

--------------------------------------------------------------------------------

 

 

(i) deliver to Administrative Agent such modifications to the terms of the Loan
Documents (or, to the extent applicable as reasonably determined by
Administrative Agent, assumptions, amendments, endorsements or such other
documents), in each case in form and substance reasonably satisfactory to
Administrative Agent and as Administrative Agent deems necessary or advisable in
order to ensure the following:

(A) each Subsidiary of any Loan Party that becomes a Borrower under this
Agreement by execution and delivery of a joinder agreement, in form and
substance acceptable to Administrative Agent pursuant to which such Subsidiary
assumes all of the Obligations of a Borrower hereunder and agrees to be bound to
the terms and conditions of this Agreement and the other Loan Documents in the
same manner and to the same extent of any other Borrower as if it had been an
original signatory hereto or thereof, including but not limited to (1) delivery
of revised schedules reflecting updated information regarding such new Borrower,
as required, and (2) delivery to Administrative Agent of one or more notes in
form and substance substantially similar to the form of Note or amendments or
amendment and restatements of any existing Note, evidence of insurance and other
such documents, agreements guarantees, modifications, revisions or amendments to
the Loan Documents as Administrative Agent shall reasonably require to evidence
the addition of such new Subsidiary as a Borrower; and

(B) each Loan Party (including any Person required to become a Borrower pursuant
to clause (1) above) shall effectively grant to Administrative Agent, for the
benefit of the Secured Parties, a valid and enforceable (1) first priority
security interest in the ABL Priority Collateral and (2) second priority
security interest in the Welltower Term Loan Collateral (subject to the
Intercreditor Agreement and pursuant to the Security Agreement) as security for
the Obligations of the Loan Parties.

(ii) take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have, subject to the Intercreditor Agreement,
the same priority as that of the Liens on similar Collateral and other assets
set forth in the Loan Documents executed on the Closing Date, including the
filing of UCC financing statements in such jurisdictions as may be required by
the Loan Documents or applicable Requirements of Law, providing title policies,
if applicable, in favor of Administrative Agent for the benefit of Lenders, or
other actions as Administrative Agent may otherwise reasonably request; and

(iii) deliver to Administrative Agent legal opinions relating to the matters
described in this Section 7.10, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to,
Administrative Agent.

(b) Additional Collateral.

(i) Subject to the Intercreditor Agreement (if applicable), with respect to any
personal property or registered Intellectual Property (other than assets
expressly excluded from the Collateral pursuant to the Security Documents)
located in the United States acquired or created after the Closing Date by any
Loan Party that is required by the terms of this Agreement and the other Loan
Documents to become Collateral (other than (x) any property subject to a Lien
expressly permitted by Section 8.2(c), (y) the Skilled RE Priority

91

--------------------------------------------------------------------------------

 

 

Collateral and the MidCap RE Priority Collateral, and (z) Instruments,
Certificated Securities, Securities and Chattel Paper as to which the
Administrative Agent for the benefit of the Secured Parties does not have a
perfected Lien), except as otherwise provided in the Security Documents
promptly, but in any case within 45 days (which period may be extended by the
Administrative Agent in its reasonable discretion), (A) give notice of such
property to the Administrative Agent and execute and deliver to the
Administrative Agent such amendments to this Agreement, such other Loan
Documents or other documents as the Administrative Agent reasonably requests to
grant to the Administrative Agent for the benefit of the Secured Parties a
security interest in such Property (with the priority specified in the
Intercreditor Agreement) and (B) take all actions reasonably requested by the
Administrative Agent to grant to the Administrative Agent for the benefit of the
Secured Parties a perfected security interest (to the extent required by the
Security Documents and with the priority required by the Intercreditor
Agreement) in such property (with respect to property of a type owned by a Loan
Party as of the Closing Date to the extent the Administrative Agent for the
benefit of the Secured Parties has a perfected security interest in such
property as of the Closing Date), including, without limitation, the filing of
UCC financing statements in such jurisdictions as may be required by the
Security Agreement or by law or as may be reasonably requested by the
Administrative Agent.

(ii) Subject to the Intercreditor Agreement (if applicable), with respect to any
fee owned real property located in the United States having a value (together
with improvements thereof) of at least $1,000,000 acquired after the Closing
Date by any Loan Party (other than any such real property subject to a Lien
expressly permitted by Section 8.2(c),  (i),  (o),  (p) or (x);  provided,
 however, that with respect to Liens permitted by Section 8.2(c) or (i), this
exception shall apply to the extent such Liens expressly restrict the granting
of a Mortgage) (A) within 45 days of such acquisition, give notice of such
acquisition to the Administrative Agent and, if requested by the Administrative
Agent promptly thereafter execute and deliver a Mortgage (subject to Liens
permitted by Section 8.2) in favor of the Administrative Agent for the benefit
of the Secured Parties, covering such real property (provided that no Mortgage
nor survey shall be obtained if the Administrative Agent reasonably determines
in consultation with the Borrowers that the costs of obtaining such Mortgage or
survey are excessive in relation to the value of the security to be afforded
thereby), (B) if reasonably requested by the Administrative Agent (1) provide
the Lenders with a lenders’ title insurance policy with extended coverage
covering such real property in an amount at least equal to the purchase price of
such real property as well as a current ALTA survey thereof, together with a
surveyor’s certificate unless the title insurance policy referred to above shall
not contain an exception for any matter shown by a survey (except to the extent
an existing survey has been provided and specifically incorporated into such
title insurance policy), each in form and substance reasonably satisfactory to
the Administrative Agent, and (2) use commercially reasonable efforts to obtain
any consents or estoppels reasonably deemed necessary by the Administrative
Agent in connection with such Mortgage, each of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent and (C) if
requested by the Administrative Agent deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.



92

--------------------------------------------------------------------------------

 

 

Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts.

(a) Each deposit account of each Borrower, other than Unrestricted Accounts,
Facility Lockbox Accounts, Concentration Accounts and Government Receivables
Deposit Account, is set forth on Schedule 7.11 (as such schedule may be updated
from time to time by Borrowers as part of the Compliance Certificate delivered
pursuant to Section 6.2(d)).  No Borrower shall (i) other than Facility Cash
Accounts or Unrestricted Accounts, close or modify the arrangements regarding a
deposit account (including any Concentration Account or the Agent Collection
Account), without the prior consent of Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed, (ii) other than Facility
Cash Accounts or Unrestricted Accounts, establish, open or modify any deposit
account, without the prior consent of Administrative Agent, which consent shall
not be unreasonably withheld, conditioned or delayed, (iii) grant a security
interest (or any other interest) in any deposit account to, or enter into any
Control Agreement with, any other Person, other than those granted in connection
with the Material Master Leases, the Welltower Term Loan Documents, the Skilled
RE Loan Documents or the MidCap RE Loan Documents; provided security interests
granted in connection with the Material Master Leases, the Welltower Term Loan
Documents, the Skilled RE Loan Documents and the MidCap RE Loan Documents shall
be subject to the rights of the Administrative Agent and Lenders pursuant to a
control agreement, waiver and subordination agreement, intercreditor or other
similar agreement, which agreement shall be reasonably acceptable to
Administrative Agent in its sole and absolute discretion, or (iv) create, incur,
assume or suffer to exist any Indebtedness (other than the Obligations) from any
bank or other financial institution in which any deposit account is maintained,
including, banks and financial institutions in which the Facility Cash Accounts
are maintained, the Unrestricted Account Collecting Bank, the Concentration
Account Collecting Bank or any Facility Depository Bank unless such Indebtedness
shall be the subject of subordination agreement, intercreditor or other similar
agreement (including a Control Agreement) among such bank or other financial
institution, the respective Borrowers and Administrative Agent, which agreement
shall be acceptable to Administrative Agent in its sole and absolute discretion
(it being understood that such agreement shall permit customary offsets for
returned items and ordinary course fees and charges by such bank in accordance
with its standard schedule of such fees and charges in effect from time to time
(which customary fees and charges shall in no event include overdraft
protection, credit or debit cards or other similar treasury services)).

(b) Each Loan Party shall (i) deposit all of its cash in deposit accounts that
are Controlled Deposit Accounts, provided,  however, that each Loan Party may
maintain cash in Facility Cash Accounts, Unrestricted Accounts, zero-balance
accounts for the purpose of managing local disbursements and, with the consent
of the Administrative Agent (which consent may not be unreasonably withheld,
conditioned or delayed), may maintain payroll, withholding tax and other
fiduciary deposit accounts that are not Controlled Deposit Accounts, and
(ii) deposit all of its Cash Equivalents in securities accounts that are
Controlled Securities Accounts; provided,  however, that upon the occurrence and
during the continuance of any Event of Default Administrative Agent reserves the
right to require that all amounts in deposit accounts and/or securities accounts
that are not controlled shall be immediately deposited in deposit accounts and
securities accounts that are Controlled Deposit Accounts or Controlled
Securities Accounts to the extent permitted by applicable law, including
statutory minimum requirements, except for, in the case of both clauses (i) and
(ii), cash and Cash Equivalents the aggregate value of which does not exceed
$500,000 at any time.

(c) Administrative Agent shall not have any responsibility for, or bear any risk
of loss of, any investment or income of any funds in any Cash Collateral
Account.  After the occurrence

93

--------------------------------------------------------------------------------

 

 

and during the continuance of a Sweep Event and/or an Event of Default, after
funds are deposited in any Cash Collateral Account, Administrative Agent may
apply funds then held in such Cash Collateral Account to the payment of
Obligations in accordance with Section 2.12.  No Loan Party and no Person
claiming on behalf of or through any Loan Party shall have any right to demand
payment of any funds held in any Cash Collateral Account at any time prior to
the termination of all Revolving Credit Commitments and the payment in full of
all Obligations and, in the case of L/C Cash Collateral Accounts, the
termination of all outstanding Letters of Credit.

Section 7.12 Cash Management; Agent Collection Account.

(a) Cash Management.

(i) Unless otherwise directed or consented to by Administrative Agent, Borrowers
shall maintain, at their sole expense, the following accounts and facilities,
which Borrowers hereby represent are in existence as of the Closing Date:

(A) deposit accounts set forth on Schedule 7.12(a), and, upon request of the
Administrative Agent, certain other lockbox facilities, into which all payments
and collections of all Accounts of each Borrower received by direct electronic
funds transfer, check, credit card, draft or other similar means from any
Account Debtor (including but not limited to Medicaid, Medicare or TRICARE) or
any other Person, shall be directed (collectively, “Facility Lockbox Accounts”
and the banks at which such Facility Lockbox Accounts are maintained, “Facility
Depository Banks”).  Any payment or collection on the Accounts of any Borrower
not deposited in a Facility Lockbox Account shall be held in trust for the
benefit of Lenders and deposited immediately by the Borrower receiving such
payment into a Facility Lockbox Account.  To the extent Account Debtors do not
already deposit accounts receivable therein, each Borrower shall direct its
respective Account Debtors to make payment on its Accounts into a Facility
Lockbox Account.  The funds on deposit in each such Facility Lockbox Account
shall be transferred on each Business Day, to a Concentration Account pursuant
to a standing order with the Facility Depository Bank.  No standing orders may
be modified or terminated without 30 days prior written notice from Borrowers to
Administrative Agent, or such shorter time as Administrative Agent may
agree.  No Facility Lockbox Account shall be moved or closed without the consent
of Administrative Agent.  Each Facility Lockbox Account (other than Government
Deposit Accounts), the Facility Depository Bank in which such Lockbox Account is
held, its address and the respective contact person together with the account
name and number is identified on Schedule 7.12(a).

(B) those certain Controlled Deposit Accounts (the “Concentration Accounts”, and
the banks at which the Concentration Accounts are maintained, the “Concentration
Account Collecting Banks”) into which (i) collections of Accounts paid to
Facility Lockbox Accounts are concentrated and/or deposited by automatic
electronic funds transfer on each Business Day, from each and every Facility
Lockbox Account, and (ii) any Net Cash Proceeds that are to prepay the Loans
pursuant to Section 2.8 shall be deposited.  The Concentration Accounts shall
not be moved or closed without the consent of Administrative Agent.  The
Concentration Accounts, the Concentration Account Collecting Banks, their
respective addresses and contact persons together with the account names and
numbers are specifically identified on Schedule 7.12(a).



94

--------------------------------------------------------------------------------

 

 

(C) that certain Controlled Deposit Account (the “Disbursement Operating
Account,” and the bank at which the Disbursement Operating Account is
maintained, the “Disbursement Operating Account Collecting Bank”) into which
Loan proceeds may be deposited.  The Disbursement Operating Account shall not be
moved or closed without the consent of Administrative Agent.  The Disbursement
Operating Account, the Disbursement Operating Account Collecting Bank, its
address and the respective contact person together with the account name and
number is specifically identified on Schedule 7.11.

(D) other deposit accounts in the name of one or more Loan Party or any
Subsidiary of any Loan Party (excluding the HUD Sub-Facility Entities during all
times the HUD Sub-Facility Credit Agreement is in effect) and in which only the
proceeds of Welltower Term Loan Collateral may be deposited and/or held
(collectively, the “Unrestricted Accounts” and the bank at which any
Unrestricted Account is maintained, the “Unrestricted Account Collecting Bank”),
which accounts (i) at any time that there shall be any outstanding Revolving
Loans or Swing Loans, excluding the Unrestricted Account described in Section
8.2(bb), shall not collectively have an aggregate credit balance greater than
$20,000,000, plus the aggregate amount of any drawn or committed but unpaid
drafts, ACH or EFT transactions then outstanding as of the date on which there
shall be any advance consisting of a Revolving Loan or a Swing Loan, or
(ii) shall be zero balance accounts that have a $0 balance at the end of each
Business Day.  Loan Parties shall ensure that (x) no Welltower Term Loan
Priority Collateral will be deposited or held in any account other than an
Unrestricted Account and (y) no ABL Priority Collateral will be deposited or
held in an Unrestricted Account; provided that if funds are deposited in
contravention of clauses (x) or (y), such funds shall be forwarded as soon as
practicable, but in any event within 2 Business Days to an account that ensures
such Collateral shall not be comingled.  Administrative Agent reserves the
right, upon a Default or Event of Default, to require that Loan Parties execute
and deliver Control Agreements with respect to one or more Unrestricted
Accounts.

(E) a subaccount of the Concentration Account for each Subsidiary of GHLLC that
does not become a Borrower pursuant to Section 7.10.

(ii) No credit support shall be provided to any Person except through an
Unrestricted Account or issuance of a Letter of Credit under this Agreement.  No
Loan Party shall have any interest in a deposit account (other than an
Unrestricted Account) that is shared with any other Person that is not a Loan
Party.  Loan Parties shall ensure that no payment or collections of any amounts
due to any Person other than a Borrower are deposited into any of the foregoing
deposit accounts, or if so deposited, is forwarded to such other Person as soon
as reasonably practicable and shall not comingle any such funds with the funds
of the Loan Parties.

(iii) Loan Parties shall not permit any Facility Depository Bank, Unrestricted
Account Collecting Bank, or a Concentration Account Collecting Bank to be a
Lender hereunder unless such bank shall waive or subordinate any and all of its
rights to offset (unless otherwise prohibited by the CMS Bulletin (as defined
below), such waiver or subordination of its rights to offset shall exclude its
right to offset, (A) in respect of customary offsets for returned items and
ordinary course fees and charges by such bank in accordance with its standard
schedule of such fees and charges in effect from time to time

95

--------------------------------------------------------------------------------

 

 

for all deposit accounts (which customary fees and charges shall in no event
include overdraft protection, credit or debit cards or other similar treasury
services) and (B) in respect of the Obligations (excluding Cash Management
Obligations) for all deposit accounts other than Government Receivables Deposit
Accounts) against each deposit account pursuant to a Control Agreement (or other
similar agreement) acceptable to Administrative Agent in its sole
discretion.  Each Lender that is a Facility Depository Bank, Unrestricted
Account Collecting Bank, or a Concentration Account Collecting Bank, hereby
waives all of its right to offset the Obligations (other than in respect of
customary offsets for returned items and ordinary course fees and charges by
such bank in accordance with its standard schedule of fees and charges in effect
from time to time to the extent permitted by the CMS Bulletin) against each
Government Receivables Deposit Account of a Loan Party maintained by such Lender
to the extent necessary to comply with the requirements of the CMS Bulletin.

(iv) Loan Parties shall ensure that (A) each Facility Depository Bank, each
Unrestricted Account Collecting Bank and the Concentration Account Collecting
Bank complies with all requirements of the Department of Health and Human
Services Centers for Medicare & Medicaid Services (CMS) Manual System Pub. 100-4
Transmittal 213 (including change request 3079) and any replacement, change or
update thereto (the “CMS Bulletin”) and (B) no funds other than proceeds from
Medicaid, Medicare, TRICARE and other state or federal healthcare payor programs
are deposited in Government Receivables Deposit Accounts designated for the
purpose of receiving such proceeds.  No Loan Party shall withdraw or otherwise
transfer funds from any Facility Lockbox Account or Government Receivables
Deposit Account other than pursuant to the standing sweep instructions
transferring such funds to the Concentration Account.

(v) On or before the Closing Date (or, if not required by Administrative Agent
on the Closing Date, at the time appointed therefor after the Closing Date,
including upon the formation or acquisition of a new entity that is to become a
Borrower pursuant to the requirements of Section 7.10), each Borrower shall have
executed the following:

(A) A Control Agreement (1) with each Facility Depository Bank, with respect to
each Facility Lockbox Account that is not a Government Receivables Deposit
Account and (2) with each Concentration Account Collecting Bank, with respect to
each Concentration Account, provided that no Borrower shall have access to the
funds in such Facility Lockbox Account or Concentration Account and all funds
shall be transferred on a daily basis from such Facility Lockbox Account to a
Concentration Account for further transfer to the Agent Collection Account (as
defined below).  No Control Agreement may be modified without Administrative
Agent’s prior written consent.

(B) A Control Agreement with the Disbursement Operating Account Collecting Bank,
with respect to each Disbursement Operating Account, in each case, pursuant to
which Borrowers shall have access to the funds in such Disbursement Operating
Account, provided that, immediately upon the occurrence and during the
continuance of any Sweep Event, at the option of Administrative Agent, no
Borrower shall have access to the funds in such Disbursement Operating Account
and all funds shall be transferred on a daily basis from such Facility Lockbox
Account, the Concentration Account and the Disbursement Operating Account to the
Agent Collection Account (as defined below).  No Control Agreement may be
modified without Administrative Agent’s prior written consent.



96

--------------------------------------------------------------------------------

 

 

(C) An agreement (each a “Facility Lockbox Agreement”) with each Facility
Depository Bank with respect to each Facility Lockbox Account that is a
Government Receivables Deposit Account, pursuant to which such bank agrees to
provide certain information to Administrative Agent regarding each such Facility
Lockbox Account and to maintain each such Facility Lockbox Account in accordance
with the requirements thereof, including with respect to each such Facility
Lockbox Account, the daily transfer by electronic funds of funds on deposit
therein to the Concentration Accounts.  No Facility Lockbox Agreement may be
modified without Administrative Agent’s prior written consent.

Without limiting the foregoing in any way, until such time as the Control
Agreements and Facility Lockbox Agreements are in place consistent with the
terms of this Section 7.12, Borrowers shall manually transfer funds on deposit
in the Facility Lockbox Accounts and Concentration Accounts to the Agent
Collection Account on a daily basis.

(b) Agent Collection Account.  Administrative Agent has established and shall
maintain, at the sole expense of Borrowers, the following deposit account (such
account or such other account as Administrative Agent may specify from time to
time in writing to Borrowers, the “Agent Collection Account”) into which, all
funds on deposit in the Concentration Accounts shall be sent by electronic
transfer on a daily basis; provided that funds on deposit in the Concentration
Accounts may consolidate into a single Concentration Account before transferring
to the Agent Collection Account.  In any case where any bank fails to transfer
funds notwithstanding Borrowers’ instructions, Borrowers shall use their best
efforts to immediately and completely cure such default on the part of such
bank.  As of the Closing Date, the Agent Collection Account shall be:

Name:

Wells Fargo Bank, N.A. (McLean, VA)

ABA No.:

121-000-248

Account No.:

2000036282803

Account Name:

MidCap Funding IV Trust - Collections

Reference:

Genesis Healthcare LLC – NonHUD ABL

 

Section 7.13 Further Assurances.  Each Loan Party shall maintain the security
interest created by the Security Agreement as a perfected security interest (to
the extent required by the Security Agreement) having at least the priority
specified in the Intercreditor Agreement, subject to the rights of the Loan
Parties under the Loan Documents to Transfer the Collateral.  From time to time
the Loan Parties shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Administrative Agent may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of the Secured Parties with
respect to the Collateral as to which the Administrative Agent for the ratable
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including, without limitation, filing any financing or continuation statements
or financing change statements under the UCC (or other similar laws) in effect
in any United States jurisdiction with respect to the security interests created
hereby

Section 7.14 Use of Proceeds.  The proceeds of the Loans shall be used to
pay  fees and expenses related to Skilled Acquisition and the Skilled
Refinancing and for general corporate (including working capital) purposes of
the Loan Parties not prohibited by this Agreement.

Section 7.15 Annual Lenders Meeting.  Each Loan Party shall participate in an
annual telephonic conference call with the Administrative Agent and the Lenders
at such time as may be reasonably agreed to by the Borrowers and the
Administrative Agent.



97

--------------------------------------------------------------------------------

 

 

Section 7.16 Material Master Leases.  With respect to any Material Master Lease
(other than the Master Leases), cause the parties to such Material Master Lease
to execute an intercreditor or similar agreement satisfactory to the
Administrative Agent, on terms substantially similar to those set forth in the
Master Lease Intercreditor Agreements or on terms no less favorable to the
Lenders than those set forth in the Master Lease Intercreditor Agreements, as
reasonably determined by the Administrative Agent.

Section 7.17 UPL Programs.  With respect to each UPL Program or proposed UPL
Program, as the case may be:

(a) Borrowers may implement UPL Programs, including the transfer of assets to a
UPL Hospital in connection therewith; provided, that (i) at the time of such
implementation, no Default or Event of Default shall have occurred and be
continuing or result therefrom (including with respect to the requirements of
Section 4.1), (ii) to the extent a new Subsidiary is formed in connection
therewith,  Loan Parties shall comply with all applicable requirements of
Section 7.10 and the Security Documents, (iii) Administrative Agent shall have
received a revised Borrowing Base Certificate, prepared on a Pro Forma Basis,
giving effect to the implementation of such UPL Program and demonstrating
Borrowing Availability of not less than $10,000,000, (iv) with respect to any
UPL Program implemented after the Closing Date, if the Accounts of the UPL
Hospital participating in such UPL Program will be included in the Borrowing
Base, such UPL Hospital shall have granted to Administrative Agent, for its
benefit and the benefit of the Secured Parties, a lien on substantially all of
its assets pursuant to a security agreement in form and substance reasonably
acceptable to Administrative Agent, and (v) not less than five (5) Business Days
prior to the execution and delivery of the related UPL Documents, Borrowers
shall provide (A) notice to Administrative Agent of its intent to implement such
UPL Program,  (B) true, complete and correct copies of the related UPL
Documents, which documents shall be substantially similar in all material
respects with UPL Documents executed and delivered in connection with Borrowers’
existing UPL Programs, (C) a description of the proposed cash management system
related to such UPL Program, which system shall be reasonably acceptable to
Administrative Agent, and (D) a certificate of a Responsible Officer certifying
compliance with the requirements of this Section 7.17(a).

(b) Each UPL Borrower (or its Affiliate) shall make all payments and otherwise
perform, in all material respects, all obligations under all UPL Documents to
which any Loan Party is a party.

(c) Borrowers shall notify the Administrative Agent of any material default by
any counterparty to a UPL Documents.

(d) UPL Borrower (or its Affiliate) shall terminate the respective UPL Documents
following an event of default thereunder (which remains uncured after any
applicable cure period) upon the latest to occur of (i) the date that is
forty-five (45) days after such event of default, (ii) receipt of new
provisional licenses necessary for operation of the subject Facility (but in any
event, such period to receive new provisional licenses shall not exceed sixty
(60) days after such event of default), and (iii) such longer period as
Administrative Agent may agree.

(e) Upon notice from Administrative Agent to Borrowers following the occurrence
of an Event of Default, UPL Borrowers (or its Affiliate) shall execute and
deliver notices of termination of the respective UPL Documents to the respective
counterparty or counterparties thereto in accordance with the UPL Documents.



98

--------------------------------------------------------------------------------

 

 

Article 8

Negative Covenants

Each of the Loan Parties agrees with the Lenders, the L/C Issuers and
Administrative Agent to each of the following, as long as any Obligation (other
than contingent or indemnification obligations not then asserted or due) or any
Revolving Credit Commitment remains outstanding:

Section 8.1 Indebtedness.  No Loan Party shall directly or indirectly, incur or
otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:

(a) Indebtedness existing on the date hereof and set forth in Schedule 8.1, and
any Permitted Refinancing thereof;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of the Loan Parties to the extent permitted by
Section 8.4(a);  provided that (i) each item of intercompany Indebtedness
consisting of intercompany loans and advances made by a Subsidiary that is not a
Borrower to a Loan Party that exceeds $5,000, individually, or $1,000,000 in the
aggregate, shall be evidenced by a promissory note (which shall be substantially
in the form of Exhibit M hereto) with customary subordination provisions,
(ii) each item of intercompany Indebtedness consisting of intercompany loans and
advances made by a Subsidiary that is a Borrower, to the extent required to be
pledged under the Security Agreement, shall be evidenced by a promissory note,
which promissory note shall be subject to a security interest thereunder and
shall be delivered to the Welltower Term Loan Agent or the Administrative Agent,
as the case may be;

(d) Indebtedness of the Loan Parties incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and extensions,
renewals, replacements, modifications, refundings and refinancing of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than to the extent of any premiums, interest or costs and expenses
incurred in connection therewith); provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 8.l(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to
Section 8.l(e), shall not exceed $35,000,000 at any time outstanding;

(e) Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 8.1(d), not in excess of $35,000,000 at any time outstanding and
Permitted Refinancings thereof;

(f) Indebtedness in respect of bid, workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance or surety, appeal or similar
bonds issued for the account of and completion guarantees and other similar
obligations provided by the Loan Parties in the ordinary course of business,
including guarantees or obligations with respect to letters of credit supporting
such bid bonds, performance bonds, surety bonds and similar obligations;

(g) Indebtedness assumed in connection with a Permitted Acquisition and any
Permitted Refinancing thereof; provided that (i) such Indebtedness is not
incurred in contemplation of, or in connection with, such Permitted Acquisition,
(ii) both immediately prior and after giving effect thereto, no Event of Default
shall exist or would result therefrom, (iii) the Consolidated Total Leverage
Ratio calculated on a Pro Forma Basis as of the most recently completed period
of four

99

--------------------------------------------------------------------------------

 

 

consecutive Fiscal Quarters ending prior to such incurrence for which the
financial statements and certificates required by Section 6.1(a),  6.1(b) or
6.1(c), as the case may be, and 6.1(d) have been delivered as if such incurrence
had occurred as of the first day of such period shall not exceed a ratio that is
(aa) 8.75 to 1.00, if such Indebtedness is incurred between January 1, 2018 and
December 31, 2018, (bb) 8.50 to 1.00, if such Indebtedness is incurred between
January 1, 2019 and December 31, 2019, and (cc) 8.25 to 1.00, if such
Indebtedness is incurred on or after January 1, 2020 and (iv) Ultimate Parent
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer to the effect set forth in clauses (ii) and (iii) above setting forth
reasonably detailed calculations demonstrating compliance with clauses (ii) and
(iii) above;

(h) unsecured Indebtedness of the Loan Parties, so long as at the time of the
incurrence thereof and after giving effect thereto, the Loan Parties’
Consolidated Total Leverage Ratio shall not exceed a ratio that is (aa) 8.50 to
1.00, if such Indebtedness is incurred between January 1, 2018 and December 31,
2018, (bb) 8.25 to 1.00, if such Indebtedness is incurred between January 1,
2019 and  December 31, 2019, and (cc) 8.00 to 1.00, if such Indebtedness is
incurred on or after January 1, 2020, calculated on a Pro Forma Basis as of the
most recently completed period of four consecutive Fiscal Quarters ending prior
to such incurrence for which the financial statements and certificates required
by Section 6.1(a),  6.1(b) or 6.1(c), as the case may be, and 6.1(d) have been
delivered, and Permitted Refinancings thereof; provided, that such Indebtedness
does not mature or have scheduled amortization or payments of principal and is
not subject to mandatory redemption or prepayment (except customary asset sale
or change of control provisions), in each case prior to the date that is 91 days
after the Scheduled Termination Date at the time such Indebtedness is incurred;

(i) Guarantee Obligations by the Loan Parties of Indebtedness of the Loan
Parties so long as the Loan Parties incurring such Indebtedness are permitted to
incur such Indebtedness represented by such Guarantee Obligation hereunder;

(j) Indebtedness of the Loan Parties in respect of the Welltower Term Loan
Documents in an aggregate principal amount not exceeding $160,000,000 plus the
amount of accrued payment-in-kind interest through the Closing Date (and any
Permitted Refinancing thereof permitted by the Intercreditor Agreement);

(k) the guaranty by each Borrower as required pursuant to Section 2.21 (each a
“HUD Guarantor”), as the case may be, of the HUD Sub-Facility Entities’
obligations under the HUD Sub-Facility Credit Agreement in an aggregate
principal amount not exceeding $120,000,000; provided that no HUD Guarantor
shall be permitted to guaranty the HUD Sub-Facility Entities’ obligations under
the HUD Sub-Facility Credit Agreement until such time as the HUD Sub-Facility
Entity of which such HUD Guarantor is a direct or indirect equity holder becomes
a party to the HUD Sub-Facility Credit Agreement as a borrower;

(l) other Indebtedness of the Loan Parties in an aggregate principal amount not
exceeding $55,000,000 at any time outstanding;

(m) Indebtedness arising from agreements of any Loan Party providing for
indemnification, adjustment of purchase price or similar obligations, in each
case entered into in connection with Permitted Acquisitions or other Investments
and the disposition of any business, assets or Equity Interests or Equity
Equivalents permitted hereunder;

(n) Indebtedness consisting of (A) trade obligations or (B) accrued current
liabilities for services rendered to any Loan Party arising in the ordinary
course of business;



100

--------------------------------------------------------------------------------

 

 

(o) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business;

(p) Indebtedness representing deferred compensation to employees of the
Borrowers or any of their Subsidiaries incurred in the ordinary course of
business consistent with past practice;

(q) Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(r) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Loan Parties to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;

(s) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business consistent with past practice;

(t) Indebtedness incurred by any Loan Party in respect of the CapOne Letter of
Credit Facility and secured solely by the Liens permitted by Section 8.2(bb) and
other letters of credit, bank guarantees, bankers’ acceptances, warehouse
receipts or similar instruments issued or created in the ordinary course of
business or consistent with past practice, including in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

(u) Indebtedness of the Loan Parties under any Hedge Agreement permitted under
Section 8.4(f);

(v) Indebtedness of the Loan Parties owed to former or current management,
directors, officers or employees (or their transferees, estates or beneficiaries
under their estates) of the Borrowers in lieu of any cash payment permitted to
be made under Section 8.6(a)(iii);  provided that all such Indebtedness shall be
unsecured;

(w) Guarantees in respect of Indebtedness of directors, officers and employees
of the Loan Parties in respect of expenses of such Persons in connection with
relocations and other ordinary course of business purposes, if the aggregate
amount of Indebtedness so guaranteed, when added to the aggregate amount of
loans and advances then outstanding under Section 8.4(e), shall not at any time
exceed $7,000,000;

(x) Indebtedness in respect of Real Property Financing Obligations of Real
Property (and any Permitted Refinancing thereof permitted by the Intercreditor
Agreement, if the Liens securing such Indebtedness are covered thereby);

(y) [reserved];

(z) Indebtedness of the HUD RE Entities in respect of the HUD RE Entities’
obligations under the HUD RE Loan Documents (and any Permitted Refinancing
thereof) (for the avoidance of doubt, such HUD RE Entities are not Loan Parties
and such HUD RE Entities’ obligations under the HUD RE Loan Documents is
non-recourse to the Loan Parties); and



101

--------------------------------------------------------------------------------

 

 

(aa) unsecured Indebtedness in an aggregate principal amount not to exceed
$125,000,000 at any time outstanding; provided, that (i) both immediately prior
and after giving effect to each incurrence of such Indebtedness, no Event of
Default shall exist or result therefrom and (ii) such Indebtedness does not
mature or have scheduled amortization or any payments of principal and is not
subject to mandatory redemption or prepayment in cash (except customary asset
sale or change of control provisions, in each case prior to the date that is 91
days after the Scheduled Termination Date at the time such Indebtedness is
incurred.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section.  The principal amount
of any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of Ultimate Parent (or, if prior to the Closing Date,
LLC Parent) in each case, dated such date prepared in accordance with GAAP.

Section 8.2 Liens.  No Loan Party shall create, incur, maintain, assume or
otherwise suffer to exist any Lien upon or with respect to any of its property
(including Equity Interests, Equity Equivalents or the other securities of any
person, including any Borrower), whether now owned or hereafter acquired, or
assign any right to receive income or profits, except for the following:

(a) Liens on property or assets of the Borrowers existing on the date hereof and
set forth in Schedule 8.2;  provided that such Liens shall secure only those
obligations which they secure on the date hereof other than newly created
improvements thereon or proceeds from the disposition of such property and
extensions, renewals and replacements thereof permitted hereunder;

(b) Any Lien created under the (i) Loan Documents and (ii) Welltower Term Loan
Documents; provided that in the case of clause (ii), such Liens are subject to
the terms of the Intercreditor Agreement;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Loan Parties or existing on any property or assets of any Person that
becomes a Loan Party after the date hereof prior to the time such Person becomes
a Borrower, as the case may be; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, (ii) such Lien does not apply to any other property or assets of
the Loan Parties other than newly created improvements thereon or proceeds from
the disposition of such property, (iii) such Lien secures only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Loan Party, as the case may be, and extensions, renewals and replacement of
any such Liens securing Indebtedness permitted under Section 8.1(g) hereof, and
(iv) no such Lien shall be permitted to exist on or with respect to ABL Priority
Collateral except to the extent that such ABL Priority Collateral is held in an
Unrestricted Account in compliance with the limitations set forth in
Section 7.12 and not comingled with any other ABL Priority Collateral (for the
avoidance of doubt, no such Lien shall be permitted to exist on or with respect
to ABL Priority Collateral that is included in the Borrowing Base);

(d) Liens for Taxes not yet due or which are being contested in compliance with
Section 7.3;

(e) Liens in respect of property of the Loan Parties imposed by Requirements of
Law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like

102

--------------------------------------------------------------------------------

 

 

Liens arising in the ordinary course of business and securing obligations that
are not due or payable or which are being contested in compliance with
Section 7.3;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Loan Parties;

(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Loan Parties; provided that (i) such security interests secure Indebtedness
permitted by Section 8.1(d), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 180 days after such acquisition
(or construction) and (iii) such security interests do not apply to any other
Property or assets of the Loan Parties;

(j) Liens securing judgments that have not resulted in an Event of Default under
Section 9.1;

(k) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties not interfering in any material respect
with the ordinary conduct of the business of any Loan Party or resulting in a
material diminution in the value of any Collateral as security for the
Obligations;

(l) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease (for the avoidance of doubt, no such Lien shall be
permitted to exist on or with respect to ABL Priority Collateral that is
included in the Borrowing Base);

(m) Liens arising from precautionary filing of UCC financing statements relating
solely to Leases not prohibited by this Agreement (for the avoidance of doubt,
no such Lien shall be permitted to exist on or with respect to ABL Priority
Collateral that is included in the Borrowing Base);

(n) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Loan Parties;

(o) Liens on the property subject to any Sale and Lease-Back Transactions,
securing obligations thereunder in an aggregate principal amount outstanding at
any time not to exceed $7,000,000; provided,  however, that no such Lien shall
be permitted to exist on or with respect to

103

--------------------------------------------------------------------------------

 

 

ABL Priority Collateral except to the extent that such ABL Priority Collateral
is held in an Unrestricted Account in compliance with the limitations in
Section 7.12 and not comingled with any other ABL Priority Collateral (for the
avoidance of doubt, no such Lien shall be permitted to exist on or with respect
to ABL Priority Collateral that is included in the Borrowing Base);

(p) Liens incurred in connection with (i) Capital Lease Obligations securing
obligations permitted to be incurred pursuant to Section 8.1(e) and (ii) Real
Property Financing Obligations permitted to be incurred pursuant to
Section 8.1(x), including (x) any Lien created under the Skilled RE Loan
Documents in the Skilled RE Priority Collateral and junior Liens under the
Skilled RE Loan Documents in certain ABL Priority Collateral subject to the
Intercreditor Agreement and any Permitted Refinancing thereof permitted pursuant
to the Intercreditor Agreement, (y) any Lien created under the Revera Loan
Documents and any Permitted Refinancing thereof, so long as any such Lien in ABL
Priority Collateral shall be junior to the Lien of the Administrative Agent and
subject to an intercreditor agreement acceptable to the Administrative Agent, in
its sole discretion and (z) any Lien created under the MidCap RE Loan Documents
in the MidCap RE Priority Collateral and junior Liens under the MidCap RE Loan
Documents in certain ABL Priority Collateral subject to the Intercreditor
Agreement and any Permitted Refinancing thereof permitted pursuant to the
Intercreditor Agreement;

(q) pledges and deposits in the ordinary course of business and consistent with
past practices securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Loan Parties;

(r) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
that are within the general parameters customary in the banking industry;
provided,  however, to the extent that such collection bank, banking or other
financial institution has executed and delivered a Control Agreement, such Liens
will be subordinated or waived to the extent set forth in such Control
Agreement;

(s) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 8.4 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to Transfer any property in a Transfer permitted under Section 8.5, in
each case, solely to the extent such Investment or Transfer, as the case may be,
would have been permitted on the date of the creation of such Lien;

(t) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of any Loan Party to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
such Loan Party or (iii) relating to purchase orders and other agreements
entered into with customers of any Loan Party, in each case, in the ordinary
course of business; provided,  however, to the extent that such collection bank,
banking or other financial institution has executed and delivered a Control
Agreement, such Liens will be subordinated or waived to the extent set forth in
such Control Agreement;

(u) (i) Liens solely on any cash earnest money deposits made by the Loan Parties
in connection with any letter of intent or purchase agreement permitted
hereunder and (ii) the filing

104

--------------------------------------------------------------------------------

 

 

of UCC financing statements solely as a precautionary measure in connection with
operating leases or consignment of goods and similar arrangements; provided,
 however, that no such Liens or filing shall be permitted to exist on or with
respect to ABL Priority Collateral except to the extent that such ABL Priority
Collateral is held in an Unrestricted Account in compliance with the limitations
set forth in Section 7.12 and not comingled with any other ABL Priority
Collateral (for the avoidance of doubt, no such Lien shall be permitted to exist
on or with respect to ABL Priority Collateral that is included in the Borrowing
Base);

(v) Liens in favor of a Loan Party on assets of a Subsidiary that is not
required to be a Borrower;

(w) in the case of any joint venture, any put and call arrangements related to
its Equity Interests and Equity Equivalents set forth in its Constituent
Documents or any related joint venture or similar agreement;

(x) [reserved];

(y) Liens granted in connection with the pledge or transfer of the Equity
Interests or Equity Equivalents of a joint venture permitted hereunder;

(z) other Liens with respect to property or assets of the Loan Parties securing
obligations in an aggregate principal amount outstanding at any time not to
exceed $10,000,000;  provided,  however, that no such Lien shall be permitted to
exist on or with respect to ABL Priority Collateral except to the extent that
such ABL Priority Collateral is held in an Unrestricted Account in compliance
with the limitations set forth in Section 7.12 and not comingled with any other
ABL Priority Collateral (for the avoidance of doubt, no such Lien shall be
permitted to exist on or with respect to ABL Priority Collateral that is
included in the Borrowing Base);

(aa) Liens granted to secure obligations under and in accordance with (i) the
Material Master Leases; provided that such Liens are subject to the terms of the
Material Master Lease Intercreditor Agreements and (ii) other Facility leases
(other than Material Master Leases) in the ordinary course of business (for the
avoidance of doubt, no such Lien shall be permitted to exist on or with respect
to ABL Priority Collateral that is included in the Borrowing Base); and

(bb) Liens solely on cash pledged to secure Borrowers’ obligations with respect
to the CapOne Letter of Credit Facility, and the Unrestricted Account in which
such cash is held; provided that the cash held in such Unrestricted Account
shall not at any time exceed 105% of the aggregate face amount of all letters of
credit issued from time to time under the CapOne Letter of Credit Facility.

Section 8.3 Sale and Lease-Back Transactions.  No Loan Party shall, directly or
indirectly, enter into any Sale and Lease-Back Transaction with any Person
(other than a Loan Party) unless (a) the Transfer of such property is permitted
by Section 8.5, (b) any Capital Lease Obligations or Liens arising in connection
therewith are permitted by Sections 8.1 and 8.2, as the case may be, and either
(i) consist of Real Property Financing Obligations and Liens granted in
connection therewith or (ii) are in an aggregate principal amount not exceeding
$35,000,000 at any time outstanding, (c) the Loan Parties shall be in compliance
with the Financial Condition Covenants calculated on a Pro Forma Basis as of the
most recently completed period of four consecutive Fiscal Quarters ending prior
to such incurrence for which the financial statements and certificates required
by Section 6.1(a),  (b) or (c), as the case may be, and 6.1(d) have been
delivered as if such Sale and Lease-Back Transaction had occurred as of the
first day of such period, (d) to the extent that any ABL Priority Collateral
related to such property shall be

105

--------------------------------------------------------------------------------

 

 

Transferred, the proceeds of the Transfer of such ABL Priority Collateral must
be used to repay the Loans pursuant to Section 2.8(a), and (e) except as
provided in clause (d) above, the Net Cash Proceeds of such Sale and Lease-Back
Transaction shall be applied in accordance with Section 2.8(c) of the Welltower
Term Loan Agreement and to the extent that the obligations under the Welltower
Term Loan Agreement have been paid in full, such Net Cash Proceeds shall be
applied to the Obligations.

Section 8.4 Investments.  No Loan Party shall purchase, hold or acquire any
Equity Interests or Equity Equivalents, evidences of Indebtedness or other
securities of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person (all
of the foregoing, “Investments”), except:

(a) (i) Investments by any Loan Party in any other Loan Party (provided that, in
the case of an Investment in any Guarantor, such Guarantor shall become a party
to the Security Agreement as a “Grantor” pursuant to a joinder agreement in form
and substance reasonably satisfactory to Administrative Agent) and
(ii) Investments by the Loan Parties in Subsidiaries that are not Loan Parties,
provided that, after the date hereof, the aggregate amount of Investments made
pursuant to this Section 8.4(a)(ii) by any Loan Party  in Subsidiaries that are
not Loan Parties (determined without regard to any write­downs or write-offs of
such investments, loans and advances) shall not exceed $15,000,000 at any time
outstanding;

(b) Investments in cash and Cash Equivalents;

(c) [Reserved];

(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; provided that Loan Parties
shall provide prompt written notice to Administrative Agent of any such
settlement of accounts for which the face value is greater than or equal to
$1,000,000 individually (or for a group of related accounts) and for each such
settlement if the aggregate face value of such accounts is greater than or equal
to $15,000,000 in any year;

(e) Loan Parties may make loans and advances in the ordinary course of business
to employees, directors and officers of the Loan Parties in an aggregate
principal amount at any time outstanding, when added to the aggregate amount of
guarantees under Section 8.1(w), not to exceed $7,000,000 (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such person’s purchase of
Equity Interests or Equity Equivalents of Ultimate Parent (provided that the
amount of such loans and advances to the extent made in cash shall be
contributed to the Borrowers in cash as common equity) and (iii) for any other
purpose;

(f) Loan Parties may enter into Hedge Agreements that are not speculative in
nature and are made in the ordinary course of business;

(g) to the extent that such assets, Equity Interests and Equity Equivalents are
transferred to a Loan Party contemporaneously with such acquisition and such
acquisition is consensual and approved by the board of directors of such
Acquired Entity or Business, the Loan Parties may acquire all or substantially
all the assets of a Person or line of business of such Person, or not less than
75% of the Equity Interests or Equity Equivalents (other than directors’
qualifying shares) of a Person; provided (i) the Acquired Entity or Business
shall be in a line of Business permitted by Section 8.8(a)(i); (ii) at the time
of such transaction (A) after giving effect thereto, no Event of Default shall
have occurred and be continuing; (B) the Loan Parties would be in

106

--------------------------------------------------------------------------------

 

 

compliance with the Financial Condition Covenants calculated on a Pro Forma
Basis as of the most recently completed period of four consecutive Fiscal
Quarters ending prior to such transaction for which the financial statements and
certificates required by Section 6.1(a),  6.1(b) or 6.1(c), as the case may be,
and 6.1(d) have been delivered, as if such transaction had occurred as of the
first day of such period; (C) the Loan Parties’ Consolidated Total Leverage
Ratio does not exceed a ratio that is (aa) 8.75 to 1.00, if such Indebtedness is
incurred between January 1, 2018 and December 31, 2018, (bb) 8.50 to 1.00, if
such Indebtedness is incurred between January 1, 2019 and December 31, 2019, and
(cc) 8.25 to 1.00, if such Indebtedness is incurred on or after January 1, 2020,
calculated on a Pro Forma Basis as of the most recently completed period of four
consecutive Fiscal Quarters ending prior to such transaction for which the
financial statements and certificates required by Section 6.1(a),  6.1(b) or
6.1(c), as the case may be, and 6.1(d) have been delivered as if such
transaction had occurred as of the first day of such period; (D) the Loan
Parties shall comply, and shall cause the Acquired Entity or Business to comply,
with the applicable provisions of Section 7.10 and the Security Documents to the
extent required thereby; (iii) on a Pro Forma Basis as of the most recently
completed period of four consecutive Fiscal Quarters ending prior to such
transaction for which the financial statements and certificates required by
Section 6.1(a),  6.1(b) or 6.1(c), as the case may be, and 6.1(d) have been
delivered, as if such transaction had occurred as of the first day of such
period, the aggregate of the Acquired EBITDA of any Persons acquired in
accordance with this Section 8.4(g) during the term of this Agreement that are
not at such time Loan Parties shall not exceed 10% of pro forma Consolidated
EBITDA of the Loan Parties; and (iv) in the event the Acquired Entity or
Business is to become a Borrower pursuant to Section 7.10, the Administrative
Agent shall have received a Borrowing Base Certificate giving Pro Forma Effect
to the joinder of the Acquired Entity and the funding of any Loans on the
closing date of the acquisition demonstrating that (i) the aggregate principal
amount of Revolving Credit Outstandings does not exceed the lesser of the
aggregate Revolving Credit Commitments and the Borrowing Base (any acquisition
of an Acquired Entity or Business meeting all the criteria of this
Section 8.4(g) being referred to herein as a “Permitted Acquisition”);

(h) Investments set forth in Schedule 8.4;

(i) the Loan Parties may receive and hold promissory notes and other non-cash
consideration received in connection with Asset Sales permitted under
Section 8.5;

(j) the Loan Parties may make Capital Expenditures permitted hereunder;

(k) other Investments in an aggregate amount at any time outstanding not
exceeding (x) $40,000,000, plus (y) the Net Cash Proceeds received after the
Closing Date from any Excluded Issuance (other than the proceeds of any Excluded
Issuance made in connection with an exercise of the Loan Parties’ Cure Right
under Section 5.7(a));

(l) [reserved];

(m) Investments made directly to the Insurance Captives in the amounts required
by the actuarial analysis or statutory requirement, copies of which are provided
to the Administrative Agent pursuant to Section 7.5;

(n) to the extent constituting Investments, transactions permitted by
Sections 8.1,  8.2,  8.3,  8.5, and 8.6;

(o) Investments to the extent financed solely with the Qualified Capital Stock
of Ultimate Parent;



107

--------------------------------------------------------------------------------

 

 

(p) Guarantee Obligations incurred by the Loan Parties with respect to operating
leases or of other obligations that do not constitute Indebtedness, in each case
entered into by Borrowers in the ordinary course of business;

(q) Investments of any Person in existence at the time such Person becomes a
Loan Party in accordance with the terms hereof; provided that such Investment
was not made in connection with or anticipation of such Person becoming a Loan
Party, and any modification, replacement, renewal or extension thereof on terms
at least as favorable on the whole to the Lenders;

(r) loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other such loans or advances)
Restricted Payments to the extent permitted to be made to such Parent Company in
accordance with Section 8.6; and

(s) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Investments in Facilities guaranteed by or
otherwise subject to a mortgage, deed of trust or similar encumbrance in favor
of HUD, which Investments shall not exceed, in the aggregate, $200,000 per such
Facility; and

(t) so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, Investments in joint
ventures in an amount not to exceed $25,000,000 at any time outstanding.

For purposes of covenant compliance with this Section, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment not to exceed the original amount of such Investment.

Section 8.5 Mergers, Consolidations, Sales of Assets and Acquisitions.  No Loan
Party shall:

(a) consummate any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Transfer all
or substantially all of its Property or business, except that:

(i) (A) any Subsidiary may be merged, amalgamated, liquidated or consolidated
with or into and may Transfer all or substantially all of its assets to the
Borrowers (so long as in the case of such merger, amalgamation, liquidation or
consolidation, the Borrowers shall be the continuing or surviving entity),
(B) any Subsidiary may be merged, amalgamated, liquidated or consolidated with
or into and may Transfer all or substantially all of its assets to any other
Subsidiary (other than the Borrowers and provided that (x) if one of the parties
to such merger, amalgamation, liquidation or consolidation or Transfer is a Loan
Party, either (i) such Loan Party shall be the continuing or surviving entity or
the recipient of such assets or (ii) simultaneously with such transaction, the
continuing or surviving entity shall become a Borrower  and the Borrowers shall
comply with Section 7.10 in connection therewith, and (y) no such merger,
amalgamation, liquidation or consolidation or Transfer shall be between a
Genesis Subsidiary and a Skilled Subsidiary); provided that, neither LLC Parent
nor any of its Subsidiaries may be merged, amalgamated, liquidated or
consolidated with or into nor may Transfer all or substantially all of its
assets to Ultimate Parent or any of its Subsidiaries (other than LLC Parent and
its Subsidiaries) and (C) any Subsidiary (other than LLC Parent

108

--------------------------------------------------------------------------------

 

 

and its Subsidiaries) may be merged, amalgamated, liquidated or consolidated
with or into and may Transfer all or substantially all of its assets to LLC
Parent and its Subsidiaries (provided that LLC Parent or any of its Subsidiaries
shall be the continuing or surviving entity);

(ii) Parent and Holdings may be dissolved or merged with or into LLC Parent
(provided that LLC Parent shall be the continuing or surviving corporation);

(iii) any Subsidiary (other than LLC Parent) may liquidate or dissolve if (i) in
the case of a Genesis Subsidiary or Skilled Subsidiary, Genesis Holdings or
Skilled Holdings (as applicable) determines in good faith that such liquidation
or dissolution is in the best interests of Genesis Holdings or Skilled Holdings
(as applicable) and is not materially disadvantageous to the Lenders, (ii) in
the case of a Subsidiary that is not a Genesis Subsidiary or Skilled Subsidiary,
Ultimate Parent determines in good faith that such liquidation or dissolution is
in the best interest of Ultimate parent and is not materially disadvantageous to
the Lenders and (iii) to the extent such Subsidiary is a Loan Party, any assets
or business not otherwise Transferred in accordance with Section 8.5(b) or, in
the case of any such business, discontinued, shall be Transferred to, or
otherwise owned or conducted by, a Loan Party after giving effect to such
liquidation or dissolution;

(iv) any Subsidiary (other than LLC Parent) may merge or consolidate in order to
consummate an Asset Sale permitted by Section 8.5(b); and

(v) Permitted Acquisitions permitted by Section 8.4(g) may be consummated.

(b) Make any Asset Sale (other than an involuntary Asset Sale, such as casualty,
condemnation or similar events) not otherwise permitted under paragraph (a)
above:

(i) except for sales or other dispositions of non-core assets acquired in a
Permitted Acquisition; provided that (A) such sales shall be consummated within
360 days of such Permitted Acquisition, (B) to the extent that such non-core
assets include ABL Priority Collateral, the Net Cash Proceeds of the Transfer of
such ABL Priority Collateral must be used to repay the Loans pursuant to
Section 2.8(a), and (C) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the Borrowers);

(ii) unless

(A) such Asset Sale is between Subsidiaries that are not Loan Parties or

(B) such Asset Sale is from a Loan Party to a Subsidiary that is not a Loan
Party; provided that the fair market value of all assets Transferred pursuant to
this clause (b)(ii)(B) shall not exceed $15,000,000 in the aggregate over the
term of this Agreement; or

(iii) unless such Asset Sale is from a Loan Party to (A) a Borrower that is a
HUD Sub-Facility Entity or (B) a newly formed Subsidiary that, upon the
consummation of such Asset Sale, will become a HUD RE Entity, in each case, to
the extent necessary to comply with requirements of Law related to HUD;



109

--------------------------------------------------------------------------------

 

 

(iv) unless

(A) such Asset Sale is for consideration at least 75% of which is cash;

(B) consideration for such Asset Sale is at least equal to the fair market value
of the assets being Transferred;

(C) the fair market value of all assets Transferred pursuant to this clause (iv)
shall not exceed $130,000,000 in any Fiscal Year; provided that for purposes of
this clause (C), (x) the amount of any liabilities of the Loan Parties or that
are assumed by the transferee of any such assets and (y) involuntary Asset
Sales, such as casualty, condemnation or similar events shall be excluded;

(D) (1) there shall be no Event of Default (including, for avoidance of doubt, a
failure to remedy any breach of a financial covenant set forth in Article 5 in
the time permitted by Section 5.7), or (2) if such Asset Sale is of ABL Priority
Collateral, there shall be no Default under this Agreement arising from (x) a
breach of any financial covenant set forth in Article 5 that has not yet been
remedied by the investment permitted pursuant to Section 5.7, (y) a breach of
Section 7.11 (Deposit Accounts; Securities Accounts and Cash Collateral) and/or
Section 7.12 (Cash Management; Agent Collection Account), and/or (z) the
occurrence of any event that has had Material Adverse Effect, in each case of
clauses (1) and (2), that shall have occurred and be continuing or would result
therefrom;

(E) the Loan Parties shall be in compliance with the Financial Condition
Covenants, in each case, calculated on a Pro Forma Basis as of the most recently
completed period of four consecutive Fiscal Quarters ending prior to such Asset
Sale for which the financial statements and certificates required by
Section 6.1(a),  6.1(b) or 6.1(c), as the case may be, and 6.1(d) have been
delivered, as if such Asset Sale had occurred as of the first day of such
period;

(F) if such Asset Sale involves ABL Priority Collateral, Borrower shall have
delivered an updated Borrowing Base Certificate giving Pro Forma effect to such
Asset Sale; and

(G) to the extent that such Asset Sale includes ABL Priority Collateral, the Net
Cash Proceeds of the Transfer of such ABL Priority Collateral must be used to
repay the Loans pursuant to Section 2.8(a); or

(v) except for the Permitted Asset Sales; provided that, in the case of each
such Transfer:

(A) unless the Permitted Asset Sale involves a Transfer of real property
securing the MidCap RE Credit Facility that is permitted thereunder, (1) there
shall be no Event of Default (including, for avoidance of doubt, a failure to
remedy any breach of a financial covenant set forth in Article 5 in the time
permitted by Section 5.7), or (2) if such Permitted Asset Sale is of ABL
Priority Collateral, there shall be no Default under this Agreement arising from
(x) a breach of any financial covenant set forth in Article 5 that has not yet
been remedied by the investment permitted pursuant to Section 5.7, (y) a breach
of Section 7.11 (Deposit Accounts; Securities Accounts and Cash Collateral)
and/or Section 7.12 

110

--------------------------------------------------------------------------------

 

 

(Cash Management; Agent Collection Account), and/or (z) the occurrence of any
event that has had Material Adverse Effect, in each case of clauses (1) and (2),
that shall have occurred and be continuing or would result therefrom;

(B) Borrowers shall have (1) at least ten (10) Business Days prior to the
consummation of such Permitted Asset Sale (or such shorter time as
Administrative Agent may agree), delivered an updated Borrowing Base Certificate
giving Pro Forma effect to such Asset Sale and the removal of all Accounts
generated from services provided or goods sold at the Facility(ies) subject to
such Asset Sale and (2) made any mandatory prepayment required pursuant to
Section 2.8(b) after delivering such updated Borrowing Base Certificate giving
Pro Forma effect to such Permitted Asset Sale;

(C) to the extent that such Asset Sale includes ABL Priority Collateral, 100% of
the Net Cash Proceeds of such Transfer of such ABL Priority Collateral must be
used to repay the Loans pursuant to Section 2.8(a); and

(D) from and after the consummation of such Asset Sale, no Accounts generated
from services provided or goods sold at the Facility(ies) subject to such Asset
Sale shall be included in any Borrowing Base calculation.

Section 8.6 Restricted Payments; Restrictive Agreements.

(a) No Loan Party shall declare or make any Restricted Payment; provided that:

(i) (A) Loan Parties (other than Ultimate Parent and LLC Parent) may declare and
pay dividends or make other distributions ratably to their equity holders and
(B) LLC Parent may declare and pay dividends or make other distributions to
Ultimate Parent and any other Borrowers that are managing members of LLC Parent;

(ii) Loan Parties may acquire shares of Ultimate Parent delivered or to be
delivered to a director, officer or employee of a Loan Party in connection with
the grant, vesting, exercise or payment of a stock option, warrant or other
equity or equity-based award granted by a Loan Party and the Loan Parties may
make distributions in order to satisfy the exercise or purchase price of the
award and/or any Tax withholding obligations arising in connection with such
event; provided that any Restricted Payment made under this clause (ii) shall be
non-cash;

(iii) Loan Parties may make Restricted Payments to any Parent Company to permit
such Parent Company, and the subsequent use of such payments by such Parent
Company, to repurchase or redeem the Equity Interests or Equity Equivalents of
Ultimate Parent and LLC Parent owned by former or current management, directors,
officers or employees (or their transferees, estates or beneficiaries under
their estates) of any Loan Party or to make payments (including on promissory
notes issued to pay the purchase price) with respect to such repurchases or
redemptions upon death, disability, retirement, severance or termination of
employment or service or pursuant to any employee, management or director equity
plan, employee, management or director stock option plan or any other employee,
management or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) or similar equity incentives or
equity-based incentives in an aggregate amount not to exceed $4,000,000 in any
Fiscal Year;



111

--------------------------------------------------------------------------------

 

 

(iv) Loan Parties may make payments of customary fees to members of its or any
Parent Company’s board of directors and in respect of insurance coverage or for
indemnification obligations under any law, indenture, contract or agreement to
any director or officer of any Loan Party;

(v) [reserved];

(vi) [reserved];

(vii) [reserved];

(viii) any Parent Company may make payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests or Equity Equivalents of Ultimate Parent and LLC
Parent;

(ix) [reserved]; and

(x) LLC Parent may pay cash distributions in respect of taxes owing by LLC
Parent’s direct or indirect investors in respect of GHLLC and the other
Borrowers (“Tax Distributions”); provided that no such payments or distributions
in cash may be made (A) in the case of an Event of Default having occurred and
being continuing under Section 9.1(a) or (B) in the case of an Event of Default
having occurred and being continuing under Section 9.1(d) with respect to the
covenants contained in Article 5 for two consecutive Fiscal Quarters.

(b) No Loan Party shall enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(i) the ability of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or assets to secure the Obligations, or (ii) the
ability of any Subsidiary of any Loan Party to pay dividends or other
distributions with respect to any of its Equity Interests or Equity Equivalents
or to make or repay loans or advances to such Loan Party or to guarantee
Indebtedness of such Loan Party; provided that (A) the foregoing shall not apply
to restrictions and conditions imposed by law or regulations or by any Loan
Document, the Welltower Term Loan Facility, the Skilled RE Loan Documents, the
MidCap RE Loan Documents, any Material Master Lease entered into prior to the
Closing Date, or such other Indebtedness as is set forth on Schedule 8.1,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any other
permitted asset sale pending such sale; provided such restrictions and
conditions apply only to the relevant Subsidiary or other asset that is to be
sold and such sale is permitted hereunder, (C) the foregoing shall not apply to
restrictions and conditions imposed on any Subsidiary that is not a Loan Party
by the terms of any Indebtedness of such Subsidiary permitted to be incurred
hereunder, (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement creating Liens permitted by Section 8.2
prohibiting further Liens on the properties encumbered thereby, (E) clause (i)
of the foregoing shall not apply to (x) customary provisions in Leases and other
contracts restricting the subletting or assignment thereof or (y) any Material
Master Leases entered into after the Closing Date; provided,  however, in each
case, such restrictions shall not be more adverse to the Lenders and Borrowers
than the equivalent restrictions set forth in these Material Master Leases
existing as of the Closing Date, as modified by the Material Master Lease
Intercreditor Agreements, (F) the foregoing shall not apply to customary
provisions in joint venture agreements, partnership agreements, limited
liability organizational governance documents, asset sale agreements, sale and
leaseback agreements and other similar agreements, (G) the foregoing shall not
apply to restrictions and conditions in any other agreement

112

--------------------------------------------------------------------------------

 

 

that does not restrict in any manner (directly or indirectly) Liens created
pursuant to the Loan Documents on any Collateral securing the Obligations and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Loan Party to secure the Obligations, (H) the foregoing shall
not apply to restrictions and conditions in any Indebtedness permitted pursuant
to Section 8.1 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents, (I) the
foregoing shall not apply to customary provisions restricting assignment of any
agreement entered into by a Loan Party in the ordinary course of business,
(J) the foregoing shall not apply to any agreement assumed in connection with
any Permitted Acquisition, which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person or
the properties or assets of the Person so acquired and (K) the foregoing shall
not apply to restrictions and conditions that (x) exist in any agreement in
effect at the time any Person becomes a Loan Party, so long as such agreement
was not entered into in contemplation of such Person becoming a Subsidiary,
(y) is imposed by any amendments or refinancings that are otherwise permitted by
the Loan Documents of the contracts, instruments or obligations referred to
above; provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing and such restrictions are limited solely to
such Borrower.

Section 8.7 Transactions with Affiliates.   No Loan Party shall, except for
transactions between or among Loan Parties, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that Loan
Parties may engage in any of the foregoing transactions on terms and conditions
not less favorable to such Loan Party than could be obtained on an arm’s-length
basis from unrelated third parties; provided that with respect to any such
transaction or series of transactions involving aggregate consideration in
excess of $25,000,000, a majority of the board of directors of Ultimate Parent
shall have determined in good faith that the criteria set forth above are
satisfied and have approved the relevant transaction as evidenced by a
resolution of the board of directors of Ultimate Parent; provided,  further, the
following transactions shall be permitted;

(a) Investments permitted under Section 8.4(e),  (p) and (q);

(b) employment and severance arrangements between any Loan Party and its
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements;

(c) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Loan Parties in the ordinary course of business to the extent
attributable to the ownership or operation of the Loan Parties;

(d) any agreement, instrument or arrangement as in effect as of the date hereof
and set forth on Schedule 8.7, or any amendment thereto (so long as any such
amendment is not materially disadvantageous to the Lenders when taken as a whole
as compared to the applicable agreement as in effect on the date hereof as
reasonably determined in good faith by the Borrower);

(e) Restricted Payments permitted under Section 8.6;

(f) the issuance or transfer of Equity Interests of Ultimate Parent to any
Permitted Investor or to any former, current or future director, manager,
officer, employee or consultant (or

113

--------------------------------------------------------------------------------

 

 

any Controlled Investment Affiliate or immediate family member of any of the
foregoing) of a Loan Party, any of its respective Subsidiaries or any direct or
indirect parent thereof;

(g) entry into a tax sharing agreement with any Parent Company providing for (in
each case subject to compliance with Section 8.6) the payment of Taxes
(including interest and penalties) and expenses, control of tax filings and
contests, and other normal, usual and customary provisions, but only to the
extent such taxes are attributable to the income or business of Ultimate Parent
and its Subsidiaries; and

(h) transactions entered into in the ordinary course of business that are
consistent with past practices.

Section 8.8 Change in Nature of Business.  No Loan Party shall:

(i) engage at any time in any Business or Business activity other than the
Business conducted by it on the Closing Date and, in the good faith judgment of
the Loan Party, Business activities reasonably incidental, complementary or
related thereto;

(ii) amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to any Constituent Document of any Loan
Party in any manner that is materially adverse to the Lenders, without the prior
consent of the Administrative Agent (with approval of Required Lenders); and

(iii) sell, lease, Transfer or otherwise convey, in one or a series of related
transactions, all or substantially all of the assets of the Loan Parties taken
as a whole.

Section 8.9 Other Indebtedness and Agreements.

(a) No Loan Party shall (i) permit any waiver, supplement, modification,
amendment, termination or release of any indenture, instrument or agreement
pursuant to which any Subordinated Debt or Material Indebtedness (for the
avoidance of doubt, excluding Real Property Financing Obligations but including
the Welltower Term Loan Facility, the Skilled RE Credit Facility and the MidCap
RE Credit Facility (amendments to which shall be made in accordance with the
Intercreditor Agreement)) of Loan Parties is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in a manner materially adverse to the
Loan parties or the Lenders; provided that this clause (i) shall not prohibit or
restrict a Permitted Refinancing of any such Subordinated Debt or Material
Indebtedness, or (ii) permit any waiver, supplement, modification, amendment,
termination or release of any Material Master Lease, any Material Master Lease
Intercreditor Agreement, or any Lease Consent and Amendment Agreement in any
manner that is materially adverse to the Lenders without the prior written
consent of Administrative Agent, which shall not be unreasonably withheld.

(b) No Borrower shall make any distribution, whether in cash, property,
securities or a combination thereof, in respect of, or pay, or commit to pay, or
directly or indirectly redeem, repurchase, retire or otherwise acquire for
consideration, other than regular scheduled payments of principal and interest
as and when due (to the extent not prohibited by applicable subordination
provisions), or set apart any sum for the aforesaid purposes, any Subordinated
Debt or unsecured Material Indebtedness (excluding Real Property Financing
Obligations), except for (i) the Loans, (ii) with proceeds of any Excluded
Issuance made after the Closing Date (other than proceeds of

114

--------------------------------------------------------------------------------

 

 

any Excluded Issuance made in connection with an exercise of the Loan Parties’
Cure Right under Section 5.7), (iii) the conversion or exchange of Indebtedness
into Qualified Capital Stock of any Parent Company and (iv) pursuant to the
terms of Indebtedness convertible or exchangeable into, or by reference to,
Equity Interests of Ultimate Parent (provided that the only cash payments
permitted to be made in connection therewith shall be on account of fractional
shares remaining after any such conversion or exchange).

Section 8.10 Accounting Changes; Fiscal Year.  No Loan Party shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law, or (b) its Fiscal Year or its method for determining
Fiscal Quarters or fiscal months.

Section 8.11 Margin Regulations.  No Loan Party shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

Section 8.12 Tax Receivable Agreement.  No Loan Party shall (a) make any payment
under the Tax Receivable Agreement or any other tax receivable agreement if a
Default or Event of Default has occurred and is continuing or would result from
the making of such payment or (b) permit any waiver, supplement, modification,
amendment, termination or release of the Tax Receivable Agreement in any manner
that is materially adverse to the Lenders without the prior written consent of
Administrative Agent, which shall not be unreasonably withheld.

Article 9

Events Of Default

Section 9.1 Definition.  Each of the following shall be an “Event of Default”:

(a) Borrowers shall fail to pay (i) any principal of any Loan or any L/C
Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other Obligation
(other than those set forth in clause (i) above) and, in the case of this
clause (ii), such non-payment continues for a period of three (3) Business Days
after the due date therefor; or

(b) any representation or warranty made or deemed made in or in connection with
any Loan Document hereunder, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been incorrect, false or misleading in any material respect when
so made, deemed made or furnished; or

(c) there shall have occurred any default under any Environmental Indemnity,
which default continues for a period of 30 days; or

(d) any Loan Party shall fail to duly observe and perform any covenant,
condition or agreement contained in Section 6.1 (Financial Statements),
Section 6.2(a)(i) (Other Events), Section 7.1 (Maintenance of Corporate
Existence), Section 7.14 (Use of Proceeds), Section 7.9 (Post-Closing
Obligations), Article 8 (Negative Covenants), or, subject to Section 5.7 (Equity
Cure), Article 5 (Financial Covenants); or

(e) any Loan Party shall fail to duly observe and perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in (a) and (d) above) and such default shall continue unremedied for a
period of 30 days after the earlier of (i) the date on

115

--------------------------------------------------------------------------------

 

 

which a Responsible Officer of any Loan Party becomes aware of such failure and
(ii) the date on which notice thereof shall have been given to any Borrower by
Administrative Agent or Required Lenders; or

(f) (i) any of the Loan Parties shall fail to pay any principal or interest,
regardless of amount, due beyond any grace period in respect of any Material
Indebtedness, when and as the same shall become due and payable, (ii) an “Event
of Default” (as such term is defined in the Welltower Term Loan Agreement) has
occurred under the Welltower Term Loan Agreement, (iii) an “Event of Default”
(as such term is defined in the applicable Skilled RE Credit Agreement) has
occurred under the Skilled RE Credit Agreement, (iv)  an “Event of Default” (as
such term is defined in the MidCap RE Credit Agreement) has occurred under the
MidCap RE Credit Agreement or (v) any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (iv) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness; or

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Material Borrower, or of a substantial part of the property or
assets of a Material Borrower, under Title 11 of the Bankruptcy Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
a Material Borrower or for a substantial part of the property or assets of a
Material Borrower, or (iii) the winding-up or liquidation of a Material
Borrower, and in the case of clauses (i), (ii) and (iii), such proceeding or
petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or

(h) A Material Borrower shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the Bankruptcy Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Material Borrower or for a substantial
part of the property or assets of a Material Borrower, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing; or

(i) one or more judgments, orders or decrees shall be rendered against any
Material Borrower, or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively vacated, discharged, bonded or stayed, or any writ or warrant
of attachment or similar process shall be entered or filed upon assets or
properties of any Material Borrower to enforce any such judgment, order or
decree and such judgment, order or decree is for the payment of money in an
aggregate amount in excess of $30,000,000 (net of any amounts covered by
applicable insurance or self-insurance); or



116

--------------------------------------------------------------------------------

 

 

(j) an ERISA Event shall have occurred that when taken together with all other
such ERISA Events, could reasonably be expected to result in a liability of one
or more Loan Parties in an aggregate amount exceeding $30,000,000; or

(k) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by Administrative Agent or as
otherwise expressly permitted under any Loan Document, (i) other than solely as
the result of an action or failure to act on the part of Administrative Agent,
any material provision of any Loan Document shall, at any time after the
delivery of such Loan Document, fail to be valid and binding on, or enforceable
against, any Loan Party that is a party thereto, (ii) other than solely as the
result of an action or failure to act on the part of Administrative Agent, any
Loan Document purporting to grant a Lien to secure any Obligation shall, at any
time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any material portion of the Collateral purported to be
covered thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document, or (iii) any Loan Party shall
state in writing that any of the events described in clause (i) or (ii) above
shall have occurred; or

(l) there shall have occurred a Change of Control; or

(m) the formal written revocation or termination by any Governmental Authority
of any Primary License related to a Facility to the extent any such revocations
or terminations, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect; or

(n) there shall have occurred any event of default under any Material Master
Lease; or

(o) any Loan Party, or Person on behalf of such Loan Party, shall have directed
any depository institution to make any change to (including termination
thereof), a standing daily sweep instructions (which standing instructions
direct that a daily sweep of the balance of each Facility Lockbox Account and/or
each Government Receivables Deposit Account be made to the Concentration
Account) with respect to any Facility Lockbox Account or any Government
Receivables Deposit Account of a Loan Party (other than such changes that are
made with the prior written consent of Administrative Agent in its sole
discretion); or

(p) at any time that any amount is outstanding under the HUD Sub-Facility, there
shall have occurred an Event of Default (as such term is defined therein and
after giving effect to any applicable cure periods set forth therein) pursuant
to Section 9.1(a), (c), (d), (e), (g), (h), (j) or (n) of the HUD Sub-Facility
Credit Agreement; provided, that with respect to Section 9.1(d), (i) failure to
comply with Section 8.8, Section 8.9, Section 8.12 or Section 8.13 of the HUD
Sub-Facility Credit Agreement shall not constitute an Event of Default under
this Agreement and (ii) failure to comply with the provisions set forth in
Section 9.1(d) of the HUD Sub-Facility Credit Agreement (after giving effect to
clause (i) of this clause (p)) shall not constitute an Event of Default under
this Agreement unless such failure remains unremedied for 30 days after the
earlier of (A) the date on which a Responsible Officer of any HUD Sub-Facility
Entity, GHLLC or GHC Holdings LLC becomes aware of such failure and (B) the date
on which notice thereof shall have been given to any HUD Sub-Facility Entity by
the Administrative Agent or Required Lenders under the HUD Sub-Facility Credit
Agreement; provided,  further, that any Event of Default under the HUD
Sub-Facility Credit Agreement that results in an acceleration of the Obligations
(as such term is defined therein) shall be an immediate Event of Default
hereunder.

Section 9.2 Remedies.  During the continuance of any Event of Default,
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to

117

--------------------------------------------------------------------------------

 

 

Borrowers and in addition to any other right or remedy provided under any Loan
Document or by any applicable Requirement of Law, do each of the
following:  (a) declare all or any portion of the Commitments terminated,
whereupon the Commitments shall immediately be reduced by such portion or, in
the case of a termination in whole, shall terminate together with any obligation
any Lender may have hereunder to make any Loan and any L/C Issuer may have
hereunder to Issue any Letter of Credit, and (b) declare immediately due and
payable all or part of any Obligation (including any accrued but unpaid interest
thereon and the Termination Fee), whereupon the same shall become immediately
due and payable, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived by the Loan
Parties (and, to the extent provided in any other Loan Document, other Loan
Parties); provided,  however, that, effective immediately upon the occurrence of
any of the Events of Default specified in Section 9.1(g) or (h) (x) the
commitments of each Lender to make Loans and the commitment of each L/C Issuer
to Issue Letters of Credit shall each automatically be terminated and (y) each
Obligation (including in each case any accrued all accrued but unpaid interest
thereon) shall automatically become and be due and payable, without presentment,
demand, protest or further notice or other requirement of any kind, all of which
are hereby expressly waived by the Loan Parties (and, to the extent provided in
any other Loan Document, any other Loan Party).

Section 9.3 Actions in Respect of Letters of Credit.

(a) At any time (i) upon the Termination Date (or in anticipation of the
imminent Termination Date), (ii) after the Termination Date when the aggregate
funds on deposit in L/C Cash Collateral Accounts shall be less than 105% of the
L/C Obligations for all Letters of Credit at such time, and (iii) as required by
Section 2.12, Borrowers shall pay to Administrative Agent in immediately
available funds at Administrative Agent’s office referred to in Section 11.11,
for deposit in a L/C Cash Collateral Account, the amount required so that, after
such payment, the aggregate funds on deposit in the L/C Cash Collateral Accounts
equals or exceeds 105% of the L/C Obligations for all Letters of Credit at such
time (not to exceed, in the case of clause (iii) above, the payment to be
applied pursuant to Section 2.12 to provide cash collateral for Letters of
Credit).

(b) Upon the issuance of a Letter of Credit (notwithstanding each L/C Issuer’s
rights to deny issuance of any such Letter of Credit pursuant to
Section 2.4(a)(i) and/or (ii)) that (i) causes (A) the Revolving Credit
Outstandings to exceed the Borrowing Availability, or (B) the L/C Obligations
for all Letters of Credit to exceed the L/C Sublimit, and/or (ii) has an
expiration date (A) more than one (1) year after the date of issuance thereof or
(B) later than seven (7) days prior to the Scheduled Termination Date, Borrowers
shall pay to Administrative Agent in immediately available funds at
Administrative Agent’s office referred to in Section 11.11, for deposit in a L/C
Cash Collateral Account, an amount that equals or exceeds 105% of the L/C
Obligations for such Letter of Credit.

Article 10

Administrative Agent

Section 10.1 Appointment and Duties.

(a) Appointment of Administrative Agent.  Each Lender and each L/C Issuer hereby
appoints MCF (together with any successor Administrative Agent pursuant to
Section 10.9) as Administrative Agent hereunder and authorizes Administrative
Agent to (i) execute and deliver the Loan Documents and accept delivery thereof
on its behalf from any Loan Party, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to Administrative Agent under such Loan Documents and (iii) exercise
such powers as

118

--------------------------------------------------------------------------------

 

 

are reasonably incidental thereto.  Administrative Agent may perform any of its
duties hereunder, or under the Financing Documents, by or through its Related
Persons.

(b) Duties as Collateral and Disbursing Agent.  Without limiting the generality
of clause (a) above, Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
Section 9.1(g) or (h) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to
Administrative Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in Section 9.1(g) or (h) or any
other bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided,  however, that Administrative Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for Administrative Agent, the Lenders and the L/C Issuers
for purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Loan Party with, and cash and Cash
Equivalents held by, such Lender or L/C Issuer, and may further authorize and
direct the Lenders and the L/C Issuers to take further actions as collateral
sub-agents for purposes of enforcing such Liens or otherwise to transfer the
Collateral subject thereto to Administrative Agent, and each Lender and L/C
Issuer hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.

(c) Limited Duties.  Under the Loan Documents, Administrative Agent (i) is
acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 2.14(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to Administrative Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender, L/C Issuer or any other Secured Party and (iii) shall have
no implied functions, responsibilities, duties, obligations or other liabilities
under any Loan Document, and each Lender and L/C Issuer hereby waives and agrees
not to assert any claim against Administrative Agent based on the roles, duties
and legal relationships expressly disclaimed in clauses (i) through (iii) above.

Section 10.2 Binding Effect.  Each Lender and L/C Issuer agrees that (i) any
action taken by Administrative Agent or the Required Lenders or Required
Revolving Lenders (or, if expressly required hereby, a greater proportion of the
Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by Administrative Agent in reliance upon the instructions of
Required Lenders or Required Revolving Lenders (or, where so required, such
greater proportion) and (iii) the exercise by Administrative Agent or the
Required Lenders or Required Revolving Lenders (or,

119

--------------------------------------------------------------------------------

 

 

where so required, such greater proportion) of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Secured Parties.

Section 10.3 Use of Discretion.

(a) No Action without Instructions.  Administrative Agent shall not be required
to exercise any discretion or take, or to omit to take, any action, including
with respect to enforcement or collection, except any action it is required to
take or omit to take (i) under any Loan Document or (ii) pursuant to
instructions from the Required Lenders or Required Revolving Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders).

(b) Right Not to Follow Certain Instructions.  Notwithstanding clause (a) above,
Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, Administrative Agent receives an indemnification
satisfactory to it from the Lenders (or, to the extent applicable and acceptable
to Administrative Agent, any other Secured Party) against all Liabilities that,
by reason of such action or omission, may be imposed on, incurred by or asserted
against Administrative Agent or any Related Person thereof or (ii) that is, in
the opinion of Administrative Agent or its counsel, contrary to any Loan
Document or applicable Requirement of Law, including for the avoidance of doubt
any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.

Section 10.4 Delegation of Rights and Duties.  Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article 10 to the extent
provided by Administrative Agent.

Section 10.5 Reliance and Liability.

(a) Administrative Agent may, without incurring any liability hereunder,
(i) rely on the Register to the extent set forth in Section 2.14, (ii) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Loan Party) and (iii) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.

(b) None of Administrative Agent and its Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Lender, L/C Issuer, the Loan Parties hereby waive
and shall not assert (and each of the Loan Parties shall cause each other Loan
Party to waive and agree not to assert) any right, claim or cause of action
based thereon, except to the extent of liabilities resulting primarily from the
gross negligence or willful misconduct of Administrative Agent or, as the case
may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein.  Without limiting the foregoing, neither
Administrative Agent nor its Related Persons:

(i) shall be responsible or otherwise incur liability for any action or omission
taken in reliance upon the instructions of the Required Lenders or Required
Revolving

120

--------------------------------------------------------------------------------

 

 

Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of
Administrative Agent, when acting on behalf of Administrative Agent);

(ii) shall be responsible to any Secured Party for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document;

(iii) makes any warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
Administrative Agent in connection with the Loan Documents; and

(iv) shall have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from Borrower, any Lender or L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
Administrative Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Loan Party, Lender and L/C Issuer hereby waives and agrees not to assert (and
each Loan Party shall cause each other Loan Party to waive and agree not to
assert) any right, claim or cause of action it might have against Administrative
Agent based thereon.

Section 10.6 Administrative Agent Individually.  Administrative Agent and its
Affiliates may make loans and other extensions of credit to, acquire Equity
Interests and Equity Equivalents of, engage in any kind of business with, any
Loan Party or Affiliate thereof as though it were not acting as Administrative
Agent and may receive separate fees and other payments therefor.  To the extent
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Required Lender”, or “Required
Revolving Lenders” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, Administrative Agent or such Affiliate,
as the case may be, in its individual capacity as Lender or as one of the
Required Lenders or Required Revolving Lenders, as applicable.

Section 10.7 Lender Credit Decision.  Each Lender and L/C Issuer acknowledges
that it shall, independently and without reliance upon Administrative Agent, any
Lender or L/C Issuer or any of their Related Persons or upon any document
(including the Disclosure Documents) solely or in part because such document was
transmitted by Administrative Agent or any of its Related Persons, conduct its
own independent investigation of the financial condition and affairs of each
Loan Party and make and continue to make its own credit decisions in connection
with entering into, and taking or not taking any action under, any Loan Document
or with respect to any transaction contemplated in any Loan

121

--------------------------------------------------------------------------------

 

 

Document, in each case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by Administrative Agent to the Lenders or L/C Issuers,
Administrative Agent shall not have any duty or responsibility to provide any
Lender or L/C Issuer with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come in to the possession of Administrative Agent or any of its Related Persons.

Section 10.8 Expenses; Indemnities.

(a) Each Lender agrees to reimburse Administrative Agent and each of its Related
Persons (to the extent not reimbursed by any Loan Party) promptly upon demand
for such Lender’s Pro Rata Share with respect to the Revolving Credit Facilities
of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and Other Taxes paid in the name of, or on
behalf of, any Loan Party) that may be incurred by Administrative Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

(b) Each Lender further agrees to indemnify Administrative Agent and each of its
Related Persons (to the extent not reimbursed by any Loan Party), from and
against such Lender’s aggregate Pro Rata Share with respect to the Revolving
Credit Facilities of the Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of any Lender) that may be imposed on, incurred by or
asserted against Administrative Agent or any of its Related Persons in any
matter relating to or arising out of, in connection with or as a result of any
Loan Document, any Related Document, including the Welltower Term Loan Agreement
and the Welltower Term Loan Documents, the Skilled RE Credit Agreement and the
Skilled RE Loan Documents, the MidCap RE Credit Agreement and the MidCap RE Loan
Documents, or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by Administrative Agent or any of its Related Persons under or with
respect to any of the foregoing; provided,  however, that no Lender shall be
liable to Administrative Agent or any of its Related Persons to the extent such
liability has resulted primarily from the gross negligence or willful misconduct
of Administrative Agent or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.

Section 10.9 Resignation of Administrative Agent or L/C Issuer; Assignment by
Administrative Agent.

(a) Administrative Agent may resign at any time upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and the Borrower
(unless such notice is waived by the Borrower).  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent.  If, within 30 days (10 days if an Event of Default has
occurred and is continuing) after the retiring Administrative Agent having given
notice of resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), no successor Administrative Agent
has been appointed by the Required Lenders that has accepted such appointment,
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent from among the
Lenders.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.  Each appointment under this clause (a) shall be

122

--------------------------------------------------------------------------------

 

 

subject to the prior consent of Borrower, which may not be unreasonably
withheld, conditioned or delayed but shall not be required during the
continuance of a Default.

(b) Administrative Agent additionally may at any time assign its rights, powers,
privileges and duties hereunder to any Person to whom Administrative Agent, in
its capacity as a Lender, has pledged its Loans and Commitments hereunder,
without the consent of the Lenders or Borrowers; provided that any such
assignment shall be made in conjunction with the assignment of Administrative
Agent’s Loans and Commitments in accordance with Section 11.2.  Following any
such assignment, Administrative Agent shall give notice to the Lenders and
Borrowers.  An assignment by Administrative Agent pursuant to this clause (b)
shall not be deemed a resignation by Administrative Agent for purposes of clause
(a) above.

(c) With effect from the Resignation Effective Date or the date of an assignment
pursuant to clause (b) above, (i) the retiring Administrative Agent shall be
discharged from all of its duties and obligations under the Loan Documents,
(ii) except for any indemnity payments owed to the retiring Administrative
Agent, the Lenders shall assume and perform all of the duties of Administrative
Agent and make all payments, communications and determinations provided to be
made by, to or through the Administrative Agent until a successor Administrative
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Administrative Agent and its Related Persons shall no longer have the benefit of
any provision of any Loan Document other than with respect to any actions taken
or omitted to be taken while such retiring Administrative Agent was, or because
such Administrative Agent had been, validly acting as Administrative Agent under
the Loan Documents and (iv) subject to its rights under Section 10.4, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.  Effective immediately upon its
acceptance of a valid appointment as Administrative Agent, a successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent under the
Loan Documents (other than any rights to indemnity payments owed to the retiring
Administrative Agent).

(d) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective.  Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to Issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any L/C Reimbursement Obligation thereof)
with respect to Letters of Credit issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

Section 10.10 Release of Collateral or Guarantors.  Each Lender and L/C Issuer
hereby consents to the release and hereby directs Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:

(a) any Loan Party from its Obligation if all of the Securities of such Loan
Party owned by any other Loan Party are Transferred in a Transfer permitted by
the Loan Documents (including pursuant to a waiver or consent), to the extent
that, after giving effect to such Transfer, such Loan Party would not be
required to become a party to this Agreement pursuant to Section 7.10;

(b) any Lien held by Administrative Agent for the benefit of the Secured Parties
against (i) any Collateral that is Transferred by a Loan Party in a Transfer
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be

123

--------------------------------------------------------------------------------

 

 

granted in such Collateral pursuant to Section 7.10 after giving effect to such
Transfer have been granted, (ii) any property subject to a Lien permitted
hereunder in reliance upon Section 8.2(i) and (iii) all of the Collateral and
all Loan Parties, upon (A) termination of the Revolving Credit Commitments,
(B) payment and satisfaction in full of all Loans, all L/C Reimbursement
Obligations and all other Obligations that Administrative Agent has been
notified in writing are then due and payable by the holder of such Obligation,
(C) deposit of cash collateral with respect to all contingent Obligations (or,
in the case of any L/C Obligation, a back-up letter of credit has been issued),
in amounts and on terms and conditions and with parties satisfactory to
Administrative Agent and each Indemnitee that is owed such Obligations and
(D) to the extent requested by Administrative Agent, receipt by the Secured
Parties of liability releases from the Loan Parties each in form and substance
acceptable to Administrative Agent;

(c) in connection with any transaction permitted by the Loan Documents, which
results in any Borrower (other than a Parent Company, GHLLC, SGH Partnership,
LLC, Genesis Partnership, LLC, Genesis Holdings or Skilled Holdings) becoming a
HUD Sub-Facility Entity or a HUD RE Entity, to the extent necessary to comply
with requirements of Law related to HUD, the security interest in any Collateral
owned by such Guarantor (and any pledge of Equity Interests of such Guarantor)
shall be automatically released (and its Guarantee Obligations shall be
terminated).  Any execution and delivery of documents pursuant to the preceding
sentence of this Section 10.10(c) shall be without recourse to or warranty by
the Administrative Agent (other than as to the Administrative Agent’s authority
to execute and deliver such documents); and

(d) each Lender and L/C Issuer hereby directs Administrative Agent, and
Administrative Agent hereby agrees, upon receipt of reasonable advance notice
from Borrower, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 10.10.

Section 10.11 Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer as long as, by accepting such benefits, such Secured Party
agrees, as among Administrative Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by Administrative Agent, shall
confirm such agreement in a writing in form and substance acceptable to
Administrative Agent) this Article 10,  Section 11.8  (Right of Setoff),
Section 11.9  (Sharing of Payments, Etc.) and Section 11.21  (Non-Public
Information; Confidentiality) and the decisions and actions of Administrative
Agent and the Required Lenders or Required Revolving Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided,  however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 10.8 only to the extent of Liabilities, costs and expenses with respect
to or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of Pro Rata Share or similar concept, (b) except as
set forth specifically herein, each of Administrative Agent, the Lenders and the
L/C Issuers shall be entitled to act at its sole discretion, without regard to
the interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as set forth specifically herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

Section 10.12 Payments and Settlements; Return of Payments.



124

--------------------------------------------------------------------------------

 

 

(a) Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.  On a Business Day of each week as selected from time to time by
Administrative Agent, or more frequently (including daily), if Administrative
Agent so elects (each such day being a “Settlement Date”), Administrative Agent
will advise each Revolving Lender and Delayed Draw Term Lender by telephone,
facsimile or e-mail of the amount of each such Lender’s percentage interest of
the Revolving Loan balance and Delayed Draw Term Loan balance as of the close of
business of the Business Day immediately preceding the Settlement Date.  In the
event that payments are necessary to adjust the amount of such Lender’s actual
percentage interest of the Revolving Loans and Delayed Draw Term Loan balance to
such Lender’s required percentage interest of the Revolving Loan balance and
Delayed Draw Term Loan balance as of any Settlement Date, the Lender from which
such payment is due shall pay Administrative Agent, without setoff or discount,
to the Agent Collection Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment.  Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever.  In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

(i) On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Pro Rata Outstandings with respect thereto, and shall
make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on the
Business Day following the Settlement Date of such amounts in accordance with
wire instructions delivered by such Revolving Lender to Agent, as the same may
be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.

(ii) The provisions of this Section 10.12(a) shall be deemed to be binding upon
Administrative Agent and Lenders notwithstanding the occurrence of any Default
or Event of Default, or any insolvency or bankruptcy proceeding pertaining to
any Borrower or any other Loan Party.

(b) Delayed Draw Term Loan Advances; Payments and Settlements of Term Loans and
Interest and Fees Thereon.

(i) On each Settlement Date, Administrative Agent will advise each Delayed Draw
Term Lender by telephone, facsimile or e-mail of the amount of each such
Lender’s percentage interest of the Delayed Draw Term Loan balance as of the
close of business of the Business Day immediately preceding the Settlement
Date.  In the event that payments are necessary to adjust the amount of such
Lender’s actual percentage interest of the Delayed Draw Term Loan balance to
such Lender’s required percentage interest of the Delayed Draw Term Loan balance
as of any Settlement Date, the Lender from which such payment is due shall pay
Administrative Agent, without setoff or discount, to the Agent Collection
Account before 1:00 p.m. (Eastern time) on the Business Day following the
Settlement Date the full amount necessary to make such adjustment.  Any
obligation arising pursuant to the immediately preceding sentence shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever.  In the event settlement shall not have occurred by the date and
time specified in the second preceding sentence, interest

125

--------------------------------------------------------------------------------

 

 

shall accrue on the unsettled amount at the rate of interest then applicable to
Revolving Loans.

(ii) Payments of principal, interest and fees in respect of the Term Loans will
be settled on the date of receipt if received by Administrative Agent on the
last Business Day of a month or on the Business Day immediately following the
date of receipt if received on any day other than the last Business Day of a
month.

(c) Return of Payments.  If Administrative Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Administrative Agent from a Borrower and such
related payment is not received by Administrative Agent, then Administrative
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind, together with interest accruing
on a daily basis at the Federal Funds Rate.

(i) If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement must be returned to any Borrower or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Administrative Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Agent on demand
any portion of such amount that Administrative Agent has distributed to such
Lender, together with interest at such rate, if any, as Administrative Agent is
required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

Article 11

Miscellaneous

Section 11.1 Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of any Loan Document (other than the
Control Agreements, the L/C Reimbursement Agreements and the Secured Hedge
Agreements) and no consent to any departure by any Loan Party therefrom shall be
effective unless the same shall be in writing and signed (1) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Secured Parties or
extending an existing Lien over additional property, by Administrative Agent and
Borrower, (2) in the case of any other waiver or consent, by the Required
Lenders (or by Administrative Agent with the consent of the Required Lenders)
and (3) in the case of any other amendment, by the Required Lenders (or by
Administrative Agent with the consent of the Required Lenders) and Borrower;
provided,  however, except as otherwise permitted herein that no amendment,
consent or waiver described in clause (2) or (3) above, shall, unless in writing
and signed by each Lender (other than any Defaulting Lender, except in the case
of (x) clauses (ii), (iii)(A), and (iv) below and (y) any amendment, waiver or
consent requiring the consent of all the Lenders or each affected Lender that by
its terms affects any Defaulting Lender more adversely than the other affected
Lenders, in which case such Defaulting Lender’s consent shall be required)
directly and adversely affected thereby (or by the Administrative Agent with the
consent of such Lender), in addition to any other Person the signature of which
(unless specifically noted below) is otherwise required pursuant to any Loan
Document, do any of the following:

(i) waive any condition specified in Section 3.1 or Section IV of the Tenth
Amendment, except any condition referring to any other provision of any Loan
Document;



126

--------------------------------------------------------------------------------

 

 

(ii) increase the Revolving Credit Commitment of such Lender or subject such
Lender to any additional obligation;

(iii) reduce (including through release, forgiveness or assignment) (A) the
principal amount of, or the interest rate on, any outstanding Loan owing to such
Lender, (B) any fee or accrued interest payable to such Lender or (C) if such
Lender is a Revolving Lender, any L/C Reimbursement Obligation or any obligation
of Borrowers to repay (whether or not on a fixed date) any L/C Reimbursement
Obligation; provided,  however, that this clause (iii) does not apply to (x) any
change to any provision increasing any interest rate or fee during the
continuance of an Event of Default or to any payment of any such increase or
(y) any modification to any financial covenant set forth in Article 5 or in any
definition set forth therein or principally used therein;

(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Revolving Credit
Commitment; provided,  however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.8, or
to the application of any payment, including as set forth in Section 2.12;

(v) except as provided in Section 10.10, release all or substantially all of the
Collateral or all or substantially all of the Guarantors from their guaranty of
the Obligations;

(vi) reduce the proportion of Lenders required for the Lenders (or any subset
thereof) to take any action hereunder or change the definition of the terms
“Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”;

(vii) amend Section 2.12 (Application of Payments), Section 10.10 (Release of
Collateral or Guarantors) but only to the extent that such amendment relates to
the Administrative Agent’s ability to release ABL Priority Collateral,
Section 11.9 (Sharing of Payments, Etc.) or this Section 11.1; or

(viii) amend the percentage set forth in the definition “Borrowing Base”, (but
not the actual calculation of the Borrowing Base and/or the application of
liquidity factors and reserves in accordance with such definitions) to the
extent that any such change results in more credit being made available to the
Borrowers under the Borrowing Base;

and provided,  further, that (w) any change to the definition of “Eligible
Account” to the extent that any such change results in more credit being made
available to the Borrowers under the Borrowing Base shall require the consent of
the Supermajority Lenders, (x) any change to (A) the definition of the term
“Required Lender” shall require the consent of the Lenders, (B) the definition
of “Supermajority Lenders” shall require the consent of the Lenders, (C)  the
definition of the term “Required Revolving Lender” shall require the consent of
the Revolving Lenders, (y) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, Administrative
Agent (or otherwise modify any provision of Article 10 or the application
thereof), the Swingline Lender, any L/C Issuer or any SPV that has been granted
an option pursuant to Section 11.2(e) unless in writing and signed by
Administrative Agent, the Swingline Lender, such L/C Issuer or, as the case may
be, such SPV in addition to any signature otherwise required and (z) the consent
of Borrowers shall not be required to change any order of priority set forth in
Section 2.12.  No amendment, modification or waiver of this Agreement or any
Loan Document altering the ratable treatment of Obligations arising under
Secured Hedge Agreement resulting in such Obligations

127

--------------------------------------------------------------------------------

 

 

being junior in right of payment to principal of the Loans or resulting in
Obligations owing to any Secured Hedging Counterparty being unsecured (other
than releases of Liens in accordance with the terms hereof), in each case in a
manner adverse to any Secured Hedging Counterparty, shall be effective without
the written consent of such Secured Hedging Counterparty or, in the case of a
Secured Hedge Agreement provided or arranged by Administrative Agent or an
Affiliate thereof, Administrative Agent.

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given.  No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances.  No failure on the part
of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

Section 11.2 Assignments and Participations; Binding Effect.

(a) Binding Effect.  This Agreement shall become effective when it shall have
been executed by Borrowers and Administrative Agent and when Administrative
Agent shall have been notified by each Lender and L/C Issuer that such Lender or
L/C Issuer has executed it.  Thereafter, it shall be binding upon and inure to
the benefit of, but only to the benefit of, Borrowers (except for Article 10),
Administrative Agent, each Lender and L/C Issuer and, to the extent provided in
Section 10.11, each other Indemnitee and Secured Party and, in each case, their
respective successors and permitted assigns.  Except as expressly provided in
any Loan Document (including in Section 10.9), none of Borrower, any L/C Issuer
or Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.

(b) Right to Assign.  Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its aggregate Commitments and its rights and obligations with respect to Loans
and Letters of Credit) to (i) any existing Lender (other than a Restricted
Person), (ii) any Affiliate of any existing Lender (other than a Restricted
Person), (iii) any Person to whom such Lender has pledged its Loans and
Commitments hereunder in connection with the exercise of remedies by such Person
or (iv) any other Person (other than a Restricted Person) acceptable (which
acceptance shall not be unreasonably withheld, conditioned or delayed) to
Administrative Agent and, as long as no Event of Default is continuing,
Borrower; provided,  however, that (x) such Transfers must be ratable among the
obligations owing to and owed by such Lender with respect to the Revolving
Credit Facility, Term Loans and Delayed Draw Term Loan Facility and (y) the
aggregate amount of any assignment subject to any such Transfer shall be in a
minimum amount of $1,000,000, unless such Transfer is made to an existing Lender
or an Affiliate of any existing Lender, is of the assignor’s (together with its
Affiliates) entire interest in the Revolving Credit Facility, Delayed Draw Term
Loan Facility and outstanding Loans or is made with the prior consent of
Borrowers and Administrative Agent.

(c) Procedure.  The parties to each Transfer made in reliance on clause (b)
above (other than those described in clause (e) below) shall execute and deliver
to Administrative Agent an Assignment via an electronic settlement system
designated by Administrative Agent (or if previously agreed with Administrative
Agent, via a manual execution and delivery of the assignment) evidencing such
Transfer, together with any existing Note subject to such Transfer (or any
affidavit of loss therefor acceptable to Administrative Agent), any tax forms
required to be delivered pursuant to Section 2.17(d) and payment of an
assignment fee in the amount of $3,500; provided, that (1) if a Transfer by a
Lender is made to an Affiliate of such assigning Lender, then no assignment fee
shall be due in connection with such Transfer, and (2) if a Transfer by a Lender
is made to an assignee that is not an Affiliate of such assignor Lender, and
concurrently to one or

128

--------------------------------------------------------------------------------

 

 

more Affiliates of such assignee, then only one assignment fee of $3,500 shall
be due in connection with such Transfer.  Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such assignment is made in accordance with
clause (iii) of Section 11.2(b), upon Administrative Agent (and Borrower, if
applicable) consenting to such Assignment, from and after the effective date
specified in such Assignment, Administrative Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.  This
Section 11.2(c) shall be construed so that the Loans are at all times maintained
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

(d) Effectiveness.  Subject to the recording of an Assignment by Administrative
Agent in the Register pursuant to Section 2.14(b), (i) the assignee thereunder
shall become a party hereto and, to the extent that rights and obligations under
the Loan Documents have been assigned to such assignee pursuant to such
Assignment, shall have the rights and obligations of a Lender, (ii) any
applicable Note shall be transferred to such assignee through such entry and
(iii) the assignor thereunder shall, to the extent that rights and obligations
under this Agreement have been assigned by it pursuant to such Assignment,
relinquish its rights (except for those surviving the termination of the
Commitments and the payment in full of the Obligations) and be released from its
obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article 10,
 Section 11.8 (Right of Setoff) and Section 11.9 (Sharing of Payments, Etc.) to
the extent provided in Section 10.11 (Additional Secured Parties)).

(e) Participants and SPVs.  In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to Administrative Agent, grant to
an SPV (other than a Defaulting Lender) the option to make all or any part of
any Loan that such Lender would otherwise be required to make hereunder (and the
exercise of such option by such SPV and the making of Loans pursuant thereto
shall satisfy the obligation of such Lender to make such Loans hereunder) and
such SPV may assign to such Lender (other than a Defaulting Lender) the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Administrative Agent or Borrower, sell participations to one or
more Persons (other than a Defaulting Lender) in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Loans and Letters of Credit); provided,
 however, that, whether as a result of any term of any Loan Document or of such
grant or participation, (i) no such SPV or participant shall have a commitment,
or be deemed to have made an offer to commit, to make Loans hereunder, and,
except as provided in the applicable option agreement, none shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Loan Parties and the Secured
Parties towards such Lender, under any Loan Document shall remain unchanged and
each other party hereto shall continue to deal solely with such Lender, which
shall remain the holder of the Obligations in the Register, except that (A) each
such participant and SPV shall be entitled to the benefit of Sections 2.16
(Increased Costs; Capital Requirements) and 2.17 (Taxes), but only to the extent
such participant or SPV delivers the tax forms such Lender is required to
collect pursuant to Section 2.17(d) and then only to the extent of any amount to
which such Lender would be entitled in the absence of any such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Administrative Agent by such SPV and such Lender, provided,
 however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent

129

--------------------------------------------------------------------------------

 

 

hereunder or otherwise) for any amendments, waivers or consents with respect to
any Loan Document or to exercise or refrain from exercising any powers or rights
such Lender may have under or in respect of the Loan Documents (including the
right to enforce or direct enforcement of the Obligations), except for those
described in clauses (iii) and (iv) of Section 11.1(a) with respect to amounts,
or dates fixed for payment of amounts, to which such participant or SPV would
otherwise be entitled and, in the case of participants, except for those
described in Section 11.1(a)(v) (or amendments, consents and waivers with
respect to Section 10.10 to release all or substantially all of the
Collateral).  No party hereto shall institute (and each Borrower shall cause
each other Loan Party not to institute) against any SPV grantee of an option
pursuant to this clause (e) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one (1) year and
one (1) day after the payment in full of all outstanding commercial paper of
such SPV; provided,  however, that each Lender having designated an SPV as such
agrees to indemnify each Indemnitee against any Liability that may be incurred
by, or asserted against, such Indemnitee as a result of failing to institute
such proceeding (including a failure to get reimbursed by such SPV for any such
Liability).  The agreement in the preceding sentence shall survive the
termination of the Revolving Credit Commitments and the payment in full of the
Obligations.

(f) Market Flexibility.  Borrowers acknowledge and agree that Administrative
Agent reserves the right, prior to or after the execution of Loan Documents, to
syndicate, sell, assign, transfer, participate, deposit with a trust or issue
mortgage pass-through certificates or other securities evidencing a beneficial
interest in a rated or unrated public offering or private placement, or
otherwise securitize all or a portion of the Revolving Credit Facility to one or
more financial institutions or investors (collectively, the “Secondary Market
Investors”) in the public or private markets that will become parties to, or
otherwise acquire an interest in, such Loan Documents or the Revolving Credit
Facility (any such transaction, a “Secondary Market Transaction”) in one or more
transactions managed by MCF.

MCF may commence such efforts at any time or from time to time.  To the extent a
Secondary Market Transaction is pursued by MCF, Permitted Investors and
Borrowers agree to actively assist and cooperate with MCF and Administrative
Agent to facilitate the Secondary Market Transaction in a timely and orderly
manner.  Such assistance may include (i) using reasonable efforts to ensure that
such efforts benefit materially from existing banking and investment
relationships of Borrowers and the Permitted Investors and their respective
Affiliates, (ii) direct contact, during the Secondary Market Transaction
efforts, between senior management, representatives and advisors and potential
Secondary Market Investors, (iii) assistance in the preparation of information
to be used in connection with such efforts (including review of any offering
memorandum, prospectus, filing with respect to the Secondary Market Transaction
and indemnification of Administrative Agent and MCF with respect to untrue or
misleading statements contained therein of which Borrowers, Permitted Investors
or their respective Affiliates were aware), (iv) hosting or participating in one
or more meetings with potential Secondary Market Investors, (v) providing such
financial and other information as reasonably requested by Administrative Agent,
and (vi) providing such legal opinions as reasonably requested by Administrative
Agent or MCF.

In furtherance of such efforts of MCF, Borrowers agree (at their own cost and
expense) to implement any changes or modifications reasonably necessary to
facilitate the marketability of the Revolving Credit Facility, whether or not
actually associated with a specific Secondary Market Transaction, which changes
and modifications may include a bifurcation of the Revolving Credit Facility (or
any pool or sub-pool thereof) into two or more separate and distinct financings,
the obligations for which may be assigned to, or undertaken by, separate pools
of borrowers (such as the HUD Sub-Facility); provided,  however, the overall
economics to the Loan Parties shall not be materially adversely affected by any
such action.



130

--------------------------------------------------------------------------------

 

 

(g) Assignments to Federal Reserve Banks and Financing Sources.  In addition to
the assignments and participations permitted under the foregoing provisions of
this Section 11.2, any Lender may (without notice or consent of the
Administrative Agent, the Borrowers or any other Person and without payment of
any fee) assign and pledge all or any portion of its Loans to any U.S. Federal
Reserve Bank or other comparable foreign central bank  as collateral security
pursuant to Regulation A of the Board of Governors of the U.S. Federal Reserve
System or similar foreign regulation and any operating circular issued by such
Federal Reserve Bank or other comparable foreign central bank.  No such
assignment shall release the assigning Lender from its obligations
hereunder.  Any Lender further may (notice or consent of the Administrative
Agent, the Borrowers or any other Person and without payment of any fee) assign
and pledge the Loans as collateral security for loans to a Lender.

(h) Assignments by Defaulting Lender.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable ratable share of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent, and each Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full ratable share of all Loans;
provided that, notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable Requirements of Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Section 11.3 Costs and Expenses.  Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party therefor except as expressly provided therein.  In addition,
Borrowers agree to pay or reimburse upon demand (a) Administrative Agent for all
reasonable out-of-pocket (except with respect to in-house charges in accordance
with the last sentence of this paragraph) costs and expenses incurred by it or
any of its Related Persons in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation,
administration, amendment, amendment and restatement or other modification, of
any Loan Document and/or term in or termination of any Loan Document, any
commitment or proposal letter therefor, any other document prepared in
connection therewith or the consummation and administration of any transaction
contemplated therein (including periodic audits in connection therewith and
environmental audits and assessments), in each case including the reasonable and
documented fees, charges (including with respect to in-house charges in
accordance with the last sentence of this paragraph) and disbursements of a
single legal counsel to Administrative Agent or such Related Persons, taken as a
whole (and necessary regulatory counsel, a single local counsel in each
applicable jurisdiction (which may include a single local counsel acting in
multiple jurisdictions) and, in the case of an actual or perceived conflict of
interest, of another firm of counsel for such affected Person), reasonable
out-of-pocket and documented fees, costs and expenses incurred in connection
with Intralinks® or any other E-System and allocated to the Revolving Credit
Facilities by Administrative Agent in its sole discretion, and reasonable
out-of-pocket fees, charges and disbursements for and of the auditors,
appraisers, and printers retained by or on behalf of the Administrative Agent,
in each case, including reasonable out-of-pocket costs and expenses not invoiced
prior to the Closing Date, (b) Administrative

131

--------------------------------------------------------------------------------

 

 

Agent for all recording and filing fees and any and all liabilities incurred by
it or any of its Related Persons in connection with UCC and judgment and tax
lien searches and UCC filings and fees for post-closing UCC and judgment and tax
lien searches and wire transfer fees and audit expenses (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Administrative Agent
for its examiners), and for all reasonable costs and expenses incurred by it or
any of its Related Persons in connection with internal audit reviews, field
examinations and Collateral examinations, and (c) each of Administrative Agent,
its Related Persons, and each Lender and L/C Issuer for all reasonable costs and
expenses incurred in connection with (i) the enforcement or preservation of any
right or remedy under any Loan Document (including amendments and other
modifications related to any restructuring in the nature of a work-out), any
Obligation, and/or with respect to the Collateral or any other related right or
remedy, or (ii) the commencement, defense, conduct of, intervention in, or the
taking of any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Loan Party, Loan Document or
Obligation (or the response to and preparation for any subpoena or request for
document production relating thereto), including the fees and disbursements of a
single counsel, a single local counsel in each applicable jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and, in
the case of an actual or perceived conflict of interest, another firm of counsel
for such affected Person.  If Administrative Agent uses in-house counsel for any
work described in this Section 11.3, Borrowers agree to pay reasonable charges
for such work at a rate not to exceed $450.00 per hour; provided that, except
during the existence of an Event of Default relating to nonpayment of the Loans
and other obligations, bankruptcy (voluntary or involuntary) or failure to
satisfy financial covenants, Borrowers shall not be liable for in-house legal
fees for the same matters on which outside legal counsel has been engaged. 

Section 11.4 Indemnities.

(a) Borrowers agree to jointly and severally indemnify, hold harmless and defend
Administrative Agent, each Lender, each L/C Issuer, each Secured Hedging
Counterparty, each Person that each L/C Issuer causes to Issue Letters of Credit
hereunder and each of their respective Related Persons (each such Person being
an “Indemnitee”) from and against all Liabilities (including brokerage
commissions, fees and other compensation) that may be imposed on, incurred by or
asserted against any such Indemnitee in any matter relating to or arising out
of, in connection with or as a result of (i) any Loan Document, any Related
Document, including the Welltower Term Loan Agreement and the Welltower Term
Loan Documents, the Skilled RE Credit Agreement and the Skilled RE Loan
Documents, the MidCap RE Credit Agreement and the MidCap RE Loan Documents, any
Disclosure Document, any Obligation (or the repayment thereof), any Letter of
Credit, the use or intended use of the proceeds of any Loan or the use of any
Letter of Credit, any transaction contemplated by a Related Document, including
the Welltower Term Loan Agreement and the Welltower Term Loan Documents, the
Skilled RE Credit Agreement and the Skilled RE Loan Documents, the MidCap RE
Credit Agreement and the MidCap RE Loan Documents, or any securities filing of,
or with respect to, any Loan Party; provided,  however, with respect to
Liabilities arising from any Related Document, such Liabilities (A) shall be
claimed by the Indemnitee under such Related Document to the extent arising
thereunder (by way of example, if the Liability of a Lender arises solely as a
result of such Lender also being a lender under the Welltower Term Loan
Facility, such Lender must seek indemnity pursuant to the Welltower Term Loan
Documents and not this Agreement), and (B) shall be claimed without duplication
of any indemnity provided under any Related Document, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of any Loan Party or any Affiliate of
any of them in connection with any of the foregoing and any Contractual
Obligation entered into in connection with any E-Systems or other Electronic
Transmissions in connection with any of the foregoing, (iii) any actual or
prospective investigation, litigation or other proceeding, whether or not
brought

132

--------------------------------------------------------------------------------

 

 

by any such Indemnitee or any of its Related Persons, any holders of Securities
or creditors (and including attorneys’ fees in any case of a single counsel and
a single local counsel in each applicable jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all such
Indemnitees, taken as a whole, and, in the case of an actual or perceived
conflict of interest, another firm of counsel for such affected Person), whether
or not (A) any such Indemnitee, Related Person, holder or creditor is a party
thereto and (B) any such claim, litigation, investigation or proceeding is
brought by the Borrowers, their equity holders, their respective Affiliates,
their respective creditors or any other Person, or is based on any securities or
commercial law or regulation or any other Requirement of Law or theory thereof,
including common law, equity, contract, tort or otherwise, or (iv) any other
act, event or transaction related, contemplated in or attendant to any of the
foregoing (collectively, the  “Indemnified Matters”); provided,  however, that
Borrowers shall not have any liability under this Section 11.4 to any Indemnitee
with respect to any Indemnified Matter, and no Indemnitee shall have any
liability with respect to any Indemnified Matter other than (to the extent
otherwise liable), to the extent such liability (A) has resulted primarily from
the gross negligence or willful misconduct of such Indemnitee, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order,
or (B) has resulted from a material breach in bad faith of this Agreement by
such Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.  Furthermore, each Loan Party waives and
agrees not to assert against any Indemnitee, and shall cause each other Loan
Party to waive and not assert against any Indemnitee, any right of contribution
with respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes
(i) [reserved]; (ii) any claims, proceedings or causes of action brought by any
resident of a Facility; and (iii) any loss, damage, cost or expense, including
reasonable attorneys’ fees, incurred or suffered by any Indemnitee as a result
of any (x) breach by a Borrower of any contract or lease with a resident of a
Facility or (y) violation of any applicable Requirement of Law governing a
Facility or the uses described in Section 4.1(b).

Section 11.5 Survival.  Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Increased Costs; Capital Requirements), Section 9.3
(Actions in Respect of Letters of Credit), Article 10 (Administrative Agent),
Section 11.3 (Costs and Expenses), Section 11.4 (Indemnities) or this
Section 11.5) and all representations and warranties made in any Loan Document
shall (A) survive the termination of the Revolving Credit Commitments and the
payment in full of other Obligations and (B) inure to the benefit of any Person
that at any time held a right thereunder (as an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.

Section 11.6 Limitation of Liability for Certain Damages.  In addition to, and
not in substitution for or limitation of, the obligations in Section 11.4, in no
event shall any party hereto be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings).  Each party hereto hereby waives,
releases and agrees (and shall cause each other party hereto to waive, release
and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 11.7 Lender-Creditor Relationship.  The relationship between the
Lenders, the L/C Issuers and Administrative Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of lender and creditor.  No Secured
Party has any fiduciary relationship or duty to any Loan Party arising out of or
in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Loan Parties by virtue of, any
Loan Document or any transaction

133

--------------------------------------------------------------------------------

 

 

contemplated therein.  Notwithstanding the foregoing, if at any time, a Loan
Party shall have a claim based on any theory of the existence (actual or
implied) of a fiduciary relationship with any Secured Party by virtue of, any
Loan Document or any transaction contemplated therein, each Loan Party expressly
waives, to the fullest extent permitted by applicable law, each and every claim
it may have against Secured Parties in respect of any such fiduciary
relationship claim.

Section 11.8 Right of Setoff.  Each of Administrative Agent, each Lender, each
L/C Issuer and each Affiliate (including each branch office thereof) of any of
them is hereby authorized, without notice or demand (each of which is hereby
waived by each Loan Party), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
Administrative Agent, such Lender, such L/C Issuer or any of their respective
Affiliates to or for the credit or the account of any Loan Party against any
Obligation of any Loan Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders and (y) such Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  Each of Administrative Agent, each Lender
and each L/C Issuer agrees promptly to notify Borrowers and Administrative Agent
after any such setoff and application made by such Lender or its Affiliates;
provided,  however, that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights under this Section 11.8 are
in addition to any other rights and remedies (including other rights of setoff)
that Administrative Agent, the Lenders and the L/C Issuers and their Affiliates
and other Secured Parties may have.

Section 11.9 Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Increased
Costs; Capital Requirements), 2.17 (Taxes) and 2.18 (Substitution of Lenders)
and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, Administrative
Agent in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Secured Parties such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Secured Parties to ensure such payment is applied as though it had been received
by Administrative Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of Borrower, applied to repay
the Obligations in accordance herewith); provided,  however, that (a) if such
payment is rescinded or otherwise recovered from such Lender or L/C Issuer in
whole or in part, such purchase shall be rescinded and the purchase price
therefor shall be returned to such Lender or L/C Issuer without interest and
(b) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation.

Section 11.10 Marshaling; Payments Set Aside; Protective Advances.  No Secured
Party shall be under any obligation to marshal any property in favor of any Loan
Party or any other party or against or in payment of any Obligation.  To the
extent that any Secured Party receives a payment from Borrower, from the
proceeds of the Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be

134

--------------------------------------------------------------------------------

 

 

fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.  Subject to the limitations set forth in this
Section 11.10, upon the occurrence and during the continuation of a Default or
Event of Default, Administrative Agent is authorized by Loan Parties and the
Secured Parties, from time to time in Administrative Agent’s sole discretion
(but Administrative Agent shall have absolutely no obligation to), to make Loans
to Borrowers on behalf of the Lenders, which Administrative Agent, in its sole
discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the Loan
Parties pursuant to the terms of this Agreement and the other Loan Documents,
including, without limitation, payments of principal, interest, fees,
reimbursable expenses, taxes or insurance (any of such Loans are in this
clause (c) referred to as “Protective Advances”); provided, that the amount of
Revolving Credit Outstanding plus Protective Advances shall not exceed the
Revolving Commitments then in effect.  Protective Advances may be made even if
the applicable conditions precedent set forth in Article 3 have not been
satisfied.  Protective Advances shall not exceed ten percent (10%) of the
aggregate Revolving Credit Commitments then in effect at any time without the
prior consent of Required Revolving Lenders.  Each Protective Advance shall be
secured by the Liens on the Collateral in favor of the Administrative Agent, for
the benefit of the Secured Parties and shall constitute Obligations
hereunder.  The Loan Parties shall pay the unpaid principal amount and all
unpaid and accrued interest of each Protective Advance on the earlier of the
Termination Date and the date on which demand for payment is made by
Administrative Agent.  Each Loan Party agrees to reimburse Administrative Agent,
on demand, for all costs and expenses incurred by Administrative Agent in
connection with such payment or performance and agrees that such amounts shall
constitute Obligations.  Administrative Agent shall not be liable or responsible
for any loss or damage to any Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehousemen, carrier,
forwarding agency, consignee or other bailee if such Person has been selected by
Administrative Agent in good faith.  In addition to and not in limitation of any
other provision set forth in this Agreement or any other Loan Document, Loan
Parties expressly acknowledge and agree that the powers conferred on
Administrative Agent hereunder are solely to protect Administrative Agent’s
interest (for the benefit of the Secured Parties) in the Collateral and shall
not impose any duty upon Administrative Agent to exercise any such powers.

Section 11.11 Notices.

(a) All notices, demands, requests, approvals, consents, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to:

if to Loan Parties:Genesis HealthCare LLC
101 East State Street
Kennett Square, PA  19348
Attention:  Michael Sherman, Senior Vice President and General Counsel

Tel:  (610) 444-6350
Fax:  (484) 733-5449
E-mail:  michael.sherman@genesishcc.com

if to the



135

--------------------------------------------------------------------------------

 

 

Administrative Agent:c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Ave
Suite 200
Bethesda, MD  20814
Attention:  Account Manager for Genesis ABL
Fax:  (301) 941-1450
E-mail: notices@midcapfinancial.com

with a copy to:c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Ave
Suite 200
Bethesda, MD  20814
Attention:  General Counsel
Fax:  (301) 941-1450
E-mail: legalnotices@midcapfinancial.com

with a copy to:Vedder Price P.C.
222 N. LaSalle Street
Suite 2600
Chicago, IL 60601
Attention:  Kathryn L. Stevens
E-mail:  kstevens@vedderprice.com
Tel:  (312) 609-7803
Fax:  (312) 609-5005

or (ii) addressed to such other address as shall be notified in writing (A) in
the case of any Borrower, Administrative Agent and the Swingline Lender, to the
other parties hereto and (B) in the case of all other parties, to LLC Parent and
Administrative Agent.

(b) Effectiveness.  All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
and (iii) if delivered by facsimile, upon sender’s receipt of confirmation of
proper transmission; provided,  however, that no communications to
Administrative Agent pursuant to Article 2 or Article 10 shall be effective
until received by Administrative Agent and any communications delivered pursuant
to clause (iii) shall be immediately followed by a hard copy sent pursuant to
clauses (i) or (ii).  Transmission by electronic mail (including E-Fax, even if
transmitted to the fax numbers set forth in clause (a)(i) above) shall not be
sufficient or effective to transmit any such notice under clause (a) unless
immediately followed by a hard copy sent pursuant to clauses (i) or (ii).

Section 11.12 Electronic Transmissions.

(a) Authorization.  Subject to the provisions of Section 11.11(a), each of
Administrative Agent, the Loan Parties, the Lenders, the L/C Issuers and each of
their Related Persons is authorized (but not required) to transmit, post or
otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated
therein.  Each Loan Party and each Secured Party hereby acknowledges and agrees,
and each Loan Party shall cause each other Loan Party to acknowledge and agree,
that the use of Electronic Transmissions is not necessarily secure and that
there are risks associated with

136

--------------------------------------------------------------------------------

 

 

such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

(b) Signatures.  Subject to the provisions of Section 11.11(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided,  however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements.  All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Loan Parties in connection with the
use of such E-System.

(d) Limitation of Liability.  All E-Systems and Electronic Transmissions shall
be provided “as is” and “as available”.  None of Administrative Agent or any of
its Related Persons warrants the accuracy, adequacy or completeness of any
E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein.  No warranty of any kind is made by Administrative
Agent or any of its Related Persons in connection with any E-Systems or
electronic communication, including any warranty of merchantability, fitness for
a particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects.  Each Loan Party and each Secured Party agrees
(and each Loan Party shall cause each other Loan Party to agree) that
Administrative Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

Section 11.13 Governing Law.  This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights, remedies and
obligations of the parties hereto and thereto, and any claim, controversy or
dispute arising under or related to this Agreement or such Loan Document, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties, shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
reference to its conflict of law provisions (other than Section 5-1401 of the
General Obligations Law).

Section 11.14 Jurisdiction.

(a) Submission to Jurisdiction.  Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern

137

--------------------------------------------------------------------------------

 

 

District of New York and, by execution and delivery of this Agreement, each Loan
Party hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Administrative Agent to commence any
proceeding in the federal or state courts of any other jurisdiction to the
extent Administrative Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents.  The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Loan Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.

(b) Service of Process.  Each Loan Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with any Loan Document by any means
permitted by applicable Requirements of Law, including by the mailing thereof
(by registered or certified mail, postage prepaid) to the address of Borrowers
specified in Section 11.11 (and shall be effective when such mailing shall be
effective, as provided therein).  Each Loan Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(c) Non-Exclusive Jurisdiction.  Nothing contained in this Section 11.14 shall
affect the right of Administrative Agent or any Lender to serve process in any
other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.

Section 11.15 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS
APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

Section 11.16 Severability.  Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.  Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent then such provision shall
be deemed to be in effect only to the extent not so limited.

Section 11.17 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single

138

--------------------------------------------------------------------------------

 

 

counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 11.18 Entire Agreement.  The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of Administrative Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect.  In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable Requirements of Law, in which case such terms shall govern to the
extent necessary to comply therewith).

Section 11.19 Usury.  Notwithstanding any other provision herein, the aggregate
interest rate charged with respect to any of the Obligations, including all
charges or fees in connection therewith deemed in the nature of interest under
applicable law shall not exceed the Highest Lawful Rate.  If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest that
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect.  In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Borrowers shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of Lenders and
Borrowers to conform strictly to any applicable usury laws.  Accordingly, if any
Lender contracts for, charges, or receives any consideration that constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to Borrowers.

Section 11.20 Use of Name.  Each party hereto agrees that it shall not, and none
of its Affiliates shall, issue any press release or other public disclosure
(other than any document filed with any Governmental Authority relating to a
public offering of Securities) using the name, logo or otherwise referring to
the other party or of any of its Affiliates, the Loan Documents or any
transaction contemplated therein to which the Secured Parties are party without
at least two (2) Business Days’ prior notice to such other party and without the
prior consent of such other party except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with such other
party prior thereto.

Section 11.21 Non-Public Information; Confidentiality.

(a) Each Lender and L/C Issuer acknowledges and agrees that it may receive
material non-public information hereunder concerning the Loan Parties and their
Affiliates and Subsidiaries and agrees to use such information in compliance
with all relevant policies, procedures and Contractual Obligations and
applicable Requirements of Laws (including United States federal and state
security laws and regulations).

(b) Each Lender, L/C Issuer and Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as

139

--------------------------------------------------------------------------------

 

 

confidential, except that such information may be disclosed (i) with Borrowers’
consent, (ii) to Related Persons of such Lender, L/C Issuer or Administrative
Agent, as the case may be, or to any Person that any L/C Issuer causes to Issue
Letters of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential, (iii) to
the extent such information presently is or hereafter becomes available to such
Lender, L/C Issuer or Administrative Agent, as the case may be, on a
non-confidential basis from a source other than any Loan Party, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (and the Loan Parties consent to
the publication of such tombstone or other advertising materials by
Administrative Agent, any Lender, any L/C Issuer or any of their Related
Persons), (vi) to the National Association of Insurance Commissioners or any
similar organization, any examiner or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify borrowers, (vii) to current or prospective assignees, SPVs grantees
of any option described in Section 11.2(e) or participants, direct or
contractual counterparties to any Hedge Agreement permitted hereunder and to
their respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 11.21, (viii) to a
Person that is a trustee, investment advisor or investment manager, collateral
manager, servicer, financing sources of Administrative Agent or any Lender, in
each case, who (x) are informed of the confidential nature of such information
and (y) (1) are subject to customary confidentiality obligations of professional
practice or (2) agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) (it being understood and agreed that
each Lender, L/C Issuer and Administrative Agent shall be responsible for any
breach of the confidentiality obligations under this paragraph by any such
person to whom disclosure is made in accordance with this clause (viii) and (ix)
in connection with the exercise of any remedy under any Loan Document.  In the
event of any conflict between the terms of this Section 11.21 and those of any
other Contractual Obligation entered into with any Loan Party (whether or not a
Loan Document), the terms of this Section 11.21 shall govern.

Section 11.22 Patriot Act Notice.  Each Lender subject to the Patriot Act hereby
notifies Borrowers that, pursuant to Section 326 thereof, it is required to
obtain, verify and record information that identifies Borrower, including the
name and address of Borrowers and other information allowing such Lender to
identify Borrowers in accordance with such act.

Section 11.23 Agent for Loan Parties.

(a) Each of the entities comprising Borrowers hereby irrevocably appoints and
constitutes LLC Parent as its agent to request and receive advances in respect
of the Loans (and to otherwise act on behalf of each such entity pursuant to
this Agreement and the other Loan Documents) from Administrative Agent in the
name or on behalf of each such entity.  Administrative Agent may disburse
proceeds of the Loans to the bank account of any one or more of such entities
without notice to any of the other entities comprising Borrowers or any other
Person at any time obligated on or in respect of the Obligations.

(b) Each of the entities comprising Borrowers hereby irrevocably appoints and
constitutes LLC Parent as its agent to receive statements of account and all
other notices from Administrative Agent or the Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.



140

--------------------------------------------------------------------------------

 

 

(c) Each of the entities comprising Borrowers hereby irrevocably appoints and
constitutes LLC Parent as its agent to execute and deliver the Loan Documents,
the Environmental Indemnity, any amendments to or waivers of any of the
foregoing and any other agreements, documents, instruments, records or filings
delivered under or in connection with this Agreement, the other Loan Documents
and the Environmental Indemnity, in the name of or on behalf of such
entity.  Each of the entities comprising Borrowers hereby ratifies any and all
Loan Documents and any and all other agreements, documents, instruments, records
or filings previously executed and delivered by LLC Parent or GHLLC under or in
connection with this Agreement, the other Loan Documents and the Environmental
Indemnity in such Borrower’s name or on its behalf.

(d) No purported termination of the appointment of LLC Parent as agent for
Borrowers shall be effective without the prior written consent of Administrative
Agent.

Section 11.24 Existing Agreements Superseded; Exhibits and Schedules.

(a) The Original Credit Agreement, including the schedules thereto, is
superseded by this Agreement, including the schedules hereto, which has been
executed in renewal, amendment, restatement and modification of, but not in
novation or extinguishment of, the obligations under the Original Credit
Agreement.  Any and all outstanding amounts under the Original Credit Agreement
including, but not limited to principal, accrued interest, fees and other
charges, as of the Closing Date shall be carried over and deemed outstanding
under this Agreement.

(b) Each Loan Party reaffirms its obligations under the Environmental Indemnity
and each Loan Document to which it is a party, including but not limited to the
Security Agreement and the schedules thereto.

(c) Each Loan Party agrees that each Loan Document (other than this Agreement)
to which it is a party shall remain in full force and effect following the
execution and delivery of this Agreement and that all references in the
Environmental Indemnity and any of the Loan Documents to the “Credit Agreement”
shall be deemed to refer to this Fourth Amended and Restated Credit Agreement.

Section 11.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institution.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties to any
such Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:  (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.



141

--------------------------------------------------------------------------------

 

 

Section 11.26 Segregated Liability.  The Administrative Agent, the Lenders and
the Loan Parties each acknowledge and agree that the certain Lenders are
umbrella funds with segregated liability between their sub-funds and the
Administrative Agent, the Loan Parties and such other Lenders each agree that
they shall not seek, whether in any proceedings or by any other means
whatsoever, to have recourse to any assets of any sub-fund of the applicable
Lenders in the discharge of all or any part of any liability which was not
incurred on behalf of that sub-fund.

[SIGNATURE PAGES FOLLOW]

 

 



142

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENESIS HEALTHCARE, INC., a Delaware corporation


By: /s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FC-GEN OPERATIONS INVESTMENT, LLC, a Delaware limited liability company


By: /s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:    Senior Vice President, Secretary and Assistant Treasurer

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENESIS HEALTHCARE LLC, a Delaware limited liability company


By: /s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:    Senior Vice President, Secretary and Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EACH OF THE ENTITIES LISTED ON ANNEX I-A ATTACHED HERETO:

By: FC-GEN Operations Investment, LLC, its authorized agent


By: /s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

EACH OF THE ENTITIES LISTED ON ANNEX I-B ATTACHED HERETO:

By: FC-GEN Operations Investment, LLC, its authorized agent


By:
/s/ Michael S. Sherman
Name:  Michael S. Sherman
Title:    Senior Vice President, Secretary and Assistant Treasurer

 

[Signatures Continue on Following Page]





 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT:

 

 

MIDCAP FUNDING IV TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 



By: /s/ Maurice Amsellem

Name:  Maurice Amsellem

Title:    Authorized Signatory

 

 

[Signatures Continue on Following Page]



 



 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



LENDERS:

 

 

MIDCAP FINANCIAL TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 



By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

MIDCAP FUNDING IV TRUST

 

By: Apollo Capital Management, L.P.,

its investment manager

 

By: Apollo Capital Management GP, LLC,

its general partner

 



By: /s/ Maurice Amsellem

Name: Maurice Amsellem

Title:   Authorized Signatory

 

 

HFG HEALTHCO-4 TRUST

By: MidCap Master Healthco Trust
Its:Principal Trustee

By:Apollo Capital Management, L.P.
Its:Investment Manager

By: Apollo Capital Management GP, LLC
Its:General Partner

By: /s/ Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory

 

 





 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

APOLLO INVESTMENT CORPORATION

 

By: Apollo Investment Management, L.P., as Advisor

 

By: ACC Management GP, LLC, as its General Partner


 

By: /s/ Joseph D. Glatt
Name:  Joseph D. Glatt

Title:  Authorized Signatory

 

 

 

 



 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



LENDERS:

 

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

 

By: Athene Asset Management, L.P., its investment adviser

 

By: AAM GP Ltd., its general partner

 

By: /s/ James M. Hassett

Name: James M. Hassett

Title: Executive Vice President, Credit

 

 

 

MIDLAND NATIONAL LIFE INSURANCE COMPANY


By: Athene Asset Management, L.P., its investment adviser

 

By: AAM GP Ltd., its general partner

 

By: /s/ James M. Hassett

Name: James M. Hassett

Title: Executive Vice President, Credit

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



LENDERS:

 

 

Tranquilidade Diversified Income ICAV, an Umbrella Irish Collective
Asset-Management Vehicle with Segregated Liability between its Sub-Funds, acting
in respect of its Sub-Fund, Tranquilidade Loan Origination Fund

 

By: Apollo Management International LLP,

its portfolio manager

 

By: AMI (Holdings), LLC, its member

 

By: /s/ Joseph D. Glatt

Name:  Joseph D. Glatt

Title:    Vice President

 

 

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



LENDERS:

 

 

AMISSIMA DIVERSIFIED INCOME ICAV,

an Umbrella Irish Collective Asset-Management Vehicle with Segregated Liability
between its Sub-Funds, acting in respect of its Sub-Fund, Amissima Loan
Origination Fund

 

By: Apollo Management International LLP,

its portfolio manager

 

By: AMI (Holdings), LLC, its member

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

 

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 



LENDERS:

 

 

APOLLO CREDIT FUNDS ICAV, an Umbrella Irish Collective Asset Management Vehicle
with Segregated Liability between its Sub-Funds, acting in respect of its
Sub-Fund, Apollo Helius Multi-Credit Fund I

 

By: ACF Europe Management, LLC, its portfolio manager

 

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title: Vice President

 

 

 



 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

LENDERS:

 

 

BCSSS INVESTMENTS 2 S.À R.L.

 

By: Apollo Capital Management, L.P.,

its Investment Manager

 

By:Apollo Capital Management GP, LLC,

its General Partner

 

By: /s/ Joseph D. Glatt

Name: Joseph D. Glatt

Title:    Authorized Signatory

 

 



 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I-A

BORROWERS

 

 

 

Name

Jurisdiction

1 Emerson Drive North Operations LLC

CT

1 Emerson Drive South Operations LLC

CT

1 Magnolia Drive Operations LLC

MD

1 Sutphin Drive Operations LLC

WV

10 Woodland Drive Operations LLC

DE

100 Chambers Street Operations LLC

RI

100 Edella Road Operations LLC

PA

100 St. Claire Drive Operations LLC

DE

1000 Association Drive Operations LLC

WV

1000 Lincoln Drive Operations LLC

WV

1000 Orwigsburg Manor Drive Operations LLC

PA

1000 Schuylkill Manor Road Operations LLC

PA

101 13th Street Operations LLC

WV

1020 South Main Street Operations LLC

PA

106 Tyree Street Operations LLC

WV

1080 Silver Lake Boulevard Operations LLC

DE

1104 Welsh Road Operations LLC

PA

1113 North Easton Road Operations LLC

PA

1145 Poquonnock Road Operations LLC

CT

115 East Melrose Avenue Operations LLC

MD

115 Sunset Road Operations LLC

NJ

1165 Easton Avenue Operations LLC

NJ

120 Murray Street Operations LLC

MA

1201 Rural Avenue Operations LLC

PA

12-15 Saddle River Road Operations LLC

NJ

1240 Pinebrook Road, LLC

DE

1245 Church Road Operations LLC

PA

1248 Hospital Drive Operations LLC

VT

125 Holly Road Operations LLC

PA

128 East State Street Associates, LLC

PA

1350 E. Lookout Drive Operations LLC

TX

1351 Old Freehold Road Operations LLC

NJ

1361 Route 72 West Operations LLC

NJ

140 Prescott Street Operations LLC

MA

1420 South Black Horse Pike Operations LLC

NJ

144 Magnolia Drive Operations LLC

NJ

1501 SE 24th Road, LLC

DE

1515 Lamberts Mill Road Operations LLC

NJ

1526 Lombard Street SNF Operations LLC

 

 



PA

 

 

 

 

ANNEX IA – Page 1

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



1539 Country Club Road Operations LLC

WV

1543 Country Club Road Manor Operations LLC

WV

16 Fusting Avenue Operations LLC

MD

161 Bakers Ridge Road Operations LLC

WV

1631 Ritter Drive Operations LLC

WV

1680 Spring Creek Road Operations LLC

PA

1700 Pine Street Operations LLC

PA

1700 Wynwood Drive Operations LLC

NJ

1718 Spring Creek Road Operations LLC

PA

1775 Huntington Lane, LLC

DE

1801 Turnpike Street Operations LLC

MA

1801 Wentworth Road Operations LLC

MD

184 Bethlehem Pike Operations LLC

PA

191 Hackett Hill Road Operations LLC

NH

1980 Sunset Point Road, LLC

DE

2 Deer Park Drive Operations LLC

NJ

20 Summit Street Operations LLC

NJ

200 Marter Avenue Operations LLC

NJ

200 Reynolds Avenue Operations LLC

NJ

200 South Ritchie Avenue Operations LLC

WV

201 New Road Operations LLC

NJ

201 Wood Street Operations LLC

WV

2015 East West Highway Operations LLC

MD

205 Armstrong Avenue Operations LLC

MD

2101 Fairland Road Operations LLC

MD

22 South Street Operations LLC

CT

22 Tuck Road Operations LLC

DE

2240 White Horse Mercerville Road Operations LLC

NJ

225 Evergreen Road Operations LLC

PA

227 Evergreen Road Operations LLC

PA

227 Pleasant Street Operations LLC

NH

23 Fair Street Operations LLC

CT

2305 Rancocas Road Operations LLC

NJ

239 Pleasant Street Operations LLC

NH

24 Truckhouse Road Operations LLC

MD

25 East Lindsley Road Operations LLC

NJ

2507 Chestnut Street Operations LLC

PA

2600 Highlands Boulevard, North, LLC

DE

2601 Evesham Road Operations LLC

NJ

261 Terhune Drive Operations LLC

NJ

262 Toll Gate Road Operations LLC

PA

2720 Charles Town Road Operations LLC

WV

279 Cabot Street Operations LLC

MA

 

 

 

 

ANNEX IA – Page 2

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



290 Hanover Street Operations LLC

DE

290 Red School Lane Operations LLC

NJ

2900 Twelfth Street North, LLC

DE

292 Applegarth Road Operations LLC

NJ

3 Park Drive Operations LLC

MA

30 Princeton Boulevard Operations LLC

MA

30 West Avenue Operations LLC

PA

300 Courtright Street Operations LLC

PA

300 Pearl Street Operations LLC

VT

3000 Balfour Circle Operations LLC

PA

3001 Evesham Road Operations LLC

NJ

302 Cedar Ridge Road Operations LLC

WV

315 Upper Riverdale Road LLC

GA

32 Hospital Hill Road Operations LLC

MA

3227 Bel Pre Road Operations LLC

MD

329 Exempla Circle Operations LLC

CO

330 Franklin Turnpike Operations LLC

NJ

333 Grand Avenue Operations LLC

NJ

333 Green End Avenue Operations LLC

RI

336 South West End Avenue Operations LLC

PA

3485 Davisville Road Operations LLC

PA

35 Marc Drive Operations LLC

CT

35 Milkshake Lane Operations LLC

MD

350 Haws Lane Operations LLC

PA

3809 Bayshore Road Operations LLC

NJ

3865 Tampa Road, LLC

DE

390 Red School Lane Operations LLC

NJ

4 Hazel Avenue Operations LLC

CT

40 Parkhurst Road Operations LLC

MA

400 29th Street Northeast Operations LLC

WA

400 Groton Road Operations LLC

MA

4140 Old Washington Highway Operations LLC

MD

422 23rd Street Operations LLC

WV

44 Keystone Drive Operations LLC

MA

440 North River Street Operations LLC

PA

450 East Philadelphia Avenue Operations LLC

PA

455 Brayton Avenue Operations LLC

MA

4602 Northgate Court, LLC

DE

462 Main Street Operations LLC

MA

464 Main Street Operations LLC

MA

475 Jack Martin Boulevard Operations LLC

NJ

4755 South 48th Street Operations LLC

WA

4901 North Main Street Operations LLC

MA

 

 

 

 

ANNEX IA – Page 3

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



4927 Voorhees Road, LLC

DE

50 Mulberry Tree Street Operations LLC

WV

500 East Philadelphia Avenue Operations LLC

PA

5101 North Park Drive Operations LLC

NJ

515 Brightfield Road Operations LLC

MD

525 Glenburn Avenue Operations LLC

MD

530 Macoby Street Operations LLC

PA

536 Ridge Road Operations LLC

NJ

54 Sharp Street Operations LLC

NJ

5485 Perkiomen Avenue Operations LLC

PA

549 Baltimore Pike Operations LLC

PA

55 Cooper Street Operations LLC

MA

55 Kondracki Lane Operations LLC

CT

5501 Perkiomen Avenue Operations LLC

PA

56 Hamilton Avenue Operations LLC

NJ

56 West Frederick Street Operations LLC

MD

59 Harrington Court Operations LLC

CT

590 North Poplar Fork Road Operations LLC

WV

600 Paoli Pointe Drive Operations LLC

PA

6000 Bellona Avenue Operations LLC

MD

61 Cooper Street Operations LLC

MA

610 Dutchman's Lane Operations LLC

MD

610 Townbank Road Operations LLC

NJ

613 Hammonds Lane Operations LLC

MD

625 State Highway 34 Operations LLC

NJ

63 Country Village Road Operations LLC

NH

642 Metacom Avenue Operations LLC

DE

65 Cooper Street Operations LLC

MA

650 Edison Avenue Operations LLC

PA

70 Gill Avenue Operations LLC

DE

700 Toll House Avenue Operations LLC

MD

700 Town Bank Road Operations LLC

NJ

715 East King Street Operations LLC

DE

72 Salmon Brook Drive Operations LLC

CT

723 Summers Street Operations LLC

WV

7232 German Hill Road Operations LLC

MD

735 Putnam Pike Operations LLC

DE

7395 W. Eastman Place Operations LLC

CO

740 Oak Hill Road Operations LLC

RI

75 Hickle Street Operations LLC

PA

7520 Surratts Road Operations LLC

MD

7525 Carroll Avenue Operations LLC

MD

77 Madison Avenue Operations LLC

NJ

 

 

 

 

ANNEX IA – Page 4

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



7700 York Road Operations LLC

MD

777 Lafayette Road Operations LLC

DE

78 Opal Street LLC

GA

8 Rose Street Operations LLC

WV

80 Maddex Drive Operations LLC

WV

800 West Miner Street Operations LLC

PA

8015 Lawndale Street Operations LLC

PA

810 South Broom Street Operations LLC

DE

8100 Washington Lane Operations LLC

PA

825 SUMMIT STREET OPERATIONS LLC

WV

84 Cold Hill Road Operations LLC

NJ

840 Lee Road Operations LLC

WV

841 Merrimack Street Operations LLC

MA

843 Wilbur Avenue Operations LLC

NJ

845 Paddock Avenue Operations LLC

CT

850 Paper Mill Road Operations LLC

PA

867 York Road Operations LLC

PA

8710 Emge Road Operations LLC

MD

8720 Emge Road Operations LLC

MD

89 Morton Street Operations LLC 

MA

899 Cecil Avenue Operations LLC

MD

905 Penllyn Pike Operations LLC

PA

91 Country Village Road Operations LLC

NH

9101 Second Avenue Operations LLC

MD

93 Main Street SNF Operations LLC

NH

932 Broadway Operations LLC

DE

9701 Medical Center Drive Operations LLC

MD

9738 Westover Hills Boulevard Operations LLC

TX

98 Hospitality Drive Operations LLC

VT

Alexandria Care Center, LLC

DE

Alta Care Center, LLC

DE

Anaheim Terrace Care Center, LLC

DE

Bay Crest Care Center, LLC

DE

Belen Meadows Healthcare and Rehabilitation Center, LLC

DE

Belmont Nursing Center, LLC

MA

Bradford Square Nursing, LLC

DE

Brier Oak on Sunset, LLC

DE

CareerStaff Unlimited, LLC

DE

Clairmont Longview Property, LLC

DE

Clairmont Longview, LLC

DE

Clovis Healthcare and Rehabilitation Center, LLC

DE

Colonial Tyler Care Center, LLC

DE

Courtyard JV LLC

MA

 

 

 

 

ANNEX IA – Page 5

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



Crestview Nursing, LLC

DE

Diane Drive Operations LLC

WV

Elmcrest Care Center, LLC

DE

FC-GEN Hospice Holdings, LLC

DE

Five Ninety Six Sheldon Road Operations LLC

DE

Flatonia Oak Manor, LLC

DE

Florida Holdings I, LLC

DE

Florida Holdings II, LLC

DE

Florida Holdings III, LLC

DE

Fort Worth Center of Rehabilitation, LLC

DE

Forty Six Nichols Street Operations LLC

DE

Forty Six Nichols Street Property, LLC

VT

Fountain Care Center, LLC

DE

Fountain View Subacute and Nursing Center, LLC

DE

Franklin Woods JV LLC

MD

GEN Operations I, LLC

DE

GEN Operations II, LLC

DE

Genesis Administrative Services LLC

DE

Genesis Bayview JV Holdings, LLC

MD

Genesis CO Holdings LLC

CO

Genesis CT Holdings LLC

CT

Genesis DE Holdings LLC

DE

Genesis Dynasty Operations LLC

DE

Genesis Eldercare Network Services, LLC

PA

Genesis ElderCare Physician Services, LLC

PA

Genesis Eldercare Rehabilitation Services, LLC

PA

Genesis Health Ventures of New Garden, LLC

PA

Genesis Holdings LLC

DE

Genesis IP LLC

DE

Genesis LGO Operations LLC

DE

Genesis MA Holdings LLC

MA

Genesis MD Holdings LLC

MD

Genesis NH Holdings LLC

NH

Genesis NJ Holdings LLC

NJ

Genesis OMG Operations LLC

DE

Genesis Operations II LLC

DE

Genesis Operations III LLC

DE

Genesis Operations IV LLC

DE

Genesis Operations LLC

DE

Genesis Operations V LLC

DE

Genesis Operations VI LLC

DE

Genesis PA Holdings LLC

PA

Genesis Partnership LLC

DE

 

 

 

 

ANNEX IA – Page 6

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



Genesis ProStep, LLC

DE

Genesis RI Holdings LLC

RI

Genesis Staffing Services LLC

PA

Genesis TX Holdings LLC

DE

Genesis VA Holdings LLC

VA

Genesis VT Holdings LLC

VT

Genesis WV Holdings LLC

WV

GHC Burlington Woods Dialysis JV LLC

NJ

GHC Dialysis JV LLC

DE

GHC Holdings II LLC

DE

GHC Holdings LLC

DE

GHC JV Holdings LLC

DE

GHC Matawan Dialysis JV LLC

NJ

GHC Payroll LLC

DE

GHC Randallstown Dialysis JV LLC

MD

GHC SelectCare LLC

PA

GHC TX Operations LLC

TX

GHC Windsor Dialysis JV LLC

CT

Granite Ledges JV LLC

NH

Grant Manor LLC

DE

Great Falls Health Care Company, L.L.C.

MT

GRS JV LLC

DE

Guadalupe Seguin Property, LLC

DE

Guadalupe Valley Nursing Center, LLC

DE

Hallettsville Rehabilitation and Nursing Center, LLC

DE

Hallmark Investment Group, LLC

DE

Hallmark Rehabilitation GP, LLC

DE

Harborside Connecticut Limited Partnership

MA

Harborside Danbury Limited Partnership

MA

Harborside Health I LLC

DE

Harborside Healthcare Advisors Limited Partnership

MA

Harborside Healthcare Limited Partnership

MA

Harborside Healthcare, LLC

DE

Harborside Massachusetts Limited Partnership

MA

Harborside New Hampshire Limited Partnership

MA

Harborside North Toledo Limited Partnership

MA

Harborside of Cleveland Limited Partnership

MA

Harborside of Dayton Limited Partnership

MA

Harborside of Ohio Limited Partnership

MA

Harborside Point Place, LLC

DE

Harborside Rehabilitation Limited Partnership

MA

Harborside Rhode Island Limited Partnership

MA

Harborside Swanton, LLC

DE

 

 

 

 

ANNEX IA – Page 7

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



Harborside Sylvania, LLC

DE

Harborside Toledo Business LLC

MA

Harborside Toledo Limited Partnership

MA

Harborside Troy, LLC

DE

HBR Bardwell LLC

DE

HBR Barkely Drive, LLC

DE

HBR Bowling Green LLC

DE

HBR Brownsville, LLC

DE

HBR Campbell Lane, LLC

DE

Hbr Danbury, LLC

DE

HBR Elizabethtown, LLC

DE

HBR Kentucky, LLC

DE

HBR Lewisport, LLC

DE

HBR Madisonville, LLC

DE

HBR Owensboro, LLC

DE

HBR Paducah, LLC

DE

Hbr Stamford, LLC

DE

Hbr Trumbull, LLC

DE

HBR Woodburn, LLC

DE

HC 63 Operations LLC

WV

HHCI Limited Partnership

MA

Hospitality Lubbock Property, LLC

DE

Hospitality Nursing and Rehabilitation Center, LLC

DE

Huntington Place Limited Partnership

FL

Kansas City Transitional Care Center, LLC

DE

Kennett Center, L.P.

PA

KHI LLC

DE

Klondike Manor LLC

DE

Leisure Years Nursing, LLC

DE

Lincoln Highway JV LLC

PA

Lincoln Highway Operations LLC

PA

Live Oak Nursing Center, LLC

DE

Magnolia JV LLC

MD

Marietta Healthcare, LLC

DE

Maryland Harborside, LLC

MA

Massachusetts Holdings I, LLC

DE

Montebello Care Center, LLC

DE

Monument La Grange Property, LLC

DE

Monument Rehabilitation and Nursing Center, LLC

DE

MS Exton Holdings, LLC

IN

MS Exton, LLC

IN

Oakland Manor Nursing Center, LLC

DE

Odd Lot LLC

DE

 

 

 

 

ANNEX IA – Page 8

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



Ohio Holdings I, LLC

DE

Owenton Manor Nursing, LLC

DE

PDDTSE LLC

DE

Peak Medical Assisted Living, LLC

DE

Peak Medical Colorado No. 2, LLC

DE

Peak Medical Colorado No. 3, LLC

DE

Peak Medical Idaho Operations, LLC

DE

Peak Medical Las Cruces No. 2, LLC

DE

Peak Medical Las Cruces, LLC

DE

Peak Medical Montana Operations, LLC

DE

Peak Medical New Mexico No. 3, LLC

DE

Peak Medical of Boise, LLC

DE

Peak Medical of Colorado, LLC

DE

Peak Medical of Idaho, LLC

DE

Peak Medical of Utah, LLC

DE

Peak Medical Roswell, LLC

DE

Peak Medical, LLC

DE

Pine Tree Villa LLC

DE

PM Oxygen Services, LLC

DE

PROCARE ONE NURSES, LLC

DE

Property Resource Holdings, LLC

DE

Regency Health Services, LLC

DE

Regency Nursing, LLC

DE

Respiratory Health Services LLC

MD

Rio Hondo Subacute and Nursing Center, LLC

DE

Riverside Retirement Limited Partnership

MA

Romney Health Care Center Limited Partnership

WV

Route 92 Operations LLC

WV

Royalwood Care Center, LLC

DE

Saddle Shop Road Operations LLC

WV

Salisbury JV LLC

MD

Sharon Care Center, LLC

DE

SHG Partnership, LLC

DE

SHG Resources, LLC

DE

Skies Healthcare and Rehabilitation Center, LLC

DE

Skiles Avenue and Sterling Drive Urban Renewal Operations LLC

NJ

Skilled Healthcare, LLC

DE

Southwood Austin Property, LLC

DE

Southwood Care Center, LLC

DE

SR-73 AND LAKESIDE AVENUE OPERATIONS LLC

NJ

St. Anthony Healthcare and Rehabilitation Center, LLC

DE

St. Catherine Healthcare and Rehabilitation Center, LLC

DE

St. Elizabeth Healthcare and Rehabilitation Center, LLC

DE

 

 

 

 

ANNEX IA – Page 9

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



St. John Healthcare and Rehabilitation Center, LLC

DE

St. Theresa Healthcare and Rehabilitation Center, LLC

DE

State Street Associates, L.P.

PA

State Street Kennett Square, LLC

DE

Stillwell Road Operations LLC

WV

Summit Care Parent, LLC

DE

Summit Care, LLC

DE

Sun Healthcare Group, Inc.

DE

SunBridge Beckley Health Care LLC

WV

SunBridge Braswell Enterprises, LLC

CA

SunBridge Brittany Rehabilitation Center, LLC

CA

SunBridge Care Enterprises West, LLC

UT

SunBridge Care Enterprises, LLC

DE

SunBridge Carmichael Rehabilitation Center, LLC

CA

SunBridge Circleville Health Care LLC

OH

SunBridge Clipper Home of Portsmouth, LLC

NH

SunBridge Clipper Home of Rochester, LLC

NH

SunBridge Dunbar Health Care LLC

WV

SunBridge Gardendale Health Care Center, LLC

GA

SunBridge Glenville Health Care, LLC

WV

SunBridge Goodwin Nursing Home, LLC

NH

SunBridge Hallmark Health Services, LLC

DE

SunBridge Harbor View Rehabilitation Center, LLC

CA

SunBridge Healthcare, LLC 

NM

SunBridge Marion Health Care LLC

OH

SunBridge Meadowbrook Rehabilitation Center, LLC

CA

SunBridge Mountain Care Management, LLC

WV

SunBridge Nursing Home, LLC

WA

SunBridge Paradise Rehabilitation Center, LLC

CA

SunBridge Putnam Health Care LLC

WV

SunBridge Regency - North Carolina, LLC

NC

SunBridge Regency - Tennessee, LLC

TN

SunBridge Retirement Care Associates, LLC

CO

SunBridge Salem Health Care LLC

WV

SunBridge Shandin Hills Rehabilitation Center, LLC

CA

SunBridge Stockton Rehabilitation Center, LLC

CA

SunBridge Summers Landing, LLC

GA

SunDance Rehabilitation Agency, LLC

DE

SunDance Rehabilitation Holdco, Inc.

DE

SunDance Rehabilitation, LLC

CT

SunMark of New Mexico, LLC

NM

The Clairmont Tyler, LLC

DE

The Earlwood, LLC

 



DE

 

 

 

 

ANNEX IA – Page 10

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name

Jurisdiction



The Heights of Summerlin, LLC

DE

The Rehabilitation Center of Albuquerque, LLC

DE

The Rehabilitation Center of Omaha, LLC

DE

Three Mile Curve Operations LLC

WV

Town and Country Boerne Property, LLC

DE

Town and Country Manor, LLC

DE

Vintage Park At San Martin, LLC

DE

Wakefield Healthcare, LLC

DE

Westfield Healthcare, LLC

DE

Woodland Care Center, LLC

DE

Woodspoint LLC

DE

 

 

 

 



 

 

 

 

ANNEX IA – Page 11

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I-B

GUARANTORS

 

Name

Jurisdiction

1165 Easton Avenue Property, LLC

NJ

120 Murray Street Property LLC

MA

1248 Hospital Drive Property LLC

VT

1420 South Black Horse Pike Property, LLC

NJ

2015 East West Highway Property, LLC

MD

23 Fair Street Property, LLC

CT

261 Terhune Drive Property, LLC

NJ

279 Cabot Street Property LLC

MA

300 Pearl Street Property LLC

VT

400 29th Street Northeast Property LLC

WA

4755 South 48th Street Property LLC

WA

55 Kondracki Lane Property, LLC

CT

740 Oak Hill Road Property LLC

RI

98 Hospitality Drive Property LLC

VT

2800 North Harbor Boulevard Property LLC

DE

7120 Corbin Avenue Property LLC

DE

1835 West La Veta Avenue Property LLC

DE

3111 Santa Anita Avenue Property LLC

DE

 

 

 

 

 

 

SCHEDULE VI – Page 1

 

 

--------------------------------------------------------------------------------